EXHIBIT 10.1

[gwklea41xcn3000001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

August 30, 2019

 

among

 

INSIGHT ENTERPRISES, INC.,

PCM, INC.,

and

THE OTHER U.S. BORROWERS
FROM TIME TO TIME PARTY HERETO,

each, a U.S. Borrower,

 

INSIGHT DIRECT (UK) LTD

and

THE OTHER U.K. BORROWERS
FROM TIME TO TIME PARTY HERETO,

each, a U.K. Borrower

 

INSIGHT ENTERPRISES NETHERLANDS B.V.,

INSIGHT ENTERPRISES B.V.,

and

THE OTHER DUTCH BORROWERS
FROM TIME TO TIME PARTY HERETO,

each, a Dutch Borrower,

 

The Other Loan Parties From Time to Time Party Hereto,

 

The Lenders From Time to Time Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

___________________________

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO BANK, N.A.,

and

BANK OF AMERICA, N.A.,

as Joint Bookrunners, Joint Lead Arrangers, and Co-Syndication Agents

 

BANK OF THE WEST,
BRANCH BANKING AND TRUST COMPANY,

PNC BANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents

 



 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I

Definitions2

 

 

Section 1.01. Defined Terms

2

 

 

Section 1.02. Classification of Loans and Borrowings

58

 

 

Section 1.03. Terms Generally

58

 

 

Section 1.04. Accounting Terms; GAAP  

59

 

 

Section 1.05. Interest Rates; LIBOR Notifications

59

 

 

Section 1.06. Pro Forma Calculations

60

 

 

Section 1.07. Currency Translations; Currency Matters

60

 

 

Section 1.08. Québec Matters

61

 

 

Section 1.09. Limited Condition Transactions

61

 

 

Section 1.10. Reserves, Eligibility and Advances Rates

62

 

Article II

The Credits63

 

 

Section 2.01. Commitments

63

 

 

Section 2.02. Loans and Borrowings.

63

 

 

Section 2.03. Requests for Revolving Borrowings

64

 

 

Section 2.04. Protective Advances.

65

 

 

Section 2.05. Overadvances.

66

 

 

Section 2.06. Letters of Credit.

67

 

 

Section 2.07. Funding of Borrowings.

73

 

 

Section 2.08. Interest Elections.

74

 

 

Section 2.09. Termination and Reduction of Commitments; Increase in Commitments.

76

 

 

Section 2.10. Repayment of Loans; Evidence of Debt.

79

 

 

Section 2.11. Prepayment of Loans.

80

 

 

Section 2.12. Fees.

81

 

 

Section 2.13. Interest.

82

 

 

Section 2.14. Alternate Rate of Interest; Illegality.

83

 

 

Section 2.15. Increased Costs.

85

 

 

Section 2.16. Break Funding Payments

86

 

 

Section 2.17. Withholding of Taxes; Gross-Up

87

 

 

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Setoffs.

97

 

 

Section 2.19. Mitigation Obligations; Replacement of Lenders.

101

 

 

Section 2.20. Defaulting Lenders

102

 

 

Section 2.21. Returned Payments  .

104

 

 

Section 2.22. Banking Services and Swap Agreements  .

104

 

 

Section 2.23. Extension of Maturity Date.

104

 

 

Section 2.24. Judgment Currency

106

 

Article III

Representations and Warranties.106

 

 

Section 3.01. Organization; Powers

107

 

 

Section 3.02. Authorization; Enforceability.

107

 

 

Section 3.03. Governmental Approvals; No Conflicts

107

 

 

Section 3.04. Financial Condition; No Material Adverse Change.

108

 

 

Section 3.05. Properties

108

 

 

Section 3.06. Litigation and Environmental Matters.

108

 

 

Section 3.07. Compliance with Laws and Agreements; No Default

109

 

i

--------------------------------------------------------------------------------

 

 

Section 3.08. Investment Company Status

109

 

 

Section 3.09. Taxes

109

 

 

Section 3.10. ERISA; Foreign Benefit Arrangement; Canadian Pension Plan and
Benefit Plan; UK Pensions.

109

 

 

Section 3.11. Disclosure.

110

 

 

Section 3.12. [Reserved].

110

 

 

Section 3.13. Solvency

110

 

 

Section 3.14. Insurance

111

 

 

Section 3.15. Subsidiaries

111

 

 

Section 3.16. Security Interest in Collateral

111

 

 

Section 3.17. Employment Matters

111

 

 

Section 3.18. Margin Regulations

112

 

 

Section 3.19. Use of Proceeds

112

 

 

Section 3.20. [Reserved].

112

 

 

Section 3.21. Anti-Corruption Laws and Sanctions

112

 

 

Section 3.22. [Reserved].

112

 

 

Section 3.23. Common Enterprise

112

 

 

Section 3.24. EEA Financial Institutions

112

 

 

Section 3.25. Plan Assets; Prohibited Transactions

113

 

 

Section 3.26. Centre of Main Interest and Establishments

113

 

 

Section 3.27. Fiscal Unity

113

 

Article IV

Conditions113

 

 

Section 4.01. Effective Date

113

 

 

Section 4.02. Each Credit Event after the Effective Date

116

 

Article V

Affirmative Covenants116

 

 

Section 5.01. Financial Statements; Borrowing Base and Other Information

116

 

 

Section 5.02. Notices of Material Events

120

 

 

Section 5.03. Existence; Conduct of Business

121

 

 

Section 5.04. Payment of Taxes

121

 

 

Section 5.05. Maintenance of Properties

121

 

 

Section 5.06. Books and Records; Inspection and Appraisal Rights

121

 

 

Section 5.07. Compliance with Laws and Material Contractual Obligations.

122

 

 

Section 5.08. Use of Proceeds.

123

 

 

Section 5.09. [Reserved].

123

 

 

Section 5.10. Insurance

123

 

 

Section 5.11. Casualty and Condemnation

124

 

 

Section 5.12. [Reserved].

124

 

 

Section 5.13. [Reserved].

124

 

 

Section 5.14. Additional Collateral; Further Assurances.

124

 

 

Section 5.15. Designation of Subsidiaries

125

 

 

Section 5.16. Foreign Loan Party Cash Management Provisions

126

 

 

Section 5.17. Transfer of Accounts of Foreign Loan Parties; Notification of
Account Debtors

126

 

 

Section 5.18. U.K

127

 

 

Section 5.19. Dutch CIT Fiscal Unity

127

 

 

Section 5.20. [Reserved]

127

 

 

Section 5.21. Centre of Main Interest and Establishments

127

 

 

Section 5.22. Post-Closing Matters

127

 

ii

--------------------------------------------------------------------------------

 

Article VI

Negative Covenants128

 

 

Section 6.01. Indebtedness

128

 

 

Section 6.02. Liens

131

 

 

Section 6.03. Fundamental Changes.

133

 

 

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

135

 

 

Section 6.05. Asset Sales

137

 

 

Section 6.06. Sale and Leaseback Transactions

140

 

 

Section 6.07. Swap Agreements

140

 

 

Section 6.08. Restricted Payments; Certain Payments of Indebtedness.

140

 

 

Section 6.09. Transactions with Affiliates

141

 

 

Section 6.10. Restrictive Agreements

142

 

 

Section 6.11. Amendment of Material Documents

142

 

 

Section 6.12. Fixed Charge Coverage Ratio

143

 

Article VII

Events of Default143

 

Article VIII

The Administrative Agent146

 

 

Section 8.01. Authorization and Action.

146

 

 

Section 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

149

 

 

Section 8.03. Posting of Communications.

150

 

 

Section 8.04. The Administrative Agent Individually

152

 

 

Section 8.05. Successor Administrative Agent.

152

 

 

Section 8.06. Acknowledgements of Lenders and Issuing Bank.

153

 

 

Section 8.07. Collateral Matters

154

 

 

Section 8.08. Credit Bidding

155

 

 

Section 8.09. Certain ERISA Matters

155

 

 

Section 8.10. Flood Laws

157

 

 

Section 8.11. Appointment of Administrative Agent as U.K Security Trustee

157

 

 

Section 8.12. Parallel Debt Undertaking

160

 

Article IX

Miscellaneous161

 

 

Section 9.01. Notices.

161

 

 

Section 9.02. Waivers; Amendments.

163

 

 

Section 9.03. Expenses; Indemnity; Damage Waiver.

167

 

 

Section 9.04. Successors and Assigns.

169

 

 

Section 9.05. Survival

173

 

 

Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

173

 

 

Section 9.07. Severability

174

 

 

Section 9.08. Right of Setoff

174

 

 

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

174

 

 

Section 9.10. WAIVER OF JURY TRIAL

176

 

 

Section 9.11. Headings

176

 

 

Section 9.12. Confidentiality

176

 

 

Section 9.13. Several Obligations; Nonreliance; Violation of Law

178

 

 

Section 9.14. USA PATRIOT Act; UK “Know Your Customer” Checks; Canadian
Anti-Money Laundering.

178

 

 

Section 9.15. Disclosure

179

 

 

Section 9.16. Appointment for Perfection

179

 

 

Section 9.17. Interest Rate Limitation

179

 

 

Section 9.18. Marketing Consent

180

 

 

Section 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

180

 

iii

--------------------------------------------------------------------------------

 

 

Section 9.20. No Fiduciary Duty, etc.

180

 

 

Section 9.21. Acknowledgement Regarding Any Supported QFCs

181

 

 

Section 9.22. Dutch CIT Fiscal Unity

181

 

 

Section 9.23. English Language

182

 

Article X

Loan Guaranty of Global Loan Parties182

 

 

Section 10.01. Guaranty

182

 

 

Section 10.02. Guaranty of Payment

183

 

 

Section 10.03. No Discharge or Diminishment of Loan Guaranty.

183

 

 

Section 10.04. Defenses Waived

183

 

 

Section 10.05. Rights of Subrogation

184

 

 

Section 10.06. Reinstatement; Stay of Acceleration

184

 

 

Section 10.07. Information

184

 

 

Section 10.08. Termination

184

 

 

Section 10.09. Taxes

185

 

 

Section 10.10. Maximum Liability

185

 

 

Section 10.11. Contribution.

185

 

 

Section 10.12. Liability Cumulative

186

 

 

Section 10.13. Keepwell

186

 

Article XI

The Borrower Representative186

 

 

Section 11.01. Appointment; Nature of Relationship

186

 

 

Section 11.02. Powers

186

 

 

Section 11.03. Employment of Agents

187

 

 

Section 11.04. Successor Borrower Representative

187

 

 

Section 11.05. Execution of Loan Documents; Borrowing Base Certificate

187

 

Article XII

Collection Allocation Mechanism187

 

 

iv

--------------------------------------------------------------------------------

 

SCHEDULES:

Commitment Schedule

Schedule 1.01(a) – Existing Letters of Credit

Schedule 1.01(b) – Unrestricted Subsidiaries

Schedule 3.05 – Real Property

Schedule 3.06 – Disclosed Matters

Schedule 3.15 – Subsidiaries

Schedule 5.22 – Post-Closing Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption

Exhibit B -- Form of Borrowing Base Certificate

Exhibit C -- Form of Compliance Certificate

Exhibit D -- Joinder Agreement

Exhibit E – Form of Solvency Certificate

Exhibit F – Form of Borrowing Request

 

 

 

v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of August 30, 2019 (as it may be amended, amended and
restated, supplemented or modified from time to time, this “Agreement”) by and
among INSIGHT ENTERPRISES, INC., a Delaware corporation (“Insight”), INSIGHT
NORTH AMERICA, INC., an Arizona corporation (“Insight NA”), INSIGHT DIRECT USA,
INC., an Illinois corporation (“Insight Direct”), INSIGHT PUBLIC SECTOR, INC.,
an Illinois corporation (“Insight Public Sector”), INSIGHT RECEIVABLES, LLC, an
Illinois limited liability company (“Insight Receivables”), CALENCE PHYSICAL
SECURITY SOLUTIONS LLC, an Arizona limited liability company (“Calence Physical
Security”), PCM, INC., a Delaware corporation (“PCM”), PCM LOGISTICS, LLC, a
Delaware limited liability company (“PCM Logistics”), PCM SALES, INC., a
California corporation (“PCM Sales”), PCMG, INC., a Delaware corporation
(“PCMG”), ABREON, INC., a Delaware corporation (“Abreon”), M2 MARKETPLACE, INC.,
a Delaware corporation (“M2 Marketplace”), EN POINTE TECHNOLOGIES SALES, LLC, a
Delaware limited liability company (“En Pointe Technologies”), CROSS LINE
PRODUCTS, INC., a Delaware corporation (“Cross Line Products”), PCM BPO, LLC, a
Delaware limited liability company (“PCM BPO”), ONSALE HOLDINGS, INC., an
Illinois corporation (“OnSale Holdings”), PCM SERVICES, LLC, a Delaware limited
liability company (“PCM Services”), STRATIFORM USA, LLC, a Delaware limited
liability company (“Stratiform USA”), the other U.S. Borrowers (as defined
below) from time to time party hereto, INSIGHT DIRECT (UK) LTD, a company
incorporated under the laws of England with registration number 02579852
(“Insight UK”), INSIGHT NETWORKING SOLUTIONS LIMITED, a company incorporated
under the laws of England with registration number 04482870 (“Insight
Networking”), STACK TECHNOLOGY HOLDINGS LTD, a company incorporated under the
laws of England with registration number 07170448 (“Stack Technology”), STACK
DATA SOLUTIONS LTD, a company incorporated under the laws of England with
registration number 01865047 (“Stack Data Solutions”), STACK TELECOMMUNICATIONS
SOLUTIONS LTD, a company incorporated under the laws of England with
registration number 07423212 (“Stack Telecommunications”), INTERCONNECT NETWORK
SYSTEMS LIMITED, a company incorporated under the laws of England with
registration number 03645464 (“Interconnect Network”), PCM TECHNOLOGY SOLUTIONS
UK, LTD, a company incorporated under the laws of England with registration
number 10326566 (“PCM Technology”), the other U.K. Borrowers (as defined below)
from time to time party hereto, INSIGHT ENTERPRISES NETHERLANDS B.V., a besloten
vennotschap met beperkte aansprakelijkheid, incorporated under the laws of The
Netherlands, having its official seat in Apeldoorn, The Netherlands and
registered with the Dutch trade register under number 08074503 (“Insight
Netherlands”), INSIGHT ENTERPRISES B.V., a besloten vennotschap met beperkte
aansprakelijkheid, incorporated under the laws of The Netherlands, having its
official seat in The Hague, The Netherlands and registered with the Dutch trade
register under number 27148512 (“Insight Enterprises”), the other Dutch
Borrowers (as defined below) from time to time party hereto, the other Loan
Parties (as defined below) from time to time party hereto, the Lenders (as
defined below) from time to time party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (as defined below).

RECITALS

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of June
23, 2019 (as amended, supplemented, modified or otherwise in effect from time to
time, and including all exhibits and schedules thereto, collectively, the
“Trojan Merger Agreement”), entered into by and among Insight, Merger Sub, and
PCM, Insight will, directly or indirectly, acquire by merger (the “Trojan
Acquisition”), PCM (collectively with the Subsidiaries of PCM, the “Target”)
pursuant to the terms of, and subject to the conditions set forth in, the Trojan
Merger Agreement;

 

--------------------------------------------------------------------------------

 

WHEREAS, on the Effective Date (as defined below), the Trojan Acquisition will
be effected by merger of Merger Sub with and into PCM, with PCM being the
surviving entity and a Wholly Owned Subsidiary of Insight;

WHEREAS, the Borrowers have requested, and the Lenders have agreed to extend to
the Borrowers, revolving commitments of up to an aggregate principal amount of
$1,200,000,000, subject to the terms and conditions herein; and

WHEREAS, the Lenders have indicated their willingness to lend, and the Issuing
Banks have indicated their willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:

Article I

Definitions

Section 1.01.  Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“Abreon” has the meaning assigned to such term in the preamble hereto.

“Account” has the meaning assigned to the term (a) “Accounts” in the U.S.
Security Agreement, (b) “Book Debts” in the U.K. Debenture (with respect to
Accounts of a U.K. Loan Party), (c) “Receivables” in the Dutch Omnibus Pledge
(with respect to Accounts of a Dutch Loan Party), and (d) “Accounts” in the
Canadian Security Agreement (with respect to Accounts of a Canadian Loan Party).

“Account Advance Rate” means 85% (it being understood that the Borrower
Representative shall have the ability to increase this advance rate to 90% for
any two (2) consecutive calendar months of each year at its option by providing
the Administrative Agent written notice of such increase at least ten (10) days
prior to the beginning of such two calendar month period, and such increase
shall apply with respect to each Borrowing Base).

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or any
Restricted Subsidiary (a) acquires any going business or all or substantially
all of the assets of any Person, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person.

“Additional Perfection Steps” means the provision of Collateral Documents or the
taking of further perfection steps by the applicable Borrowers and/or Canadian
Loan Guarantors, as applicable (including notification of any security to the
relevant Account Debtors) (in each case to the extent requested by, and
satisfactory to the Administrative Agent), during a Cash Dominion Period in
respect of Accounts of Account Debtors of such Loan Parties to ensure, in the
Administrative Agent’s Permitted

2

--------------------------------------------------------------------------------

 

Discretion, that the Administrative Agent has a duly perfected and enforceable
security interest and Lien on such Accounts under the laws of the applicable
jurisdiction.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders and collateral agent and hypothecary
representative (pursuant to Section 8.01) for the Secured Parties hereunder or,
as applicable, such branches or affiliates of JPMorgan Chase Bank, N.A. as it
shall from time to time designate for the purposes of performing its obligations
hereunder in such capacities.  References to the “Administrative Agent” shall
include any branch or affiliate of JPMorgan Chase Bank, N.A. designated by
JPMorgan Chase Bank, N.A. for the purpose of performing its obligations in such
capacity.

“Administrative Agent Fee Letter” means that certain fee letter, dated June 23,
2019, by and between the Administrative Agent and the Borrower Representative.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).

“Aggregate Closing Excess Availability” means an amount equal to (a) the sum of
the U.S. Line Cap and the European Line Cap minus (b) the Aggregate Exposure, in
each case after giving effect to the Borrowings on the Effective Date; provided
that on the Effective Date, solely for purposes of determining satisfaction of
the condition set forth in Section 4.01(i), reserves imposed against the
Borrowing Bases shall be limited to the following: (i) with respect to the
portion of the Borrowing Bases attributable to the Target, Reserves consistent
with the “Borrowing Bases” under the Existing Target Credit Agreement as
described herein; provided that the aggregate amount of reserves imposed
pursuant to this clause (i) shall not exceed $12,000,000; (ii) with respect to
the U.S. Borrowing Base (excluding any portion of the U.S. Borrowing Base
attributable to the Target, it being understood that reserves imposed against
the portion of the U.S. Borrowing Base attributable to the Target shall be
limited to the reserves contained in clause (i) hereto), (A) a rent reserve
consisting of three (3) months’ rent for Insight’s two distribution centers in
Hanover Park, Illinois (solely to the extent a reasonably satisfactory
Collateral Access Agreement has not been executed and delivered to the
Administrative Agent by the applicable landlords), (B) a Canadian Priority
Payable Reserve with respect to general ledger liabilities recorded by Insight
(equaling a Dollar Equivalent of $1,450,000 as at December 31, 2018, including
liabilities for sales tax (equaling a Dollar Equivalent of $794,000 as at
December 31, 2018), miscellaneous employee withholding in Canada (a Dollar
Equivalent of $9,000 as at December 31, 2018) and a liability for WEPPA
calculated at Cdn$2,000

3

--------------------------------------------------------------------------------

 

per employee (equaling a Dollar Equivalent of $647,000 as at December 31, 2018))
and (C) a reserve equal to the principal amount of Secured Inventory Financing
Indebtedness outstanding on the Effective Date; and (iii) with respect to the
U.K. Borrowing Base (excluding any portion of the U.K. Borrowing Base
attributable to the Target, it being understood that reserves imposed against
the portion of the U.K. Borrowing Base attributable to the Target shall be
limited to the reserves contained in clause (i) hereto), (A) a reserve in
respect of liabilities related to The Insolvency Act of 1986 calculated at
£1,000 per employee (equaling a Dollar Equivalent of $1,049,000 as at December
18, 2018), (B) a reserve in respect of net proceeds from the sale of the
business assets to satisfy unsecured debts related to The Insolvency Act of 1986
(Prescribed Part) Order 2003 calculated as 50% of the first £10,000 of proceeds,
plus 20% of the balance, up to a total of £600,000 (equaling a Dollar Equivalent
of $762,000 as at December 18, 2018) and (C) a reserve in respect of liabilities
related to partner alliance agreements (described in the field exam report
received by the Administrative Agent prior to the Effective Date) accounts
payable and goods received not invoiced (equaling a Dollar Equivalent of
$18,049,000 as at December 18, 2018).

“Aggregate Commitment” means, at any time, the aggregate of the Commitments of
all of the Lenders, as increased or reduced from time to time pursuant to the
terms and conditions hereof.  As of the Effective Date, the Aggregate Commitment
is $1,200,000,000.

“Aggregate Excess Availability” means, as of any date of determination, an
amount equal to the sum of (a) the U.S. Excess Availability as of such time,
plus (b) the European Excess Availability as of such time.

“Aggregate Exposure” means, at any time, the aggregate Revolving Exposure of all
the Lenders at such time.

“Aggregate Line Cap” means, at any time of determination, an amount equal to the
lesser of (a) the Aggregate Commitment and (b) the Global Borrowing Base.

“Alternate Rate” means, for any day and for any Available Currency, the sum of
(a) a rate per annum selected by the Administrative Agent, in its reasonable
discretion based on market conditions and in consultation with the Borrower
Representative, reflecting the cost to the Lenders of obtaining funds (such rate
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such rate), plus (b) the Applicable
Rate for Eurocurrency Loans.  When used in reference to any Loan or Borrowing,
“Alternate Rate” refers to whether such Loan, or the Loans comprising such
Borrowing  are bearing interest at a rate determined by reference to the
Alternate Rate.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of its Subsidiaries from time
to time concerning or relating to bribery or corruption or money laundering, and
includes the Canadian Anti-Money Laundering & Anti-Terrorism Legislation.

“Applicable Parties” has the meaning assigned to it in Section 8.03(c).

“Applicable Percentage” means, (a) with respect to any U.S. Tranche Lender in
respect of a U.S. Tranche Credit Event, its U.S. Tranche Percentage, and (b)
with respect to any European Tranche Lender in respect of a European Tranche
Credit Event, its European Tranche Percentage.

“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “Revolver CBFR REVLIBOR30
Spread”, or “Revolver Overnight

4

--------------------------------------------------------------------------------

 

LIBO/Eurocurrency Spread”, as the case may be, based upon the Average Aggregate
Excess Availability during the most recently ended calendar quarter; provided
that the “Applicable Rate” shall be the applicable rates per annum set forth
below in Category 1 during the period from the Effective Date to, and including,
the last day of the calendar quarter ending on or about December 31, 2019:

Average Aggregate Excess Availability

Revolver

CBFR REVLIBOR30 Spread

 

Revolver

Overnight LIBO/Eurocurrency Spread

 

Category 1

>50% of the Aggregate Commitment

1.25%

(or 0.00% if clause (y) to the proviso to the definition of REVLIBOR30 Rate is
applicable)

1.25%

Category 2

<  50% of the Aggregate Commitment

1.50%

(or 0.00% if clause (y) to the proviso to the definition of REVLIBOR30 Rate is
applicable)

1.50%

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in Average Aggregate Excess Availability shall be effective during the
period commencing on and including the first day of each calendar quarter and
ending on the last day of such calendar quarter, it being understood and agreed
that, for purposes of determining the Applicable Rate on the first day of any
calendar quarter, the Average Aggregate Excess Availability during the most
recently ended calendar quarter shall be used.  Notwithstanding the foregoing,
if the Borrowers fail to deliver any Borrowing Base Certificate required to be
delivered by them pursuant to Section 5.01(g) to the Administrative Agent within
ten (10) Business Days of the time required to be delivered pursuant to the
terms hereof, then upon written notice by the Administrative Agent to the
Borrower Representative, the Average Aggregate Excess Availability shall be
deemed to be in Category 2 until five (5) days after such Borrowing Base
Certificate is so delivered to the Administrative Agent.

“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Approved Jurisdiction” means any of the following jurisdictions: United
Kingdom, Belgium, France, Germany, Ireland, Italy, The Netherlands, Spain,
Switzerland, Norway, Denmark, Sweden, Finland, Austria, Portugal, Luxembourg,
Australia, Singapore, and Hong Kong.

“Arrangers” means, collectively, (a) JPMCB, (b) Wells Fargo Bank, N.A., and (c)
Bank of America, N.A., in their capacities as joint bookrunners and joint lead
arrangers hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

“Attributable Indebtedness” means, in respect of a Sale and Leaseback
Transaction that is a Capital Lease Obligation, at any date of determination,
the amount of Indebtedness represented thereby according to the definition of
“Capital Lease Obligation”.

5

--------------------------------------------------------------------------------

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment” means, at any time, the Aggregate Commitment minus the
Aggregate Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).

“Available Currencies” means, collectively, U.S. Dollars, Euros, and Sterling.

“Average Aggregate Excess Availability” means, for any period, an amount equal
to the average daily Aggregate Excess Availability during such period, as
determined by the Administrative Agent’s system of records; provided, that in
order to determine Aggregate Excess Availability on any day for purposes of this
definition, the Global Borrowing Base and each Borrower’s Borrowing Base for
such day shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 4.01(h)
(at all times prior to the first delivery of a Borrowing Base Certificate after
the Effective Date pursuant to Section 5.01(g)) or Section 5.01(g) as of such
day.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Levy” means any amount payable by any Loan Party or its Subsidiaries on
the basis of, or in relation to, (i) its balance sheet or capital base or any
part of that person or its liabilities or minimum regulatory capital or any
combination thereof (including, without limitation, the United Kingdom bank levy
as set out in the Finance Act 2011, the French taxe de risque systémique as set
out in article 235 ter ZE of the French Code général des impôts and the French
taxe pour le financement du fonds de soutien aux collectivités territoriales as
set out in article 235 ter ZE bis of the French Code général des impôts, the
German bank levy as set out in the German Restructuring Fund Act 2010
(Restrukturierungsfondsgesetz), the Dutch bankenbelasting as set out in the
Dutch bank levy act (Wet bankenbelasting), the Austrian bank levy as set out in
the Austrian Stability Duty Act (Stabilitätsgesetz), the Spanish bank levy
(Impuesto sobre los Depósitos en las Entidades de Crédito) as set out in the Law
16/2012 of December 27, 2012, the Swedish bank levy as set out in the Swedish
Precautionary Support Act (Sw. lag (2015:1017) om förebyggande statligt stöd
till kreditinstitut) (as amended)) and any tax in any jurisdiction levied on a
similar basis or for a similar purpose or (ii) any financial activities taxes
(or other taxes) of a kind contemplated in the European Commission consultation
paper on financial sector taxation dated February 22, 2011 which has been
enacted and which has been formally announced as proposed as at the date of this
Agreement.

“Banking Services” means each and any of the following bank services provided to
any Loan Party (or its Subsidiaries if the Borrower Representative has provided
written notice to the Administrative Agent that such services are to be included
as “Banking Services” hereunder) by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts,
cash pooling services,  and interstate depository network services), (e) Secured
Inventory Financing Indebtedness, and (f) foreign exchange and currency
management services.

6

--------------------------------------------------------------------------------

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion in accordance with
Section 1.10 for Banking Services then outstanding.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, interim receiver, monitor, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business, appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment or has had any order for
relief in such proceeding entered in respect thereof, provided that a Bankruptcy
Event  shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such  ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
U.S., Canada, the United Kingdom, or The Netherlands or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate”: means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of a party.

“Blocking Regulation” has the meaning assigned to it in Section 3.21.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means, collectively, the U.S. Borrowers, the U.K. Borrowers, and the
Dutch Borrowers, and “Borrower” means any of them.

“Borrower Representative” has the meaning assigned to such term in Section
11.01.

7

--------------------------------------------------------------------------------

 

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Protective Advance and
(c) an Overadvance.

“Borrowing Base” means the Global Borrowing Base, the U.S. Borrowing Base, the
U.K. Borrowing Base, or the Dutch Borrowing Base, as the context may require.

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Global Borrowing Base, the U.S. Borrowing Base, the U.K. Borrowing Base,
and the Dutch Borrowing Base, signed and certified in all material respects as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent in its Permitted Discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, a Loan accruing interest at REVLIBOR30 Rate without giving effect to the
proviso contained in the definition of “REVLIBOR30 Rate”, or Loans to the U.K.
Borrowers or the Dutch Borrowers, the term “Business Day” shall also exclude any
day on which banks are not open for general business in London or Frankfurt, and
(b) in relation to any date for payment in or purchase of Euros, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement payment of payment in Euros.

“Calence Physical Security” has the meaning assigned to such term in the
preamble hereto.

“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and the collections thereunder established under Article XII.

“CAM Exchange” means the exchange of any Lender’s interests provided for in
Article XII.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII in respect of any Borrower
or (b) an acceleration of Loans and termination of the Commitments pursuant to
Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the Dollar Equivalents
(determined on the basis of Spot Selling Rate prevailing on the CAM Exchange
Date) of the Designated Obligations owed to such Lender (whether or not at the
time due and payable) immediately prior to the CAM Exchange and (b) the
denominator shall be the sum of the Dollar Equivalents (as so determined) of the
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable) immediately prior to the CAM Exchange.

“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means,
collectively, the Criminal Code, R.S.C. 1985, c. C-46, the Proceeds of Crime
Act, c. 17 and the United Nations Act, R.S.C. 1985, c. U-2 or any similar
Canadian legislation, together with all rules, regulations and interpretations
thereunder or related thereto including, without limitation, the Regulations
Implementing the United Nations Resolutions on the Suppression of Terrorism and
the United Nations Al Qaida and Taliban Regulations promulgated under the United
Nations Act.

8

--------------------------------------------------------------------------------

 

“Canadian Blocked Person” means any Person that is a “politically exposed
foreign person” as defined in the Freezing Assets of Corrupt Foreign Officials
Act (Canada), or “terrorist group” as defined in Part II.1 of the Criminal Code
(Canada).

“Canadian Collateral Documents” means, collectively, the Canadian Security
Agreement, and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens on assets of any Loan Party to secure any of  the Secured Obligations,
including, without limitation, all other security agreements, pledge agreements,
deeds of hypothec, debentures, share charges, pledges, powers of attorney,
assignments, and financing statements, in each case now or hereafter executed by
any Canadian Loan Guarantor and delivered to the Administrative Agent that are
intended to create, perfect or evidence Liens on assets of any Canadian Loan
Guarantor to secure any of the Secured Obligations.

“Canadian Defined Benefit Plan” means a pension plan for the purposes of any
applicable pension benefits standards statute or regulation in Canada, which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

“Canadian ITA” means the Income Tax Act (Canada) and the regulations thereunder,
as amended

“Canadian Loan Guarantors” means, each of, and collectively, 3683371 Canada
Inc., a Canadian corporation, Insight Canada Inc., an Ontario corporation,
Insight Direct Canada, Inc., a Canadian corporation, PCM Ventes Canada, Inc. /
PCM Sales Canada, Inc., a Quebec corporation, Acrodex Inc., an Alberta
corporation and any other Restricted Subsidiary of Insight organized under
applicable law of Canada or any province or territory of Canada which becomes a
party to this Agreement pursuant to a Joinder Agreement and their successors and
assigns, and the term “Canadian Loan Guarantor” means any one of them or all of
them individually, as the context may require. For the avoidance of doubt,
Canadian Loan Guarantors shall not include any Excluded Subsidiary.

“Canadian Loan Party” means each Canadian Loan Guarantor.

“Canadian Pension Event” means (a) the whole or partial withdrawal of the
Canadian Loan Party or another Loan Party from a Canadian Pension Plan during a
plan year; or (b) the filing of a notice of intent to terminate in whole or in
part a Canadian Pension Plan or the treatment of a Canadian Pension Plan
amendment as a termination or partial termination; or (c) the institution of
proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Canadian Pension Plan; or (d) any other
event or condition which might constitute grounds for the termination of,
winding up or partial termination of winding up or the appointment of trustee to
administer, any Canadian Pension Plan.

“Canadian Pension Plan” means a pension plan that is covered by the applicable
pension standards laws of any jurisdiction in Canada including the Pension
Benefits Act (Ontario) and the Income Tax Act (Canada) and that is either (a)
maintained or sponsored by the Canadian Loan Party for employees or (b)
maintained pursuant to a collective bargaining agreement, or other arrangement
under which more than one employer makes contributions and to which the Canadian
Loan Party is making or

9

--------------------------------------------------------------------------------

 

accruing an obligation to make contributions or has within the preceding five
years made or accrued such contributions.

“Canadian Priority Payable Reserves” means the Reserves established in the
Permitted Discretion of the Administrative Agent in accordance with Section 1.10
for amounts owing by a Canadian Loan Party secured by any Liens, choate or
inchoate, which rank or are capable of ranking in priority to the Administrative
Agent’s Liens and/or for amounts which may represent costs relating to the
enforcement of the Administrative Agent’s Liens including, without limitation,
in the Permitted Discretion of the Administrative Agent, any such amounts due
and not paid for wages, salaries, commission or compensation, including vacation
pay (including as provided for under WEPPA),  amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due under the Income
Tax Act (Canada), amounts currently or past due and not paid for realty,
municipal or similar taxes, any and all solvency deficiencies, unfunded
liabilities on wind-up or wind-up deficiencies in regards to any Canadian
Pension Plan which is a defined benefit plan (to the extent impacting personal
or moveable property) and all amounts currently or past due and not contributed,
remitted or paid to any Canadian Pension Plan or under the Canada Pension Plan,
the Pension Benefits Act (Ontario) or any similar legislation.

“Canadian Security Agreement” means that certain Canadian Pledge and Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, by and among the Canadian Loan Parties party thereto and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Insight and its Restricted Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means, subject to Section 1.04(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases or financing leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Cash Dominion Period” means each period (a) commencing on the date that (i)
Aggregate Excess Availability shall be less than (A) 7.5% of the Aggregate
Commitment then in effect or (B) 10% of the Aggregate Commitment then in effect
for three (3) consecutive Business Days, or (ii) a Specified Event of Default
shall have occurred and be continuing, and (b) continuing until (i) to the
extent that the Cash Dominion Period has occurred due to clause (a)(i) of this
definition, during each of the preceding thirty (30) consecutive days, Aggregate
Excess Availability has been equal to or more than an amount equal to 10% of the
Aggregate Commitment then in effect or (ii) to the extent that the Cash Dominion
Period has occurred due to clause (a)(ii) of this definition, until no Specified
Event of Default shall be continuing.

“Cash Management Obligations” means each and any of the following bank services
provided to any Loan Party or any of its Restricted Subsidiaries: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, (c) merchant
processing services, (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or

10

--------------------------------------------------------------------------------

 

arrangement, overdrafts, cash pooling services,  and interstate depository
network services), and (e) foreign exchange and currency management services.

“Cash Pooling Arrangements” means the cash pooling arrangements maintained by
the Foreign Restricted Subsidiaries of Insight with Bank of America, N.A. (or
any other financial institution reasonably acceptable to the Administrative
Agent) in the ordinary course of business in order to manage currency
fluctuations and overdrafts among deposit accounts of such Subsidiaries;
provided that such arrangements are on a zero balance basis with a net positive
aggregate balance at all times.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.

“CBFR” means when used in reference to: (a) a rate of interest, refers to the
REVLIBOR30 Rate and (b) any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, bear interest at a rate determined by
reference to the REVLIBOR30 Rate.

“Cdn$” means dollars in the lawful currency of Canada.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Insight; (b) occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of
Insight by Persons who were neither (i) (A) nominated by the board of directors
of Insight, (B) appointed by the board of directors of Insight or (C) approved
by the board of directors of Insight for consideration by the shareholders for
election, nor (ii) appointed by directors so nominated, appointed or approved;
or (c) except in a transaction permitted hereunder, Insight shall cease to own,
directly or indirectly, 100% of the outstanding voting Equity Interests of the
other Borrowers and Loan Parties.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof or any European
equivalent regulation (such as the European Market and Infrastructure
Regulation), and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

11

--------------------------------------------------------------------------------

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Protective
Advances or Overadvances.

“Co-Documentation Agent” means each of (a) Bank of the West, (b) Branch Banking
and Trust Company, (c) PNC Bank, N.A. and (d) U.S. Bank National Association.

“Co-Syndication Agent” means each of (a) JPMCB, (b) Wells Fargo Bank, N.A. and
(c) Bank of America, N.A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the Global Collateral.

“Collateral Access Agreement” has the meaning assigned to such term in the
applicable Collateral Documents.

“Collateral Documents” means, collectively, the Canadian Collateral Documents,
the U.S. Collateral Documents, the U.K. Collateral Documents, the Dutch
Collateral Documents, and any other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens on assets of any Loan Party to secure any of the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, deeds of hypothec, debentures, share charges, pledges, powers
of attorney, assignments, financing statements, in each case now or hereafter
executed by any Loan Party and delivered to the Administrative Agent that are
intended to create, perfect or evidence Liens on assets of any Loan Party to
secure any of the Secured Obligations.

“Collection Account” means, (a) with respect to the U.S. Loan Parties, as
defined in the U.S. Security Agreement, (b) with respect to the Canadian Loan
Guarantors, as defined in the Canadian Security Agreement, (c) with respect to
the U.K. Loan Parties, each deposit account maintained by any U.K. Borrower into
which cash, checks or other similar payments relating to or constituting
payments made in respect of Accounts or other proceeds will be deposited, and
(d) with respect to the Dutch Loan Parties, each deposit account maintained by
any Dutch Borrower into which cash, checks or other similar payments relating to
or constituting payments made in respect of Accounts or other proceeds will be
deposited.

“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Revolving Loans and to acquire participations in Letters of Credit,
Overadvances and Protective Advances hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code) as provided in Section 9.04(b)(ii)(C),
pursuant to which such Lender shall have assumed its Commitment, as applicable.

“Commitment Letter” means that certain Commitment Letter between JPMorgan Chase
Bank, N.A. and Insight dated as of June 23, 2019, as supplemented by that
certain Joinder Letter, dated July 12, 2019, from Wells Fargo Bank, N.A. as
further supplemented by that certain Joinder Letter, dated July 12, 2019, from
Bank of America, N.A., and as further amended by that certain letter agreement,
dated August 12, 2019, by and among JPMCB, Bank of America, N.A., Wells Fargo
Bank, N.A., and Insight.

“Commitment Schedule” means the Commitment Schedule attached hereto identified
as such.

12

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 8.03(c).

“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower Representative in substantially the form of Exhibit C attached hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidating Financial Statements” means consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) (which may be in footnote form only) from the consolidated
financial statements of Insight and its Subsidiaries (it being agreed that no
such Consolidating Financial Statements shall be required to be audited).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Debt Security” means debt securities, the terms of which provide
for conversion into, or exchange for, Qualified Equity Interests of Insight (or
other securities or property following a merger event, reclassification or other
change of such Qualified Equity Interests of Insight), cash in lieu thereof or a
combination of such Qualified Equity Interests of Insight (or other securities
or property following a merger event, reclassification or other change of such
Qualified Equity Interests of Insight) and cash in lieu thereof.

“Covenant Testing Trigger Period” means the period (a) commencing on any date
that the Aggregate Excess Availability is less than 10% of the Aggregate
Commitment and (b) continuing until Aggregate Excess Availability has been
greater than or equal to 10% of the Aggregate Commitment at all times for thirty
(30) consecutive days.

“Covered Entity” means any of the following:

(a)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(c)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.21.

“Credit Event” means a U.S. Tranche Credit Event or European Tranche Credit
Event, as the context may require.

“Credit Party” means the Administrative Agent, any Issuing Bank, or any other
Lender.

“Cross Line Products” has the meaning assigned to such term in the preamble
hereto.

13

--------------------------------------------------------------------------------

 

“CTA” means the Corporation Tax Act 2009 (U.K.), as amended from time to time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent  to funding (specifically
identified and including the particular Default, if any) has not been satisfied;
(b) has notified any Borrower or any Credit Party in writing, or has made a
public statement, to the effect that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular Default, if any) to funding a Loan under this Agreement
cannot be satisfied), (c) has failed, within three (3) Business Days after
request by a Credit Party or any Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations as
of the date of certification) to fund prospective Loans and participations in
then outstanding Letters of Credit under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s or such Borrower’s, as applicable, receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Deposit Account Control Agreement” has the meaning assigned to such term in
each applicable Collateral Document.

“Designated Non-Cash Consideration” means the fair market value (as determined
by Insight in good faith) of non-cash consideration received by any Loan Party
or any Restricted Subsidiary in connection with a Disposition designated as
Designated Non-Cash Consideration pursuant to a certificate of a Financial
Officer of the Borrower Representative setting forth the basis of such
valuation, less the amount of cash or Permitted Investments received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Revolving Loans, Overadvances, and
Protective Advances, (b) unreimbursed LC Disbursements and interest thereon and
(c) all commitment fees and Letter of Credit participation fees.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including pursuant to any sale and leaseback transaction), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

14

--------------------------------------------------------------------------------

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which do not otherwise constitute Disqualified Equity Interests
and cash in lieu of fractional shares), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitment), (b) is redeemable at the option of the holder thereof (other
than solely for Equity Interests which do not otherwise constitute Disqualified
Equity Interests and cash in lieu of fractional shares), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness (which is not
permitted under Section 6.01) or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date; provided, however, that (i)
only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Equity Interests and (ii) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of Insight or any of its
Subsidiaries, or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by Insight or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interests of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Equity Interests, such Equity Interests shall not be deemed to be Disqualified
Equity Interests.

“Disqualified Institution” means (a) any Person that is (directly or through a
controlled Subsidiary) a competitor of Insight or the Target that is separately
identified in writing by the Borrower Representative to the Administrative Agent
and the Arrangers from time to time prior to or after the Effective Date, or (b)
any Affiliate of any Person identified in clause (a) (other than any Affiliate
that is a bona fide debt fund or investment vehicle that is engaged primarily in
making, purchasing, holding or otherwise investing in loans, commitments and
similar extensions of credit in the ordinary course of business for financial
investment purposes and with respect to which no personnel involved with the
investment in the relevant competitor, or the management, control or operation
thereof, directly or indirectly, possesses the power to direct or cause the
investment policies of such fund, vehicle or entity) that is (i) identified in
writing by the Borrower Representative from time to time after the Effective
Date or (ii) clearly identifiable as an Affiliate solely on the basis of the
similarity of its name; provided, however, any such designation of a Person as a
Disqualified Institution shall not have retroactive effect to any prior
assignment to any Lender permitted under this Agreement (but further assignments
and participations shall be prohibited); provided, further, however, that any
addition to the list of Disqualified Institutions made in accordance with this
definition shall not be effective until the third (3rd) Business Day following
the Administrative Agent’s receipt of the Borrower Representative’s written
notice of such addition.  

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

15

--------------------------------------------------------------------------------

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Document” or “Document of Title” has the meaning assigned to such term in the
applicable Collateral Document.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount express in a currency other than U.S. Dollars, the amount of U.S. Dollars
that would be required to purchase the amount of such currency based upon the
Spot Selling Rate, as of such date of determination and (b) with respect to any
amount expressed in U.S. Dollars, such amount.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

“Dutch Borrowers” means, each of, and collectively, Insight Enterprises, Insight
Netherlands, and any other Restricted Subsidiary of Insight incorporated under
the laws of The Netherlands approved by the Administrative Agent that joins this
Agreement as a “Dutch Borrower” in accordance with the terms hereof, and “Dutch
Borrower” means any of them or all of them individually, as the context may
require.

“Dutch Borrowing Base” means, at any time, the Dollar Equivalent of the result
of, subject to the terms of Section 1.10:

(A)

the Account Advance Rate of the Dutch Eligible Accounts at such time, less

(B)

Reserves applicable to the Dutch Borrowing Base established by the
Administrative Agent in its Permitted Discretion in accordance with Section
1.10.

“Dutch CITA” means the Dutch Corporate Income Tax Act (Wet op de
vennootschapsbelasting 1969).

“Dutch CIT Fiscal Unity” means a fiscal unity (fiscale eenheid) for Dutch
corporate income tax purposes (within the meaning of Article 15 of the Dutch
CITA).

“Dutch CIT Fiscal Unity Member” has the meaning assigned to such term in Section
9.22.

“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).

“Dutch Collateral Documents” means, collectively, the Dutch Omnibus Pledge and
any other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure any
of the Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, debentures, share charges, pledges, powers of
attorney, assignments, financing statements, in each case now or hereafter
executed by any Dutch Loan Party and delivered to the Administrative Agent that
are intended to create, perfect or evidence Liens on assets of any Dutch Loan
Party to secure any of the Secured Obligations.

“Dutch Eligible Accounts” means the Eligible Accounts owned by a Dutch Borrower
billed from and collected in The Netherlands or any other jurisdiction
satisfactory to the Administrative Agent in its Permitted Discretion owing by an
Account Debtor in the United States, Canada or an Approved

16

--------------------------------------------------------------------------------

 

Jurisdiction that comply in all material respects with each of the
representations and warranties respecting Eligible Accounts that are Dutch
Eligible Accounts made in the Loan Documents.

“Dutch Loan Parties” means, each of, and collectively, the Dutch Borrowers,
Insight Enterprises C.V., a limited partnership (commanditaire vennootschap),
incorporated under the laws of The Netherlands and registered with the Dutch
trade register under number 24410231, Insight Enterprises Holdings B.V., a
besloten vennootschap met beperkte aansprakelijkheid, incorporated under the
laws of The Netherlands, having its official seat in Den Haag, The Netherlands
and registered with the Dutch trade register under number 08154117 and any other
Restricted Subsidiary of Insight organized under applicable law of The
Netherlands who becomes a party to this Agreement pursuant to a Joinder
Agreement and their respective successors and assigns, and the term “Dutch Loan
Party” means any one of them or all of them individually, as the context may
require.  For the avoidance of doubt, Dutch Loan Parties shall not include any
Excluded Subsidiary.

“Dutch Omnibus Pledge” means the Dutch law governed omnibus pledge entered into
on or about the date of this Agreement by and among the Dutch Loan Parties, as
pledgors, and the Administrative Agent, as pledgee.

“EBITDA” means, for any Test Period, the sum of (a) Net Income for such Test
Period plus (b) to the extent deducted in determining Net Income for such Test
Period, (i) Interest Expense, (ii) expense for taxes paid or accrued, (iii)
depreciation, (iv) amortization, (v) any non-cash or nonrecurring non-cash
charges or losses incurred other than in the ordinary course of business, (vi)
any non-cash compensation charge arising from any grant of stock, stock options
or other equity-based awards, (vii) any cash expenses or charges related to any
issuance of Equity Interests, Permitted Acquisition or other Investment,
Disposition, recapitalization or the incurrence, prepayment, amendment,
modification, restructuring or refinancing of Indebtedness, in each case, (x)
solely to the extent such transaction is not prohibited by this Agreement and
(y) whether or not such transaction is consummated in an aggregate amount not to
exceed $50,000,000 during any Test Period, (viii) costs, expenses and fees
incurred in connection with the Transactions and (ix) cash restructuring charges
(including in connection with headcount reductions, costs related to the
closure, consolidation and integration of facilities, IT infrastructure and
legal entities, severance costs and retention bonuses) in an amount, when
aggregated with the amount of any increase to EBITDA pursuant to clause (y) of
the last sentence of the definition of “Pro Forma Basis,” not to exceed 10% of
EBITDA for such Test Period (calculated prior to giving effect to any increase
pursuant to this clause (ix) or clause (y) of the last sentence of the
definition of “Pro Forma Basis”), all calculated for Insight and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided that,
from and after the Borrower Representative’s written notice to the
Administrative Agent of its irrevocable election to deliver the Consolidating
Financial Statements for all Test Periods ending after such written notice (for
so long as any Unrestricted Subsidiaries exist), EBITDA shall be calculated for
Insight and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP (it being understood that Insight shall be required to deliver to the
Administrative Agent the related Consolidated Financial Statements with each set
of consolidated financial statements referred to in Sections 5.01(a) and (b)
with respect to the applicable Test Period ending after such written notice).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any

17

--------------------------------------------------------------------------------

 

institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union, the
United Kingdom, Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means August 30, 2019.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Eligible Accounts” means, at any time, the Accounts of a Borrower or, in
respect of the U.S. Borrowing Base, a Canadian Loan Guarantor or En Pointe JV,
that are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below or established in accordance with Section 1.10, in each
case subject to the terms of Section 1.10.  Eligible Accounts shall not include
any Account of a Borrower or a Canadian Loan Guarantor or En Pointe JV:

(a)which is not subject to a first priority perfected security interest in favor
of the Administrative Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Lien permitted under Section 6.02 which does not
have priority over (and is not pari passu with) the Lien in favor of the
Administrative Agent;

(c)(i) which is unpaid more than (A) with respect to any Accounts of any Account
Debtor with a corporate family rating of Baa3 (or higher) according to Moody’s
or BBB- (or higher) according to S&P, 150 days after the date of the original
invoice therefor or (B) with respect to any Accounts of any other Account
Debtor, ninety (90) days after the date of the original invoice therefor, or
(ii) which has been written off the books of such Borrower or such Canadian Loan
Guarantor or En Pointe JV or otherwise designated by a Loan Party as
uncollectible;

(d)which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e)which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers, all
Canadian Loan Guarantors and En Pointe JV, exceeds 25% of the aggregate amount
of Eligible Accounts of all Borrowers, all Canadian Loan Guarantors and En
Pointe JV, in each case solely to the extent of such excess;

18

--------------------------------------------------------------------------------

 

(f)with respect to which any covenant, representation or warranty contained in
this Agreement or in any Collateral Document has been breached in any material
respect or is not true in any material respect (except that such materiality
qualifier shall not be applicable to any covenant, representation or warranty
that already is qualified or modified by materiality in the text thereof);

(g)which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent in its Permitted
Discretion which has been sent to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon such Borrower’s or such Canadian Loan
Guarantor’s or En Pointe JV’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest (but only to the extent thereof);

(h)other than with respect to up to $100,000,000 of customer owned Inventory
that is segregated from Eligible Inventory of the U.S. Borrowers, for which the
goods giving rise to such Account have not been shipped to the Account Debtor or
for which the services giving rise to such Account have not been performed by
such Borrower or such Canadian Loan Guarantor or En Pointe JV, as applicable, or
if such Account was invoiced more than once;

(i)with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j)which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, interim receiver, monitor,
custodian, trustee, administrator, administrative receiver, compulsory manager
or liquidator of its assets or similar official for such Account Debtor or its
assets, (ii) had possession of all or a material part of its property taken by
any receiver, interim receiver, monitor, custodian, trustee, administrator,
administrative receiver, compulsory manager or liquidator, (iii) filed, or had
filed against it, any assignment, application, request or petition for
liquidation, administration, reorganization, arrangement, compromise, adjustment
of debts, stay of proceedings, adjudication as bankrupt, winding-up, or
voluntary or involuntary case or proceeding under any Insolvency Laws, (iv)
admitted in writing its inability, or is generally unable to, pay its debts as
they become due, (v) become insolvent, or (vi) ceased operation of its business;

(k)which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l)which is owed by an Account Debtor which (i) does not maintain its chief
executive office (or the equivalent in the applicable jurisdiction) in the U.S.,
Canada or an Approved Jurisdiction or (ii) is not organized under applicable law
of the U.S., any state of the U.S., the District of Columbia, Canada, any
province of Canada, or an Approved Jurisdiction unless, in any such case, such
Account is backed by a letter of credit or other credit support acceptable to
the Administrative Agent in its Permitted Discretion which is in the possession
of, and is directly drawable by, the Administrative Agent;

(m)which, in respect of any Account of any U.K. Borrower or any Dutch Borrower,
the contract or agreement underlying such Account is governed by (or, if no
governing law is expressed therein, is deemed to be governed by) the laws of any
jurisdiction other than England and Wales or The Netherlands;

19

--------------------------------------------------------------------------------

 

(n)which, in respect of any U.K. Borrower or any Dutch Borrower, is subject to
any limitation on assignment or other restriction (whether arising by operation
of law, by agreement or otherwise) which would under the local governing law of
the contract have the effect of restricting the assignment for or by way of
security or the creation of security;

(o)which is owed in any currency other than (i) U.S. Dollars, Euros or Sterling
in the case of any U.S. Borrower, any U.K. Borrower and/or any Dutch Borrower,
and (ii) U.S. Dollars or Cdn$ in the case of any Canadian Loan Guarantor;

(p)which is owed by (i) any government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S, U.K.
or Canada unless such Account is backed by a letter of credit or other credit
support acceptable to the Administrative Agent in its Permitted Discretion which
is in the possession of, and is directly drawable by, the Administrative Agent,
(ii) any government of the United States or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.)
applies thereto, and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction in its Permitted Discretion; provided,
however, that Accounts in an aggregate amount not to exceed $100,000,000 at any
one time owing by any government of the United States or any department, agency,
public corporation, or instrumentality thereof, shall not be excluded solely on
account of this clause (p)(ii), (iii) the federal government of Canada or any
department, agency, public/crown corporation, or instrumentality thereof, unless
the provisions of the Financial Administration Act (Canada) are complied with,
and any other steps necessary to perfect the Lien of the Administrative Agent in
such Account, have been complied with to the Administrative Agent’s satisfaction
in its Permitted Discretion, or (iv) any government of  any province or
territory of Canada, if the provisions of provincial or territorial laws are
required to be complied with in order to perfect the Lien of the Administrative
Agent in such Account, unless such provisions have been complied with to the
Administrative Agent’s satisfaction in its Permitted Discretion;

(q)which is owed by any Affiliate of any Loan Party or En Pointe JV, or any
employee, officer, director, agent or stockholder of any Loan Party, En Pointe
JV, or any of their respective Affiliates;

(r)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Borrower, any Canadian Loan Guarantor or En Pointe JV is indebted, but
only to the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;

(s)which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(t)which is evidenced by any promissory note, chattel paper or instrument;

(u)which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower or Canadian Loan Guarantor or En Pointe
JV, as applicable, to seek judicial enforcement in such jurisdiction of payment
of such Account, unless such Borrower or Canadian Loan Guarantor or En Pointe
JV, as applicable, has filed such report or qualified to do business in such
jurisdiction or (ii) which is a Sanctioned Person;

20

--------------------------------------------------------------------------------

 

(v)with respect to which such Borrower or Canadian Loan Guarantor or En Pointe
JV, as applicable, has made any agreement with the Account Debtor for any
reduction thereof, other than discounts and adjustments given in the ordinary
course of business but only to the extent of any such reduction, or any Account
which was partially paid and such Borrower or Canadian Loan Guarantor or En
Pointe JV, as applicable, created a new receivable for the unpaid portion of
such Account;

(w)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, provincial,
territorial, local, or those of a foreign jurisdiction, including without
limitation the Federal Consumer Credit Protection Act, the Federal Truth in
Lending Act and Regulation Z of the Board;

(x)which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower or Canadian
Loan Guarantor or En Pointe JV, as applicable,  has or has had an ownership
interest in such goods, or which indicates any party other than such Borrower or
Canadian Loan Guarantor or En Pointe JV, as applicable, as payee or remittance
party;

(y)which was created on cash on delivery terms;

(z)which are Accounts Disposed of by the applicable Borrowers pursuant to
Section 6.05(d);

(aa)which are subject to any valid extended  retention of title right; or

(bb)to the extent such Accounts are created by En Pointe JV, which do not
constitute Eligible En Pointe JV Accounts

In determining the amount of an Eligible Account of a Borrower or a Canadian
Loan Guarantor, as applicable, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication
hereunder or under the foregoing eligibility criteria or Reserves and, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower or such Canadian Loan Guarantor or En Pointe JV,
as applicable, is obligated to rebate to an Account Debtor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
such Borrower or such Canadian Loan Guarantor, as applicable, to reduce the
amount of such Account.

Furthermore and notwithstanding anything to contrary herein or any other Loan
Document, Accounts owed to a Borrower, a Canadian Loan Guarantor, or En Pointe
JV, as applicable, located in an Approved Jurisdiction shall be eligible from
and after the Effective Date so long as such Accounts satisfy the eligibility
criteria set forth above in this definition of Eligible Accounts; provided that
during a Cash Dominion Period, the Administrative Agent may request that
Additional Perfection Steps be taken by the applicable Borrowers and/or Canadian
Loan Guarantors in relation to such Accounts and, if the relevant Borrowers or
Canadian Loan Guarantors are not able to complete such Additional Perfection
Steps within the timeframe specified for a particular Approved Jurisdiction by
the Administrative Agent in its sole discretion, such Approved Jurisdiction
shall cease to be an Approved Jurisdiction during a Cash Dominion Period.

21

--------------------------------------------------------------------------------

 

“Eligible En Pointe JV Accounts” means, subject to the terms of Section 1.10,
Accounts generated by En Pointe JV if:

(a)

such Accounts have been assigned to PCM Sales and PCM in accordance with the En
Pointe JV Documents with no further action required by any Person;

(b)

the assignment of such Accounts from En Pointe JV to PCM Sales and PCM is
subject to a true sale opinion in form and substance reasonably satisfactory to
the Administrative Agent;

(c)

such Accounts do not constitute more than five percent (5%) of all otherwise
Eligible Accounts of the U.S. Borrowers and the Canadian Loan Guarantors (but
the portion of the Accounts not in excess of such percentage may be deemed
Eligible En Pointe JV Accounts);

(d)

PCM Sales and PCM have perfected the transfer of such Accounts of En Pointe JV
by filing a UCC-1 financing statement in form and substance reasonably
satisfactory to the Administrative Agent, and such UCC-1 financing statement has
been assigned to the Administrative Agent; and

(e)

the En Pointe JV Documents have not been amended since the Effective Date in a
manner adverse to the Lenders other than amendments approved by the
Administrative Agent in its Permitted Discretion.

“Eligible Finished Goods Inventory” means, subject to the terms of Section 1.10,
Eligible Inventory constituting finished goods to be sold by a U.S. Borrower in
the ordinary course of business of such U.S. Borrower, excluding Eligible
Work-in-Process Inventory of such U.S. Borrower.

“Eligible Inventory” means, at any time, the Inventory of a U.S. Borrower which
is not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below or established in accordance with Section 1.10, in each case
subject to the terms of Section 1.10, Eligible Inventory of a U.S. Borrower
shall not include any Inventory:

(a)which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Lien permitted under Section 6.02 which does not
have priority over (and is not pari passu with) the Lien in favor of the
Administrative Agent;

(c)which is, in the Administrative Agent’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(d)with respect to which any covenant, representation or warranty contained in
this Agreement or in the U.S. Security Agreement has been breached in any
material respect or is not true in any material respect (except that such
materiality qualifier shall not be applicable to any covenant, representation or
warranty that already is qualified or modified by materiality in the text
thereof) and which does not conform to all standards imposed by any Governmental
Authority;

22

--------------------------------------------------------------------------------

 

(e)in which any Person other than such U.S. Borrower shall (i) have any direct
or indirect ownership, interest or title or (ii) be indicated on any purchase
order or invoice with respect to such Inventory as having or purporting to have
an interest therein;

(f)which constitutes raw materials, spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold or ship-in-place goods, goods that are
returned or marked for return or repossessed goods (other than goods that are
undamaged and are able to be resold in the ordinary course of business),
defective or damaged goods, goods held on consignment, or goods which are not of
a type held for sale in the ordinary course of business;

(g)which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers;

(h)which is located in any location leased by such U.S. Borrower unless (A)(i)
the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Rent Reserve has been established by the Administrative
Agent in its Permitted Discretion and (B) at least $1,000,000 of Inventory of
the U.S. Borrowers is located at such location (it being agreed that up to
$10,000,000 in the aggregate of Inventory shall not be excluded solely on
account of this clause (h)(B) or clause (i)(B) below);

(i)which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (A)(i) such warehouseman or bailee has delivered to the Administrative
Agent a Collateral Access Agreement or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion in
accordance with Section 1.10 and (B) at least $1,000,000 of Inventory of the
U.S. Borrowers is located at such third party warehouse or in possession of such
bailee (it being agreed that up to $10,000,000 in the aggregate of Inventory
shall not be excluded solely on account of this clause (i)(B) or clause (h)(B)
above);

(j)which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(k)which is a discontinued product or component thereof;

(l)which is the subject of a consignment by such U.S. Borrower as consignor;

(m)which is perishable;

(n)which contains or bears any intellectual property rights licensed to such
U.S. Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

(o)which is not reflected in a current perpetual inventory report of such U.S.
Borrower;

(p)for which reclamation rights have been asserted by the seller; or

(q)which has been acquired from a Sanctioned Person.

23

--------------------------------------------------------------------------------

 

“Eligible Work-In-Process Inventory” means, subject to the terms of Section
1.10, Eligible Inventory of a U.S. Borrower constituting work-in-process,
excluding Eligible Finished Goods Inventory of such U.S. Borrower.

“En Pointe JV” means En Pointe IT Solutions, LLC, a Delaware limited liability
company.

“En Pointe JV Documents” means, collectively, (a) that certain Amended and
Restated Master Services Agreement, dated as of January 1, 2016, by and among En
Pointe JV, PCM Sales and PCM, as amended by that certain First Amendment to
Amended and Restated Master Services Agreement, entered into on May 17, 2019 and
effective as of April 27, 2017, (b) that certain Amended and Restated Limited
Liability Company Agreement of En Pointe JV, effective as of December 19, 2016,
and (c) any other agreements, documents and/or instruments related thereto.

“En Pointe Technologies” has the meaning assigned to such term in the preamble
hereto.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, orders-in-council, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to (a) the environment, (b) preservation or reclamation of
natural resources, (c) the management, Release or threatened Release of any
Hazardous Material or (d) health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or Restricted Subsidiary directly
or indirectly resulting from or based upon (a) any violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) the presence of or any
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing, but excluding any and all Convertible Debt Securities, Permitted
Convertible Debt Hedge Transactions, and Permitted Share Repurchase
Transactions.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the thirty (30)‑day notice period is waived); (b) the failure
to satisfy the “minimum funding standard” (as defined in Section 412 of the Code
or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Loan Party or any ERISA Affiliate of

24

--------------------------------------------------------------------------------

 

any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Loan Party or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from
any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition upon
any Loan Party or any ERISA Affiliate of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, in critical or
endangered status, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “EUR” means the single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Adjusted LIBO Rate.

“European Borrowers” means, collectively, the U.S. Borrowers, the U.K. Borrowers
and the Dutch Borrowers.

“European Borrowing Base” means, at any time of determination, an amount equal
to the sum of (a) the U.K. Borrowing Base as of such time, plus (b) the Dutch
Borrowing Base as of such time.

“European Excess Availability” means, at any time of determination, any amount
equal to (a) the European Line Cap minus (b) the aggregate European Tranche
Revolving Exposure of all European Tranche Lenders.

“European Line Cap” means, at any time of determination, an amount equal to the
lesser of (a) the aggregate amount of the European Tranche Commitments of all
European Tranche Lenders and (b) the European Borrowing Base.

“European Loan Parties” means, collectively, the U.K. Loan Parties and the Dutch
Loan Parties, and the term “European Loan Party” means any one of them or all of
them individually, as the context may require.

“European Tranche” means the European Tranche Commitments, the European Tranche
Revolving Loans and the European Tranche LC Exposure.

“European Tranche Commitment” means, with respect to each European Tranche
Lender, the commitment, if any, of such European Tranche Lender to make European
Tranche Revolving Loans and to acquire participations in European Tranche
Letters of Credit, Overadvances, and Protective Advances hereunder, as such
commitment may be reduced or increased pursuant to (a) Section 2.09 and (b)
assignments by and to such European Tranche Lender pursuant to Section 9.04. The
initial amount of each European Tranche Lender’s European Tranche Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption (or
other documentation contemplated by this Agreement) pursuant to which such
European Tranche Lender shall have assumed its European Tranche Commitment, as
applicable.  The aggregate principal amount of the European Tranche Commitments
as of the Effective Date is $150,000,000.

25

--------------------------------------------------------------------------------

 

“European Tranche Credit Event” means a European Tranche Revolving Borrowing,
the issuance, amendment, renewal or extension of a European Tranche Letter of
Credit, the making of an Overadvance or a Protective Advance that the European
Tranche Lenders are required to participate in pursuant to the terms hereof, or
any of the foregoing.

“European Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Equivalent of all outstanding European Tranche Letters of Credit
at such time plus (b) the aggregate Dollar Equivalent of all LC Disbursements in
respect of European Tranche Letters of Credit that have not yet been reimbursed
by or behalf of the European Borrowers at such time.  The European Tranche LC
Exposure of any European Tranche Lender at any time shall be its European
Tranche Percentage of the total European Tranche LC Exposure at such time.

“European Tranche Lender” means a Lender with a European Tranche Commitment or
any European Tranche Revolving Exposure.

“European Tranche Letter of Credit” means any Letter of Credit issued under the
European Tranche Commitments pursuant to this Agreement.

“European Tranche Percentage” means, with respect to any European Tranche
Lender, percentage equal to a fraction the numerator of which is such European
Tranche Lender’s European Tranche Commitment and the denominator of which is the
aggregate European Tranche Commitments of all European Tranche Lenders; provided
that, if the European Tranche Commitments have terminated or expired, the
European Tranche Percentages shall be determined based upon such Lender’s share
of the aggregate European Tranche Revolving Exposures of all European Tranche
Lenders at that time; provided further that, in accordance with Section 2.20, so
long as any European Tranche Lender shall be a Defaulting Lender, such European
Tranche Lender’s European Tranche Commitment shall be disregarded in the
foregoing calculation.

“European Tranche Revolving Borrowing” means a Borrowing comprised of European
Tranche Revolving Loans.

“European Tranche Revolving Exposure” means, with respect to any European
Tranche Lender at any time, and without duplication, the sum of (a) the Dollar
Equivalent of the outstanding principal amount of such European Tranche Lender’s
European Tranche Revolving Loans plus (b) the Dollar Equivalent of such European
Tranche Lender’s European Tranche LC Exposure plus (c) an amount equal to such
European Tranche Lender’s European Tranche Percentage of the aggregate
outstanding principal amount of Overadvances at such time that European Tranche
Lenders have purchased participations in pursuant to the terms hereof plus (d)
an amount equal to such European Tranche Lender’s European Tranche Percentage of
the aggregate outstanding principal amount of Protective Advances at such time
that European Tranche Lenders have purchased participations in pursuant to the
terms hereof.

“European Tranche Revolving Loan” means a Loan made by a European Tranche Lender
pursuant to Section 2.01.

“European Union Regulation” means Regulation (EU) 2015/848 of 20 May 2015 on
insolvency proceedings (recast).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Availability” means the U.S. Excess Availability or the European Excess
Availability, as the context may require.

26

--------------------------------------------------------------------------------

 

“Excluded Assets” means, with respect to any assets of any Loan Party: (a) any
Equity Interest in any Excluded Subsidiary, (b) any rights or interest in any
contract, lease, permit, license, or license agreement covering real or personal
property of any Loan Party if under the terms of such contract, lease, permit,
license, or license agreement, or applicable law with respect thereto, the grant
of a security interest or Lien therein is (i) prohibited as a matter of law or
under the terms of such contract, lease, permit, license, or license agreement,
(ii) would require governmental consent or authorization or (iii) would create a
right of termination in favor of, or require the consent of, any other party
thereto and such prohibition,  restriction or right of termination has not been
waived or such governmental consent or authorization or the consent of such
other parties to such contract, lease, permit, license or license agreement has
not been obtained (provided, that (A) the foregoing exclusions of this clause
(b) shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is ineffective under Section 9-406, 9-407, 9-408, or
9-409 of the UCC or other applicable law, or (2) to apply to the extent that any
consent or waiver has been obtained that would permit the Administrative Agent’s
security interest or Lien to attach notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (B) the foregoing exclusions of this clause (b) shall in no way be
construed to limit, impair, or otherwise affect any of the Administrative
Agent’s continuing security interests in and Liens upon any rights or interests
of any Loan Party in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license or license
agreement, or (2) any proceeds from the sale, license, lease, or other
Dispositions of any such contract, lease, permit, license or license agreement),
(c) if the Borrower Representative and the Administrative Agent in good faith
determine the cost, burden or consequences of obtaining or perfecting a security
interest in such assets is excessive in relation to the practical benefit
afforded thereby, (d) trust or fiduciary accounts, escrow accounts and deposit
accounts solely used for the purposes of making payments in respect of payroll,
withholding taxes and employee wages and benefits, (e) any fixed assets subject
to a permitted purchase money security interest, (f) any assets to the extent a
security interest in such assets would result in material adverse tax
consequences as reasonably determined by the Borrower Representative and the
Administrative Agent in good faith, (g) any asset or property to the extent
providing or perfecting such security would result in any risk to the directors
or officers of the relevant Loan Party of contravention of its fiduciary duties
and/or of civil or criminal liability as determined by such Loan Party in good
faith, (h) other than with respect to Loan Parties organized or incorporated in
the United States or Canada, pledges and security interests prohibited by laws
and regulations relating to financial assistance, fiduciary duties, corporate
benefit, fraudulent preference or similar principles, and (i) any
Letter-of-Credit Right (as defined in the UCC) in which a security interest
therein may not be perfected by a financing statement under the UCC; provided
that, with respect to any Loan Party organized or incorporated in England and
Wales, the Global Collateral shall include all of the assets of such Loan Party
(whether consisting of real, personal, tangible or intangible property,
including all of the outstanding Equity Interests of such Loan Party’s
Subsidiaries) subject to a floating charge under English law.

“Excluded Subsidiary” means, collectively, (a) any Immaterial Subsidiary (unless
such Immaterial Subsidiary is a Loan Guarantor or a Borrower at the election of
Insight with the consent of the Administrative Agent with respect to any such
election with respect to a Borrower (such consent not to be unreasonably
withheld and it being agreed that all Borrowers existing on the Effective Date
are acceptable to the Administrative Agent)), (b) any special purpose entity,
captive insurance Subsidiary or not for profit Subsidiaries, (c) any Subsidiary
to the extent that the burden or cost of obtaining a guaranty outweighs the
benefit afforded thereby as determined by the Borrower Representative and the
Administrative Agent together in good faith, (d) any Unrestricted Subsidiary,
(e) any Subsidiary prohibited or restricted (including, by any consent
requirement) from providing any Guarantee by (i) applicable law or regulation
(including but not limited to those relating to financial assistance, fiduciary
duties, corporate benefit and fraudulent preference or similar principles), (ii)
any permitted purchase money Indebtedness, capital lease or Sale and Leaseback
Transaction, provided such Subsidiary has no

27

--------------------------------------------------------------------------------

 

material assets other than those financed thereby, or (iii) any contract
(including any Indebtedness permitted pursuant to Section 6.01) entered into
prior to (and not entered into in contemplation of) the Effective Date or the
Acquisition of such Subsidiary, (f) any Subsidiary (other than any Subsidiary of
Insight or PCM organized or incorporated under the laws of the United States,
Canada, or the United Kingdom) if providing such Guarantee would result in any
risk to the directors or officers of the relevant Subsidiary of contravention of
their fiduciary duties and/or of civil or criminal liability, and (g) any
Subsidiary that is organized under the laws of any jurisdiction other than the
United States, Canada, or the United Kingdom; provided that none of the
foregoing exceptions (other than as set forth in the foregoing clauses (d),
(e)(i) or (f) (and in each case of clauses (e)(i) and (f), solely to the extent
any change in applicable law has retroactive effect)) shall be applicable to any
Global Loan Party.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office; (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (j); (d) without duplication, any
withholding Tax payable under Part XIII of the Canadian ITA that is imposed on
amounts payable to or for the account of a Recipient as a consequence of the
Recipient (i) not dealing at arm’s length (within the meaning of the Canadian
ITA) with any Canadian Loan Guarantor at the time of such payment or (ii) being
a “specified non-resident shareholder” (within the meaning of subsection 18(5)
of the Canadian ITA) of any Canadian Loan Guarantor, or not dealing at arm’s
length (within the meaning of the Canadian ITA) with a “specified shareholder”)
(within the meaning of subsection 18(5) of the Canadian ITA) of any Canadian
Loan Guarantor (in each case, other than where the non-arm’s length relationship
arises or the Recipient is a “specified non-resident shareholder”, or the
Recipient does not deal at arm’s length with a “specified shareholder”, as a
result of the Recipient having executed, delivered or performed its obligations
under, received payment under, or enforced any rights under, this Agreement or
any Loan Document), (e) any withholding Taxes imposed under FATCA, and (f) any
Bank Levy.

“Existing Collection Account” has the meaning assigned to such term in Section
5.17.

28

--------------------------------------------------------------------------------

 

“Existing Indebtedness” means outstanding loans, commitments and notes under:
(a) the Existing Target Credit Agreement; (b) the Fourth Amended and Restated
Credit Agreement, dated as of June 23, 2016 (as amended, supplemented or
otherwise modified and in effect immediately prior to the Effective Date), among
Insight, the lenders and other parties party thereto from time to time and
JPMCB, as administrative agent; (c) the Receivables Purchase Agreement, dated as
of December 31, 2002 (as amended, supplemented or otherwise modified and in
effect immediately prior to the Effective Date), among Insight Receivables, LLC,
Insight, Jupiter Securitization Company LLC, Bank One N.A., and the entities
party thereto from time to time as financial institutions; (d) the Credit
Agreement, dated as of July 7, 2016 (as amended, supplemented or otherwise
modified and in effect immediately prior to the Effective Date), by and between
Castle Pines Capital LLC, and PCM, as reseller; and (e) the Second Amended and
Restated Credit Agreement, dated as of June 23, 2016 (as amended, supplemented
or otherwise modified and in effect immediately prior to the Effective Date), by
and among Calence, Insight Direct and Insight Public Sector, as resellers,
Castle Pines Capital LLC, as administrative agent, Wells Fargo Capital Finance,
LLC, as collateral agent, syndication agent and administrative agent, and the
lenders party thereto.

“Existing Letters of Credit” means those letters of credit outstanding
immediately prior to the effectiveness of this Agreement as described on
Schedule 1.01(a).

“Existing Target Credit Agreement” means that certain Fifth Amended and Restated
Loan and Security Agreement, dated as of October 24, 2017, by and among PCM, PCM
Sales, PCM Logistics, PCMG, M2 Marketplace, Abreon, Cross Line Products, PCM
BPO, En Pointe Technologies, Onsale Holdings, PCM Services, Stratiform USA, PCM
Sales Canada, Inc., Acrodex Inc., Stratiform Inc., and PCM Technology Solutions
UK, LTD, as borrowers, Wells Fargo Capital Finance, LLC,  as administrative and
collateral agent for the lenders party thereto, and the lenders and other
parties party thereto, as amended, supplemented or otherwise modified and in
effect immediately prior to the Effective Date.

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (i) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (ii) to accept a Borrowing Request or Interest
Election Request telephonically.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FATCA Deduction” means a deduction or withholding for a payment under a Loan
Document required by FATCA.

“FATCA Exempt Party” means any party to this Agreement that is entitled to
receive payments free from any FATCA Deduction.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds

29

--------------------------------------------------------------------------------

 

Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means the Administrative Agent Fee Letter and/or the Joint Fee
Letter, as the context may require.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower or any director of any Dutch
Borrower who fulfills an equivalent role.

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDA minus
Unfinanced Capital Expenditures of Insight and its Subsidiaries (other than any
Capital Expenditures made in an amount equal to (x) all or part of the proceeds
of any casualty insurance, condemnation or eminent domain or any amount
otherwise reimbursed by third parties during such period or (y) all or part of
the proceeds of any sale of assets of Insight and its Subsidiaries during such
period so long as such proceeds were in fact applied to make Capital
Expenditures within twelve (12) months following receipt thereof) to (b) Fixed
Charges, all calculated for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date for
which financial statements are available); provided that, from and after the
Borrower Representative’s written notice to the Administrative Agent of its
irrevocable election to deliver the Consolidating Financial Statements for all
Test Periods ending after such written notice (for so long as any Unrestricted
Subsidiaries exist), Fixed Charge Coverage Ratio shall be calculated for Insight
and its Restricted Subsidiaries on a consolidated basis in accordance with GAAP
(it being understood that Insight shall be required to deliver to the
Administrative Agent the related Consolidating Financial Statements with each
set of consolidated financial statements referred to in Sections 5.01(a) and (b)
with respect to each such applicable Test Period ending after such written
notice).

“Fixed Charges” means, for any period, without duplication, (a) Interest Expense
(other than the amortization of deferred financing costs) for such period paid
or payable in cash, net of interest income, plus (b) the aggregate amount of
federal, state, local and foreign income, capital or profits taxes, including
foreign withholding taxes, expenses during such period to the extent paid in
cash, plus (c) the aggregate principal amount of all regularly scheduled
principal or amortization payments on Indebtedness for borrowed money and
Capital Lease Obligations of Insight and its Subsidiaries (other than prepaid
amounts, payments in respect of intercompany Indebtedness among Insight and its
Subsidiaries or any payments paid in cash from the proceeds of any refinancing
thereof) made in cash during such period, plus (d) solely for purpose of
calculating compliance with Payment Conditions (and not, for the avoidance of
doubt, for calculating compliance with Section 6.12), Restricted Payments paid
by any Loan Party (other than Restricted Payments (i) solely made by a Loan
Party to another Loan Party, (ii) solely made by any non-Loan Party to any other
non-Loan Party, and (iii) any Restricted Payments made by any Loan Party to any
non-Loan Party as part of a series of transactions whereby such Restricted
Payment is ultimately made to a Loan Party) in cash during period, all
calculated for Insight and its Subsidiaries on a consolidated basis in
accordance with GAAP; provided that, from and after the Borrower
Representative’s written notice to the Administrative Agent of its irrevocable
election to deliver the Consolidating Financial Statements for all Test Periods
ending after such written notice (for so long as any Unrestricted Subsidiaries
exist), Fixed Charges shall be calculated for Insight and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that Insight shall be required to deliver to the Administrative Agent
the related Consolidating Financial Statements with each set of consolidated
financial statements referred to in Sections 5.01(a) and (b) with respect to
each such applicable Test Period ending after such written notice).

30

--------------------------------------------------------------------------------

 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

“Foreign Benefit Arrangement” means any employee benefit arrangement in
existence at the date of this Agreement or at any time thereafter which is
mandated by non-U.S. law (other than Canadian law) and that is maintained or
contributed to by any Loan Party or any of its Restricted Subsidiaries (other
than any Canadian Loan Party or its Subsidiaries).

“Foreign Benefit Arrangement Event” means (a) the failure of a Loan Party or any
of its Restricted Subsidiaries (other than any Canadian Loan Party or its
Restricted Subsidiaries) to make its required material contributions in respect
of any Foreign Benefit Arrangement when such contributions are payable; (b) the
failure of a Loan Party or any of its Restricted Subsidiaries (other than any
Canadian Loan Party or its Restricted Subsidiaries) to administer any Foreign
Benefit Arrangement in any material respect in accordance with its terms and all
applicable laws, statutes, rules, regulations and orders (to the extent that any
Loan Party or Restricted Subsidiary (other than any Canadian Loan Party or its
Restricted Subsidiaries) is required by law to administer); (c) the occurrence
of an act or omission in respect of any Foreign Benefit Arrangement which could
give rise to the imposition on a Loan Party or any of its Restricted
Subsidiaries (other than any Canadian Loan Party or its Restricted Subsidiaries)
of material fines, penalties or related charges under applicable laws, statutes,
rules, regulations and orders; (d) the assertion of a material claim (other than
a routine claim for benefits) against a Loan Party or any of its Restricted
Subsidiaries (other than any Canadian Loan Party or its Restricted Subsidiaries)
in respect of a Foreign Benefit Arrangement; (e) the imposition of a Lien
affecting the assets of a Loan Party or any of its Restricted Subsidiaries
(other than any Canadian Loan Party or its Restricted Subsidiaries) in respect
of any Foreign Benefit Arrangement; (f) the whole or partial withdrawal of a
Loan Party or a Restricted Subsidiary (other than any Canadian Loan Party or its
Restricted Subsidiaries) from a Foreign Benefit Arrangement; or (g) any event or
condition which might constitute grounds for, or otherwise causes, the
termination, in whole or in part, of any Foreign Benefit Arrangement or the
appointment of a trustee by a Governmental Authority to administer any Foreign
Benefit Arrangement.

“Foreign Currency” or “Foreign Currencies” means Available Currencies other than
U.S. Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the Dollar Equivalent
of the aggregate amount of all LC Disbursements in respect of Foreign Currency
Letters of Credit that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Loan Parties” means, each of, and collectively, the Loan Parties other
than the U.S. Loan Parties, and the term “Foreign Loan Party” means any one of
them or all of them individually, as the context may require.  

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

31

--------------------------------------------------------------------------------

 

“Funding Account” means the deposit account(s) of each applicable Borrower to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the U.S.

“Global Borrowing Base” means, at any time of determination, an amount equal to
the sum of (a) the U.S. Borrowing Base as of such time, plus (b) the European
Borrowing Base as of such time.

“Global Collateral” means any and all property owned, leased or operated by a
Global Loan Party covered by the Collateral Documents and any and all other
property of any Global Loan Party, now existing or hereafter acquired, that may
at any time be, become or be intended to be, subject to a security interest or
Lien in favor of the Administrative Agent, on behalf of itself and the Lenders
and other Secured Parties, to secure the Secured Obligations; provided, however,
that, in respect of the assets of any Global Loan Party, “Global Collateral”
shall not include any Excluded Assets.

“Global Guaranteed Obligations” has the meaning assigned to such term in Section
10.01.

“Global Loan Parties” means the Loan Parties.

“Global Secured Obligations” means all Obligations, together with all (i)
Banking Services Obligations and (ii) Swap Agreement Obligations owing to one or
more Lenders or their respective Affiliates, in each case owing by any Loan
Party or any Subsidiary thereof; provided, however, that the definition of
“Global Secured Obligations” shall not create any guarantee by any Loan
Guarantor of (or grant of security interest or other Lien by any Loan Guarantor
to support, as applicable) any Excluded Swap Obligations of such Loan Guarantor
for purposes of determining any obligations of any Loan Guarantor.

“Governmental Authority” means the government of the United States, Canada, The
Netherlands, the United Kingdom, or any other nation or any political
subdivision thereof, whether state, provincial, territorial or local, the
European Central Bank, the Council of Ministers of the European Union, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity (including any European supranational body) exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those

32

--------------------------------------------------------------------------------

 

substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency or
similar applicable foreign agency) (40 C.F.R. Part 302 and amendments thereto);
and (c) any substance, material, or waste that is petroleum, petroleum-related,
or a petroleum by-product, asbestos or asbestos-containing material,
polychlorinated biphenyls, flammable, explosive, radioactive, freon gas, radon,
or a pesticide, herbicide, or any other agricultural chemical.

“IBA” has the meaning assigned to such term in Section 1.05.

“Immaterial Subsidiary” means any Restricted Subsidiary that (i) on an
individual basis, accounts for less than five percent (5%) of EBITDA of Insight
and its Subsidiaries and (ii) together with its Subsidiaries that are Restricted
Subsidiaries and every other Immaterial Subsidiary, accounts for less than
fifteen percent (15%) of EBITDA of Insight and its Subsidiaries, in each case
for the four fiscal quarters ended on the last day of the most recently ended
fiscal quarter of Insight for which financial statements have been delivered
pursuant to Section 4.01(b) (at all times prior to the first delivery of
financial statements after the Effective Date under Section 5.01(a)or (b)) or
Section 5.01(a) or (b).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable, deferred compensation and accrued expenses, in each case
incurred in the ordinary course of business and (ii) any bona-fide earn-out
obligation until such obligation becomes (or should become) a liability on the
balance sheet of such Person in accordance with GAAP and if not paid after being
due and payable), (e) all Indebtedness of others secured by any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (except to the extent cash
collateralized in a manner permitted hereunder), (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (j) any
Disqualified Equity Interests of such Person, and (k) obligations, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (i) any and all Swap Agreements, and (ii) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction; provided that the term “Indebtedness” shall not include
(w) deferred or prepaid revenue arising in the ordinary course of business, (x)
purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the seller, (y)
intercompany liabilities arising from their cash management, tax, and accounting
operations and intercompany loans, advances or Indebtedness having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms) and made
in the ordinary course of business, and (z) obligations with respect to any
Permitted Convertible Debt Hedge Transaction and any Permitted Share Repurchase
Transaction. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

33

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Insight” has the meaning assigned to such term in the preamble hereto.

“Insight Direct” has the meaning assigned to such term in the preamble hereto.

“Insight Enterprises” has the meaning assigned to such term in the preamble
hereto.

“Insight NA” has the meaning assigned to such term in the preamble hereto.

“Insight Netherlands” has the meaning assigned to such term in the preamble
hereto.

“Insight Networking” has the meaning assigned to such term in the preamble
hereto.

“Insight Public Sector” has the meaning assigned to such term in the preamble
hereto.

“Insight Receivables” has the meaning assigned to such term in the preamble
hereto.

“Insight UK” has the meaning assigned to such term in the preamble hereto.

“Insolvency Laws” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), Dutch Bankruptcy Act
(Faillissementswet), the Insolvency Act 1986 (UK), and the European Union
Regulation, in each case as amended, and any other applicable state, provincial,
territorial or federal bankruptcy, liquidation, conservatorship, assignment for
the benefit of creditors, administration, examinership, moratorium,
rearrangement, receivership, insolvency, judicial management, reorganization, or
similar debtor relief laws, each as now and hereafter in effect, any successors
to such statutes and any other applicable insolvency or other similar law of any
jurisdiction, including any corporate law of any jurisdiction permitting a
debtor to obtain a stay or a compromise of the claims of its creditors against
it and including any rules and regulations pursuant thereto.

“Interconnect Network” has the meaning assigned to such term in the preamble
hereto.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of Insight and its Subsidiaries for
such period with respect to all outstanding Indebtedness of Insight and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptances and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for Insight and its Subsidiaries for such period in
accordance with GAAP; provided that, from and after the Borrower
Representative’s written notice to the Administrative Agent of its irrevocable
election to deliver the Consolidating Financial

34

--------------------------------------------------------------------------------

 

Statements for all Test Periods ending after such written notice (for so long as
any Unrestricted Subsidiaries exist), Interest Expense shall be calculated for
Insight and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP (it being understood that Insight shall be required to deliver to the
Administrative Agent the related Consolidating Financial Statements with each
set of consolidated financial statements referred to in Sections 5.01(a) and (b)
with respect to each such applicable Test Period ending after such written
notice).

“Interest Payment Date” means (a) with respect to any CBFR Loan or Overnight
LIBO Loan, the first (1st) Business Day of each calendar quarter and the
Maturity Date, and (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
(and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period) and the Maturity Date.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or, if consented to by each applicable Lender, such other
period), as the Borrower Representative may elect; provided, that to the extent
applicable (i) if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Inventory” has the meaning assigned to such term in the applicable Collateral
Documents.

“Inventory Financing Facilities” means those certain inventory finance
transactions from time to time entered into by any Loan Party or any Restricted
Subsidiary with any of MUFG Bank, Ltd., Wells Fargo Capital Finance, LLC and any
of their respective Affiliates and any other Person reasonably acceptable to the
Administrative Agent.

“Investment” has the meaning assigned to such term in Section 6.04.  For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.04:

(a)

“Investments” shall include the portion (proportionate to Insight’s and its
Restricted Subsidiaries’ Equity Interests in such subsidiary) of the fair market
value of the net assets of a subsidiary of Insight at the time that such
subsidiary is designated an Unrestricted Subsidiary; and

35

--------------------------------------------------------------------------------

 

(b)

Any property transferred to or from an Unrestricted Subsidiary shall be valued
at its fair market value at the time of such transfer, in each case as
determined in good faith by Insight.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and collectively, (a) each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, and any other Lender from
time to time designated by the Borrower Representative as an Issuing Bank, with
the consent of such Lender and the Administrative Agent (such consent of the
Administrative Agent not to be unreasonably withheld, delayed or conditioned),
(b) with respect to Existing Letters of Credit, each issuer thereof, and (c) in
each case, their respective successors in such capacity as provided in
Section 2.06(i).  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by its Affiliates, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (it being agreed that such Issuing Bank shall,
or shall cause such Affiliate to, comply with the requirements of Section 2.06
with respect to such Letters of Credit).  At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued
the applicable Letter of Credit, or both (or all) Issuing Banks, as the context
may require.

“ITA” means the Income Tax Act 2007 (U.K.), as amended from time to time.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

“Joint Fee Letter” means that certain Fee Letter, dated as of June 23, 2019, by
and between JPMCB and the Borrower Representative as supplemented by that
certain Joinder Letter, dated July 12, 2019, from Wells Fargo Bank, N.A. and as
further supplemented by that certain Joinder Letter, dated July 12, 2019, from
Bank of America, N.A.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Junior Indebtedness” means any Subordinated Indebtedness of the Loan Parties or
any Restricted Subsidiary thereof.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit, plus (b) the aggregate amount of all LC
Disbursements relating to Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrowers.  The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.

“LCT Election” has the meaning assigned to such term in Section 1.09.

“Lender Presentation” means the Lender Presentation dated July 2019 relating to
the Borrowers and the Transactions, and delivered to the Administrative Agent
prior to the Effective Date.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption or

36

--------------------------------------------------------------------------------

 

otherwise, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption or otherwise.  Unless the context
otherwise requires, the term “Lenders” includes the Issuing Bank.

“Letters of Credit” means the letters of credit (including any standby letter of
credit, time (usance), or documentary letter of credit or any indemnity, or bank
guarantee or similar form of credit support) issued pursuant to this Agreement
and shall include the Existing Letters of Credit, and the term “Letter of
Credit” means any one of them or each of them singularly, as the context may
require.

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
Interest Period or for any CBFR Borrowing, LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period (or in the case any Eurocurrency Loan denominated in Sterling,
11:00 a.m., London time, on the day of commencement of such Interest Period);
provided that, if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate, subject to Section 2.14 in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error).  Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with a CBFR Borrowing, such rate
shall be determined as modified by the definition of Adjusted One Month LIBOR
Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period or for any CBFR Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency) for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement; provided, further, that to the extent a comparable
or successor rate is approved by the Administrative Agent and the Borrowers, the
approved rate shall be applied in a manner consistent with market practice
(provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined mutually by the Administrative Agent
and the Borrowers).

“Lien” means, with respect to any asset, (a) any lien, hypothecation, pledge,
encumbrance, charge in the nature of a security interest or security interest
in, on or of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.

“Limited Condition Acquisition Agreement” means the definitive acquisition
agreement governing a Limited Condition Transaction.

“Limited Condition Eligible Transaction” means any Acquisition or similar
Investment by any Loan Party or one or more of the Restricted Subsidiaries,
including by way of merger or amalgamation, of any assets, business or Person
permitted pursuant to this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing.

37

--------------------------------------------------------------------------------

 

“Limited Condition Transaction” means any Limited Condition Eligible Transaction
with respect to which the Borrower Representative has made an LCT Election.

“Loan Documents” means, collectively, this Agreement, each Fee Letter, any
promissory notes issued pursuant to this Agreement, any Letter of Credit
Agreement, the Collateral Documents, each Compliance Certificate, any Loan
Guaranty, and all other agreements, instruments, documents and certificates
executed and delivered by or on behalf of any Loan Party to, or in favor of, the
Administrative Agent or any Lender in connection with this Agreement.  Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantor” means each Global Loan Party in the case of Article X and the
related obligations and rights thereunder.

“Loan Guaranty” means Article X of this Agreement and, to the extent applicable,
each separate Guarantee, in form and substance reasonably satisfactory to the
Administrative Agent, delivered by each Loan Guarantor that is a Foreign
Subsidiary (which Guarantee shall be governed by the laws of the country in
which such Foreign Subsidiary is located).

“Loan Parties” means, collectively, the U.S. Loan Parties, the Canadian Loan
Parties, the U.K. Loan Parties, the Dutch Loan Parties, and any other Restricted
Subsidiary of Insight who becomes a party to this Agreement pursuant to a
Joinder Agreement (and the execution of any Guarantee, as applicable) and their
respective successors and assigns, and the term “Loan Party” shall mean any one
of them or all of them individually, as the context may require.  For the
avoidance of doubt, Loan Parties shall not include any Excluded Subsidiary.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Overadvances and Protective Advances.

“Local Time” means (a) (i) local time in New York with respect to a Loan, Letter
of Credit, Borrowing or LC Disbursement made, repaid, or requested, as
applicable, by or on behalf of any U.S. Borrower denominated in U.S. Dollars,
and (ii) local time in London with respect to a Loan, Letter of Credit,
Borrowing or LC Disbursement made, repaid, or requested, as applicable, by or on
behalf of any U.S. Borrower denominated in any Available Currency (other than
Dollars), and (b) local time in London with respect to a Loan, Letter of Credit,
Borrowing or LC Disbursement made, repaid, or requested, as applicable, by or on
behalf of any Dutch Borrower or any U.K. Borrower.

“M2 Marketplace” has the meaning assigned to such term in the preamble hereto.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrowers and their Restricted
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under the Loan Documents to which it is a party, (c) a
material portion of the Collateral, or the Administrative Agent’s liens (on
behalf of itself and the Lenders) on a material portion of the Collateral or the
priority of such liens, or (d) the material rights of or benefits available to
the Administrative Agent, the Issuing Banks or the Lenders in connection with
the Loan Documents.

38

--------------------------------------------------------------------------------

 

“Material Indebtedness” means Indebtedness (other than the Obligations), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Loan Parties and their Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,0000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Loan Party or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
or such Restricted Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.

“Material Subsidiary” means any Restricted Subsidiary other than an Immaterial
Subsidiary.

“Maturity Date” means August 30, 2024 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Merger Sub” means Trojan Acquisition Corp., a Delaware corporation and a Wholly
Owned Subsidiary of Insight prior to the Trojan Acquisition.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Insight and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that, from and after the Borrower Representative’s written
notice to the Administrative Agent of its irrevocable election to deliver the
Consolidating Financial Statements for all Test Periods ending after such
written notice (for so long as any Unrestricted Subsidiaries exist), Net Income
shall be calculated for Insight and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that Insight
shall be required to deliver to the Administrative Agent the related
Consolidating Financial Statements with each set of consolidated financial
statements referred to in Sections 5.01(a) and (b) with respect to each such
applicable Test Period ending after such written notice).

“Net Orderly Liquidation Value” means, with respect to Inventory (or any
category thereof) of any Person, the orderly liquidation value thereof as
determined by reference to the most recent inventory appraisal received by the
Administrative Agent by an appraiser acceptable to the Administrative Agent in
its Permitted Discretion, net of all costs of liquidation thereof.

“New Collection Account” has the meaning assigned to such term in Section 5.17.

“New JPM Collection Account” has the meaning assigned to such term in Section
5.17.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds

39

--------------------------------------------------------------------------------

 

broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, in each case
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof; provided, however, that the definition of “Obligations”
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest or other Lien by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor.

“OECD” means the Organisation for Economic Co-operation and Development.

“OnSale Holdings” has the meaning assigned to such term in the preamble hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a currency
other than Dollars, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related credit event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to,

40

--------------------------------------------------------------------------------

 

the Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

“Overnight LIBO” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Overnight LIBO Rate.

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing on any
day, (a) a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration Limited (or any other Person
that takes over the administration of such rate) for overnight deposits of an
Available Currency as displayed on the applicable Reuters screen page (LIBOR01
or LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London time, on such
day; provided that if the Overnight LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement, plus (b) any
mandatory or other reserve cost.

“Paid in Full” or “Payment in Full” means, (a) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (b) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a backup standby
letter of credit reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank, in an amount equal to 103% of the LC Exposure as of the
date of such payment), (c) the indefeasible payment in full in cash of the
accrued and unpaid fees, (d) the indefeasible payment in full in cash of all
reimbursable expenses and other Secured Obligations (other than Unliquidated
Obligations for which no claim has been made and other obligations expressly
stated to survive such payment and termination of this Agreement), together with
accrued and unpaid interest thereon, (e) the termination of all Commitments, and
(f) the termination of the Swap Agreement Obligations and the Banking Services
Obligations or entering into other arrangements reasonably satisfactory to the
Secured Parties counterparties thereto.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participating Member States” means, at any time, any member state of the
European Union which has the Euro as its lawful currency in accordance with the
legislation of the European Union relating to the Economic and Monetary Union.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Payment Conditions” means, at any applicable time of determination with respect
to a specified transaction, event, or payment that is subject to the
satisfaction of the Payment Conditions, that:

(a)

no Specified Event of Default has then occurred and is continuing or would
result after giving effect to such specified transaction, event or payment,

(b)

either (i) pro forma Aggregate Excess Availability on the date of such specified
transaction, event or payment and the pro forma Average Aggregate Excess
Availability for the thirty (30)-consecutive day period immediately preceding
such specified transaction, event or

41

--------------------------------------------------------------------------------

 

payment (in each case, calculated on a pro forma basis to include the borrowing
of any Revolving Loans or issuance of any Letters of Credit in connection with
such specified transaction, event or payment) exceeds the greater of (A) 15% of
the Aggregate Commitment then in effect and (B) $180,000,000, or (ii) both (A)
the Fixed Charge Coverage Ratio, determined on a Pro Forma Basis for the most
recent fiscal quarter for which financial statements have been delivered to the
Administrative Agent pursuant to Section 4.01(b) (at all times prior to the
first delivery of financial statements after the Effective Date under Section
5.01(a) or (b)) or Section 5.01(a) or (b) after giving effect to such specified
transaction, event or payment, is at least 1.0 to 1.0 and (B) pro forma
Aggregate Excess Availability on the date of such proposed transaction, event or
payment and the pro forma Average Aggregate Excess Availability for the thirty
(30)-consecutive day period immediately preceding such specified transaction,
event or payment (in each case, calculated on a pro forma basis to include the
borrowing of any Revolving Loans or issuance of any Letters of Credit in
connection with such proposed transaction, event or payment) is at least the
greater of (1) 12.5% of the Aggregate Commitment and (2) $150,000,000, and

(c)

in the case of any such transaction, event or payment involving more than
$10,000,000, the Borrower Representative shall have delivered a customary
officer’s certificate to the Administrative Agent certifying as to compliance
with the requirements of clauses (a) and (b).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“PCM” has the meaning assigned to such in the preamble hereto.

“PCM BPO” has the meaning assigned to such term in the preamble hereto.

“PCM Logistics” has the meaning assigned to such term in the preamble hereto.

“PCM Sales” has the meaning assigned to such term in the preamble hereto.

“PCM Services” has the meaning assigned to such term in the preamble hereto.

“PCM Technology” has the meaning assigned to such term in the preamble hereto.

“PCMG” has the meaning assigned to such term in the preamble hereto.

“Permitted Acquisition” means (a) the Trojan Acquisition and (b) any other
Acquisition by any Loan Party or any Restricted Subsidiary, in the case of
clause (b) in a transaction that satisfies each of the following requirements:

(r)such Acquisition is not a hostile or contested acquisition;

(s)the business or Person acquired in connection with such Acquisition is
engaged  in or constitutes a business permitted pursuant to Section 5.03(b);

(t)no Event of Default exists at the time of such Acquisition or would result
therefrom; provided that, solely with respect to Limited Condition Transactions,
the condition set forth in this clause (b) shall be required to be satisfied
only at the time of execution of the applicable Limited Condition Acquisition
Agreement;

42

--------------------------------------------------------------------------------

 

(u)the Payment Conditions are satisfied with respect to such Acquisition (or, at
the option of the Borrower Representative, if such Acquisition is a Limited
Condition Transaction, the condition set forth in this clause (d) shall be
required to be satisfied only at the time of execution of the applicable Limited
Condition Acquisition Agreement; provided, however, compliance with any
Aggregate Excess Availability or Average Aggregate Excess Availability
requirement set forth in the definition of “Payment Conditions” shall be tested
as of the date of consummation of such Limited Condition Transaction);

(v)to the extent the aggregate consideration for such Acquisition exceeds
$75,000,000 (or, in the case of an Acquisition of assets by a Loan Party,
$50,000,000), then not less than fifteen (15) Business Days (or such shorter
time as may be agreed to by the Administrative Agent) prior to such Acquisition,
the Borrower Representative has provided the Administrative Agent (i) notice of
such Acquisition and (ii) a copy of all business and financial information
(including pro forma financial statements and all Borrowing Base projections)
relating to the acquired business reasonably requested by the Administrative
Agent and available to the Borrower Representative;

(w)if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of the applicable Borrowing
Base, unless waived by the Administrative Agent in its sole discretion, the
Administrative Agent shall have conducted an audit and field examination of such
Accounts and Inventory, as applicable, the results of which shall be
satisfactory to the Administrative Agent in its Permitted Discretion; provided,
however, that Accounts and Inventory acquired in connection with Permitted
Acquisitions shall not be deemed ineligible solely on account of this clause (f)
to the extent the aggregate value of all such Accounts and Inventory does not
exceed $75,000,000 at any one time (provided, that, the advance rate against
Eligible Accounts included in accordance with this proviso shall be deemed to be
70% and the advance rate against Eligible Inventory included in accordance with
this proviso shall be deemed to be 50%, in each case, until such time as an
appraisal and field examination with respect to the applicable target or
business, reasonably satisfactory to the Administrative Agent, has been
completed);

(x)if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

(y)all actions required to be taken with respect to any newly acquired or formed
Wholly Owned Subsidiary of a Borrower or a Loan Party, as applicable, required
under Section 5.14 shall have been taken or shall be taken within the times
required thereby; and

(z)to the extent the aggregate consideration for such Acquisition exceeds
$75,000,000 (or, in the case of an Acquisition of assets by a Loan Party,
$50,000,000), the Borrower Representative shall have delivered to the
Administrative Agent (i) the substantially final form documentation relating to
such Acquisition within five (5) days (or such later date as the Administrative
Agent may agree) prior to the consummation thereof to the extent available to
the Borrower Representative, and (ii) the final executed documentation relating
to such Acquisition within three (3) days (or such later date as the
Administrative Agent may agree) following the consummation thereof.

“Permitted Bond Hedge” means any Swap Agreement that is settled (after payment
of any premium or any prepayment thereunder) through the delivery of cash,
Qualified Equity Interests of Insight (or other securities or property following
a merger event, reclassification or other change of such Qualified Equity
Interests of Insight) or a combination of cash and Qualified Equity Interests of
Insight

43

--------------------------------------------------------------------------------

 

(or other securities or property following a merger event, reclassification or
other change of such Qualified Equity Interests of Insight) and is entered into
in connection with any Convertible Debt Securities of Insight, one of the
purposes of which is, together with any Permitted Warrant entered into
concurrently therewith, to provide for an effectively higher conversion premium.

“Permitted Convertible Debt Hedge Transaction” means (a) any Permitted Bond
Hedge and any Permitted Warrant or (b) any capped call or similar transaction
having substantially the same economic effect as the foregoing.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(aa)Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(bb)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s landlords’
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than sixty (60) days or
are being contested in compliance with Section 5.04;

(cc)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(dd)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature or obligations in respect of letters of credit
issued in support thereof, in each case in the ordinary course of business;

(ee)judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(ff)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Restricted Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (d) (solely with respect to
Letters of Credit) or (e) above.

“Permitted Investments” means:

(gg)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States or Canada (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of such government), in each case maturing within one year from the date of
acquisition thereof;

44

--------------------------------------------------------------------------------

 

(hh)investments in commercial paper maturing within one (1) year from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(ii)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States, Canada or any State, province or territory thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(jj)fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(kk)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, and
(ii) are rated AAA by S&P and Aaa by Moody’s;

(ll)cash denominated in Available Currencies or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business; and

(mm)in the case of any Foreign Subsidiary, high quality, short‑term liquid
Investments made by such Foreign Subsidiary in the ordinary course of managing
its surplus cash position in investments in any OECD country of similar quality
as those described in clauses (a) through (f) above.

“Permitted Share Repurchase Transaction” means an accelerated share repurchase
transaction or other structured share repurchase transaction entered into by
Insight for the purpose of purchasing its Qualified Equity Interests.

“Permitted Warrant” means one or more call options settled through the delivery
of cash, Qualified Equity Interests of Insight (or other securities or property
following a merger event, reclassification or other change of such Qualified
Equity Interests of Insight) or a combination of cash and Qualified Equity
Interests of Insight (or other securities or property following a merger event,
reclassification or other change of such Qualified Equity Interests of Insight),
sold concurrently with the entry into one or more Permitted Bond Hedges and
having an initial strike or exercise price (howsoever defined) that is greater
than the strike or exercise price (howsoever defined) of such Permitted Bond
Hedge.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

45

--------------------------------------------------------------------------------

 

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time (or any successor statute) including the regulations thereto; provided
that, if validity, perfection or the effect of perfection or non-perfection or
opposability or the priority of any Lien created hereunder on the Collateral is
governed by the personal (movable) property security legislation or other
applicable legislation with respect to personal (movable) property security in
effect in a jurisdiction other than Ontario, “PPSA” means the Personal Property
Security Act or such other applicable legislation (including, without
limitation, the Civil Code of Quebec) in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such validity,
perfection, effect of perfection or non-perfection or opposability or priority.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

“Priority Payable Reserve” means, with respect to jurisdictions other than the
U.S. (or any state thereof) and Canada (or any province or territory thereof),
any Reserve established in the Permitted Discretion of the Administrative Agent
in accordance with Section 1.10 for amounts which rank or are capable of ranking
prior to the Liens granted to the Administrative Agent under the Collateral
Documents, including, without limitation, in the Permitted Discretion of the
Administrative Agent, any such amounts due and not paid for wages, or vacation
pay, severance pay, employee deductions, income tax, insolvency costs (including
the expenses and liabilities incurred by any administrator or other insolvency
officer) and any remuneration of such administrator or other insolvency officer,
amounts due and not paid under any legislation relating to workers’ compensation
or to employment insurance amounts currently or past due and not paid for
realty, municipal or similar taxes (to the extent impacting personal or movable
property), sales tax and pension obligations and, to the extent prescribed
pursuant to English law and statute then in force, the “prescribed part” of
floating charge realizations held for unsecured creditors.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Pro Forma Basis” means, as to any Person, for all Specified Transactions that
occur subsequent to the commencement of an applicable Test Period except as set
forth in Section 1.06, all calculations of the Fixed Charge Coverage Ratio and
EBITDA will give pro forma effect to such Specified Transactions as if such
Specified Transactions occurred on the first day of such Test Period.  Whenever
any calculation is made on a Pro Forma Basis hereunder, such calculation shall
be made in good faith by a Financial Officer of the Borrower Representative;
provided that no such calculation shall include cost savings or synergies unless
such cost savings and synergies are either (x) in compliance with Regulation S-X
under the Securities Act of 1933, as amended or (y) based on actions taken or to
be taken within 12 months of the relevant transaction and in an amount for any
Test Period, when aggregated with the amount of any increase to EBITDA for such
Test Period pursuant to clause (b)(ix) of the definition of “EBITDA,” that does
not exceed 10% of EBITDA for such Test Period (calculated prior to giving effect
to any increase pursuant to this clause (y) or clause (b)(ix) of the definition
of “EBITDA”).

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Protective Advance” has the meaning assigned to such term in Section 2.04(a).

46

--------------------------------------------------------------------------------

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrowers or their Controlling Persons or any of their Subsidiaries while in
possession of the financial statements provided by the Loan Parties under the
terms of this Agreement.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.21.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that do not constitute
Disqualified Equity Interests.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Refinancing” means prior to, or substantially contemporaneously with the
consummation of the initial Borrowing on the Effective Date, all Existing
Indebtedness will be repaid, redeemed, defeased, discharged or terminated and,
as applicable, all commitments, guarantees, liens and security interests
thereunder will be terminated (or arrangements reasonably satisfactory to the
Arrangers for such termination shall have been made).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, (a) any
controlling Person or controlled Affiliate of such Person, (b) the respective
directors, officers, or employees of such Person or any of its controlling
Persons or controlled Affiliates, and (c) the respective agents of such Person
or any of its controlling Persons or controlled Affiliates, in the case of this
clause (c), acting on behalf of or at

47

--------------------------------------------------------------------------------

 

the instructions of such Person, controlling Person or controlled Affiliate;
provided that each reference to a controlled Affiliate in this definition
pertains to a controlled Affiliate involved in the negotiation or syndication of
the Loan Documents and the Loans hereunder.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

“Rent Reserve” means, if and to the extent that the Administrative Agent has not
received a Collateral Access Agreement with respect to any location where
Eligible Inventory or books and records are located, an amount equal to no more
than three (3) months’ rent or charges payable in respect to such location,
together with all other accrued and unpaid fees, costs and expenses owing by the
applicable Borrower in connection therewith.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrowers, the Canadian Loan Guarantors, and En Pointe JV from
information furnished by or on behalf of the Borrowers, the Canadian Loan
Guarantors, and En Pointe JV, after the Administrative Agent has exercised its
rights of inspection pursuant to this Agreement, which Reports may be
distributed to the Lenders by the Administrative Agent.

“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Revolving Exposure and unused Commitments representing more than 50% of the sum
of the Aggregate Exposure and unused Commitments at such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain in accordance with Section
1.10 (including, without limitation, reserves for accrued and unpaid interest on
any of the Secured Obligations, Priority Payable Reserves, Canadian Priority
Payable Reserves, Banking Services Reserves, reserves in respect of Secured
Inventory Financing Indebtedness solely in connection with the U.S. Borrowing
Base, Rent Reserves and reserves for consignee’s, processor’s, warehousemen’s
and bailee’s charges in respect of Eligible Inventory, reserves for dilution of
Accounts (not to exceed the amount necessary to reduce advance rates by one
percentage point (or fraction thereof, rounding to the nearest one-tenth of one
percentage point) for each percentage point (or fraction thereof, rounding to
the nearest one-tenth of one percentage point) by which dilution exceeds five
percent (5.0%)), reserves for Inventory shrinkage, reserves for customs charges
and shipping charges related to any Inventory in transit, reserves for Swap
Agreement Obligations, reserves for uninsured losses in respect of Inventory of
any U.S. Borrower, and reserves for unpaid taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.

“Responsible Officer” means the president, Financial Officer or other executive
officer of a Loan Party.

48

--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Insight or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

“Restricted Subsidiary” means, collectively, any existing or future direct or
indirect Subsidiary of any Loan Party, other than any Unrestricted Subsidiary
but including, at all times, the Borrowers (other than Insight).

“REVLIBOR30 Rate” means the London interbank offered rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) for a one (1) month period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as shall be selected by the Administrative Agent in its reasonable
discretion; in each case the “REVLIBOR30 Screen Rate”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the first (1st) Business Day
of each month, adjusted monthly on the first (1st) Business Day of each month;
provided that, (x) if the REVLIBOR30 Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement and (y) if the
REVLIBOR30 Screen Rate shall not be available at such time for such a period,
then the REVLIBOR30 Rate shall be equal to the CB Floating Rate.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure at such time, plus (b) an amount equal to its Applicable Percentage of
the aggregate principal amount of Protective Advances outstanding at such time,
plus (c) an amount equal to its Applicable Percentage of the aggregate principal
amount of Overadvances outstanding at such time.

“Revolving Exposure Limitations” shall have the meaning assigned to such term in
Section 2.01.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba (only with respect to Loan Parties organized outside of Canada or
any province or territory thereof), Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Government of Canada, the United Nations Security Council, the
European Union or any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses, (a)
or (b), or (d) any Person otherwise the subject of any Sanctions, including a
Canadian Blocked Person.

49

--------------------------------------------------------------------------------

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the Government
of Canada (including the Canadian Economic Sanctions and Export Control Laws),
or (c) the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Inventory Financing Indebtedness” means any Indebtedness of any Loan
Party under any inventory supply chain financing secured by the Collateral
pursuant to the terms of the Loan Documents; provided that the aggregate
outstanding principal amount of such Indebtedness shall not exceed $100,000,000.

“Secured Obligations” means the Global Secured Obligations.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

“Specified Event of Default” means an Event of Default set forth in clause (a),
(b), (c) (solely in respect of any material misrepresentation set forth in any
Borrowing Base Certificate), (d) (solely in respect of failure to comply with
Section 6.12), (e) (solely in respect of the failure (x) to deliver a Compliance
Certificate as required pursuant to Section 5.01(e) (y) to deliver a Borrowing
Base Certificate as required pursuant to Section 5.01(g), or (z) failure to
comply with Section 5.16 or 5.17), or (h) or (i) of Article VII, or an Event of
Default as a result of a breach of Article 7 of the U.S. Security Agreement
and/or the Canadian Security Agreement.

“Specified Merger Agreement Representations” means the representations and
warranties made by PCM in the Trojan Merger Agreement as are material to the
interests of the Lenders, but only to the extent that Insight (or Insight’s
applicable Affiliates) have the right (determined without regard to any notice
requirement) not to consummate the transactions as contemplated by the Trojan
Merger Agreement or to terminate Insight’s (or such Affiliates’) obligations
under the Trojan Merger Agreement, as a result of a breach of such
representations and warranties.

“Specified Representations” means those representations and warranties made by
the Loan Parties (after giving effect to the Trojan Acquisition) in Sections
3.01(a) (solely as to the Loan Parties), 3.02(a), 3.03(b), 3.08, 3.13, 3.16
(subject to the last paragraph of Section 4.01), 3.18, 3.19, and 3.21.

“Specified Transaction” means any Disposition outside the ordinary course of
business involving the Disposition of assets with an aggregate book value in
excess of $25,000,000 and any Permitted Acquisition or other Investment
permitted hereunder or occurring prior to the Effective Date involving an
aggregate consideration in excess of $25,000,000 (or any similar transaction or
transactions).

“Spot Selling Rate” means, on any date of determination, the spot selling rate
posted by ICE Data Services for the sale of the applicable currency for U.S.
Dollars at approximately 11:00 a.m., Local Time, two (2) Business Days prior to
such date (the “Applicable Quotation Date”); provided that if, for any reason,
no such spot rate is being quoted, the spot selling rate shall be determined by
reference to such

50

--------------------------------------------------------------------------------

 

publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent, or, in the event no such service is
selected, such spot selling rate shall instead be the rate determined by the
Administrative Agent as the spot rate of exchange in the market where its
foreign currency exchange operations in respect of the applicable currency are
then being conducted, at or about 11.00 a.m. Local Time, on the Applicable
Quotation Date for the purchase of the relevant currency for delivery two (2)
Business Days later.

“Stack Data Solutions” has the meaning assigned to such term in the preamble
hereto.

“Stack Technology” has the meaning assigned to such term in the preamble hereto.

“Stack Telecommunications” has the meaning assigned to such term in the preamble
hereto.

“Statements” has the meaning assigned to such term in Section 2.18(g).

“Stratiform USA” has the meaning assigned to such term in the preamble hereto.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D).  Such reserve percentages shall
include those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
of the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” and “£” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of Insight or another Loan
Party, as applicable.

“Supermajority European Tranche Lenders” means, at any time, European Tranche
Lenders (other than Defaulting Lenders) having European Tranche Revolving
Exposures and unused European Tranche Commitments representing at least 66 2/3%
of the sum of the aggregate European Tranche

51

--------------------------------------------------------------------------------

 

Revolving Exposures of all European Tranche Lenders and unused European Tranche
Commitments at such time.

“Supermajority U.S. Tranche Lenders” means, at any time, U.S. Tranche Lenders
(other than Defaulting Lenders) having U.S. Tranche Revolving Exposures and
unused U.S. Tranche Commitments representing at least 66 2/3% of the sum of the
aggregate U.S. Tranche Revolving Exposures of all U.S. Tranche Lenders and
unused U.S. Tranche Commitments at such time.

“Supported QFC” has the meaning assigned to in Section 9.21.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions (including, for
the avoidance of doubt, any Permitted Convertible Debt Hedge Transaction and any
Permitted Share Repurchase Transaction); provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrowers
or the Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction permitted hereunder with a Lender
or an Affiliate of a Lender.

“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) which utilizes a single
shared platform and which was launched on 19 November 2007 for the settlement of
payments in Euros.

“Target” has the meaning set forth in the recitals hereto.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

(a)

a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)

a partnership each member of which is:

(i)a company so resident in the United Kingdom; or

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the

52

--------------------------------------------------------------------------------

 

CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment under a Loan Document, other than a FATCA Deduction.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Test Period” means each period of four consecutive fiscal quarters of Insight
and its Subsidiaries then most recently ended.

“Tranche” means the U.S. Tranche and/or the European Tranche, as the context may
require.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder, and the consummation of the Trojan Acquisition, in each case
on the Effective Date.

“Trojan Acquisition” has the meaning set forth in the recitals hereto.

“Trojan Merger Agreement” has the meaning set forth in the recitals hereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, CBFR, or the Overnight LIBO
Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“U.K. Borrowers” means, each of, and collectively, Insight UK, Insight
Networking, Stack Technology, Stack Data Solutions, Stack Telecommunications,
Interconnect Network, PCM Technology, any other Restricted Subsidiary
incorporated under the laws of England and Wales approved by the Administrative
Agent that joins this Agreement as a “U.K. Borrower” in accordance with the
terms hereof, and “U.K. Borrower” means any of them or all of them individually,
as the context may require.

“U.K. Borrowing Base” means, at any time, the Dollar Equivalent of the result
of, subject to the terms of Section 1.10:

(nn)the Account Advance Rate of the U.K. Eligible Accounts at such time, less

(oo)Reserves applicable to the U.K. Borrowing Base established by the
Administrative Agent in its Permitted Discretion in accordance with Section
1.10.

53

--------------------------------------------------------------------------------

 

“U.K. Collateral Documents” means, collectively, the U.K. Debenture and any
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure any
of the Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, debentures, share charges, pledges, powers of
attorney, assignments, financing statements, in each case now or hereafter
executed by any U.K. Loan Party and delivered to the Administrative Agent that
are intended to create, perfect or evidence Liens on assets of any U.K. Loan
Party to secure any of the Secured Obligations.

“U.K. Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant U.K. Borrower, which: (a) where it relates
to a U.K. Treaty Lender that is a party to this Agreement as a Lender as at the
date of the Agreement, contains the scheme reference number and jurisdiction of
tax residence stated opposite that Lender’s name in the Commitment Schedule, and
is filed with HM Revenue & Customs within thirty (30) days of the date of this
Agreement; or (b) where it relates to a U.K. Treaty Lender that is not a party
to this Agreement as a Lender as at the date of this Agreement, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the Assignment and Assumption which it executes on becoming a
party to this Agreement as a Lender, and is filed with HM Revenue & Customs
within thirty (30) days of the date on which that U.K. Treaty Lender becomes a
Party to this Agreement as a Lender.

“U.K. Debenture” means the English law debenture dated as of the date hereof, by
and among the U.K. Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties.

“U.K. Eligible Accounts” means the Eligible Accounts owned by a U.K. Borrower
billed from and collected in the United Kingdom or any other jurisdiction
satisfactory to the Administrative Agent in its Permitted Discretion owing by an
Account Debtor in the United States, Canada or an Approved Jurisdiction that
comply in all material respects with each of the representations and warranties
respecting Eligible Accounts that are U.K. Eligible Accounts made in the Loan
Documents.

“U.K. Loan Parties” means, each of, and collectively, the U.K. Borrowers,
Insight Enterprises UK Limited, a company incorporated under the laws of England
with registration number 4051772, and any other Restricted Subsidiary of Insight
organized under the laws of England and Wales who becomes a party to this
Agreement pursuant to a Joinder Agreement and their respective successors and
assigns, and the term “U.K. Loan Party” means any one of them or all of them
individually, as the context may require.  For the avoidance of doubt, U.K. Loan
Parties shall not include any Excluded Subsidiary.

“U.K. Non-Bank Lender” means (a) a Lender identified in the Commitment Schedule
as a “U.K. Non-Bank Lender”; and (b) a Lender which becomes a party to this
Agreement after the Effective Date and which gives a Tax Confirmation in the
Assignment and Assumption which it executes on becoming a party to this
Agreement as a Lender.

“U.K. Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (i) a Lender: (A) that is a bank (as defined for the purpose of section
879 of the ITA) making an advance under a Loan Document and is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the CTA; or (B) in respect of an advance made under a
Loan Document by a person that was a bank (as defined for the purpose of section
879 of the ITA) at the time that such advance was made and is within the charge
to United Kingdom corporation tax with respect to any payments of interest made
in respect of that advance; or (ii) a Lender which is: (A) a company resident in
the United Kingdom for United Kingdom tax purposes; (B) a partnership, each
member of which is: (1) a company so resident in the

54

--------------------------------------------------------------------------------

 

United Kingdom; or (2) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a  permanent establishment and
which brings into account in computing its chargeable profits (within
the  meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance falls to it by reason of Part 17 of the CTA;
or (C) a company not so resident in the United Kingdom which  carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or (iii)
a U.K. Treaty Lender; or (b) a Lender which is a building society (as defined
for the purposes of section 880 of the ITA) making an advance under a Loan
Document.

“U.K. Treaty Lender” means a Lender which: (a) is treated as a resident of a
U.K. Treaty State for the purposes of the relevant U.K. Treaty; (b) does not
carry on a business in the United Kingdom through a permanent establishment with
which that Lender’s participation in any advance is effectively connected; and
(c) fulfils any other conditions which must be fulfilled under the relevant U.K.
Treaty by residents of that U.K. Treaty State (subject to the completion of any
necessary procedural or filing requirements) for such residents to obtain full
exemption from United Kingdom taxation on interest payable to that Lender in
respect of an advance under a Loan Document.

“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means (a) as of the Effective Date, each Subsidiary of
Insight (if any) listed on Schedule 1.01(b), (b) any Subsidiary of Insight
designated by Insight as an Unrestricted Subsidiary pursuant to Section 5.15
subsequent to the Effective Date and (c) any Subsidiary of an Unrestricted
Subsidiary; provided that (i) notwithstanding the foregoing clauses (a), (b) and
(c), in no event shall any Borrower be an Unrestricted Subsidiary and (ii)
subject to the provisions of Section 5.15, any Unrestricted Subsidiary that is
redesignated as a Restricted Subsidiary shall cease to be an Unrestricted
Subsidiary.

“U.S.” means the United States of America.

“U.S. Borrowers” means, each of, and collectively, Insight, Insight NA, Insight
Direct, Insight Public Sector, Insight Receivables, Calence Physical Security,
PCM, PCM Logistics, PCM Sales, PCMG, Abreon, M2 Marketplace, En Pointe
Technologies, Cross Line Products, PCM BPO, OnSale Holdings, PCM Services,
Stratiform USA, Merger Sub, any other Restricted Subsidiary of Insight
incorporated under the laws of the United States approved by the Administrative
Agent that joins this Agreement as a “U.S. Borrower” in accordance with the
terms hereof, and “U.S. Borrower” means any of them or all of them individually,
as the context may require.

55

--------------------------------------------------------------------------------

 

“U.S. Borrowing Base” means, collectively, at any time, the Dollar Equivalent of
the result of, subject to the terms of Section 1.10:

(a)

the sum of (i) the Account Advance Rate of the U.S. Eligible Accounts of each
U.S. Borrower and each Canadian Loan Guarantor at such time, (ii) the lesser of
(A) $60,000,000 and (B) the Account Advance Rate of the U.S. Borrowers’ Eligible
Accounts at such time billed from and collected in the United States (or any
other jurisdiction acceptable to the Administrative Agent) owing by an Account
Debtor in an Approved Jurisdiction, and (iii) the lesser of (A) $10,000,000 and
(B) the Account Advance Rate of the Eligible Accounts of each Canadian Loan
Guarantor at such time billed from and collected in Canada owing by an Account
Debtor in an Approved Jurisdiction, plus

(b)

the lesser of (i) 70% of the U.S. Borrowers’ Eligible Finished Goods Inventory
(valued at the lower of cost (FIFO) or market) at such time, and (ii) the
product of 85% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the U.S. Borrowers’ Eligible Finished Goods Inventory
(valued at the lower of cost (FIFO) or market) at such time, plus

(c)

the product of 85% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the U.S. Borrowers’ Eligible Work-In-Process Inventory at
such time, less

(d)

Reserves applicable to the U.S. Borrowing Base (which include for greater
certainty, Canadian Priority Payable Reserves) established by the Administrative
Agent in its Permitted Discretion in accordance with Section 1.10.

“U.S. Collateral Documents” means, collectively, the U.S. Security Agreement,
and any other agreements, instruments and documents executed in connection with
this Agreement that are intended to create, perfect or evidence Liens to secure
any of the Secured Obligations, including, without limitation, all other
security agreements, pledge agreements, debentures, share charges, pledges,
powers of attorney, assignments, financing statements, in each case now or
hereafter executed by any U.S. Loan Party and delivered to the Administrative
Agent that are intended to create, perfect or evidence Liens on assets of any
U.S. Loan Party to secure any of the Secured Obligations.

“U.S. Dollar” or “$” refers to the lawful money of the U.S.

“U.S. Eligible Accounts” means, (a) the Eligible Accounts owned by a U.S.
Borrower billed from and collected in the United States or any other
jurisdiction satisfactory to the Administrative Agent in its Permitted
Discretion owing by an Account Debtor in the United States or Canada, and (b)
the Eligible Accounts owned by a Canadian Loan Guarantor billed and collected in
Canada owing by an Account Debtor in the United States or Canada, in each case,
that comply in all material respects with each of the representations and
warranties respecting Eligible Accounts that are U.S. Eligible Accounts made in
the Loan Documents.

“U.S. Excess Availability” means, at any time of determination, any amount equal
to (a) the U.S. Line Cap minus (b) the aggregate U.S. Tranche Revolving Exposure
of all U.S. Tranche Lenders.

“U.S. Line Cap” means, at any time of determination, an amount equal to the
lesser of (a) the aggregate amount of the U.S. Tranche Commitments of all U.S.
Tranche Lenders and (b) the U.S. Borrowing Base.

56

--------------------------------------------------------------------------------

 

“U.S. Loan Parties” means, each of, and collectively, the U.S. Borrowers,
Insight Direct Worldwide, Inc., an Arizona corporation, Insight Canada Holdings,
Inc., an Arizona corporation, Insight Technology Solutions, Inc., a Delaware
corporation, Insight Receivables Holding, LLC, an Illinois limited liability
company, Calence, LLC, a Delaware limited liability company, and any other
Restricted Subsidiary of Insight organized under the laws of the United States
who becomes a party to this Agreement pursuant to a Joinder Agreement and their
respective successors and assigns, and the term “U.S. Loan Party” means any one
of them or all of them individually, as the context may require.  For the
avoidance of doubt, U.S. Loan Parties shall not include any Excluded Subsidiary.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Restricted Subsidiary” means each Restricted Subsidiary that is not a
Foreign Restricted Subsidiary.

“U.S. Security Agreement” means that certain U.S. Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof, by and
among the U.S. Loan Parties party thereto and the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.21.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“U.S. Tranche” means the U.S. Tranche Commitments, the U.S. Tranche Revolving
Loans and the U.S. Tranche LC Exposure.

“U.S. Tranche Commitment” means, with respect to each U.S. Tranche Lender, the
commitment, if any, of such U.S. Tranche Lender to make U.S. Tranche Revolving
Loans and to acquire participations in U.S. Tranche Letters of Credit,
Overadvances, and Protective Advances hereunder, as such commitment may be
reduced or increased pursuant to (a) Section 2.09 and (b) assignments by and to
such U.S. Tranche Lender pursuant to Section 9.04. The initial amount of each
U.S. Tranche Lender’s U.S. Tranche Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption (or other documentation
contemplated by this Agreement) pursuant to which such U.S. Tranche Lender shall
have assumed its U.S. Tranche Commitment, as applicable.  The aggregate
principal amount of the U.S. Tranche Commitments as of the Effective Date is
$1,050,000,000.

“U.S. Tranche Credit Event” means a U.S. Tranche Revolving Borrowing, the
issuance, amendment, renewal or extension of a U.S. Tranche Letter of Credit,
the making of an Overadvance or a Protective Advance that the U.S. Tranche
Lenders are required to participate in pursuant to the terms hereof, or any of
the foregoing.

“U.S. Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Equivalent of all outstanding U.S. Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Equivalent of all LC Disbursements in
respect of U.S. Tranche Letters of Credit that have not yet been reimbursed by
or behalf of the U.S. Borrowers at such time.  The U.S. Tranche LC Exposure of
any U.S. Tranche Lender at any time shall be its U.S. Tranche Percentage of the
total U.S. Tranche LC Exposure at such time.

57

--------------------------------------------------------------------------------

 

“U.S. Tranche Lender” means a Lender with a U.S. Tranche Commitment or any U.S.
Tranche Revolving Exposure.

“U.S. Tranche Letter of Credit” means any Letter of Credit issued under the U.S.
Tranche Commitments pursuant to this Agreement.

“U.S. Tranche Percentage” means, with respect to any U.S. Tranche Lender,
percentage equal to a fraction the numerator of which is such U.S. Tranche
Lender’s U.S. Tranche Commitment and the denominator of which is the aggregate
U.S. Tranche Commitments of all U.S. Tranche Lenders; provided that, if the U.S.
Tranche Commitments have terminated or expired, the U.S. Tranche Percentages
shall be determined based upon such Lender’s share of the aggregate U.S. Tranche
Revolving Exposures of all U.S. Tranche Lenders at that time; provided further
that, in accordance with Section 2.20, so long as any U.S. Tranche Lender shall
be a Defaulting Lender, such U.S. Tranche Lender’s U.S. Tranche Commitment shall
be disregarded in the foregoing calculation.

“U.S. Tranche Revolving Borrowing” means a Borrowing comprised of U.S. Tranche
Revolving Loans.

“U.S. Tranche Revolving Exposure” means, with respect to any U.S. Tranche Lender
at any time, and without duplication, the sum of (a) the Dollar Equivalent of
the outstanding principal amount of such U.S. Tranche Lender’s U.S. Tranche
Revolving Loans plus (b) the Dollar Equivalent of such U.S. Tranche Lender’s
U.S. Tranche LC Exposure plus (c) an amount equal to such U.S. Tranche Lender’s
U.S. Tranche Percentage of the aggregate outstanding principal amount of
Overadvances at such time that U.S. Tranche Lenders have purchased
participations in pursuant to the terms hereof plus (d) an amount equal to such
U.S. Tranche Lender’s U.S. Tranche Percentage of the aggregate outstanding
principal amount of Protective Advances at such time that U.S. Tranche Lenders
have purchased participations in pursuant to the terms hereof.

“U.S. Tranche Revolving Loan” means a Loan made by a U.S. Tranche Lender
pursuant to Section 2.01.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.  

“WEPPA” means the Wage Earner Protection Program Act (Canada).

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

58

--------------------------------------------------------------------------------

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.  Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

Section 1.03.  Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “law” shall be construed
as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply) and all judgments, orders
and decrees of all Governmental Authorities.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04.  Accounting Terms; GAAP.  (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
Representative notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith

. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or

59

--------------------------------------------------------------------------------

 

any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Restricted Subsidiary at “fair value”, as
defined therein and (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.

(b)Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Capital Lease Obligations,” any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
(“FAS 842”), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2018, such lease shall not be considered
a capital lease, and all calculations and deliverables (other than financial
statements) under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

Section 1.05.  Interest Rates; LIBOR Notifications

.  The interest rate on Eurocurrency Loans is determined by reference to the
LIBO Rate, which is derived from the London interbank offered rate.  The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market.  In July 2017, the U.K. Financial Conduct Authority announced that,
after the end of 2021, it would no longer persuade or compel contributing banks
to make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Loans.  In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate.  In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.14(c) of
this Agreement, such Section 2.14(c) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the Borrower
Representative, pursuant to Section 2.14, in advance of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.14(c), will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

Section 1.06.  Pro Forma Calculations

.  For purposes of any calculation of the Fixed Charge Coverage Ratio or EBITDA,
in the event that any Specified Transaction has occurred during the Test Period
for which the Fixed Charge Coverage Ratio or EBITDA is being calculated or,
except for purposes of determining whether an Event of Default under Section
6.12 has occurred, following the end of such Test Period but prior to the date
that financial statements have been delivered pursuant to Section 5.01(a) or
(b), such calculation shall be made on a Pro Forma Basis.

60

--------------------------------------------------------------------------------

 

Section 1.07.  Currency Translations; Currency Matters

.  

(a)For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, such amounts shall be deemed to refer to Dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate; provided, however, that for purposes of determining
compliance with Article VI with respect to the amount of any Indebtedness,
Investment, Disposition or Restricted Payment in a currency other than Dollars,
no Default or Event of Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred or Disposition or Restricted Payment
made.  In particular, without limitation, for purposes of computations
hereunder, unless expressly provided otherwise, where a reference is made to a
Dollar amount, the amount is to be considered as the amount in Dollars and,
therefore, each other currency shall be converted into the Dollar Equivalent
thereof in Dollars, as applicable.

(b)For purposes of all calculations and determinations under this Agreement, any
amount in any currency other than Dollars shall be deemed to refer to Dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate, and all certificates delivered under this Agreement, shall
express such calculations or determinations in Dollars or Dollar Equivalents.

(c)The Administrative Agent shall determine the Dollar Equivalent of (i) the
Revolving Exposure based on the Spot Selling Rate (A) on or about the date of
the related notice requesting any extension of credit hereunder and (B) on any
other date, in its reasonable discretion and (ii) any other amount to be
converted into Dollars in accordance with the provisions hereof at the time of
such conversion.

(d)Each payment owing by any Loan Party hereunder shall be made in the relevant
currency specified herein or, if not specified herein, specified in any other
Loan Document executed by the Administrative Agent and the Lenders (the
“Currency of Payment”) at the place specified herein (such requirements are of
the essence to this Agreement).  If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in a Currency of
Payment into another currency, the parties hereto agree that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Currency of Payment with
such other currency at the Spot Selling Rate on the Business Day preceding that
on which final judgment is given.  The obligations in respect of any sum due
hereunder to any Secured Party shall, notwithstanding any adjudication expressed
in a currency other than the Currency of Payment, be discharged only to the
extent that, on the Business Day following receipt by such Secured Party of any
sum adjudged to be so due in such other currency, such Secured Party may, in
accordance with normal banking procedures, purchase the Currency of Payment with
such other currency.  Each Loan Party agrees that (i) if the amount of the
Currency of Payment so purchased is less than the sum originally due to such
Secured Party in the Currency of Payment, as a separate obligation and
notwithstanding the result of any such adjudication, such Loan Party shall
immediately pay the shortfall (in the Currency of Payment) to such Secured Party
and (ii) if the amount of the Currency of Payment so purchased exceeds the sum
originally due to such Secured Party, such Secured Party shall promptly pay the
excess over to such Loan Party in the currency and to the extent actually
received.

Section 1.08.  Québec Matters

.  For purposes of any assets, liabilities or entities located in the Province
of Québec (Canada) and for all other purposes pursuant to which the
interpretation or

61

--------------------------------------------------------------------------------

 

construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall include “movable property”, (b) “real property” or
“real estate” shall include “immovable property”, (c) “tangible property” shall
include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest” and “lien” shall include a
“hypothec”, “right of retention”, “prior claim”, “reservation of ownership” and
a resolutory clause, (f) all references to filing, perfection, priority,
remedies, registering or recording under the Uniform Commercial Code or a
Personal Property Security Act shall include publication under the Civil Code of
Québec, (g) all references to “perfection” of or “perfected” liens or security
interest shall include a reference to an “opposable” or “set up” lien or
security interest as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall include a “right of compensation”,
(i) “goods” shall include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall
include a “mandatary”, (k) “construction liens” or “mechanics, materialmen,
repairmen, construction contractors or other like Liens” shall include “legal
hypothecs” and “legal hypothec in favour of Persons having taken part in the
construction or renovation of an immovable”; (l) “joint and several” shall
include “solidary”; (m) “gross negligence or willful misconduct” shall be deemed
to be “intentional or gross fault”; (n) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”; (o) “easement” shall include
“servitude”; (p) “priority” shall include “prior claim”, as applicable;
(q) “survey” shall include “certificate of location and plan”; (r) “state” shall
include “province”; (s) “fee simple title” shall include “absolute ownership”;
(t) “accounts” shall include “claims”, (u) “legal title” shall include “holding
title on behalf of an owner as mandatory or prête‑nom”; (v) “leasehold interest”
shall include a “valid lease”; (w) “lease” shall include a “leasing contract”
and (x) “guaranty” and “guarantor” shall include “suretyship” and “surety”,
respectively. Within one month of the delivery of any financial statements or
other information written in a language other than English, at the request of
the Administrative Agent or any Lender, the Borrower Representative shall
deliver to the Administrative Agent (for distribution to the Lenders) an English
translation of such financial statements.

Section 1.09.  Limited Condition Transactions

.  Notwithstanding any other provision of this Agreement, in connection with any
action being taken in connection with a Limited Condition Transaction, for
purposes of (a) determining compliance with any provision of this Agreement that
requires the calculation of the Fixed Charge Coverage Ratio, (b) testing
availability under baskets set forth in this Agreement or (c) determining the
accuracy of representations and warranties and/or whether a Default or Event of
Default or Specified Event of Default shall have occurred and be continuing
(other than with respect to Section 4.02), in each case, at the option of the
Borrower Representative (the Borrower Representative’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is permitted hereunder
shall be deemed to be the date the definitive agreements with respect to such
Limited Condition Transaction are entered into, in the case of a Limited
Condition Eligible Transaction (in each case, the “LCT Test Date”), and if,
after giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith as if they had occurred
at the beginning of the most recent period of four consecutive fiscal quarters
ending on or prior to the LCT Test Date (or, if such date is not the last day of
any fiscal quarter, the most recently completed fiscal quarter for which
financial statements are required to have been delivered pursuant to Section
4.01(b) (at all times prior to the first delivery of financial statements after
the Effective Date under Section 5.01(a) or (b)) or Section 5.01(a) or (b)), the
Borrower Representative could have taken such action on the relevant LCT Test
Date in compliance with such ratio, basket or requirement with respect to the
accuracy of representations and warranties or absence of Defaults or Events of
Default or Specified Event of Default, such ratio, basket or requirement shall
be deemed to have been complied with; provided, with respect to any provision
that requires minimum Aggregate Excess Availability or Average Aggregate Excess
Availability, compliance with such Aggregate Excess Availability or Average
Aggregate Excess Availability test shall be made at the time any Limited
Condition Transaction is consummated instead of on the LCT Test Date.  If the

62

--------------------------------------------------------------------------------

 

Borrower Representative has made an LCT Election for any Limited Condition
Transaction, then, in connection with any subsequent calculation of the ratios
or baskets on or following the relevant LCT Test Date and prior to the earlier
of (i) the date on which such Limited Condition Transaction is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a pro
forma basis (or Pro Forma Basis, if applicable) assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness or Liens and the use of proceeds thereof) have been
consummated.

Section 1.10.  Reserves, Eligibility and Advances Rates

.  The Administrative Agent may, in its Permitted Discretion, but without
duplication, (i) establish additional standards of eligibility upon at least
five (5) Business Days’ prior written notice to the Borrower Representative
(which notice shall include a reasonably detailed description of such additional
standards of eligibility), provided that no such additional standards of
eligibility may be imposed after the Effective Date based on circumstances,
conditions, events or contingencies known to the Administrative Agent as of the
Effective Date and for which no eligibility standards were imposed on the
Effective Date, unless such circumstances, conditions, events or contingencies
shall have changed in any material adverse respect since the Effective Date,
(ii) upon the occurrence of and during the continuation of an Event of Default,
reduce the advance rates set forth in the definition of any applicable Borrowing
Base, and (iii) establish Reserves against eligibility or adjust Reserves upon
at least five (5) Business Days’ prior written notice to the Borrower
Representative (which notice shall include a reasonably detailed description of
such Reserve being established or the adjustment thereto); provided that no such
prior notice shall be required for changes to any Reserves resulting solely by
virtue of mathematical calculations of the amount of the Reserves in accordance
with the methodology of calculation previously utilized; provided, further,
that, other than with respect to Banking Services Reserves, no Reserves may be
taken after the Effective Date based on circumstances, conditions, events or
contingencies known to the Administrative Agent as of the Effective Date and for
which no Reserves were imposed on the Effective Date, unless such circumstances,
conditions, events or contingencies shall have changed in any material adverse
respect since the Effective Date or such Reserve relates to changes in law
coming into force after the Effective Date.  During such five (5) Business Day
period, (x) the Administrative Agent shall, if requested by the Borrower
Representative, discuss any such establishment of a Reserve or additional
standard of eligibility or adjustment to a Reserve with the Borrower
Representative, and the Borrower Representative may take such action as may be
required so that the event, condition or matter that is the basis for such
Reserve or additional standard of eligibility or adjustment no longer exists or
exists in a manner that would result in the establishment of a lower Reserve or
result in an additional standard of eligibility more favorable to the Borrowers
or result in a lesser adjustment, in each case in a manner and to the extent
reasonably satisfactory to the Administrative Agent and (y) no Borrower shall be
permitted to request a Borrowing if an Overadvance would result after giving
effect to such Reserves, adjustments or additional standards of
eligibility.  Notwithstanding anything to the contrary in this Agreement, (1)
the amount of any such Reserve or adjustment or additional standard of
eligibility shall have a reasonable relationship to the event, condition or
other matter that is the basis for such Reserve or such adjustment or such
additional standard of eligibility, and (2) no Reserves or changes shall be
duplicative of Reserves or adjustments already accounted for through eligibility
criteria (including collection/advance rates).

Article II

The Credits

Section 2.01.  Commitments

.  Subject to the terms and conditions set forth herein, (a) each U.S. Tranche
Lender severally (and not jointly) agrees to make U.S. Tranche Revolving Loans
to the U.S. Borrowers in U.S. Dollars and (b) each European Tranche Lender
severally (and not jointly) agrees to

63

--------------------------------------------------------------------------------

 

make European Tranche Revolving Loans to the European Borrowers in Available
Currencies, in each case from time to time during the Availability Period in an
aggregate principal amount that will not result in:

(i)such U.S. Tranche Lender’s U.S. Tranche Revolving Exposure exceeding such
U.S. Tranche Lender’s U.S. Tranche Commitment;

(ii)such European Tranche Lender’s European Tranche Revolving Exposure exceeding
such European Tranche Lender’s European Tranche Commitment;

(iii)the Aggregate Exposure exceeding the Aggregate Line Cap;

(iv)the aggregate U.S. Tranche Revolving Exposure of all U.S. Tranche Lenders
exceeding the U.S. Line Cap; or

(v)the aggregate European Tranche Revolving Exposure of all European Tranche
Lenders exceeding the European Line Cap;

subject, in each case, to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances or Overadvances pursuant to the terms of
Sections 2.04 and 2.05. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. The limitations on Borrowing referred to in clauses (i) through
(v) above are referred to collectively as the “Revolving Exposure Limitations”.

Section 2.02.  Loans and Borrowings.

(a)Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class, Type and currency made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.  Any Protective Advance and any Overadvance shall be
made in accordance with the procedures set forth in Sections 2.04 and 2.05.

(b)Subject to Section 2.14, (i) each U.S. Tranche Revolving Borrowing
denominated in U.S. Dollars and made to the U.S. Borrowers shall be comprised
entirely of CBFR Loans or Eurocurrency Loans, (ii) each Revolving Borrowing
denominated in U.S. Dollars and made to the U.S. Borrowers that is not a U.S.
Tranche Revolving Borrowing shall be comprised entirely of Eurocurrency Loans or
Overnight LIBO Loans, (iii) each Revolving Borrowing denominated in an Available
Currency (other than U.S. Dollars) and made to the U.S. Borrowers shall be
comprised entirely of Eurocurrency Loans or Overnight LIBO Loans, (iv) each
Borrowing denominated in an Available Currency and made to the U.K. Borrowers
shall be comprised entirely of Eurocurrency Loans or Overnight LIBO Loans, and
(v) each Borrowing denominated in an Available Currency and made to the Dutch
Borrowers shall be comprised entirely of Eurocurrency Loans or Overnight LIBO
Loans, in each case as the Borrower Representative or the applicable Borrower
may request in accordance herewith, provided that all Borrowings made to the
U.S. Borrowers under the U.S. Tranche on the Effective Date must be made as CBFR
Borrowings but may be converted into Eurocurrency Borrowings in accordance with
Section 2.08, and all Borrowings made to the U.K. Borrowers, the Dutch
Borrowers, and/or the U.S. Borrowers under the European Tranche must be made as
Overnight LIBO Borrowings but may be converted into Eurocurrency Borrowings in
accordance with Section 2.08. Each

64

--------------------------------------------------------------------------------

 

Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the relevant Borrowers to repay
such Loan in accordance with the terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 (or, if such Borrowing is denominated in an Available Currency (other
than U.S. Dollars), the Dollar Equivalent thereof) and not less than $500,000
(or, if such Borrowing is denominated in an Available Currency (other than U.S.
Dollars), the Dollar Equivalent thereof).  CBFR Borrowings and Overnight LIBO
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of twenty (20) Eurocurrency Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.03.  Requests for Revolving Borrowings

.  To request a Revolving Borrowing, the Borrower Representative shall notify
the Administrative Agent of such request either in writing (delivered by hand or
fax) by delivering a Borrowing Request in the form of Exhibit F attached hereto
(or such other form reasonably approved by the Administrative Agent) signed by a
Responsible Officer of the Borrower Representative or through an Electronic
System if arrangements for doing so have been approved by the Administrative
Agent (or if an Extenuating Circumstance shall exist, by telephone) not later
than (a) in the case of a Eurocurrency Borrowing, 12:00 noon, Local Time, three
(3) Business Days before the date of the proposed Borrowing, (b) in the case of
an CBFR Borrowing, 12:00 noon (or 1:00 p.m. for the first 90 days after the
Effective Date), Local Time, on the date of the proposed Borrowing, and (c) in
the case of an Overnight LIBO Borrowing, 10:00 a.m., Local Time, on the date of
the proposed Borrowing; provided that any such notice of a Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may
be given not later than 12:00 noon, Local Time, on the date of such proposed
Borrowing.  Each such Borrowing Request shall be irrevocable (unless otherwise
agreed by the Administrative Agent) and each such telephonic Borrowing Request,
if permitted, shall be confirmed promptly upon the cessation of the Extenuating
Circumstance by hand delivery, facsimile or a communication through an
Electronic System to the Administrative Agent of a written Borrowing Request in
the form of Exhibit F (or such other form reasonably approved by the
Administrative Agent) and signed by a Responsible Officer of the Borrower
Representative.  Each such written (or if permitted, telephonic) Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)the name of the applicable Borrower(s);

(ii)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)whether such Borrowing is a U.S. Tranche Borrowing or European Tranche
Borrowing;

(v)whether such Borrowing is to be an CBFR Borrowing, a Eurocurrency Borrowing
or an Overnight LIBO Borrowing;

65

--------------------------------------------------------------------------------

 

(vi)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii)the currency of the Loan comprising such Borrowing.

If no election as to the Type of Revolving Borrowing is specified, then (1) in
the case of a U.S. Tranche Revolving Borrowing, the requested Revolving
Borrowing shall be a CBFR Borrowing, (2) in the case of a Revolving Borrowing
made to a U.S. Borrower that is not a U.S. Tranche Revolving Borrowing, the
requested Revolving Borrowing shall be a Eurocurrency Borrowing, and (3) in the
case of a Revolving Borrowing made to a U.K. Borrower or a Dutch Borrower, the
requested Revolving Borrowing shall be a Eurocurrency Borrowing.  If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration for such Eurocurrency Borrowing.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04.  Protective Advances.

(a)Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall not have the obligation to),
(i) to make Loans (collectively, the “U.S. Tranche Protective Advances”) to the
U.S. Borrowers in U.S. Dollars on behalf of the U.S. Tranche Lenders or (ii)
make Loans (collectively, the “European Tranche Protective Advances”; and
together with the U.S. Tranche Protective Advances, collectively, the
“Protective Advances”) to the European Borrowers in any Available Currency on
behalf of the European Tranche Lenders, in each case which the Administrative
Agent, in its Permitted Discretion, deems necessary or desirable (x) to preserve
or protect the Collateral, or any portion thereof, (y) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(z) during the occurrence and continuation of an Event of Default or in order to
prevent an Event of Default, to pay any other amount chargeable to or required
to be paid by the Loan Parties pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents;
provided that, (A) the aggregate amount of Protective Advances outstanding at
any time and made on behalf of the U.S. Tranche Lenders shall not exceed ten
percent (10%) of the aggregate U.S. Tranche Commitments of all U.S. Tranche
Lenders at such time, (B) the Dollar Equivalent of the aggregate amount of
Protective Advances outstanding at any time and made on behalf of the European.
Tranche Lenders shall not exceed ten percent (10%) of the aggregate European
Tranche Commitments of all European Tranche Lenders at such time, (C) the U.S.
Tranche Revolving Exposure of each U.S. Tranche Lender after giving effect to
any U.S. Tranche Protective Advance shall not exceed the U.S. Tranche Commitment
of such U.S. Tranche Lender, (D) the European Tranche Revolving Exposure of each
European Tranche Lender after giving effect to any European Tranche Protective
Advance shall not exceed the European Tranche Commitment of such European
Tranche Lender, and (E) the Aggregate Exposure after giving effect to the
Protective Advances being made shall not exceed the Aggregate
Commitment.  Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied.  The Protective Advances
shall be secured by the Liens in favor of the Administrative Agent in and to the
applicable Collateral and, all Protective Advances shall constitute Obligations
hereunder.  All Protective Advances made to the U.S. Borrowers denominated in
U.S. Dollars shall be CBFR Borrowings, all Protective Advances made to the U.S.
Borrowers denominated in any other Available Currency (other than

66

--------------------------------------------------------------------------------

 

U.S. Dollars) shall be Overnight LIBO Borrowings, all Protective Advances made
to the U.K. Borrowers and/or the Dutch Borrowers denominated in any Available
Currency shall be Overnight LIBO Borrowings.  The making of a Protective Advance
on any one occasion shall not obligate the Administrative Agent to make any
Protective Advance on any other occasion.  The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  At any
time that there is sufficient Aggregate Excess Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the applicable Lenders to make a Loan pursuant to Section 2.01
to repay a Protective Advance.  At any other time the Administrative Agent may
require the Lenders to fund their risk participations described in Section
2.04(b).

(b)Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each U.S. Tranche Lender (in the
case of any Protective Advance made on behalf of the U.S. Tranche Lenders), or
each European Tranche Lender (in the case of any Protective Advance made on
behalf of the European Tranche Lenders), as applicable, shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Administrative Agent, without recourse or warranty, an
undivided interest and participation in such Protective Advance in proportion to
its Applicable Percentage.  From and after the date, if any, on which any Lender
is required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Protective Advance.

Section 2.05.  Overadvances.

(a)[Reserved].

(b)Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), on behalf of the U.S. Tranche
Lenders or the European Tranche Lenders, (i) make Loans to the applicable
Borrowers in amounts such that the requested Loans are not in compliance of the
Revolving Exposure Limitations (any such Loans made not in compliance of the
Revolving Exposure Limitations, to the extent not in compliance of such
limitations, are herein referred to collectively as “Overadvances”) or (ii) (A)
deem the amount of U.S. Tranche Revolving Loans outstanding to the U.S.
Borrowers that are in excess of the U.S. Excess Availability to be Overadvances
or (B) deem the amount of Loans outstanding to the European Borrowers that are
in excess of the European Excess Availability to be Overadvances; provided that,
no Overadvance shall result in a Default due to Borrowers’ failure to comply
with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance.  In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied.  All
Overadvances to the U.S. Borrowers shall constitute CBFR Borrowings.  All
Overadvances to the U.K. Borrowers and/or the Dutch Borrowers shall constitute
Overnight LIBO Borrowings.  The making of an Overadvance on any one occasion
shall not obligate the Administrative Agent to make any Overadvance on any other
occasion.  The authority of the Administrative Agent to make Overadvances on
behalf of the U.S. Tranche Lenders shall be limited to an aggregate principal
amount of ten percent (10%) of the aggregate U.S. Tranche Commitments of all
U.S. Tranche Lenders at such time, and the authority of the Administrative Agent
to made Overadvances on behalf of the European Tranche Lenders shall not exceed
an

67

--------------------------------------------------------------------------------

 

aggregate principal amount equal to the Dollar Equivalent of ten percent (10%)
of the aggregate European Tranche Commitments of all European Tranche Lenders at
such time.  No Overadvance on behalf of a U.S. Tranche Lender shall cause such
Lender’s U.S. Tranche Revolving Exposure to exceed its U.S. Tranche Commitment,
and no Overadvance on behalf of a European Tranche Lender shall cause such
Lender’s European Tranche Revolving Exposure to exceed its European Tranche
Commitment.  No Overadvance may remain outstanding for more than thirty (30)
days.  Notwithstanding the foregoing, the Required Lenders may at any time
revoke the Administrative Agent’s authorization to make Overadvances.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

(c)Upon the making of an Overadvance (whether before or after the occurrence of
a Default), each U.S. Tranche Lender (in the case of any Overadvance made on
behalf of the U.S. Tranche Lenders), and each European Tranche Lender (in the
case of any Overadvance made on behalf of the European Tranche Lenders) shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Overadvance in
proportion to its Applicable Percentage of the U.S. Tranche Commitments and/or
the European Tranche Commitments, as applicable.  The Administrative Agent may,
at any time, require the Lenders to fund their participations.  From and after
the date, if any, on which any Lender is required to fund its participation in
any Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Overadvance.

Section 2.06.  Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own account
or for the account of another Borrower denominated in an Available Currency as
the applicant thereof for the support of its or its Restricted Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period, and the Issuing Bank may, but shall have no obligation, to
issue such requested Letters of Credit pursuant to this Agreement.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Agreement, the terms and conditions
of this Agreement shall control. Notwithstanding anything herein to the
contrary, the applicable Issuing Bank shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit (i) the proceeds of which would
be made available to any Person (A) to fund any activity or business of or with
any Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, or (iii) if the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank

68

--------------------------------------------------------------------------------

 

applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit through an Electronic System, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of, but in any event no less than prior to 9:00 a.m., Local Time, at least three
(3) Business Days prior to the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit (which Letter
of Credit shall be in a form reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank), or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the name of the applicable
Borrower, whether such Letter of Credit is to constitute a U.S. Tranche Letter
of Credit or a European Tranche Letter of Credit, the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with clause (c) of
this Section), the amount of such Letter of Credit, the Available Currency
applicable to such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  Each U.S. Tranche Letter of Credit shall
be issued in U.S. Dollars for the account of a U.S. Borrower.  Each European
Tranche Letter of Credit shall be issued in any Available Currency for the
account of a European Borrower.  In addition, as a condition to any such Letter
of Credit issuance, the applicable Borrower shall have entered into a continuing
agreement (or other letter of credit agreement) for the issuance of letters of
credit and/or shall submit a letter of credit application in each case, as
required by the applicable Issuing Bank and using such Issuing Bank’s standard
form (each, a “Letter of Credit Agreement”).  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, the Revolving Exposure Limitations shall be satisfied.

(c)Expiration Date.  Each Letter of Credit (other than the Existing Letters of
Credit) shall expire (or be subject to termination or non-renewal by notice from
the Issuing Bank to the beneficiary thereof) at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
including, without limitation, any automatic renewal provision, one year after
such renewal or extension) and (ii) the date that is five (5) Business Days
prior to the Maturity Date; provided that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (ii)
above).  Borrowers understand and agree that Issuing Bank is not required to
extend the expiration date of any Letter of Credit for any reason. With respect
to any Letter of Credit containing an “automatic amendment” to extend the
expiration date of such Letter of Credit, the

69

--------------------------------------------------------------------------------

 

applicable Issuing Bank, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if the applicable Borrower does not at
any time want the then current expiration date of such Letter of Credit to be
extended, such Borrower will so notify the Administrative Agent and the
applicable Issuing Bank at least 30 calendar days (or such shorter period as the
Administrative Agent and such Issuing Bank shall agree) before such Issuing Bank
is required to notify the beneficiary of such Letter of Credit or any advising
bank of such non-extension pursuant to the terms of such Letter of Credit.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each U.S. Tranche Lender with respect to a U.S. Tranche Letter
of Credit, and to each European Tranche Lender with respect to a European
Tranche Letter of Credit, and each applicable Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
U.S. Tranche Letter of Credit and/or European Tranche Letter of Credit, as
applicable.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement (in the same currency as such LC
Disbursement) made by such Issuing Bank and not reimbursed by the applicable
Borrowers on the date due as provided in clause (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrowers for
any reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of U.S. Tranche Letters of
Credit and/or European Tranche Letters of Credit, as applicable, is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, (x) each U.S. Borrower, in the case of any Letter of
Credit issued at the request of or on behalf of the U.S. Borrowers, jointly and
severally agrees and (y) each European Borrower, in the case of any Letter of
Credit issued at the request of or on behalf of the European Borrowers, jointly
and severally agrees, to reimburse such LC Disbursement in the same currency as
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, Local Time, on the next Business
Day immediately following the day that the Borrower Representative receives
notice of such LC Disbursement; provided that the Borrower Representative may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 (1) that such payment be financed with, to the extent such LC
Disbursement was made in U.S. Dollars under the U.S. Tranche, a CBFR Borrowing
in an equivalent amount and, to the extent so financed, the applicable
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting CBFR Borrowing, and (2) that such payment be financed with, to the
extent such LC Disbursement was made in an Approved Currency under the European
Tranche an Overnight LIBO Borrowing in an equivalent amount and, to the extent
so financed, the applicable Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Overnight LIBO Borrowing.  If the
applicable Borrowers fail to make such payment when due, the Administrative
Agent shall notify each U.S. Tranche Lender (in the case of a U.S. Tranche
Letter of Credit), or each European Tranche Lender (in the case of a European
Tranche Letter of Credit), in each case of the applicable LC Disbursement, the
payment then due from the applicable Borrowers in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such

70

--------------------------------------------------------------------------------

 

notice, each applicable Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the applicable Borrowers, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the applicable Borrowers pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
the applicable Issuing Bank, then to such Lenders and the applicable Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrowers of their obligation to reimburse such
LC Disbursement.  

(f)Obligations Absolute.  The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein or herein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder.  None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by each Borrower
to the extent permitted by applicable law) suffered by such Borrower that are
caused by the applicable Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), the applicable Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.  Without limiting anything in this Section 2.06, Borrower
Representative will examine a copy of each Letter of Credit and any other
documents sent by the applicable Issuing Bank in connection therewith and shall
promptly

71

--------------------------------------------------------------------------------

 

notify Issuing Bank (not later than three (3) Business Days following Borrowers’
receipt of documents from Issuing Bank) of any non-compliance with Borrowers’
instructions and of any discrepancy in any document under any presentment or
other irregularity.

(g)Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by fax or through Electronic Systems) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Loan Parties of their obligation to reimburse the
applicable Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to (i) if such Borrower is a U.S. Borrower,
CBFR Loans and (ii) if such Borrower is a European Borrower under the European
Tranche, Overnight LIBO Loans, in each case such interest shall be payable on
the date when such reimbursement is due; provided that, if any Borrower fails to
reimburse such LC Disbursement when due pursuant to clause (e) of this Section,
then Section 2.13(i) shall apply.  Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to clause (e) of
this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i)Replacement and Resignation of an Issuing Bank.

(i)Any Issuing Bank may be replaced at any time by written agreement among the
Borrower Representative, the Administrative Agent, the replaced Issuing Bank and
the successor Issuing Bank.  The Administrative Agent shall notify the Lenders
of any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b).  From and
after the effective date of any such replacement, (A) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank being replaced
under this Agreement with respect to Letters of Credit to be issued thereafter
and (B) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(ii)Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower Representative
and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.06(i) above.

72

--------------------------------------------------------------------------------

 

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day following the date that the Borrower
Representative receives written notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, there shall be deposited in one or more accounts with the
Administrative Agent (collectively, the “LC Collateral Account”), (i) by the
U.S. Borrowers in the name of the Administrative Agent and for the benefit of
U.S. Tranche Lenders, an amount in cash equal to 103% of the U.S. Tranche LC
Exposure as of such date plus accrued and unpaid interest thereon and (ii) by
the European Borrowers in the name of the Administrative Agent and for the
benefit of European Tranche Lenders, an amount in cash equal to 103% of the
Dollar Equivalent amount of the European Tranche LC Exposure as of such date
plus accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that any Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in an amount equal to
103% of the actual amount of such undrawn Letters of Credit and LC Disbursements
and (ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence and during the
continuance of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII.  For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Spot
Selling Rate on the date notice demanding cash collateralization is delivered to
the Borrower Representative.  Each applicable Borrower shall also deposit cash
collateral pursuant to this paragraph as and to the extent required by Section
2.10(b), 2.11(b) or 2.20.  Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the applicable Secured
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account.  Each Borrower hereby grants the Administrative Agent a security
interest in its respective LC Collateral Account and all money or other assets
on deposit therein or credited thereto.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the applicable Borrowers’
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in the LC Collateral
Account.  Moneys in the applicable LC Collateral Account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower(s) for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other applicable
Secured Obligations.  If any Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence and continuance of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower within three (3) Business Days after all such Events
of Default have been cured or waived as confirmed in writing by the
Administrative Agent.  The Administrative Agent shall return to the applicable
Borrowers cash collateral required by Section 2.11(b) within three (3) Business
Days following the date that such cash collateral is no longer required
thereunder.  

(k)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals (provided that none of the foregoing shall apply to any
renewal of a Letter of Credit pursuant to an automatic renewal provision set
forth in such Letter of Credit when it is initially issued), all expirations and
cancelations and all disbursements and reimbursements, (ii)

73

--------------------------------------------------------------------------------

 

reasonably prior to the time that such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed) (provided that none of the foregoing shall apply to any renewal of a
Letter of Credit pursuant to an automatic renewal provision set forth in such
Letter of Credit when it is initially issued), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and Dollar
Equivalent amount of such LC Disbursement, (iv) on any Business Day on which any
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Bank on such day, the date of such failure and the amount of such LC
Disbursement, and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.  All reporting from each Issuing Bank with respect to any
Letter of Credit shall indicate whether each Letter of Credit constitutes a U.S.
Tranche Letter of Credit or a European Tranche Letter of Credit.

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(m)Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Restricted Subsidiary, or states that a Restricted
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of any Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Restricted Subsidiary in respect of such Letter of
Credit, the Borrowers (i) shall reimburse, indemnify and compensate each Issuing
Bank hereunder for, in the case of the U.S. Borrowers, such U.S. Tranche Letter
of Credit (including to reimburse any and all drawings thereunder), and in the
case of the European Borrowers, such European Tranche Letter of Credit
(including to reimburse any and all drawings thereunder), in each case as if
such Letter of Credit had been issued solely for the account of such Borrower
and (ii) irrevocably waive any and all defenses that might otherwise be
available to it as a guarantor or surety of any or all of the obligations of
such Restricted Subsidiary in respect of such Letter of Credit.  Each Borrower
hereby acknowledges that the issuance of such Letters of Credit for its
Restricted Subsidiaries inures to the benefit of the Borrowers, and that each
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.

Section 2.07.  Funding of Borrowings.

(a)Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
2:00 p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage.  The Administrative Agent will make such
Loans available to the relevant Borrowers by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent to the applicable
Funding Account; provided that Loans made to finance the reimbursement of (i) an
LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank and (ii) a Protective
Advance or an Overadvance shall be retained by the Administrative Agent.

74

--------------------------------------------------------------------------------

 

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and such Borrowers each severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including, without limitation, the Overnight Foreign
Currency Rate in the case of Loans denominated in a currency other than U.S.
Dollars) and (ii) in the case of the Borrowers, (A) if such amount is a
Borrowing made to the U.S. Borrowers in U.S. Dollars, the interest rate
applicable to CBFR Loans, (B) if such amount is a Borrowing made to the U.S.
Borrowers in a Foreign Currency, the interest rate applicable to Overnight LIBO
Loans, (C) if such amount is a Borrowing made to the U.K. Borrowers, the
interest rate applicable to Overnight LIBO Loans, and (D) if such amount is a
Borrowing made to the Dutch Borrowers, the interest rate applicable to Overnight
LIBO Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing,
provided, that any interest received from a Borrower by the Administrative Agent
during the period beginning when Administrative Agent funded the Borrowing until
such Lender pays such amount shall be solely for the account of the
Administrative Agent.

Section 2.08.  Interest Elections.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request (or, if not
specified therein, an Interest Period of one (1) month’s duration).  Thereafter,
the Borrower Representative may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurocurrency Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Overadvances or Protective Advances,
which may not be converted or continued.  Notwithstanding anything to the
contrary herein, this Section shall not be construed to permit any Borrower, or
the Borrower Representative on its behalf, to (i) change the currency of any
Borrowing, (ii) elect an Interest Period that does not comply with Section 2.02,
or (iii) convert any Borrowing to a Borrowing of a Type not available under such
Borrowing or to such Borrower as otherwise set forth herein.

(b)To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election either in writing
(delivered by hand or fax) by delivering an Interest Election Request signed by
a Responsible Officer of the Borrower Representative or through Electronic
System if arrangements for doing so have been approved by the Administrative
Agent (or if an Extenuating Circumstance shall exist, by telephone) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
Representative were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such Interest
Election Request shall be irrevocable

75

--------------------------------------------------------------------------------

 

(unless the Administrative Agent otherwise agrees) and each such telephonic
Interest Election Request, if permitted, shall be confirmed immediately upon the
cessation of the Extenuating Circumstance by hand delivery, Electronic System or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by a Responsible Officer
of the Borrower Representative.

(c)Each written (or if permitted, telephonic) Interest Election Request
(including requests submitted through an Electronic System) shall specify the
following information in compliance with Section 2.02:

(i)the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing, (A) if in Dollars to a U.S. Borrower is to
be a CBFR Borrowing or a Eurocurrency Borrowing, (B) if in any Foreign Currency
to a U.S. Borrower is to be a Eurocurrency Borrowing or Overnight LIBO
Borrowing, (C) if to a U.K. Borrower, is to be a Eurocurrency Borrowing or
Overnight LIBO Borrowing, or (D) if to a Dutch Borrower, is to be a Eurocurrency
Borrowing or Overnight LIBO Borrowing; and

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.  Notwithstanding anything
to the contrary contained in this Section, this Section shall not be construed
to permit any Borrower, or the Borrower Representative on its behalf, to change
the currency of any Borrowing.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing by the U.S. Borrowers denominated in Dollars, such Borrowing shall be
converted to a CBFR Borrowing, (ii) in the case of a Borrowing by the U.S.
Borrowers denominated in a Foreign Currency, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Foreign currency with an
Interest Period of one (1) month, (iii) in the case of a Borrowing by a U.K.
Borrower, such Borrowing shall continue as a Eurocurrency Borrowing in the same
Available Currency with an Interest Period of one (1) month, and (iv) in the
case of a Borrowing by a Dutch Borrower, such Borrowing shall continue as a
Eurocurrency Borrowing in the same Available Currency with an Interest Period of
one (1)

76

--------------------------------------------------------------------------------

 

month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (1) no outstanding Revolving Borrowing
denominated in U.S. Dollars and made to a U.S. Borrower may be converted to or
continued as a Eurocurrency Borrowing, (2) unless repaid, each Eurocurrency
Borrowing made to the U.S. Borrowers denominated in Dollars shall be converted
to a CBFR Borrowing at the end of the Interest Period applicable thereto, (3)
unless repaid, each Eurocurrency Borrowing denominated in a Foreign Currency and
made to a U.S. Borrower shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of (1) month (or such other period determined
by the Administrative Agent in its sole discretion) and (4) unless repaid, each
Eurocurrency Borrowing made to a U.K. Borrower or a Dutch Borrower shall at the
end of the Interest Period applicable thereto be continued as a Eurocurrency
Borrowing with an Interest Period of one (1) month (or such other period
determined by the Administrative Agent in its sole discretion).

Section 2.09.  Termination and Reduction of Commitments; Increase in
Commitments.

(a)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

(b)The Borrowers may at any time terminate the Commitments upon the Payment in
Full of the Secured Obligations.

(c)The Borrowers may from time to time reduce the Commitments; provided that (i)
each reduction of the Commitments (applied to the U.S. Tranche Commitments
and/or the European Tranche Commitments as designated by the Borrower
Representative) shall be in a Dollar Equivalent amount that is an integral
multiple of $5,000,000 and not less than $5,000,000 and (ii) the Borrowers shall
not terminate or reduce the Commitments (or the U.S. Tranche Commitments or the
European Tranche Commitments) if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the Revolving Exposure
Limitations would not be satisfied.

(d)The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under clause (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities or any other transaction, in which case such notice
may be revoked by the Borrower Representative (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

(e)The Borrowers shall have the right to increase the Commitments by obtaining
additional Commitments (with a corresponding increase to the U.S. Tranche
Commitments and/or the European Tranche Commitments, as designated by the
Borrower Representative) (or, solely to the extent set forth in clause (h)
below, provide commitments under a new facility consisting a Last-Out
Incremental Tranche (as defined below)) (each, an “Incremental Commitment”),
either

77

--------------------------------------------------------------------------------

 

from one or more of the Lenders or another lending institution (each, an
“Incremental Lender”) provided that (i) any such request for an increase shall
be in a minimum amount of $25,000,000, (ii) the Borrower Representative, on
behalf of the Borrowers, may make a maximum of ten (10) such requests, (iii)
after giving effect thereto, the sum of the total of the Incremental Commitments
does not exceed $500,000,000, (iv) the Administrative Agent and the Issuing
Banks have approved the identity of any such new Incremental Lender, such
approvals not to be unreasonably withheld, (v) any such new Incremental Lender
assumes all of the rights and obligations of a “Lender” hereunder, (vi) the
procedure described in Section 2.09(f) has been satisfied, (vii) the
structuring, upfront and arranger fees and other similar fees in respect of such
Incremental Commitment and the extension of credit thereunder shall be
determined by the Borrowers, the Administrative Agent, the Issuing Banks, and
the applicable Incremental Lenders, (viii) except as set forth in clause (vii)
above or with respect to any Last-Out Incremental Tranche under clause (h)
below, any Incremental Commitment shall be on the same terms and pursuant to the
same documentation applicable to the applicable existing Commitments hereunder,
and (ix) any Incremental Commitment may establish a Canadian facility where one
or more Canadian Loan Parties may become borrowers pursuant to (A) customary
restrictions and limitations required by local law, (B) an amendment to this
Agreement (and delivery of all other additional Loan Documents) required to
establish and reflect such Canadian facility, and (C) as agreed between the
Borrower Representative and the Administrative Agent.  Nothing contained in this
Section 2.09 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder at any time.

(f)Any amendment hereto for such an increase or addition shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
Representative, and shall only require the written signatures of the
Administrative Agent, the Issuing Banks, the Borrowers and each Incremental
Lender being added or increasing its Commitment.  Subject to customary
“SunGuard”  or other “certain funds” conditionality provisions to the extent the
proceeds thereof are used to finance Acquisitions or similar Investments in each
case permitted hereunder (but subject to clause (e)(viii) above), as a condition
precedent to such an increase or addition, the Borrowers shall deliver to the
Administrative Agent (i) a certificate of each Loan Party signed by an
authorized officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase or addition, (1) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be correct and in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects), and (2) no Event of
Default exists or would result therefrom, and (ii) customary legal opinions, in
each case to the extent requested by the Administrative Agent.

(g)On the effective date of any such increase or addition, (i) any Incremental
Lender increasing (or, in the case of any newly added Incremental Lender,
extending) its U.S. Tranche Commitment and/or European Tranche Commitment, as
applicable, shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders that have a U.S. Tranche Commitment and/or European
Tranche Commitment, as applicable, as being required in order to cause, after
giving effect to such increase or addition and the use of such amounts to make
payments to such other Lenders, each such Lender’s portion of the outstanding
U.S. Tranche Revolving Loans or European Tranche Revolving Loans, as applicable,
of all the Lenders to equal its revised Applicable Percentage of such
outstanding U.S. Tranche Revolving Loans or European Tranche

78

--------------------------------------------------------------------------------

 

Revolving Loans, as applicable, and the Administrative Agent shall make such
other adjustments among the Lenders with respect to the U.S. Tranche Revolving
Loans or European Tranche Revolving Loans, as applicable, then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to effect such reallocation and (ii) the
applicable Borrowers shall be deemed to have repaid and reborrowed all
outstanding U.S. Tranche Revolving Loans or European Tranche Revolving Loans, as
applicable, as of the date of any increase (or addition) in the U.S. Tranche
Commitment and/or the European Tranche Commitment, as applicable (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower
Representative, in accordance with the requirements of Section 2.03).  The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the applicable Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  Within a reasonable time after the effective date of
any increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment Schedule to reflect such
increase or addition and shall distribute such revised Commitment Schedule to
each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.

(h)Any Incremental Commitment may be in the form of a separate “last‑out”
tranche (the “Last-Out Incremental Tranche”) with interest rate margins, rate
floors, upfront fees, funding discounts and original issue discounts and advance
rates, in each case to be agreed upon (which, for the avoidance of doubt, shall
not require any adjustment to the Applicable Rate or other Loans) among the
Borrowers, the Administrative Agent and the Incremental Lenders providing the
Last-Out Incremental Tranche so long as (i) any loans and related obligations in
respect of the Last-Out Incremental Tranche are not guaranteed by any Person
other than the Loan Guarantors and are not secured by any assets other than
Collateral; (ii) as between (A) the Revolving Loans (other than the Last Out
Incremental Tranche) and (B) the Last-Out Incremental Tranche, all proceeds from
the liquidation or other realization of the Collateral or application of funds
under Section 2.18(b) shall be applied, first to obligations owing under, or
with respect to, the Revolving Loans (other than the Last-Out Incremental
Tranche), and second to the Last-Out Incremental Tranche; (C) the Borrowers may
not prepay Revolving Loans under the Last-Out Incremental Tranche or terminate
or reduce the commitments in respect thereof at any time that other Revolving
Loans and/or amounts owed in respect of Letters of Credit (unless Cash
Collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) are outstanding; (iii) the Required Lenders shall
exercise control of remedies in respect of the Collateral; (iv) no changes
affecting the priority status of the Revolving Loans (other than the Last-Out
Incremental Tranche) vis‑à‑vis the Last-Out Incremental Tranche may be made
without the consent of each of the Lenders (other than the Lenders under
Last-Out Incremental Tranche), (v) the final maturity of any Last-Out
Incremental Tranche shall not occur, and no Last-Out Incremental Tranche shall
require mandatory commitment reductions prior to, the Maturity Date at such time
and (vi) except as otherwise set forth in this clause (h), the terms of any
Last-Out Incremental Tranche are reasonably satisfactory to the Administrative
Agent and the Issuing Banks.

(i)Notwithstanding anything to the contrary in this Agreement, clauses (e)
through (i) of this Section shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

Section 2.10.  Repayment of Loans; Evidence of Debt.

79

--------------------------------------------------------------------------------

 

(a)Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each U.S. Tranche Lender the then unpaid
principal amount of each U.S. Tranche Revolving Loan made to such Borrower on
the Maturity Date in the currency that such Loan was made, (ii) to the
Administrative Agent for the account of each European Tranche Lender the then
unpaid principal amount of each European Tranche Revolving Loan made to such
Borrower on the Maturity Date in the currency that such Loan was made, (iii) to
the Administrative Agent the then unpaid amount of each Protective Advance made
for the account of such Borrower on the earlier of the Maturity Date and demand
by the Administrative Agent in the currency that such Protective Advance was
made, and (iv) to the Administrative Agent the then unpaid principal amount of
each Overadvance made for the account of such Borrower on the earlier of the
Maturity Date and demand by the Administrative Agent in the currency that such
Overadvance was made.  

(b)On each Business Day during a Cash Dominion Period, the Administrative Agent
shall apply all funds credited to any Collection Account on such Business Day or
the immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not the funds for checks are actually collected, on such
Business Day or the immediately preceding Business Day), first to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata,
denominated in like currency to the currency of the monies in such Collection
Account and second to prepay the Loans and to cash collateralize outstanding LC
Exposure, denominated in like currency to the currency of the monies in such
Collection Account.  In the event and to the extent that any Protective
Advances, Overadvances and Loans remain unapplied following such application as
a result of a mismatch between the currencies of the amounts in the Collection
Accounts and the currencies in which the outstanding Protective Advances,
Overadvances, and/or Loans are denominated, the applicable Borrowers shall be
deemed to have requested the Administrative Agent to convert any such excess
funds to the currency or currencies of the outstanding Protective Advances,
Overadvances and/or Loans, and apply such converted amounts to such outstanding
Protective Advances, Overadvances and/or Loans  

(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class, the Available Currency and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(e)The entries made in the accounts maintained pursuant to clause (c) or (d) of
this Section shall be, absent manifest error, prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f)Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note.  In such event, the relevant Borrower(s) shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the

80

--------------------------------------------------------------------------------

 

Borrowers.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form.

Section 2.11.  Prepayment of Loans.

(a)The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with clause (c) of this Section and, if applicable, payment of any break funding
expenses under Section 2.16 but otherwise without premium or penalty.

(b)Except for Overadvances permitted under Section 2.05, (i) in the event and on
such occasion that the aggregate U.S. Tranche Revolving Exposures exceed the
U.S. Borrowing Base or otherwise is in excess of any of the Revolving Exposure
Limitations, the U.S. Borrowers shall prepay their Loans and/or LC Exposure or
cash collateralize their LC Exposure in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate amount equal to such
excess and (ii) in the event and on such occasion that the aggregate European
Tranche Revolving Exposures exceed the European Borrowing Base, or otherwise is
in excess of any of the Revolving Exposure Limitations, the European Borrowers
shall prepay their Loans and/or LC Exposure or cash collateralize the LC
Exposure in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate amount equal to such excess; provided,
that in the case of clause (i) or (ii) above, if such excess arises as a result
of the Administrative Agent’s determination of the Dollar Equivalent of the U.S.
Tranche Revolving Exposure or the European Tranche Revolving Exposure, as
applicable, based on the Spot Selling Rate, then the Borrowers will have three
(3) Business Days from the date that the Borrower Representative is notified of
such excess to prepay the Loans or LC Exposure, as the case may be, as
contemplated this clause (b).

(c)The Borrower Representative shall notify the Administrative  Agent by
telephone (confirmed by fax) (except that in relating to Loans to the U.K.
Borrowers and/or the Dutch Borrowers, any notice of amounts to be prepaid must
be in writing) or through Electronic System, if arrangements for doing so have
been approved by the Administrative Agent, of any prepayment hereunder not later
than 12:00 noon, Local Time, (i) in the case of prepayment of a Eurocurrency
Borrowing, three (3) Business Days before the date of prepayment, or (ii) in the
case of prepayment of a CBFR Borrowing or an Overnight LIBO Borrowing, not later
than 12:00 noon, Local Time on the date of prepayment.  Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13 and, if applicable, subject to the requirements of
Section 2.16.

81

--------------------------------------------------------------------------------

 

Section 2.12.  Fees.

(a)The Borrowers agree to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender) a commitment fee, which shall
accrue at a rate equal to 0.25% per annum on the average daily amount of the
Available Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which the Commitments
terminate.  Accrued commitment fees shall be payable in arrears on the first
(1st) Business Day of each January, April, July and October and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)(i) (A) the U.S. Borrowers agree to pay, or cause to be paid, to the
Administrative Agent for the account of each U.S. Tranche Lender (in the case of
a U.S. Tranche Letter of Credit) and (B) the European Borrowers agree to pay, or
cause to be paid, to the Administrative Agent for the account of each European
Tranche Lender (in the case of a European Tranche Letter of Credit), in each
case a participation fee with respect to the applicable Lender’s participations
in the applicable Letters of Credit issued for the account of the applicable
Borrower, which participation fee shall accrue at the same Applicable Rate used
to determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure in respect thereof (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) each Borrower agrees to pay to
each Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank for the account of such Borrower during
the period from and including the Effective Date to but excluding the later of
the date of termination of the Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, creation, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit issued for
the account of such Borrower or processing of drawings or payments
thereunder.  Participation fees and fronting fees accrued through and including
the last day of each calendar quarter shall be payable on the first (1st)
Business Day of each January, April, July and October following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within ten (10) Business Days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Participation fees
and fronting fees in respect of Letters of Credit denominated in U.S. Dollars
shall be paid in U.S. Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

(c)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent. In addition, the Borrowers agree to pay
all fees payable in the amounts and at the times set forth in the Fee Letters.

82

--------------------------------------------------------------------------------

 

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

Section 2.13.  Interest.

(a)The Loans (other than Protective Advances and Overadvances) comprising
CBFR Borrowings shall bear interest at the CBFR plus the Applicable Rate.

(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)The Loans (other than Protective Advances and Overadvances) comprising each
Overnight LIBO Borrowing shall bear interest at the Overnight LIBO Rate plus the
Applicable Rate.

(d)The Loans comprising each Alternate Rate Borrowing shall bear interest at the
Alternate Rate plus, if such Loan is a Protective Advance or an Overadvance,
2.00%.

(e)Each Protective Advance and each Overadvance made to the U.S. Borrowers (i)
in U.S. Dollars shall bear interest at the CBFR plus the Applicable Rate for
Revolving Loans plus 2.00% and (ii) in any other Available Currency shall bear
interest at the Overnight LIBO Rate plus the Applicable Rate plus 2.00%.

(f)Each Protective Advance and each Overadvance made to the U.K. Borrowers shall
bear interest at the Overnight LIBO Rate plus the Applicable Rate plus 2.00%.

(g)Each Protective Advance and each Overadvance made to the Dutch Borrowers
shall bear interest at the Overnight LIBO Rate plus the Applicable Rate plus
2.00%.

(h)[Reserved].

(i)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default pursuant to clause (a), (b) (h) or (i) of Article VII, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% plus the  rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% plus the rate applicable to CBFR Loans as provided in
paragraph (a) of this Section.

(j)Accrued interest on each Loan (for CBFR Loans and Overnight LIBO Loans,
accrued through the last day of the prior calendar month) shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to clause (i) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a CBFR Loan or an Overnight
LIBO Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current

83

--------------------------------------------------------------------------------

 

Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(k)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the CB Floating Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed in reference to any Borrowings in Sterling shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and,
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable CB Floating Rate,
Adjusted LIBO Rate, REVLIBOR30 Rate, Overnight LIBO Rate, or the applicable
interest rate in respect of any Borrowings in Sterling shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

(l)All interest hereunder shall be paid in the currency in which the Loan giving
rise to such interest is denominated.

Section 2.14.  Alternate Rate of Interest; Illegality.

(a)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing or prior to the scheduled funding date of any Overnight LIBO
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the Overnight
LIBO Rate, as applicable (including, without limitation, by means of an
Interpolated Rate or because the LIBO Screen Rate is not available or published
on a current basis) for such Interest Period or such Borrowing, as applicable;
or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the Overnight LIBO Rate, as applicable, for
such Interest Period or such Borrowing, as applicable, will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period,
as applicable;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in Section
9.01 as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing or Overnight LIBO Borrowing shall be
ineffective and any such Eurocurrency Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (B) if any Borrowing
Request requests a Eurocurrency Borrowing or Overnight LIBO Borrowing, such
Borrowing (1) in the case of a Borrowing to the U.S. Borrowers under the U.S.
Tranche, shall be made as a CBFR Borrowing, (2) in the case of a Borrowing to
the U.S. Borrowers under the European Tranche, shall be made as an Alternate
Rate Borrowing, (3) in the case of a Borrowing to the U.K. Borrowers, shall be
made as an Alternate Rate Borrowing, and (4) in the case of a Borrowing to the
Dutch Borrowers, shall be made as an Alternate Rate Borrowing; provided that if
such circumstances only affect one Class or Type of Borrowing or currency, then
the foregoing will only be applicable to the affected Class or Type of Borrowing
or currency.

84

--------------------------------------------------------------------------------

 

(b)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurocurrency Borrowing or Overnight LIBO Borrowings, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower Representative
through the Administrative Agent, any obligations of such Lender to make,
maintain, fund or continue Eurocurrency Loans or Overnight LIBO Borrowings or to
convert CBFR Borrowings or Overnight LIBO Borrowings to Eurocurrency Borrowings
or Eurocurrency Borrowings to Overnight LIBO Borrowings will be suspended and
all Overnight LIBO Borrowings shall continue as Alternate Rate Borrowings and
any request for Borrowings under the European Tranche shall be made as Alternate
Rate Borrowings, in each case, until such Lender notifies the Administrative
Agent and the Borrower Representative that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrowers will
upon demand from such Lender (with a copy to the Administrative Agent), prepay
all Eurocurrency Borrowings of such Lender, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such prepayment, the
Borrowers will also pay accrued interest on the amount so prepaid.

(c)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower Representative shall endeavor to establish an alternate rate of
interest to the LIBO Rate and Overnight LIBO Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate).  Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (c) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.14(c), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective, (y) if any Borrowing Request
requests a

85

--------------------------------------------------------------------------------

 

Eurocurrency Borrowing for a U.S. Borrower in U.S. Dollars under the U.S.
Tranche, such Borrowing shall be made as a CBFR Borrowing, and (z) if any
Borrowing Request requests a Eurocurrency Borrowing or Overnight LIBO Borrowing
under the European Tranche, such Borrowing shall be made as a Borrowing with a
rate of interest determined by reference to the Alternative Rate.

Section 2.15.  Increased Costs.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (f) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will, following delivery by such Lender, Issuing Bank or
other Recipient of the certificate as described in Section 2.15(c) below, pay to
such Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered, as reasonably determined by such Lender, such Issuing Bank
or such other Recipient (which determination shall be made in good faith (and
not on an arbitrary or capricious basis) and generally consistent with similarly
situated customers of  such Lender, such Issuing Bank or such other Recipient,
as applicable, under agreements having provisions similar to this Section 2.15,
after consideration of such factors as such Lender, such Issuing Bank or such
other Recipient, as applicable, then reasonably determines to be relevant;
provided that none of such Lender, such Issuing Bank or such other Recipient, as
applicable, shall be required to disclose any confidential or proprietary
information in connection therewith).

(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such

86

--------------------------------------------------------------------------------

 

Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrowers will, following delivery by such Lender or such Issuing
Bank of the certificate as described in Section 2.15(c) below, pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered, as
reasonably determined by such Lender or such Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
generally consistent with similarly situated customers of  such Lender or such
Issuing Bank, as applicable, under agreements having provisions similar to this
Section 2.15, after consideration of such factors as such Lender or such Issuing
Bank, as applicable, then reasonably determines to be relevant; provided that
none of  such Lender or such Issuing Bank, as applicable, shall be required to
disclose any confidential or proprietary information in connection therewith).

(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or an Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The applicable Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.

(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e)Section 2.15(a) shall not apply with respect to a Loan or Commitment made to
a U.K. Borrower to the extent any increased cost is attributable to a Tax
Deduction required by law to be made by any Loan Party, or is compensated for by
Section 2.17(l) (or would have been compensated for under Section 2.17(l) but
was not so compensated solely because any of the exclusions in Section
2.17(l)(ii) applied).

Section 2.16.  Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurocurrency Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11), (b) the conversion of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19 or 9.02(d) or the CAM Exchange, then, in
any such event, the applicable Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event.  In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which

87

--------------------------------------------------------------------------------

 

would have accrued on the principal amount of such Eurocurrency Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Eurocurrency Loan (exclusive of the Applicable Rate), for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurocurrency Loan),
over (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for relevant currency of a comparable amount
and period from other banks in the relevant market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error.  The applicable Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.

Section 2.17.  Withholding of Taxes; Gross-Up

.  The provisions of Sections 2.17(a) to (h) shall apply in respect of a U.K.
Loan Party to the extent set out therein and where the provisions of Sections
2.17(l) to (r) (inclusive) apply in respect of any U.K. Loan Party, the
provisions of Sections 2.17(a) to (h) (inclusive) of Section 2.17 shall not
apply to the extent of any conflict with those provisions.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law
(which includes, for these purposes, the administrative practice of any relevant
Governmental Authority).  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.  If such Tax
is an Indemnified Tax and is payable with respect to a Loan or Commitment
extended to a Borrower other than a U.K. Borrower, the sum payable shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.  In respect of any applicable increase to an amount payable as a
result of the application of deductions and withholdings from payments with
respect to a U.K. Loan Party, see Section 2.17(l) below.

(b)Payment of Other Taxes by the Loan Parties.  The applicable Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes.

(c)Evidence of Payment.  Save in respect of a U.K. Loan Party, to which the
provisions of Section 2.17(l)(v) shall apply, as soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required

88

--------------------------------------------------------------------------------

 

to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Notwithstanding
the foregoing, this Section 2.17(d) shall not apply to a U.K. Loan Party with
respect to a Loan or Commitment extended to a U.K. Borrower, the relevant tax
indemnity obligations of which with respect to this Section 2.17 shall be
governed by Section 2.17(n).

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f)Status of Lenders.  This Section 2.17(f) shall not apply in respect of a
payment made under any Loan Document by a U.K. Loan Party.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower Representative or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

89

--------------------------------------------------------------------------------

 

(A)any Lender that is a U.S. Person shall deliver to the Borrower Representative
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
an executed copy of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI,
and in the case of an applicable Foreign Lender, executed copies of IRS Form
W-8EXP;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
and substance satisfactory to the Administrative Agent to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in form and substance
satisfactory to the Administrative Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S.

90

--------------------------------------------------------------------------------

 

Tax Compliance Certificate in form and substance satisfactory to the
Administrative Agent on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the

91

--------------------------------------------------------------------------------

 

indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This clause (g) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)VAT.

(i)All amounts set out or expressed under a Loan Document to be payable by any
Loan Party to any Credit Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Section 2.17(h)(ii), if VAT is or becomes chargeable on
any supply made by any Credit Party to any Loan Party under a Loan Document,
that Loan Party shall pay to the Credit Party (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of such VAT (and the relevant Credit Party shall promptly provide an
appropriate VAT invoice to such Loan Party).

(ii)If VAT is or becomes chargeable on any supply made by any Credit Party (the
“Supplier”) to any other Credit  Party (for purposes of this Section 2.17(h),
the “Customer”) under a Loan Document, and any party other than the Customer
(the “Relevant Party”) is required by the terms of any Loan Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the Customer in respect of that
consideration):

(A)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT.  The Customer must (where this Section 2.17(h)(ii)(A) applies) promptly pay
to the Relevant Party an amount equal to any credit or repayment the Customer
receives from the relevant tax authority which the Customer reasonably
determines relates to the VAT chargeable on that supply; and

(B)(where the Customer is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to a credit or repayment from the relevant tax authority in respect
of that VAT.

(iii)Where a Loan Document requires any Loan Party to reimburse or indemnify a
Credit Party for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) such Credit Party for the full amount of such
cost or expense, including such part as represents VAT, save to the extent that
such Credit Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv)Any reference in this Section 2.17(h) to any Loan Party shall, at any time
when such Loan Party is treated as a member of a group or unity (or fiscal
unity) for

92

--------------------------------------------------------------------------------

 

VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the person who is treated at that time as making the
supply or (as appropriate) receiving the supply, under the grouping rules
(provided for in Article 11 of Council Direction of 28 November 2006
(2006/112/EC) (or as implemented by the relevant member state of the European
Union or any other similar provision in any jurisdiction which is not a member
state of the European Union)) so that a reference to a Loan Party shall be
construed as a reference to that Loan Party or the relevant group or unity (or
fiscal unity) of which that Loan Party is a member for VAT purposes at the
relevant time or the relevant member (or head) of such group or unity (or fiscal
unity) at such time (as the case may be).

(v)In relation to any supply made by a Credit Party to any Loan Party under a
Loan Document, if reasonably requested by such Credit Party, that Loan Party
must promptly provide such Credit Party with details of that Loan Party’s VAT
registration and such other information as is reasonably requested in connection
with such Credit Party’s VAT reporting requirements in relation to such supply.

(i)Determination.  Except as otherwise expressly provided in Section 2.17, a
reference to “determines” or “determined” in connection with tax provisions
contained in Section 2.17 means a determination made in the absolute discretion
of the person making the determination.

(j)Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document (including the Payment in Full of the Secured Obligations).

(k)For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

United Kingdom Tax Matters:

(l)Tax Gross-Up.

(i)A U.K. Loan Party shall, promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly.  Similarly, a Lender
shall promptly notify the Administrative Agent on becoming so aware in respect
of a payment payable to that Lender.  If the Administrative Agent receives such
notification from a Lender it shall notify the Borrower Representative.

(ii)If a Tax Deduction is required by law to be made by or on account of any
U.K. Loan Party, the amount of the payment due from that U.K. Loan Party shall
be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.

(iii)A payment by a U.K. Borrower shall not be increased under Section
2.17(i)(ii) above by reason of a Tax Deduction on account of Taxes imposed by
the United Kingdom on interest if, on the date the payment falls due:

93

--------------------------------------------------------------------------------

 

(A)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a U.K. Qualifying Lender, but on that date that
Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or U.K.
Treaty or any published practice or published concession of any relevant taxing
authority; or

(B)the relevant Lender is a U.K. Qualifying Lender solely by virtue of
sub-section (a)(ii) of the definition of U.K. Qualifying Lender, and:

(1)an officer of HM Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to the payment and that
Lender has received from the U.K. Borrower making the payment a certified copy
of that Direction; and

(2)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(C)the relevant Lender is a U.K. Qualifying Lender solely by virtue of
sub-section (a)(ii) of the definition of U.K. Qualifying Lender and:

(1)the relevant Lender has not given a Tax Confirmation to the Borrower
Representative; and

(2)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Borrower Representative, on the
basis that the Tax Confirmation would have enabled the applicable U.K. Borrower
to have formed a reasonable belief that the payment was an “excepted payment”
for the purpose of section 930 of the ITA; or

(D)the relevant Lender is a U.K. Treaty Lender and the applicable U.K. Borrower
making the payment is able to demonstrate that the payment could have been made
to the Lender without the Tax Deduction had that Lender complied with its
obligations under Section 2.17(l)(vi) or (vii) (as applicable) below.

(iv)If a U.K. Loan Party is required to make a Tax Deduction, that U.K. Loan
Party shall make that Tax Deduction and any payment required in connection with
that Tax Deduction within the time allowed and in the minimum amount required by
law.

(v)Within thirty (30) days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the U.K. Loan Party making that
Tax Deduction shall deliver to the Administrative Agent for the benefit of the
Lender entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that Lender that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

(vi)

94

--------------------------------------------------------------------------------

 

(A)Subject to sub-section (B) below, a U.K. Treaty Lender and each U.K. Loan
Party which makes a payment to which that U.K. Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that U.K. Loan
Party to obtain authorization to make that payment without a Tax Deduction.

(B)

(1)A U.K. Treaty Lender which is a Lender on the Effective Date and that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence opposite its name in the Commitment Schedule; and

(2)a U.K. Treaty Lender which is not a Lender on the Effective Date and that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall include an indication to that effect
(for the benefit of the Administrative Agent and without liability to a U.K.
Loan Party) in the Assignment and Assumption which it executes on becoming a
party as a Lender by including its scheme reference number and its jurisdiction
of tax residence in that Assignment and Assumption, and, having done so, that
Lender shall be under no obligation pursuant to sub-section (A) above.

(vii)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 2.17(l)(vi)(B) above and:

(A)a U.K. Borrower making a payment to that Lender has not made a U.K. Borrower
DTTP Filing in respect of that Lender; or

(B)a U.K. Borrower making a payment to that Lender has made a U.K. Borrower DTTP
Filing in respect of that Lender but:

(1)that U.K. Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2)HM Revenue & Customs has not given a U.K. Borrower authority to make payments
to that Lender without a Tax Deduction within sixty (60) days of the date of the
U.K. Borrower DTTP Filing,

and in each case, the applicable U.K. Borrower has notified that Lender in
writing, that Lender and such U.K. Borrower shall co-operate in completing any
additional procedural formalities necessary for that U.K. Borrower to obtain
authorization to make that payment without a Tax Deduction.

(viii)If a Lender provides an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement, as described in Section
2.17(i)(vi)(B) above, a U.K. Borrower shall make a U.K. Borrower DTTP Filing in
respect of such Lender, and shall promptly provide the Administrative Agent with
a copy of that filing for delivery to the relevant Lender.

95

--------------------------------------------------------------------------------

 

(ix)If a Lender has not provided an indication to the effect that it wishes the
HMRC DT Treaty Passport scheme to apply to this Agreement, as described in
Section 2.17(i)(vi)(B) above, no U.K. Borrower shall file any form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s advance or its
participation in any advance unless the Lender otherwise agrees.

(x)A U.K. Non-Bank Lender which becomes a party to this Agreement on the day on
which this Agreement is entered into gives a Tax Confirmation to each U.K.
Borrower by entering into this Agreement.

(xi)A U.K. Non-Bank Lender shall notify each U.K. Borrower and the
Administrative Agent if there is any change in the position from that set out in
a Tax Confirmation.

(m)Lender Status Confirmation.  Each Lender which becomes a party to this
Agreement after the Effective Date with respect to a Loan or Commitment extended
to a U.K. Borrower (each a “New Lender”) shall indicate, in the Assignment and
Assumption which it executes on becoming a party, and for the benefit of the
Administrative Agent and without liability to any U.K. Loan Party, which of the
following categories it falls within (i) not a U.K. U.K. Qualifying Lender, (ii)
a U.K. Qualifying Lender (other than a U.K. Treaty Lender), or (iii) a U.K.
Treaty Lender.  If a New Lender fails to indicate its status in accordance with
this Section 2.17(m), then such New Lender shall be treated for the purposes of
this Agreement (including by each U.K. Loan Party) as if it is not a U.K.
Qualifying Lender until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Borrower Representative).  For the avoidance of
doubt, an Assignment and Assumption shall not be invalidated by any failure of a
New Lender to comply with this Section 2.17(m).

(n)Tax indemnity.

(i)Any U.K. Loan Party shall (within three (3) Business Days of demand by the
Administrative Agent) pay to a Lender an amount equal to the loss, liability or
cost which that Lender determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Lender in respect of a Loan or
Commitment extended to a U.K. Borrower.

(ii)Section 2.17(n)(i) above shall not apply:

(A)with respect to any Tax assessed on a Lender:

(1)under the law of the jurisdiction in which that Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Lender is treated
as resident for Tax purposes; or

(2)under the law of the jurisdiction in which that Lender’s lending office is
located in respect of amounts received or receivable in that jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender; or

96

--------------------------------------------------------------------------------

 

(B)to the extent a loss, liability or cost:

(1)is compensated for by an increased payment under Section 2.17(l)(ii); or

(2)would have been compensated for by an increased payment under Section
2.17(l)(ii) but was not so compensated solely because one of the exclusions in
Section 2.17(l)(iii) applied; or

(3)relates to a FATCA Deduction.

(iii)A Lender making, or intending to make a claim under Section 2.17(l)(i)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the U.K. Loan Party.

(iv)A Lender shall, on receiving a payment from a U.K. Loan Party under this
Section 2.17(n), notify the Administrative Agent.

(o)[Reserved].

(p)FATCA Information.

(i)Subject to Section 2.17(p)(iii) below, each party shall, within ten (10)
Business Days of a reasonable request by another party:

(A)confirm to that other party whether it is:

(1)a FATCA Exempt Party; or

(2)not a FATCA Exempt Party;

(B)supply to that other party such forms, documentation and other information
relating to its status under FATCA as that other party reasonably requests for
the purposes of that other party’s compliance with FATCA; and

(C)supply to that other party such forms, documentation and other information
relating to its status as that other party reasonably requests for the purposes
of that other party’s compliance with any other law, regulation, or exchange of
information regime.

(ii)If a party confirms to another party pursuant to Section 2.17(p)(i) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that party shall notify that other
party reasonably promptly.

(iii)Section 2.17(p)(i) above shall not oblige any Lender to do anything, and
Section 2.17(p)(i)(C) above shall not oblige any other Party to do anything,
which would or might in its reasonable opinion constitute a breach of:

(A)any law or regulation;

97

--------------------------------------------------------------------------------

 

(B)any fiduciary duty; or

(C)any duty of confidentiality.

(iv)If a party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
Section 2.17(p)(i)(A) or Section 2.17(p)(i)(B) above (including, for the
avoidance of doubt, where Section 2.17(p)(iii) above applies), then such party
shall be treated for the purposes of the Loan Documents (and payments under
them) as if it is not a FATCA Exempt Party until such time as the party in
question provides the requested confirmation, forms, documentation or other
information.

(q)FATCA Deduction.

(i)Each party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(ii)Each party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the party to whom it is making the payment and, in addition,
shall notify the Borrower Representative and the Administrative Agent and the
Administrative Agent shall notify the Lenders.

(r)Transfer and Assignment.

(i)a Lender assigns or transfers any of its rights or obligations under the Loan
Documents or changes its applicable lending office; and

(ii)as a result of circumstances existing at the date the assignment, transfer
or change occurs, a U.K. Loan Party would be obliged to make a payment to the
New Lender or Lender acting through its new lending office under Section 2.15 or
this Section 2.17,

then the New Lender or Lender acting through its new lending office is only
entitled to receive payment under those Sections to the same extent as the
existing Lender or Lender acting through its previous lending office would have
been if the assignment, transfer or change had not occurred.

This Section 2.17(r) shall not apply:

(x)in respect of an assignment or transfer made in the ordinary course of the
primary syndication of any Loan; or

(y)in relation to Section 2.17(l), to a U.K. Treaty Lender that has included a
confirmation of its scheme reference number and its jurisdiction of tax
residence in accordance with Section 2.17(l)(vi)(B) if the U.K. Borrower making
the payment has not made a U.K. Borrower DTTP Filing in respect of that U.K.
Treaty Lender; or

98

--------------------------------------------------------------------------------

 

(z) in respect of an assignment or transfer made (A) at the request of a Loan
Party, or (B) at a time when an Event of Default is continuing

Section 2.18.  Payments Generally; Allocation of Proceeds; Sharing of Setoffs.

(a)Each Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due or the date
fixed for any prepayment hereunder, in immediately available funds, without
setoff, recoupment or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made (i) with respect to all
payments of any Loans made by the U.S. Borrowers under the U.S. Tranche, to the
Administrative Agent at its offices at 10 South Dearborn Street, Floor L2,
Chicago, Illinois, and (ii) with respect to all payments of any Loans made by
the U.S. Borrowers, U.K. Borrowers and/or the Dutch Borrowers under the European
Tranche, in each case to the Administrative Agent at its offices at 25 Bank
Street, Canary Wharf London E14 5JP, except payments to be made directly to any
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  Unless
otherwise provided for herein, if any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such
extension.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists, or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, or the terms of this Agreement require the conversion of such
Credit Event into U.S. Dollars, then all payments to be made by such Borrower
hereunder in such currency shall, to the fullest extent permitted by law,
instead be made when due in U.S. Dollars in an amount equal to the Dollar
Equivalent of such amount (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations or
conversion, and each Borrower agrees to indemnify and hold harmless each Issuing
Bank, the Administrative Agent and each Lender from and against any loss
resulting from any Credit Event made to or for the benefit of such Borrower
denominated in a Foreign Currency that is not repaid to such Issuing Bank, the
Administrative Agent or such Lender, as the case may be, in the Original
Currency.

(b)All payments and any proceeds of Collateral received by the Administrative
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified by the applicable Borrowers), (B) a mandatory prepayment (which shall
be applied in accordance with Section 2.11) or (C) amounts to be applied from
the Collection Account during a Cash Dominion Period (which shall be applied in
accordance with Section 2.10(b)) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements then due to the Administrative Agent and the Issuing
Banks from the Borrowers (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay

99

--------------------------------------------------------------------------------

 

any fees, indemnities, or expense reimbursements then due to the Lenders from
the Borrowers (other than in connection with Banking Services Obligations or
Swap Agreement Obligations), third, to pay interest due in respect of the
Overadvances and Protective Advances, fourth, to pay the principal of the
Overadvances and Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Overadvances and Protective Advances)
ratably, sixth, to prepay principal on the Loans (other than the Overadvances
and Protective Advances) and unreimbursed LC Disbursements, seventh, to pay an
amount to the Administrative Agent equal to 103% of the aggregate LC Exposure,
to be held as cash collateral for such Obligations, eighth, to payment of any
amounts owing in respect of Banking Services Obligations and Swap Agreement
Obligations (other than in respect of the Secured Inventory Financing
Indebtedness) up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, ninth, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender by the
Borrowers, and tenth, to payment of any amounts owing in respect of the Secured
Inventory Financing Indebtedness up to and including the amount most recently
provided to the Administrative Agent pursuant to Section 2.22. Notwithstanding
the foregoing amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, neither the Administrative
Agent nor any Lender shall apply any payment which it receives to any
Eurocurrency Loan of a Class, except (a) on the expiration date of the Interest
Period applicable thereto or (b) in the event, and only to the extent, that (i)
in the case of payments in U.S. Dollars under the U.S. Tranche, there are no
outstanding CBFR Loans of the same Class, and (ii) in the case of payments in
any Available Currency under the European Tranche, there are no outstanding
Overnight LIBO Loans of the same class, and, in any such event under either
clause (i) or (ii), the Borrowers shall pay the break funding payment required
in accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.  

(c)At the election of the Administrative Agent, all scheduled payments of
interest and all payments of fees required to be paid pursuant to Section
2.12(a) and (b) hereof may be (x) to the extent any Borrowings are outstanding
at such time, paid from the proceeds of Borrowings made hereunder (whether made
following a request by the Borrower Representative pursuant to Section 2.03 or a
deemed request as provided in this Section) or (y) to the extent no Borrowings
are outstanding at such time, deducted from any deposit account of any Borrower
maintained with the Administrative Agent (in each case, unless otherwise agreed
between the Administrative Agent and the Borrower Representative).  Each U.S.
Borrower hereby irrevocably authorizes (unless otherwise agreed between the
Administrative Agent and the Borrower Representative) (i) the Administrative
Agent, to the extent any Borrowings are outstanding at such time, to make a
Borrowing for the purpose of paying each scheduled payment of interest and each
payment of fees required to be paid pursuant to Section 2.12(a) and (b) hereof,
in each case as it becomes due hereunder, and agrees that all such amounts
charged shall constitute Loans and that all such Borrowings shall be deemed to
have been requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and
(ii) the Administrative Agent, to the extent no Borrowings are outstanding at
such time, to charge any deposit account of the relevant U.S. Borrower
maintained with the Administrative Agent for each scheduled payment of interest
and each payment of fees required to be paid pursuant to Section 2.12(a) and (b)
hereof, in each case as it becomes due hereunder.  Each U.K. Borrower hereby
irrevocably authorizes (unless otherwise agreed between the Administrative Agent
and the Borrower Representative) (i) the Administrative Agent, to the extent any
Borrowings are outstanding at such time, to make a Borrowing for the purpose of
paying each scheduled payment of interest and each payment of fees required to
be paid pursuant to Section 2.12(a) and (b) hereof, in each case as it becomes
due hereunder, and agrees that all

100

--------------------------------------------------------------------------------

 

such amounts charged shall constitute Loans and that all such Borrowings shall
be deemed to have been requested pursuant to Section 2.03, 2.04 or 2.05, as
applicable, and (ii) the Administrative Agent, to the extent no Borrowings are
outstanding at such time, to charge any deposit account of the relevant U.K.
Borrower maintained with the Administrative Agent for each scheduled payment of
interest and each payment of fees required to be paid pursuant to Section
2.12(a) and (b) hereof, in each case as it becomes due hereunder. Each Dutch
Borrower hereby irrevocably authorizes (unless otherwise agreed between the
Administrative Agent and the Borrower Representative) (i) the Administrative
Agent, to the extent any Borrowings are outstanding at such time, to make a
Borrowing for the purpose of paying each scheduled payment of interest and each
payment of fees required to be paid pursuant to Section 2.12(a) and (b) hereof,
in each case as it becomes due hereunder, and agrees that all such amounts
charged shall constitute Loans and that all such Borrowings shall be deemed to
have been requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and
(ii) the Administrative Agent, to the extent no Borrowings are outstanding at
such time, to charge any deposit account of the relevant Dutch Borrower
maintained with the Administrative Agent for each scheduled payment of interest
and each payment of fees required to be paid pursuant to Section 2.12(a) and (b)
hereof, in each case as it becomes due hereunder.

(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.  

(e)Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the applicable Issuing Bank pursuant to the terms hereof or any other
Loan Document (including any date that is fixed for prepayment by notice from
the Borrower Representative to the Administrative Agent pursuant to Section
2.11(c)), notice from the Borrower Representative that the Borrowers will not
make such payment or prepayment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as the case may be, severally agrees to repay to the

101

--------------------------------------------------------------------------------

 

Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including, without limitation, the Overnight Foreign
Currency Rate in the case of Loans denominated in an Available Currency other
than Dollars).

(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder.  Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.

(g)The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”).  The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience.  Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations.  If the Borrowers pay the full amount indicated on a Statement on
or before the due date indicated on such Statement, the Borrowers shall not be
in default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

Section 2.19.  Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Loan Parties hereby agree to pay all reasonable and documented
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Loan
Parties may, at their sole expense and effort, upon notice by the Borrower
Representative to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, with the Loan Parties or replacement
lender responsible for paying any applicable processing and recordation fee),
all its interests, rights (other than its existing rights to payments

102

--------------------------------------------------------------------------------

 

pursuant to Section 2.15 or 2.17) and obligations under this Agreement and other
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Loan Parties shall have received the prior written consent of the
Administrative Agent (and in circumstances where its consent would be required
under Section 9.04, each such Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Loan Parties (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable law, and (v) in
the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.  Each party hereto agrees that (x) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (y) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to an be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

Section 2.20.  Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize each Issuing Bank’s LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Borrower Representative may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower Representative, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize each Issuing

103

--------------------------------------------------------------------------------

 

Bank’s future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with this
Section; sixth, to the payment of any amounts owing to the Lenders and/or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
clause (d) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders, Supermajority
U.S. Tranche Lenders, and/or Supermajority European Tranche Lenders, as
applicable, have taken or may take any action hereunder (including any consent
to any amendment, waiver or other modification pursuant to Section 9.02) or
under any other Loan Document; provided, that, except as otherwise provided in
Section 9.02, this clause (c) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender directly affected thereby;

(d)if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i)all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
(A) Revolving Exposure to exceed its Commitment, (B) U.S. Tranche Revolving
Exposure to exceed its U.S. Tranche Commitment, or (C) European Tranche
Revolving Exposure to exceed its European Tranche Commitment, as applicable;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one (1) Business
Day following notice by the Administrative Agent cash collateralize, for the
benefit of the Issuing Banks, the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in

104

--------------------------------------------------------------------------------

 

accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

(iii)if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(e)so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that such Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the applicable Borrower in accordance with
Section 2.20(d), and LC Exposure related to any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(d)(i) (and such Defaulting Lender shall not participate
therein).

(f)If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

(g)In the event that each of the Administrative Agent, the Borrowers and the
Issuing Banks agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

Section 2.21.  Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the

105

--------------------------------------------------------------------------------

 

Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.

Section 2.22.  Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Restricted Subsidiary of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements (or to the extent existing on the Effective Date, promptly after the
Effective Date), written notice setting forth the aggregate amount of all
Banking Services Obligations and Swap Agreement Obligations of such Loan Party
or Restricted Subsidiary thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent).  In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations.  The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed, and the Administrative Agent shall be under no
obligation to inquire as to the existence of any Banking Services Obligations or
Swap Agreement Obligations of which it has not been specifically advised.

Section 2.23.  Extension of Maturity Date.

(a)Request for Extension.  The Borrower Representative may, by notice to the
Administrative Agent (each, an “Extension Request”) not later than ninety (90)
days prior to the Maturity Date then in effect hereunder (the “Existing Maturity
Date”), request that each Lender extend the Existing Maturity Date and, as part
of such Extension Request, propose amendments to the terms hereunder and the
requested deadline for responding to such Extension Request (the “Extension
Request Deadline”).

(b)Lender Elections to Extend.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent advise the
Administrative Agent as to whether or not such Lender agrees to the applicable
Extension Request (each Lender that agrees to such Extension Request an
“Extending Lender” and each Lender that determines not to agree to such
Extension Request, a “Non-Extending Lender”) promptly after making such
determination (but in any event no later than the Extension Request Deadline)
and any Lender that does not so advise the Administrative Agent on or before the
Extension Request Deadline shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to an Extension Request shall not obligate any
other Lender to so agree.

(c)Additional Commitment Lenders.  On the effective date of the Extension
Amendment (as defined below), the Borrowers shall have the right to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more assignees subject to the consent (such consent not to be
unreasonably withheld) of the Administrative Agent and the Issuing Banks (each,
an “Additional Commitment Lender”) in order to obtain sufficient commitments
with respect to any Extension Request.

106

--------------------------------------------------------------------------------

 

(d)Extension Documentation.  The Existing Maturity Date shall be extended with
respect to the Extending Lenders and Additional Commitment Lenders, each
Additional Commitment Lender, if any, shall become a “Lender” for all purposes
of this Agreement, and any other proposed amendments to the terms hereunder
(such other proposed amendments, the “Other Extended Loan Amendments”) shall (as
to the Extending Lenders and the Additional Commitment Lenders only) become
effective (subject to clause (f) below) on the effective date of, and pursuant
to, an amendment (an “Extension Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, the other Loan
Guarantors, each Extending Lender, each Additional Commitment Lender and the
Administrative Agent; provided that (except for Other Extended Loan Amendments
(i) with respect to the Applicable Rate for the Loans made by the Extending
Lenders and/or the Additional Commitment Lenders, (ii) with respect to the
available Interest Periods for the Loans made by Extending Lenders and
Additional Commitment Lenders, (iii) approved by the Required Lenders (or such
greater percentage required by Section 9.02) or (iv) that are less favorable to
the Extending Lenders and the Additional Commitment Lenders than the terms
applicable to Loans made by Non-Extending Lenders, such Other Extended Loan
Amendments shall only apply to periods after the date on which all Non-Extending
Lenders cease to be Lenders).  An Extension Amendment may, without the consent
of any Non-Extending Lenders, effect such amendments to any Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section, including, for the avoidance of doubt, by
amending Sections 2.18(b) or (d) to alter the pro rata sharing of payments to
the Lenders by Borrowers to the extent necessary to account for the Payment in
Full of the Secured Obligations of the Non-Extending Lenders. Upon the
effectiveness thereof, the Administrative Agent shall provide a copy of any
Extension Amendment to all Lenders.

(e)Repayment for Non-Extending Lenders.  On the effective date of the Extension
Amendment, the Borrowers shall prepay in full, to the extent that any
Non-Extending Lenders are to be replaced on such date by one or more Additional
Commitment Lenders, any Obligations owing to such Non-Extending Lenders on a pro
rata basis, and shall also prepay any Loans outstanding on such date to the
extent necessary to keep outstanding Loans ratable with any revised Applicable
Percentages of the respective Lenders effective as of such date.  To the extent
any Non-Extending Lenders are not replaced on the effective date of the
Extension Amendment, the Borrowers shall repay in full any Obligations owing to
such Non-Extending Lenders on the Existing Maturity Date.

(f)Administrative Agent.  If the Administrative Agent is not also an Extending
Lender, and the Administrative Agent desires to resign, the Extension Amendment
shall not become effective until: (i) the Extending Lenders and Additional
Commitment Lenders have appointed a replacement administrative agent and such
replacement administrative agent has agreed in writing to assume the rights and
duties of the resigning Administrative Agent, (ii) such replacement agent
executes such documents as reasonably requested by the resigning Administrative
Agent to effect such replacement, (iii) the Borrowers, Extending Lenders, and
Additional Commitment Lenders agree in writing that the indemnification and
reimbursement provisions set forth herein for the benefit of the Administrative
Agent or any Lender shall continue in full force effect for such resigning
Administrative Agent, and (iv) all Obligations owing to such resigning
Administrative Agent are repaid in full by Borrower or cash collateralized on
terms and conditions reasonably satisfactory to such resigning Administrative
Agent.

(g)Payments.  For the avoidance of doubt, the provisions of Section 2.18(d)
shall not apply to any payments made by Borrowers pursuant to clause (e) of this
Section 2.23 or to any

107

--------------------------------------------------------------------------------

 

upfront fees paid by Borrowers to any Extending Lender or Additional Commitment
Lender as part of such Extending Lender’s or Additional Commitment Lender’s
commitment with respect to an Extension Request.

(h)Conflicting Provisions.  This Section 2.24 shall supersede any provisions in
Section 9.02 to the contrary.

Section 2.24.  Judgment Currency

.  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from any Borrower or any other Loan Party hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Borrower and
each other Loan Party in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency.  If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower and each Loan Party
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.19, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower or such Loan Party.

Article III

Representations and Warranties.

Each Loan Party represents and warrants to the Lenders that:

Section 3.01.  Organization; Powers

.  Each Loan Party and each Restricted Subsidiary (a) is duly organized,
incorporated, or formed, as applicable, validly existing and in good standing
(to the extent such concept exists in the relevant jurisdictions) under the laws
of the jurisdiction of its organization, (b) has all requisite power and
authority to carry on its business as now conducted and (c) is qualified to do
business, and is in good standing (to the extent such concept exists in the
relevant jurisdictions), in every jurisdiction where such qualification is
required, except in the case of clause (a) (other than with respect to any Loan
Party), (b) or (c), where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02.  Authorization; Enforceability.

(a)The execution, delivery and performance by each Loan Party of each of the
Loan Documents to which such Loan Party is a party, the borrowing of Loans and
other extensions of credit, and the use of proceeds thereof, in each case are
within each Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other

108

--------------------------------------------------------------------------------

 

organizational actions on the part of such Loan Party and, if required, actions
by such Loan Party’s equity holders, including, with respect to each Dutch Loan
Party, an unconditional, positive, written advice from any works council in
relation to the transactions contemplated by this Agreement and any other
document required for compliance with the Dutch Works Council Act (Wet op de
Ondernemingsraden).  Each Loan Document to which each Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b)The choice of governing law provisions contained in this Agreement and each
other Loan Document to which any European Loan Party is a party are enforceable
in the jurisdictions where such European Loan Party is organized or incorporated
or any Collateral of such European Loan Party is located.  Any judgment obtained
in connection with this Agreement or any other Loan Document in the jurisdiction
of the governing law this Agreement or such other Loan Document will be
recognized and be enforceable in the jurisdictions where such European Loan
Party is organized or any Collateral of such European Loan Party is located,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to (i) general principles of equity, regardless of
whether considered in a proceeding at equity or at law, and (ii) the matters
which are set out as qualifications or reservations as to matters of law of
general applicability in the legal opinions provided to the Administrative Agent
in accordance with Section 4.01(a).

Section 3.03.  Governmental Approvals; No Conflicts

.  The execution, delivery and performance by each Loan Party of each of the
Loan Documents to which such Loan Party is a party, the borrowing of Loans and
other extensions of credit, and the use of proceeds thereof (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except (i) such as have been obtained or made and
are in full force and effect, (ii) for filings necessary to perfect Liens
created pursuant to the Loan Documents, and (iii) those consents, approvals,
registrations, filings or actions, the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect, (b) will not
violate any charter, articles or certificate of organization or formation,
bylaws, operating agreements, constitution or other organizational or governing
documents of any Loan Party, (c) will not violate any Requirement of Law
applicable to any Loan Party or any Restricted Subsidiary in a manner which
would reasonably be expected to have a Material Adverse Effect, (d) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Restricted Subsidiary or the
assets of any Loan Party or any Restricted Subsidiary in a manner which would
reasonably be expected to have a Material Adverse Effect, or give rise to a
right thereunder (other than any Loan Document) to require any payment to be
made by any Loan Party or any Restricted Subsidiary in a manner which would
reasonably be expected to have a Material Adverse Effect, and (e) will not
result in the creation or imposition of, or the requirement to create, any Lien
on any asset of any Loan Party or any Restricted Subsidiary, except Liens
permitted under Section 6.02.

Section 3.04.  Financial Condition; No Material Adverse Change.

(a)Insight has made available to the Lenders (i) the consolidated balance sheet
and consolidated statements of operations, stockholders’ equity and cash flows
of Insight and its Subsidiaries as of and for the fiscal year ended December 31,
2018, reported on by KPMG LLP, independent public accountants, and (ii) the
consolidated balance sheet and consolidated

109

--------------------------------------------------------------------------------

 

statements of operations and cash flows of Insight and its Subsidiaries as of
and for the fiscal quarter and the portion of the fiscal year ended June 30,
2019, certified by its Financial Officer.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Insight and its Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to normal year‑end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b)After the Effective Date only, no event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse
Effect, since December 31, 2018.

Section 3.05.  Properties

.  As of the date of this Agreement (after giving effect to the Trojan
Acquisition), Schedule 3.05 sets forth the address of each real property that is
owned or leased by any Loan Party as of the date hereof.  Each of the Loan
Parties and each of its Restricted Subsidiaries has good and indefeasible title
to, or valid leasehold or other interests in, all of its real and personal
property material to the present conduct of its business, (i) free of all Liens
other than those permitted by Section 6.02 and (ii) other than with respect to
Eligible Accounts, Eligible Finished Goods Inventory, Eligible Inventory and
Eligible Work-In-Process Inventory, except for defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title or other interests would not reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, each Loan Party and each Restricted Subsidiary owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents, industrial
designs, and other intellectual property necessary to its business as currently
conducted; and the use thereof by each Loan Party and each Restricted Subsidiary
does not infringe upon the rights of any other Person in a manner that would
reasonably be expected to have a Material Adverse Effect.  

Section 3.06.  Litigation and Environmental Matters.

(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against or affecting any Loan Party or any Restricted
Subsidiary (i) that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that challenge the validity or enforceability of this Agreement
or any other material Loan Document.

(b)Except for the Disclosed Matters and except as could not reasonably be
expected to result in a Material Adverse Effect, no Loan Party or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

Section 3.07.  Compliance with Laws and Agreements; No Default

.  Except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, each Loan
Party and each Restricted Subsidiary is in compliance with (a) all Requirement
of Law applicable to it or its property and (b) each charter, articles or
certificate of organization or formation,

110

--------------------------------------------------------------------------------

 

bylaws, operating agreement, constitution or other organizational or governing
document of any Loan Party or any Restricted Subsidiary.  No Default has
occurred and is continuing.

Section 3.08.  Investment Company Status

.  No Loan Party nor any Restricted Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

Section 3.09.  Taxes

.  Each Loan Party and each Restricted Subsidiary has timely filed or caused to
be filed all Tax returns and Tax reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not be reasonably expected to result in a Material Adverse Effect. No
tax liens (other than those permitted by Section 6.02) have been filed. Except,
in each case, to the extent failure to do so could not reasonably be expected to
have a Material Adverse Effect, each Canadian Loan Party or other Loan Party
having employees in Canada has withheld all employee withholdings and has made
all employer contributions to be withheld and made by it pursuant to applicable
law on account of any Canadian Pension Plan, employment insurance and employee
income taxes.

Section 3.10.  ERISA; Foreign Benefit Arrangement; Canadian Pension Plan and
Benefit Plan; UK Pensions.

(a)No ERISA Event or Foreign Benefit Arrangement Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events and Foreign Benefit Arrangement Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87 or subsequent recodification thereof, as applicable)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, except for any
such underfunding that could not reasonably be expected to have a Material
Adverse Effect.  The fair market value of the assets of each funded Foreign
Benefit Arrangement, the liability of each insurer for any Foreign Benefit
Arrangement funded through insurance or the book reserve established for any
Foreign Benefit Arrangement, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations, as of the
date hereof, with respect to all current and former participants in such Foreign
Benefit Arrangements according to the actuarial assumptions and valuations most
recently used to account for such obligations in accordance with applicable
generally accepted accounting principles except for any underfunding that could
not reasonably be expected to have a Material Adverse Effect.

(b)The Canadian Pension Plans are duly registered under the Canadian ITA and all
other material applicable laws which require registration.  As of the Effective
Date, none of the Canadian Pension Plans is a Canadian Defined Benefit
Plan.  Except as would not reasonably be expected to have a Material Adverse
Effect, each relevant Loan Party and each of their Restricted Subsidiaries has
complied with and performed in all of its obligations under and in respect of
the Canadian Pension Plans under the terms thereof, any funding agreements and
all applicable laws (including any fiduciary, funding, investment and
administration obligations).  Except as would not reasonably be expected to have
a Material Adverse Effect, all material employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws.  Except as would not
reasonably be expected to

111

--------------------------------------------------------------------------------

 

have a Material Adverse Effect, there have been no material improper withdrawals
or applications of the assets of the Canadian Pension Plans. Except, in each
such case, as would not reasonably be expected to have a Material Adverse
Effect, there has been no termination or partial termination of any Canadian
Pension Plan and, no facts or circumstances have occurred or existed that could
result, or be reasonably anticipated to result, in the declaration of a
termination or partial termination of any Canadian Pension Plan under
Requirements of Law.

(c)As of the date hereof, no Loan Party nor any of its Restricted Subsidiaries
is: (i) an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pensions Schemes Act 1993); or (ii) “connected”
with or an “associate” (as those terms are used in sections 38 and 43 of the
Pensions Act 2004) of such an employer.

Section 3.11.  Disclosure.

(a)Neither the Lender Presentation nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party or any Restricted Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (other than information of a general economic or industry specific
nature, any projections and other forward looking information) (as modified or
supplemented by other information so furnished) (in the case of information
regarding the Target prior to the Effective Date, to the knowledge of any Loan
Party) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information contained in the materials referenced
above, the Loan Parties represent only that such information was prepared in
good faith based upon assumptions believed by such Loan Parties to be reasonable
at the time delivered  (it being recognized by the Administrative Agent and
Lenders that such projections are not to be viewed as facts or a guarantee of
performance and are subject to significant uncertainties and contingencies many
of which are beyond the Loan Parties’ control, that no assurance can be given
that any particular projections will be realized, that actual results may differ
from projected results and that such differences may be material).

(b)As of the Effective Date, to the best knowledge of any Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

Section 3.12.  [Reserved].

Section 3.13.  Solvency

.  For the Borrowers and their Restricted Subsidiaries, as of the Effective Date
and after giving effect to the Transactions occurring on the Effective Date and
the incurrence of the Indebtedness and obligations being incurred in connection
with this Agreement and the Transactions, (i) the sum of the debt (including
contingent liabilities) of the Borrowers and their Restricted Subsidiaries,
taken as a whole, does not exceed the fair value of the assets (on a going
concern basis) of the Borrowers and their Restricted Subsidiaries, taken as a
whole, (ii) the present fair saleable value of the assets of the Borrowers and
their Restricted Subsidiaries, taken as a whole, is not less than the amount
that will be required to pay the probable liabilities (including contingent
liabilities) of the Borrowers and their Restricted Subsidiaries, taken as a
whole, on their debts as they become absolute and matured, (iii) the capital of
the Borrowers and their Restricted Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrowers and their
Restricted Subsidiaries, taken as a whole, contemplated as of the Effective
Date; and (iv) the Borrowers and their Restricted Subsidiaries,

112

--------------------------------------------------------------------------------

 

taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debt as they mature in the ordinary course of business.  For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

Section 3.14.  Insurance

.  Each Loan Party maintains, and has caused each Restricted Subsidiary to
maintain, with financially sound and reputable insurance companies, insurance on
all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are prudent and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

Section 3.15.  Subsidiaries

.  Schedule 3.15 sets forth, in each case as of the Effective Date (after giving
effect to the Trojan Acquisition) (a) a correct and complete list of all of
Insight’s Subsidiaries and (b) the jurisdiction of organization of Insight and
each of its Subsidiaries.  All of the issued and outstanding Equity Interests
owned by any Loan Party in its Restricted Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non‑assessable.  There are no
outstanding commitments or other obligations of any Loan Party to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other Equity Interests of any Loan Party, in each case
which would constitute Disqualified Equity Interests.

Section 3.16.  Security Interest in Collateral

.  Subject to the last paragraph of Section 4.01 and the other exceptions and
limitations set forth in the Loan Documents, the provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the holders
of Secured Obligations, and, when and to the extent required by the Security
Agreements, such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations and having priority over all other
Liens on the Collateral except in the case of (a) Liens permitted by Section
6.02, to the extent such Liens would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or agreement and (b)
Liens perfected only by possession (including possession of any certificate of
title) to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral.

Section 3.17.  Employment Matters

.  As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Loan Party or any Restricted Subsidiary pending or, to the knowledge of any
Loan Party, threatened in writing that would reasonably be expected to have a
Material Adverse Effect.  Except, in each such case, as would not reasonably be
expected to have a Material Adverse Effect, the hours worked by and payments
made to employees of the Loan Parties and their Restricted Subsidiaries have not
been in violation of the Fair Labor Standards Act, the Employee Standards Act
(Ontario), or any other applicable Federal, state, provincial, territorial,
local or foreign law dealing with such matters.  Except, in each such case, as
would not reasonably be expected to have a Material Adverse Effect, all payments
due from any Loan Party or any Restricted Subsidiary, or for which any claim may
be made against any Loan Party or any Restricted Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, including on
account of any Canadian Pension Plan, have been paid or accrued as a liability
on the books of such Loan Party or such Restricted Subsidiary.

Section 3.18.  Margin Regulations

.  No Loan Party is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
part of the proceeds of any Borrowing or Letter of Credit hereunder will be used
to buy or carry any Margin Stock in violation of Regulation T, Regulation U or
Regulation X.  

113

--------------------------------------------------------------------------------

 

Section 3.19.  Use of Proceeds

.  The proceeds of the Loans have been used and will be used, whether directly
or indirectly as set forth in Section 5.08.

Section 3.20.  [Reserved].

Section 3.21.  Anti-Corruption Laws and Sanctions

.  Each Loan Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and directors and, to the knowledge
of such Loan Party, its employees and agents, are in compliance with
Anti-Corruption Laws in all material respects and applicable Sanctions and are
not knowingly engaged in any activity that would reasonably be expected to
result in any Loan Party being designated as a Sanctioned Person.  None of (a)
any Loan Party, any Subsidiary or any of their respective directors, officers
or, to the knowledge of any such Loan Party or Subsidiary, employees, or (b) to
the knowledge of any such Loan Party or Subsidiary, any agent of such Loan Party
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds of any Borrowing or Letter of
Credit or other transaction contemplated by this Agreement or the other Loan
Documents will violate Anti-Corruption Laws or applicable Sanctions.  The
foregoing representations in this Section 3.21 will not apply to any party
hereto to which Council Regulation (EC) 2271/96 (the “Blocking Regulation”)
applies, if and to the extent that such representations are or would be
unenforceable by or in respect of that party pursuant to, or would otherwise
result in a breach and/or violation of, (i) any provision of the Blocking
Regulation (or any law or regulation implementing the Blocking Regulation in any
member state of the European Union) or (ii) any similar blocking or anti-boycott
law in the United Kingdom.

Section 3.22.  [Reserved].

Section 3.23.  Common Enterprise

.  The successful operation and condition of each of the Loan Parties is
dependent on the continued successful performance of the functions of the group
of the Loan Parties as a whole and the successful operation of each of the Loan
Parties is dependent on the successful performance and operation of each other
Loan Party.  Each Loan Party expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (a) successful
operations of each of the other Loan Parties and (b) the credit extended by the
Lenders to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies.  Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

Section 3.24.  EEA Financial Institutions

.  No Loan Party is an EEA Financial Institution.

Section 3.25.  Plan Assets; Prohibited Transactions

.  No Loan Party or any of its Restricted Subsidiaries is an entity deemed to
hold “plan assets” (within the meaning of the Plan Asset Regulations), and,
subject to the accuracy of Lenders’ representations in Section 8.09, neither the
execution, delivery nor performance of the transactions contemplated under this
Agreement, including the making of any Loan and the issuance of any Letter of
Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

Section 3.26.  Centre of Main Interest and Establishments

.  For the purpose of the European Union Regulation, the centre of main interest
(as that term is used in Article 3(1) of the European Union Regulation) for each
Foreign Loan Party (other than any Canadian Loan Party) is situated in its

114

--------------------------------------------------------------------------------

 

jurisdiction of incorporation, and it has no establishment (as that term is used
in Article 2(10) of the European Union Regulation) in any other jurisdiction.

Section 3.27.  Fiscal Unity

.  With respect to each Dutch Loan Party, it is not a member of a fiscal unity
(fiscale eenheid) other than a fiscal unity among Dutch Loan Parties only.

Article IV

Conditions

Section 4.01.  Effective Date

.  The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder on the Effective Date shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a)Credit Agreement and Other Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each Loan Party party hereto a counterpart
of this Agreement signed on behalf of such Loan Party (which may include
facsimile or other electronic transmission of a signed signature page of this
Agreement), (ii) from each Loan Party party thereto, a counterpart of each other
Loan Document signed on behalf of such Loan Party (which may include facsimile
or other electronic transmission of a signed signature page thereof) and (iii)
customary legal opinions of the U.S. and Canadian Loan Parties’ counsel,
addressed to the Administrative Agent, the Issuing Banks and the Lenders,
customary legal opinions of the Administrative Agent’s foreign counsel (other
than Canadian counsel), addressed to the Administrative Agent, the Issuing Banks
and the Lenders, and customary legal opinions of the Loan Parties’ foreign
counsel (other than Canadian counsel), addressed to the Administrative Agent,
the Issuing Banks and the Lenders.

(b)Financial Statements and Projections.  The Arrangers shall have received (i)
the unaudited condensed consolidated statements of operations, comprehensive
income and cash flows of PCM for each fiscal quarter (other than the fourth
fiscal quarter in any fiscal year) that shall have ended after March 31, 2019
and at least forty-five (45) days prior to the Effective Date, (ii) the
unaudited consolidated balance sheet and related unaudited consolidated
statements of operations and cash flows of Insight for each fiscal quarter
(other than the fourth fiscal quarter in any fiscal year) that shall have ended
after March 31, 2019 and at least forty-five (45) days prior to the Effective
Date, and (iii) pro forma consolidated balance sheet and related pro forma
statements of income and cash flows of the Borrowers as of the last day of and
for the four fiscal quarters ended on the last date for which financial
statements pursuant to clauses (i) and (ii) were most recently required (the
“Pro Forma Financial Statements”), prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
statements of income and cash flows).

(c)Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party dated the Effective Date and executed by its Secretary or
Assistant Secretary, or other officer or director, which shall (A) certify the
resolutions of its Board of Directors, members and/or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the officers,
directors and/or authorized signatories of such Loan Party authorized to sign
the Loan Documents to which it is a party and, in the case of each Borrower, its
Financial Officers, and (C) contain appropriate attachments, including the
certificate, constitution or articles of incorporation or organization of

115

--------------------------------------------------------------------------------

 

each Loan Party which is, for each Loan Party other than the Canadian Loan
Parties, certified by the relevant authority of the jurisdiction of organization
or incorporation of such Loan Party (and, in the case of each European Loan
Party, certified by a director) and a true and correct copy of its memorandum
and articles of association, constitution, by‑laws or operating, management or
partnership agreement, or other organizational or governing documents of such
Loan Party, and (ii) (if available in the relevant jurisdiction) a good standing
certificate (or equivalent) for each Loan Party from its jurisdiction of
organization or the substantive equivalent available in the jurisdiction of
organization for each relevant Loan Party from the appropriate governmental
officer in such jurisdiction.

(d)Fees.  All (i) fees required to be paid on the Effective Date pursuant to the
Fee Letters and (ii) expenses required to be paid on the Effective Date pursuant
to the Commitment Letter (in the case of this clause (ii), for which invoices
have been presented to the Borrower Representative at least two (2) Business
Days prior to the Effective Date), in each case shall be paid by the Borrowers
substantially concurrently with the initial Borrowings hereunder on the
Effective Date (or shall have been authorized to be deducted from the proceeds
of the initial Borrowings hereunder on the Effective Date).

(e)Refinancing.  Substantially concurrently with the initial borrowings under
this Agreement, the Refinancing shall have been consummated.

(f)Borrowing Request.  The Administrative Agent shall have received a Borrowing
Request from the Borrower Representative in accordance with Section 2.03.

(g)Solvency.  The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer (or other officer with reasonably
equivalent responsibilities) of the Borrower Representative dated the Effective
Date substantially in the form attached hereto as Exhibit E.

(h)Borrowing Base Certificate.  The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Global Borrowing Base, the U.S.
Borrowing Base, the U.K. Borrowing Base and the Dutch Borrowing Base of the
applicable Borrowers as of a period agreed to by the Administrative Agent and
the Borrower Representative.

(i)Aggregate Closing Excess Availability.  After giving effect to all Borrowings
to be made on the Effective Date, the issuance of any Letters of Credit on the
Effective Date and the payment of all fees and expenses due hereunder on the
Effective Date, the Aggregate Closing Excess Availability shall not be less than
$200,000,000.

(j)Filings, Registrations and Recordings.  Subject to the last paragraph of this
Section 4.01, each document (including any Uniform Commercial Code and PPSA
financing statement) required by the Collateral Documents and necessary to
establish that the Administrative Agent will have perfected security interests
(subject to Liens permitted under Section 6.02) in the Collateral shall have
been executed by the applicable Loan Party (to the extent applicable) and
delivered to the Administrative Agent and, if applicable, be in proper form for
filing.

(k)Trojan Acquisition.  Substantially concurrently with the initial borrowings
under this Agreement on the Effective Date, the Trojan Acquisition shall have
been consummated in accordance in all material respects with the terms of the
Trojan Merger Agreement, but without giving effect to any amendments, waivers or
consents by Insight that are materially adverse to the

116

--------------------------------------------------------------------------------

 

interests of the Lenders or the Arrangers in their respective capacities as such
without the consent of the Arrangers, such consent not to be unreasonably
withheld, delayed or conditioned.

(l)Material Adverse Effect.  Since June 23, 2019, there shall not have occurred
a Material Adverse Effect (as defined in the Trojan Merger Agreement).

(m)Representations and Warranties.  (i) The Specified Merger Agreement
Representations shall be true and correct on the Effective Date, and (ii) the
Specified Representations shall be true and correct in all material respects on
the Effective Date; provided that the foregoing materiality qualifier shall not
be applicable any representation  qualified or modified by materiality;
provided, further the condition under clause (i) hereof shall be deemed
satisfied unless Insight has (or an Affiliate of Insight has) the right
(determined without regard to any notice requirement) to terminate its
obligations under the Trojan Merger Agreement or decline to consummate the
Trojan Acquisition as a result of such breach.  The Administrative Agent shall
have received a certificate executed by a Responsible Officer of the Borrower
Representative certifying that the condition set forth in clause (ii) hereof is
satisfied on the Effective Date.

(n)Letter of Credit Application.  If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) with respect thereto.

(o)USA PATRIOT Act, Etc.  (i) The Administrative Agent shall have received, at
least three (3) Business Days prior to the Effective Date (or such shorter
period as the Arrangers may agree to in their sole discretion), all
documentation and other information regarding the Loan Parties required by
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act and the Proceeds of Crime
Act, in each case to the extent reasonably requested in writing of the Loan
Parties by the Administrative Agent or any Lender at least ten (10) Business
Days prior to the Effective Date, and (ii) to the extent any Loan Party
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three (3) Business Days prior to the Effective Date (or
such shorter period as the Arrangers may agree to in their sole discretion), any
Lender that has requested, in a written notice to the Loan Parties at least ten
(10) Business Days prior to the Effective Date, a Beneficial Ownership
Certification in relation to a Loan Party shall have received such Beneficial
Ownership Certification.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is understood that, to the extent any Collateral is not or cannot
be provided on the Effective Date after the Loan Parties’ and their Restricted
Subsidiaries’ commercially reasonable efforts to do so (other than the filing of
(1) Uniform Commercial Code financing statements in respect of any U.S. Loan
Party, (2) form MR01 with the Registrar of Companies House in respect of any
U.K. Loan Party, and (3) PPSA financing statements and/or hypothecary filings in
respect of any Canadian Loan Party), the providing of such Collateral (including
the creation or perfection of any security interests on such Collateral) shall
not constitute a condition precedent to the availability of the Loans and
Letters of Credit on the Effective Date, but instead shall be required to be
provided within ninety (90) days after the Effective Date (or such longer period
as otherwise provided for in the Loan Documents or as the Administrative Agent
may agree to in its sole discretion).

Section 4.02.  Each Credit Event after the Effective Date

.  Subject to Section 1.09, the obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of the Issuing Bank to

117

--------------------------------------------------------------------------------

 

issue, amend, renew or extend any Letter of Credit, in each case after the
Effective Date, is subject to the satisfaction of the following conditions:

(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c)After giving effect to any such Borrowing or the issuance, amendment, renewal
or extension of any such Letter of Credit, the Borrowers shall be in compliance
with the Revolving Exposure Limitations.

(d)In the case of any such Borrowing, Administrative Agent shall have received a
Borrowing Request from the Borrower Representative in accordance with Section
2.03.

Subject to Section 1.09, each Borrowing after the Effective Date and each
issuance, amendment, renewal or extension of a Letter of Credit after the
Effective Date shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in clauses (a)
through (c) of this Section.

Article V

Affirmative Covenants

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees with the Lenders that:

Section 5.01.  Financial Statements; Borrowing Base and Other Information

.  The Borrowers will furnish to the Administrative Agent (for distribution to
each Lender):

(a)within ninety (90) days after the end of each fiscal year of Insight, its
audited consolidated balance sheet and related consolidated statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception and without any qualification or exception as to the
scope of such audit other than an exception or explanatory note with respect to
an upcoming maturity date of any Indebtedness occurring within one (1) year from
the time such opinion is delivered) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Insight and its Subsidiaries as of, or
for, the period covered thereby on a consolidated basis in accordance with GAAP
consistently applied;

118

--------------------------------------------------------------------------------

 

(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Insight, its consolidated balance sheet and
related consolidated statements of operations, and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of Insight and its Subsidiaries as of, or
for, the period covered thereby on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)[Reserved];

(d)concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying, as to the financial
statements as required under clause (a) or (b) above, as applicable, (ii)
certifying as to whether a Default exists and, if a Default exists, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, and (iii) setting forth reasonably detailed calculations of the Fixed
Charge Coverage Ratio (whether or not a Covenant Testing Trigger Period exists)
and, if a Covenant Testing Trigger Period exists, demonstrating whether the Loan
Parties are in compliance with Section 6.12;

(e)[reserved];

(f)within ninety (90) days after the beginning of each fiscal year of Insight, a
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and cash flow statement) of Insight for each quarter of the
upcoming fiscal year (the “Projections”) in substantially the form provided to
the Administrative Agent prior to the Effective Date or such other form
reasonably satisfactory to the Administrative Agent;

(g)within twenty-five (25) days after the end of each calendar month (or, in the
case of the first three (3) months ending after the Effective Date, forty-five
(45) days), a Borrowing Base Certificate and supporting information in
connection therewith, together with any additional reports with respect to each
Borrowing Base as the Administrative Agent may reasonably request; provided
that, during a Cash Dominion Period, such Borrowing Base Certificate and the
other documents set forth above will be delivered within seven (7) days after
the end of each calendar week. Concurrently with the delivery of each Borrowing
Base Certificate, in respect of any Accounts of a Dutch Borrower, in order to
perfect the Administrative Agent’s security interest over such Accounts prior to
the notification of the relevant Account Debtors, a supplemental deed of pledge
duly executed by the applicable Dutch Borrower pledging all Accounts owed to it
and existing on or arising directly out of a legal relationship
(rechtsverhouding) existing on the date that such Borrowing Base Certificate is
delivered in accordance with the Dutch Omnibus Pledge;

(h)within twenty-five (25) days after the end of each calendar month (or, in the
case of the first three (3) months ending after the Effective Date, forty-five
(45) days) (or, during a Cash Dominion Period, within seven (7) days of the end
of each calendar week) and at such other times as may be requested by the
Administrative Agent, as of the period then ended, all delivered electronically
in a text formatted file acceptable to the Administrative Agent in its Permitted
Discretion:

119

--------------------------------------------------------------------------------

 

(i)a reasonably detailed aging of the U.S. Borrowers’ Accounts, the Canadian
Loan Guarantors’ Accounts, the U.K. Borrowers’ Accounts, and the Dutch
Borrowers’ Accounts including all invoices aged by invoice date and due date
(with an explanation of the terms offered), each prepared in a manner reasonably
acceptable to the Administrative Agent, together with a summary specifying the
name, address, and balance due for each Account Debtor;

(ii)a schedule detailing the U.S. Borrowers’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (A) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower Representative are deemed by the Administrative Agent
to be appropriate in its Permitted Discretion in accordance with Section 1.10,
and (B) including a report of any variances or other results of Inventory counts
performed by the U.S. Borrowers since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by U.S. Borrowers and complaints and claims made against the U.S.
Borrowers);

(iii)(A) a worksheet of calculations prepared by the U.S. Borrowers to determine
their Eligible Accounts, Eligible Finished Goods Inventory, and Eligible
Work-In-Process Inventory, each such worksheet detailing the Inventory excluded
from Eligible Accounts, Eligible Finished Goods Inventory, and Eligible
Work-In-Process Inventory, as applicable, and the reason for such exclusion (B)
a worksheet of calculations prepared by the Canadian Loan Guarantors to
determine their Eligible Accounts, (C) a worksheet of calculations prepared by
the U.K. Borrowers to determine their Eligible Accounts, and (D) a worksheet of
calculations prepared by the Dutch Borrowers to determine their Eligible
Accounts, each such worksheet in clauses (B) through (D) detailing the Accounts
excluded from Eligible Accounts, and the reason for such exclusion; and

(iv)a reconciliation of the respective Borrowers’ Accounts and U.S. Borrowers’
Inventory between (A) the amounts shown in the respective Borrowers’ general
ledger and financial statements and the reports delivered pursuant to clauses
(i) and (ii) above and (B) the amounts and dates shown in the reports delivered
pursuant to clauses (i) and (ii) above and the Borrowing Base Certificate
delivered pursuant to clause (g) above as of such date;

(i)within twenty-five (25) days after the end of each calendar month (or, in the
case of the first 3 months ending after the Effective Date, forty-five (45)
days) (or, during a Cash Dominion Period, within seven (7) days of the end of
each calendar week), as of the period then ended, a schedule and aging of the
U.S. Borrowers’ accounts payable, the Canadian Loan Guarantors’ accounts
payable, the U.K. Borrowers’ accounts payable, and the Dutch Borrowers’ accounts
payable, in each case delivered electronically in a text formatted file
acceptable to the Administrative Agent in its Permitted Discretion;

(j)promptly in connection with a field examination in any fiscal year and on or
prior to the last day of each fiscal year, in each case to the extent requested
by the Administrative Agent, an updated customer list for each Loan Party, which
list shall state the customer’s name,

120

--------------------------------------------------------------------------------

 

mailing address and phone number, delivered electronically in a text formatted
file acceptable to the Administrative Agent in its Permitted Discretion;

(k)promptly upon the Administrative Agent’s request:

(i)copies of invoices issued by the Borrowers in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii)copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party;

(iii)a schedule detailing the balance of all intercompany accounts of the Loan
Parties; and

(iv)a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement;

(l)promptly upon the Administrative Agent’s request, as of the period specified
by the Administrative Agent, the Borrowers’ sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debit memo/credit memo
journal;

(m)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party or
any Restricted Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange;

(n)promptly following any request therefor, (i) such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Restricted Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent (or any Lender through the Administrative Agent) may
reasonably request in writing, and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender in writing for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation; and

(o)(i) promptly upon receipt thereof, final plan texts for all Canadian Defined
Benefit Plans, (ii) promptly upon receipt thereof, each annual information
return and each actuarial report (including schedules) in respect any Canadian
Defined Benefit Plan, in each case that is required to be filed with the
applicable regulatory authorities, and (iii) promptly upon receipt thereof, the
most recent Canadian Defined Benefit Plan financial statements that are required
to be filed with the applicable regulatory authorities.

The Loan Parties acknowledge that the Administrative Agent may periodically
order, at the Borrowers’ expense, certificates of good standing or the
substantive equivalent in the jurisdiction of the incorporation, formation or
organization for Loan Party from the appropriate government office or officer in
such jurisdiction.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (m) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly

121

--------------------------------------------------------------------------------

 

available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on a Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: upon written
request by the Administrative Agent (or any Lender through the Administrative
Agent) to the Borrower Representative, the Borrower Representative shall deliver
paper copies of such documents to the Administrative Agent or such Lender until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents to it
and maintaining its copies of such documents.

Section 5.02.  Notices of Material Events

.  The Borrower Representative will furnish to the Administrative Agent (for
distribution to each Lender) written notice promptly (but in any event within
any time period that may be specified below) after a Responsible Officer of any
Loan Party obtains knowledge of the following:

(a)the occurrence of any Default;

(b)receipt of any notice of any investigation by a Governmental Authority or any
litigation or proceeding commenced or threatened in writing against any Loan
Party or any Restricted Subsidiary that (i) seeks damages in excess of
$100,000,000, (ii) seeks injunctive relief, which could reasonably be expected
to result in a Material Adverse Effect, (iii) is asserted or instituted against
any Plan, any Canadian Pension Plan, or any Foreign Benefit Arrangement, its
fiduciaries or its assets and which would reasonably be expected to result in
liability of the Loan Parties and their Restricted Subsidiaries in an aggregate
amount exceeding $50,000,000, (iv) alleges the violation of, or seeks to impose
remedies under, any Environmental Law or related Requirement of Law, or seeks to
impose Environmental Liability, which could reasonably be expected to result in
a Material Adverse Effect, or (v) asserts liability on the part of any Loan
Party or any Restricted Subsidiary in excess of $100,000,000 in respect of any
tax, fee, assessment, or other governmental charge;

(c)any Lien (other than Liens permitted under Section 6.02) against any material
portion of the Collateral;

(d)any loss, damage, or destruction to Eligible Inventory in the amount of
$25,000,000 or more, whether or not covered by insurance;

(e)within two (2) Business Days of receipt thereof (or such later date as may be
agreed by the Administrative Agent), any and all default notices received under
or with respect to any leased location or public warehouse where Eligible
Inventory with a value of $10,000,000 or more is located;

(f)the occurrence of any ERISA Event or Foreign Benefit Arrangement Event or
Canadian Pension Event that, alone or together with any other ERISA Events or
Foreign Benefit Arrangement Events or Canadian Pension Events that have
occurred, could reasonably be expected to result in liability of the Loan
Parties and their Restricted Subsidiaries in an aggregate amount exceeding
$50,000,000;

122

--------------------------------------------------------------------------------

 

(g)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(h)(i) any termination or partial termination of any Canadian Pension Plan or
existence of facts or circumstances that could result, or be reasonably
anticipated to result, in the declaration of a termination or partial
termination of any Canadian Pension Plan under Requirements of Law, and (ii) the
existence of any solvency or wind-up deficiency in any Canadian Defined Benefit
Plan.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
(if applicable) any action taken or proposed to be taken with respect thereto.

Section 5.03.  Existence; Conduct of Business

.  (a) Each Loan Party will, and will cause each Restricted Subsidiary to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, in each case (other than the preservation of the
existence of each Loan Party) to the extent that the failure to do so would
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution  permitted under Section 6.03, and (b) each Loan
Party will not, and will not permit any of its Restricted Subsidiaries to,
engage to any material extent in any business if as a result thereof the general
nature of the business of the Loan Parties and their Restricted Subsidiaries
taken as a whole would be substantially changed from the general nature of the
business of the Loan Parties and their Restricted Subsidiaries taken as a whole
on the Effective Date.

Section 5.04.  Payment of Taxes

.  Each Loan Party will, and will cause each Restricted Subsidiary to, pay or
discharge all Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and such Loan Party or Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto to the extent required
by GAAP or (b) where failure to do so would not reasonably be expected to result
in a Material Adverse Effect.

Section 5.05.  Maintenance of Properties

.  Each Loan Party will, and will cause each Restricted Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear, casualty and condemnation excepted,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

Section 5.06.  Books and Records; Inspection and Appraisal Rights

.  Each Loan Party will, and will cause each Restricted Subsidiary to, (a) keep
proper books of record and account in which entries full, true and correct in
all material respects are made of all material dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers, agents and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit and inspect its properties, to conduct at such Loan Party’s premises
field examinations of such Loan Party’s assets, liabilities, books and records,
including examining and making extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that the Borrower Representative may, if
it so chooses, be present at or participate in any such discussion to the

123

--------------------------------------------------------------------------------

 

extent the Borrower Representative is available to be so present or participate;
provided, further that no Loan Party or any Restricted Subsidiary will be
required to disclose, permit the inspection, examination or making copies of or
abstracts from, or discussion of, any document, information or other matter that
(x) constitutes non-financial trade secrets or non-financial proprietary
information and is not related to Collateral included in the Borrowing Base, (y)
in respect of which disclosure to the Administrative Agent or any Lender (or
their respective representatives or contractors) is prohibited by any
Requirement of Law or any contractual obligation of Insight or its Restricted
Subsidiaries or (z) is subject to attorney-client or similar privilege or
constitutes attorney work product.  Each Loan Party acknowledges that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to each Loan Party’s assets
for internal use by the Administrative Agent and the Lenders. The Loan Parties
shall only be responsible for the costs of expenses of one (1) field examination
per each of the U.S., the United Kingdom, Canada, and The Netherlands during any
12-month period (in each case, exclusive of (i) the initial field examinations
performed prior to the Effective Date and (ii) any field examinations conducted
in connection with any new asset class being added to a Borrowing Base);
provided, that the Loan Parties shall be responsible for the costs and expenses
of all field examinations conducted while an Event of Default has occurred and
is continuing. At any time that the Administrative Agent requests, but subject
to the limitations herein, each U.S. Borrower will permit the Administrative
Agent to conduct appraisals or updates thereof of their Inventory from an
appraiser selected and engaged by the Administrative Agent, such appraisals and
updates to include, without limitation, information required by any applicable
Requirement of Law. The Loan Parties shall only be responsible for the costs of
expenses of one (1) Inventory appraisal in the U.S. during any 12-month period
(in each case, exclusive of (i) the initial appraisals performed prior to the
Effective Date and (ii) any appraisals conducted in connection with any new
asset class being added to a Borrowing Base).  Additionally, there shall be no
limitation on the number or frequency of appraisals of the Inventory of the U.S.
Borrowers if an Event of Default has occurred and is continuing, and the Loan
Parties shall be responsible for the costs and expenses of any such appraisals
conducted while an Event of Default has occurred and is continuing.

Section 5.07.  Compliance with Laws and Material Contractual Obligations.

(a)Each Loan Party will, and will cause each Restricted Subsidiary to, (i)
comply with each Requirement of Law applicable to it or its property (including
without limitation Environmental Laws), (ii) comply with each charter, articles
or certificate of organization or incorporation and bylaws, constitution or
other organizational or governing documents applicable to such Loan Party or
Restricted Subsidiary, and (iii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each Loan Party
will maintain in effect and enforce policies and procedures designed to comply
with Anti-Corruption Laws and applicable Sanctions by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents.

(b)Each Loan Party will, in a timely fashion, comply with and perform all of its
obligations under and in respect of each Canadian Pension Plan, including under
any funding agreements and all applicable laws (including any fiduciary,
funding, investment and administration obligations); and no Canadian Loan Party
shall contribute to or assume an obligation to contribute to or have any
liability under any Canadian Defined Benefit Plan (whether as a result of
merger, amalgamation, acquisition or otherwise), except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

124

--------------------------------------------------------------------------------

 

(c)In addition to and without limiting the generality of clause (a) above, each
Loan Party will, and will cause each Restricted Subsidiary to (i) except as
would not reasonably be expected to have a Material Adverse Effect, comply with
all applicable laws, statutes, rules, regulations and orders (whether
discretionary or otherwise) and published interpretations thereunder with
respect to all Foreign Benefit Arrangements, (ii) except as would not reasonably
be expected to have a Material Adverse Effect, not take any action or fail to
take action in respect of a Foreign Benefit Arrangement the result of which
would result in a liability to a Governmental Authority; and (iii) furnish to
the Administrative Agent promptly following Administrative Agent’s request such
additional information about any Foreign Benefit Arrangement concerning
compliance with this covenant, and in respect of any Foreign Benefit Arrangement
which is funded, information and applicable valuation reports about the funding
of that Foreign Benefit Arrangement, as may be reasonably requested by the
Administrative Agent.

Section 5.08.  Use of Proceeds.

(a)The proceeds of the Loans and the Letters of Credit will be used only for
financing expenses incurred by Insight and its Restricted Subsidiaries in
connection with the Transactions and the Trojan Acquisition, financing the
Refinancing, and to backstop or replace letters of credit outstanding on the
Effective Date under credit facilities no longer available to the Borrowers and
their Restricted Subsidiaries as of the Effective Date, and for financing the
working capital needs of the Borrowers and, subject to the terms hereof, their
Restricted Subsidiaries, and for other general corporate purposes of the
Borrowers and, subject to the terms hereof, their Restricted Subsidiaries.  No
part of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X.

(b)No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and each Borrower shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.  The foregoing clauses (a) and (b) of
this Section 5.08 will not apply to any party hereto to which the Blocking
Regulation applies, if and to the extent that such representations are or would
be unenforceable by or in respect of that party pursuant to, or would otherwise
result in a breach and/or violation of, (x) any provision of the Blocking
Regulation (or any law or regulation implementing the Blocking Regulation in any
member state of the European Union) or (y) any similar blocking or anti-boycott
law in the United Kingdom.  Notwithstanding the foregoing, the representations
given in this Section 5.08 shall not be made by nor apply to any Person that
qualifies as a corporation that is registered or incorporated under the laws of
Canada or any province thereof and that carries on business in whole or in part
in Canada within the meaning of Section 2 of the Foreign Extraterritorial
Measures (United States) Order, 1992 passed under the Foreign Extraterritorial
Measures Act (Canada) in so far as such representations would result in a
violation of or conflict with the Foreign Extraterritorial Measures Act (Canada)
or any similar law.

Section 5.09.  [Reserved].

125

--------------------------------------------------------------------------------

 

Section 5.10.  Insurance

.  Each Loan Party will, and will cause each Restricted Subsidiary to, maintain
with financially sound and reputable carriers (a) insurance in such amounts
(with no greater risk retention) and against such risks and such other hazards,
as is customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations, and (b)
all insurance required pursuant to the Collateral Documents.  The Borrower
Representative will furnish to the Administrative Agent, promptly following the
request of the Administrative Agent in writing, information in reasonable detail
as to the insurance so maintained.

Section 5.11.  Casualty and Condemnation

.  The Borrower Representative will furnish to the Administrative Agent prompt
written notice of any casualty or other insured damage to any material portion
of the Collateral or the commencement of any action or proceeding for the taking
of any material portion of the Collateral under power of eminent domain or by
condemnation or similar proceeding.

Section 5.12.  [Reserved].

Section 5.13.  [Reserved].

Section 5.14.  Additional Collateral; Further Assurances.

(a)Subject to applicable Requirement of Law, each Loan Party will cause (x) each
Restricted Subsidiary (other than any Excluded Subsidiary) formed or acquired
after the date of this Agreement that is a Restricted Subsidiary and a Wholly
Owned Subsidiary or (y) each Unrestricted Subsidiary that is redesignated as a
Restricted Subsidiary in accordance with Section 5.15 and that is a Wholly Owned
Subsidiary (other than any Excluded Subsidiary), in each case to become a Loan
Party (and in the case of a Subsidiary organized under the laws of the U.S., the
United Kingdom or The Netherlands, at Insight’s election with the Administrative
Agent’s consent (such consent not to be unreasonably withheld), a Borrower) by
executing a Joinder Agreement within sixty (60) days after the date of such
formation or acquisition, or redesignation, or if later, the date such
Restricted Subsidiary becomes a Subsidiary (as such date may be extended from
time to time by the Administrative Agent in its sole discretion).  In connection
therewith, the applicable Loan Party shall deliver to the Administrative Agent
all documentation and other information reasonably requested by the
Administrative Agent in writing regarding such Subsidiary as may be required to
comply with the applicable “know your customer” rules and regulations, including
the USA Patriot Act.  Upon execution and delivery thereof, each such Person (i)
shall automatically become a Loan Guarantor (or a Borrower, as applicable)
hereunder and thereupon shall have all of the rights, benefits, duties and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, in any property of such Loan Party which constitutes
Collateral (which for clarification, will exclude Excluded Assets), subject to
the exceptions and limitations in the Loan Documents.

(b)[Reserved].

(c)Without limiting the foregoing but subject to the limitations and
restrictions contained in the Loan Documents, each Loan Party will, and will
cause each Restricted Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which the Administrative Agent may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents and to ensure perfection and priority

126

--------------------------------------------------------------------------------

 

of the Liens created or intended to be created by the Collateral Documents, all
in form and substance reasonably satisfactory to the Administrative Agent and
all at the expense of the Loan Parties.

(d)[Reserved].

(e)Subject to any applicable limitations set forth herein or in any other Loan
Document, if any Wholly Owned Subsidiary ceases to be an Excluded Subsidiary
after the Effective Date, the Loan Parties will, within sixty (60) days after
the next following date on which the Borrower Representative is required to
deliver a Compliance Certificate pursuant to Section 5.01(d) (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
cause such Subsidiary to become a Loan Party (and in the case of a Subsidiary
organized under the laws of the U.S., the United Kingdom or The Netherlands, at
Insight’s election with the Administrative Agent’s consent (such consent not to
be unreasonably withheld), a Borrower) and (i) execute a Joinder Agreement and
(ii) grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, in any property of such Loan
Party which constitutes Collateral to the extent not Excluded Assets and subject
to the exceptions and limitations in the Loan Documents, in each case, pursuant
to such documents, agreements and instruments as the Administrative Agent shall
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent.  In connection therewith, the applicable Loan Party shall
deliver to the Administrative Agent all documentation and other information
reasonably requested by the Administrative Agent in writing regarding such
Subsidiary as may be required to comply with the applicable “know your customer”
rules and regulations, including the USA Patriot Act.

(f)Notwithstanding the foregoing or anything to the contrary contained in any
Loan Document, the parties hereto acknowledge and agree that (i) in
circumstances where the Administrative Agent and Borrower Representative in good
faith determine that the cost, burden or consequences of obtaining or perfecting
a security interest in any asset that constitutes Collateral is excessive in
relation to the benefit afforded to the Secured Parties thereby, the
Administrative Agent in its Permitted Discretion may exclude such Collateral
from the creation and perfection requirements set forth in this Agreement and
the other Loan Documents, (ii) the Administrative Agent in its Permitted
Discretion may grant extensions of time for the creation or perfection of Liens
in particular property where the Administrative Agent and the Borrower
Representative determine that such creation or perfection cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or any other Loan Document, (iii) no security or
pledge agreements or other Collateral Documents governed under the laws of any
non-U.S. jurisdiction shall be required (other than the laws of Canada, the
United Kingdom, or The Netherlands), and the Loan Parties shall not be required
to take any actions outside the U.S. to create or perfect Liens in any assets
located or titled outside the U.S. (other than Collateral located or titled in
Canada, the United Kingdom, or The Netherlands) except to the extent required as
Additional Perfection Steps during a Cash Dominion Period, and (iv) no mortgages
or deeds of trust (or similar documentation providing Liens with respect to real
property under any non-U.S. jurisdiction) shall be required.

Section 5.15.  Designation of Subsidiaries

.  The Borrower Representative may at any time after the Effective Date (a)
designate any Subsidiary as an Unrestricted Subsidiary or (b) redesignate any
Subsidiary that was an Unrestricted Subsidiary on the Effective Date or that was
designated as an Unrestricted Subsidiary at the time of the formation or
acquisition of such Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and immediately after any such designation, no Default or
Event of Default shall have occurred and be continuing, (ii) immediately after
giving effect to such

127

--------------------------------------------------------------------------------

 

designation, the Loan Parties shall be in compliance with the financial covenant
set forth in Section 6.12 (as if a Covenant Testing Trigger Period was in
effect), determined on a Pro Forma Basis as of the last day of the most recently
ended four fiscal quarters of the Borrower Representative for which financial
statements have been delivered pursuant to Section 4.01 (at all times prior to
the first delivery of financial statements after the Effective Date under
Section 5.01(a) or (b)) or Section 5.01(a) or 5.01(b), as applicable, regardless
whether such date of determination precedes the first test date for such
covenant, (iii) no Subsidiary of the Borrower Representative may be designated
as an Unrestricted Subsidiary for purposes of this Agreement if it is a
“Restricted Subsidiary” for the purpose of any other Material Indebtedness of
any Borrower or any of the Restricted Subsidiaries that has an “Unrestricted
Subsidiary” concept, (iv) the Payment Conditions are satisfied after giving
effect to such designation, and (v) any Subsidiary that was an Unrestricted
Subsidiary and then was designated as a Restricted Subsidiary may not thereafter
be redesignated as an Unrestricted Subsidiary.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of such designation of any Indebtedness or Liens of such
Subsidiary existing at such time.  The designation of any Subsidiary as an
Unrestricted Subsidiary after the Effective Date shall constitute an Investment
by the Borrower Representative (or its relevant Restricted Subsidiary) therein
at the date of designation in an amount equal to the fair market value (as
determined by the Borrower Representative in good faith) of the Borrower
Representative’s (or such Restricted Subsidiary’s) Investment therein.

Section 5.16.  Foreign Loan Party Cash Management Provisions

.  Commencing with the date that is one (1) year after the Effective Date (or
such later date as the Administrative Agent may agree):

(a)each Foreign Loan Party (other than any Canadian Loan Party) will ensure that
all of the proceeds of their Accounts are deposited (whether directly or
indirectly) into segregated Collection Accounts (other than as agreed to by the
Administrative Agent) (which Collection Accounts shall be located in England (in
respect of the U.K. Loan Parties), The Netherlands (in respect of the Dutch Loan
Parties), or any other jurisdiction satisfactory to the Administrative Agent in
its Permitted Discretion) only containing the proceeds of the Accounts of the
applicable Foreign Loan Parties (other than any Canadian Loan Parties), in a
manner that is satisfactory to the Administrative Agent in its Permitted
Discretion which Collection Accounts, for the avoidance of doubt, shall not be
used for general payment purposes and which shall not, during the existence of a
Cash Dominion Period be subject to the Cash Pooling Arrangements;

(b)the Administrative Agent shall be given sufficient access to each relevant
Collection Account to ensure that the provisions of Section 2.10(b) are capable
of being complied with; and

(c)each Foreign Loan Party (other than any Canadian Loan Party) will ensure that
each of its Collection Accounts is subject to a valid and enforceable first
ranking security interest under the laws of the jurisdiction where the relevant
Collection Account is located and a Deposit Account Control Agreement.

Section 5.17.  Transfer of Accounts of Foreign Loan Parties; Notification of
Account Debtors

.  

(a)At any time at the request of the Administrative Agent in its Permitted
Discretion during the existence of a Cash Dominion Period, each Foreign Loan
Party (other than any Canadian Loan Party) shall (i) at the option of the
Administrative Agent, promptly open new Collection Accounts in the name of such
Foreign Loan Party (other than any Canadian Loan Party) with the Administrative
Agent in England (in respect of the U.K. Loan Parties), The Netherlands (in
respect of the Dutch Loan Parties), or such other location requested by the
Administrative Agent (such new bank accounts being Collection Accounts under and
for the

128

--------------------------------------------------------------------------------

 

purposes of this Agreement (including Section 5.16(c) hereof)) (such new bank
accounts with the Administrative Agent, “New JPM Collection Accounts”); provided
that if an Event of Default is continuing and the New JPM Collection Accounts
have not been established, such Foreign Loan Party (other than any Canadian Loan
Party)  shall, at the option of the Administrative Agent, use its reasonable
endeavors to cause all of its Collection Accounts (each an “Existing Collection
Account”) to be transferred to the name of the Administrative Agent (but only to
the extent such transfer is permitted by applicable law and/or the internal
policies and procedures of the relevant account bank) and (ii) if new Collection
Accounts have been established pursuant to this Section (each a “New Collection
Account”) ensure that the proceeds of all Accounts owing to it will promptly be
re-directed to the New Collection Accounts.  Until all such proceeds have been
redirected to the New Collection Accounts, each Foreign Loan Party (other than
any Canadian Loan Party) shall cause all amounts on deposit in any Existing
Collection Account to be transferred to a New Collection Account at the end of
each Business Day; provided that if any Foreign Loan Party (other than any
Canadian Loan Party) does not instruct such re-direction or transfer, it hereby
authorizes the Administrative Agent to give such instructions on its behalf to
the applicable Account Debtors and/or the account bank holding such Existing
Collection Account (as applicable).

(b)At any time at the request of the Administrative Agent in its Permitted
Discretion during the existence of (i) an Event of Default or (ii) a Cash
Dominion Period that the Administrative Agent reasonably expects to continue,
each Foreign Loan Party (other than any Canadian Loan Party) agrees that, it
shall promptly give notice to Account Debtors of the security interest of the
Administrative Agent over its Accounts and instruct the Account Debtors as to
the bank account into which further payments are to be made and if such Foreign
Loan Party (other than any Canadian Loan Party) does not serve such notice, it
hereby authorizes the Administrative Agent to serve such notice on its behalf.

Section 5.18.  U.K

. Pensions.  Each U.K. Loan Party shall ensure that neither it nor any of its
Restricted Subsidiaries is or has been at any time an employer (for the purposes
of sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 199) or “connected” with or an “associate” of (as those terms are
used in sections 38 or 43 of the Pensions Act 2004) such an employer.

Section 5.19.  Dutch CIT Fiscal Unity

.  No Dutch Loan Party shall become a member of a Dutch CIT Fiscal Unity with
any Person that is not a Dutch Loan Party without the prior written consent of
the Administrative Agent.

Section 5.20.  [Reserved].

Section 5.21.  Centre of Main Interest and Establishments

.  No Foreign Loan Party (other than any Canadian Loan Party) shall, without the
prior written consent of the Administrative Agent, take any action that shall
cause its centre of main interest (as that term is used in Article 3(1) of the
European Union Regulation) to be situated outside of its jurisdiction of
incorporation, or cause it to have an establishment (as that term is used in
Article 2(10) of the European Union Regulation) situated in any other
jurisdiction.

Section 5.22.  Post-Closing Matters

.  Each Loan Party, as applicable, shall execute and deliver and complete the
tasks set forth on Schedule 5.22 attached hereto, in each case within time
limits specified on such schedule (or such later times as the Administrative
Agent may agree to in its sole discretion).

129

--------------------------------------------------------------------------------

 

Article VI

Negative Covenants

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees with the Lenders that:

Section 6.01.  Indebtedness

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, create,
incur, assume or suffer to exist any Indebtedness, except:

(a)the Secured Obligations;

(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c)Indebtedness of any Loan Party to any Restricted Subsidiary or any other Loan
Party and of any Restricted Subsidiary to any Loan Party or any other Restricted
Subsidiary; provided that (i) Indebtedness of any Restricted Subsidiary that is
not a Loan Party to any Loan Party shall be subject to the limitations set forth
in Section 6.04 and (ii) Indebtedness of any Loan Party to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on customary terms reasonably satisfactory to the Administrative
Agent;

(d)Guarantees by any Loan Party of Indebtedness of any Restricted Subsidiary or
any other Loan Party and by any Restricted Subsidiary of Indebtedness of any
Loan Party or any other Restricted Subsidiary, provided that (i) the
Indebtedness so Guaranteed is permitted by this Section 6.01, (ii) Guarantees by
any Loan Party or any other Loan Party of Indebtedness of any Subsidiary that is
not a Loan Party shall be subject to the limitations set forth in Section 6.04
and (iii) if the Indebtedness so Guaranteed is subordinated to the Secured
Obligations, Guarantees permitted under this clause (d) shall be subordinated to
the Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(e)Indebtedness of any Loan Party or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) below; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness outstanding in reliance on this clause (e)
together with any outstanding Refinance Indebtedness in respect thereof incurred
in reliance on clause (f) below and the principal amount of any Indebtedness
outstanding in reliance on clause (i) below, shall not exceed, at the time of
the incurrence thereof, in an aggregate principal amount equal to the greater of
(x) $50,000,000 and (y) 12.5% of EBITDA as of the last day of the most recently
ended four fiscal quarter period for which financial statements have been
delivered pursuant to Section 4.01 (at all times prior to the first delivery of
financial statements after the Effective Date under Section 5.01(a) or (b)) or
clause (a) or (b) of Section 5.01 as of such time; provided, however, any
financings of equipment in the ordinary course of business shall not be taken
into account to determine compliance with the limitations set forth in this
clause (e);

130

--------------------------------------------------------------------------------

 

(f)Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e) and (j) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount of the Original
Indebtedness (unless such excess amount is separately permitted under this
Section 6.01), (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any Restricted
Subsidiary (unless otherwise permitted under this Agreement), (iii) no Loan
Party or any Restricted Subsidiary that is not originally obligated with respect
to repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness (unless otherwise permitted under this
Agreement) and (iv) such Refinance Indebtedness does not result in a shortening
of the average weighted maturity of such Original Indebtedness;

(g)Indebtedness incurred by any Loan Party or any Restricted Subsidiary in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created, or related to obligations or liabilities
incurred, in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other reimbursement-type
obligations regarding workers compensation claims;

(h)Indebtedness (including deposits) of any Loan Party or any Restricted
Subsidiary in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations or obligations in respect of letters of credit,
bank guarantees or similar instruments related thereto, in each case provided in
the ordinary course of business;

(i)Attributable Indebtedness in respect of Sale and Leaseback Transactions
permitted by Section 6.06;

(j)Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (j),
together with any Refinance Indebtedness in respect thereof permitted by clause
(f) above, shall not exceed $100,000,000 at any time outstanding;

(k)unsecured Indebtedness of the Loan Parties and their Restricted Subsidiaries
outstanding under the Inventory Financing Facilities; provided that the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (k), together with the amount of any then outstanding Secured Inventory
Financing, shall not in the aggregate exceed, at the time of incurrence thereof,
the greater of (i) $500,000,000 and (ii) 125% of EBITDA as of the last day of
the most recently ended four fiscal quarter period for which financial
statements have been delivered pursuant to Section 4.01 (at all times prior to
the first delivery of financial statements after the Effective Date under
Section 5.01(a) or (b)) or clause (a) or (b) of Section 5.01 as of such time;
provided that no Event of Default has occurred and is continuing at the time of
incurrence of such Indebtedness or would result from the incurrence thereof;

(l)Secured Inventory Financing Indebtedness;

(m)Indebtedness in respect of Swap Agreements permitted under Section 6.07;

131

--------------------------------------------------------------------------------

 

(n)unsecured Indebtedness of the Loan Parties and their Restricted Subsidiaries;
provided that the aggregate principal amount of Indebtedness outstanding in
reliance on this clause (n) shall not exceed, at the time of incurrence thereof,
the greater of (i) $400,000,000 and (ii) 100% of EBITDA as of the last day of
the most recently ended four fiscal quarter period for which financial
statements have been delivered pursuant to Section 4.01 (at all times prior to
the first delivery of financial statements after the Effective Date under
Section 5.01(a) or (b)) or clause (a) or (b) of Section 5.01 as of such time;
provided that (A) no such Indebtedness of any Loan Party shall be subject to
scheduled amortization (or mandatory prepayments) or have a final maturity, in
either case prior to the date occurring ninety-one (91) days following the
Maturity Date at the time of incurrence of such Indebtedness (other than (x) any
customary bridge financing  that provides for automatic conversion or exchange
into Indebtedness that otherwise complies with the requirements of this clause
(n), (y) mandatory prepayments consisting of customary mandatory (including at
the election of the relevant debt holder or holders) prepayments, repayments,
repurchases or redemptions in respect of change of control or a fundamental
change (or customary offers to purchase upon a change of control or a
fundamental change), conversion or exchange of any Convertible Debt Security in
accordance with the terms and conditions set forth in the documents evidencing
such Convertible Debt Security, excess cash flow, equity issuances,
non-permitted Indebtedness and proceeds of asset sales not used (or required to
be used) to repay other Indebtedness (or customary offers to purchase with
proceeds of asset sales not used (or required to be used) to repay other
Indebtedness) and proceeds of casualty events not used (or required to be used)
to repay other Indebtedness (or customary offers to purchase with proceeds of
casualty events not used (or required to be used) to repay other Indebtedness),
and customary acceleration rights upon an event of default, and (z) an aggregate
outstanding principal amount of such Indebtedness not to exceed $25,000,000),
and (B) no Event of Default has occurred and is continuing at the time of
incurrence of such Indebtedness or would result from the incurrence thereof;

(o)Indebtedness representing deferred compensation to employees of any Loan
Party or any Restricted Subsidiary incurred in the ordinary course of business;

(p)Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments (including adjustments of
purchase price, incentive, non-compete, consulting or other similar arrangements
and other contingent payments, earnouts and similar obligations) incurred in
connection with the Transactions or any Permitted Acquisition or any other
Investment or any Disposition permitted under this Agreement;

(q)Cash Management Obligations incurred in the ordinary course of business and
other Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections and similar arrangements and
Indebtedness incurred in the ordinary course of business arising from the
honoring of a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds;

(r)Indebtedness in connection with the Cash Pooling Arrangements;

(s)Indebtedness as a result of the issuance of a declaration of joint and
several liability used for the purpose of Section 2:403 of the Dutch Civil Code
(and any residual liability under such declarations arising pursuant to Section
2:404(2) of the Dutch Civil Code);

(t)Indebtedness as a result of a fiscal unity (fiscal eenheid) for Dutch tax
purposes between or among the Dutch Loan Parties;

132

--------------------------------------------------------------------------------

 

(u)Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(v)other Indebtedness so long as the aggregate principal amount of such
Indebtedness shall not exceed $100,000,000 at any time outstanding; and

(w)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of Indebtedness described in clauses (a) through (v)
above, the Loan Parties and their Restricted Subsidiaries will be permitted to,
in their sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses.

Section 6.02.  Liens

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(a)Liens created pursuant to any Loan Document;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of any Loan Party or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien shall not apply to any other property or asset of such Loan Party or
Restricted Subsidiary or any other Loan Party or Restricted Subsidiary other
than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds thereof, and (ii) to the extent
securing Indebtedness, the modification, renewal, extension or refinancing of
the Indebtedness or other obligations secured or benefited by such Liens is
permitted by Section 6.01;

(d)Liens on fixed or capital assets acquired, constructed or improved by any
Loan Party or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of such Loan Party or Restricted
Subsidiary (other than improvements, accessions, proceeds, dividends or
distributions in respect thereof and assets fixed or appurtenant thereto);

(e)any Lien existing on any property or asset (other than Collateral) prior to
the acquisition thereof by any Loan Party or any Restricted Subsidiary or
existing on any property or asset (other than Collateral) of any Person that
becomes a Loan Party or Restricted Subsidiary after the date hereof prior to the
time such Person becomes a Loan Party or Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Loan Party or Restricted Subsidiary, as
the case may be,

133

--------------------------------------------------------------------------------

 

(ii) such Lien shall not apply to any other property or assets of the Loan Party
or Restricted Subsidiary or proceeds thereof and (iii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Loan Party or Restricted Subsidiary, as the case may
be, and extensions, renewals and replacements thereof to the extent otherwise
permitted hereunder;

(f)Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4‑210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon and (ii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of setoff)
and that are within the general parameters customary in the banking industry;

(g)Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

(h)Liens granted by a Restricted Subsidiary that is not a Loan Party in favor of
any Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

(i)Liens on assets (other than Collateral) of Subsidiaries that are not Loan
Parties to secure Indebtedness of such Subsidiary;

(j)Liens in favor of the Loan Parties or any of their Restricted Subsidiaries
securing intercompany Indebtedness permitted under Section 6.01;

(k)Liens arising under the general terms and conditions (Algemene
Bankvoorwaarden) of any member of the Dutch Bankers’ Association (Nederlandse
Verenging van Banken) in respect of a Collection Account maintained in the
Netherlands in favour of the relevant account bank; provided that (i) a Deposit
Account Control Agreement containing, among other things, an undertaking (A) not
to exercise such Liens or any right of set-off arising under such general terms
and conditions other than for recovery of costs directly arising out of the
maintenance of such Collection Accounts and (B) to cooperate with the transfer
of the balance of the Collection Accounts in accordance with the instructions of
the Administrative Agent, in form and substance acceptable to the Administrative
Agent has been entered into with respect to such Collection Account and (ii)
such Lien does not secure Indebtedness;

(l)leases, licenses, subleases or sublicenses granted to others that do not (A)
interfere in any material respect with the business of Insight and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness;

(m)Liens (A) on cash advances or escrow deposits in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 6.05 to
be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition) or (B)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 6.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n)any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any Loan Party or any
Restricted Subsidiary in the ordinary course of business;

134

--------------------------------------------------------------------------------

 

(o)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by any Loan Party or any
Restricted Subsidiary in the ordinary course of business;

(p)Liens that are contractual rights of setoff (A) relating to the establishment
of depository relations with banks in the ordinary course of business not given
in connection with the incurrence of Indebtedness, (B) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of any Loan Party or any
Restricted Subsidiary or (C) relating to purchase orders and other agreements
entered into with customers of any Loan Party or any Restricted Subsidiary in
the ordinary course of business;

(q)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto in the ordinary course of business;

(r)Liens placed on the Equity Interests of any non-Wholly Owned Subsidiary or
joint venture in the form of a transfer restriction, purchase option, call or
similar right of a third party joint venture partner;

(s)Liens on cash or Permitted Investments (for customary periods of time) used
to defease or to satisfy and discharge Indebtedness; provided that such
defeasance or satisfaction and discharge is not prohibited hereunder;

(t)purported Liens evidenced by the filing of precautionary UCC or similar
financing statements or notices relating solely to operating leases, consignment
arrangements or bailee arrangements entered into in the ordinary course of
business;

(u)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of
property in the ordinary course of business;

(v)Liens on cash and Cash Equivalents securing Swap Obligations permitted under
Section 6.07 in an aggregate amount not to exceed $25,000,000 at any one time
outstanding; or

(w)other Liens which do not secure Indebtedness for borrowed money or letters of
credit and as to which the aggregate amount of the obligations secured thereby
does not exceed $50,000,000 at any one time outstanding.

Section 6.03.  Fundamental Changes.

(a)No Loan Party will, nor will it permit any Restricted Subsidiary to, merge
into, amalgamate or consolidate with any other Person, or permit any other
Person to merge into or amalgamate or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto (or, in the case of a Limited Condition Transaction, at the time
of the entry into of the applicable Limited Condition Acquisition Agreement) no
Event of Default shall have occurred and be continuing:

(i)any Restricted Subsidiary of any U.S. Loan Party that is not a Loan Party may
merge into a U.S. Loan Party in a transaction in which a U.S. Loan Party is the
surviving entity,

135

--------------------------------------------------------------------------------

 

(ii)any U.S. Borrower can merge with any other U.S. Borrower; provided, however,
if Insight is a party to such merger, Insight must be the surviving entity,

(iii)any U.S. Loan Party (other than a U.S. Borrower) may merge into any other
U.S. Loan Party in a transaction in which the surviving entity is a U.S. Loan
Party (and, if such transaction involves a U.S. Borrower, a U.S. Borrower is the
surviving entity),

(iv)any Canadian Loan Party may amalgamate into any other Canadian Loan Party,

(v)any Restricted Subsidiary of any Canadian Loan Party that is not a Loan Party
may amalgamate with such Canadian Loan Party in a transaction in which a
Canadian Loan Party is the surviving entity,

(vi)any Restricted Subsidiary of any U.K. Loan Party that is not a Loan Party
may merge into a U.K. Loan Party in a transaction in which a U.K. Loan Party is
the surviving entity,

(vii)any U.K. Borrower can merge with any other U.K. Borrower,

(viii)any U.K. Loan Party (other than a U.K. Borrower) may merge into any other
U.K. Loan Party in a transaction in which the surviving entity is a U.K. Loan
Party (and, if such transaction involves a U.K. Borrower, a U.K. Borrower is the
surviving entity),

(ix)any Restricted Subsidiary of any Dutch Loan Party that is not a Loan Party
may merge into a Dutch Loan Party in a transaction in which a Dutch Loan Party
is the surviving entity,

(x)any Dutch Borrower can merge with any other Dutch Borrower,

(xi)any Dutch Loan Party (other than a Dutch Borrower) may merge into any other
Dutch Loan Party in a transaction in which the surviving entity is a Dutch Loan
Party (and, if such transaction involves a Dutch Borrower, a Dutch Borrower is
the surviving entity),

(xii)any Restricted Subsidiary that is not a Loan Party may merge or consolidate
or amalgamate with or into any other Restricted Subsidiary that is not a Loan
Party,

(xiii)any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to Section 6.04
(provided, however, if a Loan Party is a party to such merger, consolidation or
amalgamation, a Loan Party must be the surviving entity or the surviving entity
shall become a Loan Party in compliance with Section 5.15);

(xiv)a merger, amalgamation, dissolution, liquidation or consolidation, the
purpose of which is to effect a Disposition otherwise permitted pursuant to
Section 6.05 may be effected;

136

--------------------------------------------------------------------------------

 

(xv)the Trojan Acquisition and the other transactions contemplated by the Trojan
Merger Agreement may be consummated, and

(xvi)any Subsidiary that is not a Borrower or a Canadian Loan Guarantor that has
assets included in the U.S. Borrowing Base may liquidate or dissolve if Insight
determines in good faith that such liquidation or dissolution is in the best
interests of such Subsidiary and is not materially disadvantageous to the
Lenders.

(b)No Loan Party will consummate a Division as the Dividing Person, without the
prior written consent of Administrative Agent.  Without limiting the foregoing,
if any Loan Party that is a limited liability company consummates a Division
(with or without the prior consent of Administrative Agent as required above),
each Division Successor shall be required to comply with the applicable
obligations set forth in Section 5.14 and the other applicable further
assurances obligations set forth in the Loan Documents and become a Loan Party
under this Agreement and the other Loan Documents.

(c)No Loan Party will, nor will it permit any Restricted Subsidiary to, change
its fiscal year from the basis in effect on the Effective Date without the
consent of the Administrative Agent.

Section 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, form any
subsidiary after the Effective Date, or purchase, hold or acquire (including
pursuant to any merger or amalgamation with any Person that was not a Loan Party
and a wholly owned Subsidiary prior to such merger) any evidences of
Indebtedness or Equity Interests or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise) (each, an “Investment”), except:

(a)Permitted Investments;

(b)(i) Investments in existence on the date hereof and described in Schedule
6.04 and (ii) Investments existing on the Effective Date in Restricted
Subsidiaries existing on the Effective Date;

(c)Investments (i) by any Loan Party in any other Loan Party (including any
newly created Restricted Subsidiary that becomes a Loan Party), (ii) by any
Restricted Subsidiary that is not a Loan Party in any Restricted Subsidiary that
is not a Loan Party, (iii) by any Restricted Subsidiary that is not a Loan Party
in any Loan Party, and (iv) by any Loan Party in Restricted Subsidiaries that
are not Loan Parties, provided that (A) at the time any such Investment is made
under this clause (iv) the aggregate outstanding amount of such Investments by
Loan Parties in Restricted Subsidiaries that are not Loan Parties (together
with  outstanding amount of Investments in any joint ventures permitted under
Section 6.04(j)) shall not exceed the greater of (x) $40,000,000 and (y) 10% of
EBITDA as of the last day of the most recently ended four fiscal quarter period
for which financial statements have been delivered pursuant to Section 4.01(b)
(at all times prior to the first delivery of financial statements after the
Effective Date under Section 5.01(a) or (b)) or clause (a) or (b) of Section
5.01 as of such time (in each case determined without regard to any write-downs
or write-offs) and such Investments by Loan Parties in Restricted Subsidiaries
that are not Loan Parties under this clause (iv) shall only be permitted so

137

--------------------------------------------------------------------------------

 

long as no Event of Default has occurred immediately prior to giving effect to
such Investment and immediately after such Investment giving pro forma effect to
such Investment;

(d)loans or advances made by a Loan Party or any Restricted Subsidiary to its
employees in the ordinary course of business up to a maximum of $2,500,000 in
the aggregate at any one time outstanding;

(e)notes payable, or stock or other securities issued by Account Debtors to a
Loan Party or any Restricted Subsidiary pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business;

(f)Investments in the form of Swap Agreements permitted by Section 6.07;

(g)Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges or amalgamates with or into a
Loan Party or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such Investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such
consolidation or merger or amalgamation;

(h)Investments received in connection with Dispositions permitted by
Section 6.05;

(i)Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(j)other Investments by any Loan Party or Restricted Subsidiary, including,
without limitation, in joint ventures in which such Loan Party or Restricted
Subsidiary owns less than a majority of the Equity Interests of such joint
venture, so long as at the time any such Investment is made under this Section
6.04(j) the aggregate outstanding amount of such Investments made in reliance on
this Section 6.04(j) (together with then outstanding Investments permitted under
clause (iv) of Section 6.04(c)) does not exceed the greater of (x) $40,000,000
and (y) 10% of EBITDA as of the last day of the most recently ended four fiscal
quarter period for which financial statements have been delivered pursuant to
Section 4.01(b) (at all times prior to the first delivery of financial
statements after the Effective Date under Section 5.01(a) or (b)) or clause (a)
or (b) of Section 5.01 as of such time and such Investments by Loan Parties or
Restricted Subsidiaries in joint ventures shall only be permitted so long as no
Event of Default has occurred immediately prior to giving effect to such
Investment and immediately after such Investment giving pro forma effect to such
Investment;

(k)Permitted Acquisitions;

(l)Investments consisting of prepayments to suppliers in the ordinary course of
business;

(m)Investments consisting of extensions of trade credit in the ordinary course
of business;

(n)Investments in the ordinary course of business consisting of endorsements for
collection or deposit and customary trade arrangements with customers consistent
with past practices;

138

--------------------------------------------------------------------------------

 

(o)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers,
from financially troubled account debtors or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(p)advances of payroll payments to employees in the ordinary course of business;

(q)to the extent that they constitute Investments, purchases and acquisitions of
inventory, supplies, materials or equipment or purchases, acquisitions, licenses
or leases of other assets, intellectual property, or other rights, in each case
in the ordinary course of business;

(r)Guarantees by Insight or any Restricted Subsidiary  of the obligations of
Insight or any Restricted Subsidiary of leases or other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(s)deposits in the ordinary course of business to secure the performance of
operating leases or utility contracts, or in connection with obligations in
respect of tenders, statutory obligations, surety, stay and appeal bonds, bids,
licenses, leases, government contracts, trade contracts, performance and
return-of-money bonds, completion guarantees and other similar obligations
(exclusive of obligations for the payment of money), in each case incurred in
the ordinary course of business;

(t)Investments in the form of Restricted Payments permitted pursuant to Section
6.08(a); and

(u)so long as the Payment Conditions are satisfied, other Investments (other
than Acquisitions) pursuant to this clause (u).

For purposes of determining compliance with this Section 6.04, in the event that
a proposed Investment (or portion thereof) meets the criteria of clauses (a)
through (u) above, the Loan Parties and the Restricted Subsidiaries will be
entitled to classify or later reclassify (based on circumstances existing on the
date of such reclassification) such Investment (or portion thereof) between such
clauses (a) through (u), in a manner that otherwise complies with this Section
6.04. For the avoidance of doubt, an Investment entered into in reliance on
clause (u) above that was permitted at the time entered into shall continue to
be permitted under such clause notwithstanding any failure to satisfy the
Payment Conditions (or any other condition in such clause) at a later date with
respect to any subsequent Investment.

For purposes of determining the amount of any Investment outstanding, such
amount shall be deemed to be the amount of such Investment when made, purchased
or acquired (without adjustment for subsequent increases or decreases in the
value of such Investment, but giving effect to any net reduction in such
Investment resulting from any repurchase, repayment or redemption of such
Investment, proceeds realized on the sale of such Investments and taking into
account any funds returned to the Person making the Investments (including
amounts received representing interest, dividends or any other return of
capital)).

Section 6.05.  Asset Sales

.  No Loan Party will, nor will it permit any Restricted Subsidiary to Dispose
any asset, including any Equity Interest owned by it, except:

(a)Dispositions of (i) Inventory in the ordinary course of business and (ii)
used, obsolete, worn out or surplus equipment or property or assets no longer
used or usable in the

139

--------------------------------------------------------------------------------

 

business of any Loan Party or any Restricted Subsidiary in the ordinary course
of business (including allowing any registration or application for registration
of any intellectual property that is no longer used or useful, or economically
practicable to maintain, to lapse or go abandoned or be invalidated);

(b)Dispositions of assets to any Loan Party or any Restricted Subsidiary;
provided that for any such Dispositions made by a Loan Party to a Restricted
Subsidiary that is not a Loan Party (other than Dispositions made to a
Restricted Subsidiary that is not a Loan Party which is part of a series of
transactions whereby such Disposition is ultimately made to a Loan Party), such
Dispositions are either (x) on terms and conditions substantially as favorable
to such Loan Party as would be obtained on an arm’s length basis from unrelated
third parties or (y) the Payment Conditions are satisfied after giving effect to
such Disposition;

(c)Dispositions of Accounts in connection with the compromise, settlement or
collection thereof;

(d)Dispositions of Accounts not in excess of $75,000,000 during any fiscal year
in connection with any receivables financing; provided that (i) no Event of
Default has occurred and is continuing at the time of any such Disposition or
would result immediately therefrom, (ii) in the case of Dispositions of Accounts
of a Borrower or Canadian Loan Party, no Overadvance would result after giving
effect to any such Disposition, (iii) in the case of Dispositions of Accounts of
a Borrower or Canadian Loan Party, the applicable Account Debtor(s) owing such
Accounts to the applicable Borrower are identified by name in writing to the
Administrative Agent prior to any such Disposition, (iv) in the case of
Dispositions of Accounts of a Borrower or Canadian Loan Party, the aggregate
amount of Accounts sold, transfer or Disposed, and retained by, the applicable
Borrower in connection with each such receivables financing are identified by
the Borrowers in an updated Borrowing Base Certificate delivered to the
Administrative Agent giving pro forma effect to such Disposition (as if such
Disposition occurred on such date of the Borrowing Base Certificate), and (v) in
the case of Dispositions of Accounts of a Borrower or Canadian Loan Party, to
the extent an Account owing from a particular Account Debtor is sold during any
calendar month then all other Accounts owing from such Account Debtor, whether
or not such other Accounts are sold, shall be ineligible for inclusion in the
applicable Borrowing Base during such calendar month;

(e)Dispositions of (i) cash (in a manner not otherwise prohibited by the terms
of this Agreement or any other Loan Document) and Permitted Investments and (ii)
other Investments permitted by clauses (g) and (i) of Section 6.04;

(f)Sale and Leaseback Transactions permitted by Section 6.06;

(g)Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Loan Party or any Restricted Subsidiary;

(h)Dispositions of assets acquired in an Acquisition or other Investment, either
(i) pursuant to agreements executed in connection with such Acquisition or
Investment or (ii) for fair market value within one (1) year after such
Acquisition or Investment, in each case so long as (A) the assets to be so sold,
transferred or Disposed are not necessary or economically desirable in
connection with the business of the Loan Parties and their Restricted
Subsidiaries, and (B) the assets to be so Disposed are readily identifiable as
assets acquired pursuant to the subject Acquisition or Investment;

140

--------------------------------------------------------------------------------

 

(i)Dispositions of assets in an aggregate fair market value (as determined by
the Borrower Representative in good faith) not to exceed $125,000,000 (subject,
in the case of Dispositions of Collateral with a value in excess of $25,000,000
to delivery of an updated Borrowing Base Certificate to the Administrative Agent
giving pro forma effect to such Disposition (as if such Disposition occurred on
such date of the Borrowing Base Certificate));

(j)other Dispositions of assets (other than Collateral) so long as the aggregate
fair market value of all assets Disposed of in reliance upon this clause (j) (as
determined by the Borrower Representative in good faith) shall not exceed in any
fiscal year the greater of (A) $150,000,000 and (B) 37.5% of EBITDA as of the
last day of the most recently ended four fiscal quarter period for which
financial statements have been delivered pursuant to Section 4.01(b) (at all
times prior to the first delivery of financial statements after the Effective
Date under Section 5.01(a) or (b)) or clause (a) or (b) of Section 5.01 at such
time; provided, however, the limitation set forth in this clause (j) shall not
apply if at least seventy-five percent (75%) of the aggregate sales price from
such Disposition shall be paid in cash or Permitted Investments; provided that
each of the following items will be deemed to be cash or Permitted Investments
for purposes of this Section 6.05(j):

(1)any liabilities of the Loan Parties or the Restricted Subsidiaries (as shown
on the most recently delivered financial statements pursuant to Section 4.01(b)
(at all times prior to the first delivery of financial statements after the
Effective Date under Section 5.01(a) or (b)) or  Section 5.01(a) or (b) or in
the notes thereto), other than liabilities that are by their terms subordinated
in right of payment to the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Loan Parties and the
Restricted Subsidiaries have been validly released by all applicable creditors
in writing; and/or

(2)any Designated Non-Cash Consideration received in respect of such
Disposition; provided that the aggregate fair market value of all such
Designated Non-Cash Consideration, as determined by the Borrower Representative
in good faith, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (2) that is then outstanding, does not exceed
$25,000,000 as of the date any such Designated Non-Cash Consideration is
received, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value;

(k)sales or other issuances of Qualified Equity Interests of Insight (or other
securities or property following a merger event, reclassification or other
change of such Qualified Equity Interests of Insight) upon (i) settlement of any
Convertible Debt Security or (b) the exercise of any Permitted Warrant;

(l)Dispositions of fixed or capital assets to the extent that such property is
exchanged for credit against the purchase price of similar replacement property;

(m)leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and that do not materially interfere with the business of
Insight and its Restricted Subsidiaries, taken as a whole;

141

--------------------------------------------------------------------------------

 

(n)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(o)the unwinding or other Disposition of any Swap Obligations or Cash Management
Obligations;

(p)Dispositions permitted by Section 6.03, Investments permitted by Section
6.04, Restricted Payments permitted by Section 6.08(a), and Liens permitted by
Section 6.02, in each case, other than by reference to this clause (p); and

(q)other Dispositions of assets so long as the aggregate fair market value of
all such assets Disposed of during the term of this Agreement (as determined by
the Borrower Representative in good faith) pursuant to this clause (q), as
determined as of the date of such Disposition, shall not exceed $10,000,000.

Section 6.06.  Sale and Leaseback Transactions

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (a “Sale and Leaseback Transaction”), except
for any such sale of any fixed or capital assets by any Loan Party or any
Restricted Subsidiary that is made for cash consideration in an amount not less
than the fair value of such fixed or capital asset and is consummated within 180
days after such Loan Party or such Restricted Subsidiary acquires or completes
the construction of such fixed or capital asset.

Section 6.07.  Swap Agreements

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, enter
into any Swap Agreement, except (a) Swap Agreements entered into to hedge or
mitigate risks to which any Borrower or any Restricted Subsidiary has actual
exposure, (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from floating to fixed rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Borrower or any Restricted Subsidiary, and (c)
Permitted Convertible Debt Hedge Transactions, and (d) Permitted Share
Repurchase Transactions.

Section 6.08.  Restricted Payments; Certain Payments of Indebtedness.

(a)No Loan Party will, nor will it permit any Restricted Subsidiary to, declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment, except (i) each of the Loan Parties and the Restricted Subsidiaries may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its Equity Interests (other than Disqualified Equity
Interests), (ii) any Loan Party may declare and make Restricted Payments to any
Loan Party, (iii) any Restricted Subsidiary that is not a Loan Party may declare
and make Restricted Payments to any Loan Party or other Restricted Subsidiary,
(iv) Restricted Payments made by any Loan Party to any non-Loan Party as part of
a series of transactions whereby such Restricted Payment is ultimately made to a
Loan Party, (v) the Loan Parties and the Restricted Subsidiaries may make
Restricted Payments, not exceeding $25,000,000 during any fiscal year of
Insight, pursuant to and in accordance with equity option plans, equity award
plans, or other benefit plans for management or employees of the Loan Parties
and their Restricted Subsidiaries (including non-cash repurchases of Equity
Interests deemed to occur upon the exercise of equity awards if such Equity
Interests represent a portion of the purchase price therefor), (vi) the Loan
Parties may make other Restricted Payments subject to the satisfaction of the
Payment Conditions

142

--------------------------------------------------------------------------------

 

immediately after giving effect to such Restricted Payment, (vi) so long as no
Event of Default has occurred and is continuing or would result therefrom,
Insight and its Restricted Subsidiaries may make cash payments in lieu of
issuance of fractional shares in connection with the conversion of any
convertible Equity Interests of Insight, (viii) Insight  may make repurchases of
Equity Interests of Insight (A) deemed to occur on the exercise of stock options
or warrants or similar rights if such Equity Interests represent the delivery of
a portion of the Equity Interests subject to such options or warrants or similar
rights in satisfaction of the exercise price of such stock options, warrants or
similar rights (and do not involve cash consideration) or (B) deemed to occur in
the case of payment by Insight of withholding or similar Taxes payable by any
future, present or former officer, director, employee, consultant or agent (or
heirs or other permitted transferees thereof), in connection with the exercise
or vesting of stock options, restricted stock warrants or similar rights (in
lieu of a portion of the shares that otherwise would be issued upon such
exercise or vesting), (ix) Insight may redeem, repurchase, acquire or retire any
of its outstanding Qualified Equity Interests upon the exercise, termination or
unwind of any Permitted Convertible Debt Hedge Transaction or upon conversion,
exchange, repurchase, redemption or retirement of any Convertible Debt Security,
(x) Insight may make Restricted Payments (A) in connection with (including,
without limitation, purchases of) any Permitted Convertible Debt Hedge
Transaction, (B) to settle any Permitted Warrant (I) by delivery of its
Qualified Equity Interests, (II) by set-off against the related Permitted Bond
Hedge or (III) with cash payments in an aggregate amount not to exceed the
aggregate amount of any payments and/or deliveries received pursuant to the
settlement of any related Permitted Bond Hedge (subject to any increase in the
price of the underlying common stock since the settlement of such Permitted Bond
Hedge), (C) to terminate any Permitted Warrant or (D) to terminate any Permitted
Share Repurchase Transaction, and (xii) Insight may make cash payments in lieu
of the issuance of fractional shares in connection with the exercise, conversion
or settlement of any Convertible Debt Hedge Transaction or cash payments on any
Convertible Debt Security in accordance with the terms and conditions set forth
in the documents evidencing such Convertible Debt Security.

(b)(i) No Loan Party will, nor will it permit any Restricted Subsidiary to,
make, directly or indirectly, any voluntary prepayment or other voluntary
distribution (whether in cash, securities or other property) of or in respect of
principal of any Junior Indebtedness (other than intercompany Indebtedness), or
any voluntary payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Junior Indebtedness (other than intercompany Indebtedness), except (A)
refinancings of Junior Indebtedness to the extent permitted by Section 6.01, (B)
the non-cash payment, purchase, redemption, defeasance or other acquisition or
retirement of any Junior Indebtedness in exchange for Equity Interests of
Insight and (C) any payment or other distribution in respect of Junior
Indebtedness so long as the Payment Conditions are satisfied immediately after
giving effect to such payment or other distribution, other than payments in
respect of the Junior Indebtedness prohibited by subordination provisions
thereof, and (ii) no Loan Party will make, directly or indirectly, any payment
or distribution (whether in cash, securities or other property) of or in respect
of any amount of any intercompany Indebtedness that is Junior Indebtedness if
prohibited by the subordination provisions thereof.

Section 6.09.  Transactions with Affiliates

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, engage
in any transactions with, any of its Affiliates, except (a) transactions on
terms and conditions substantially as favorable to such Loan Party or such
Restricted Subsidiary as would be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among Insight and any of
the Restricted Subsidiaries, (c) any Investment permitted by Section 6.04, (d)
any Indebtedness permitted under Section 6.01(c), (e) any Restricted Payment
permitted by Section 6.08(a),

143

--------------------------------------------------------------------------------

 

(f) the payment of reasonable fees and indemnities to directors of any Loan
Party or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Loan Parties or their Restricted Subsidiaries in
the ordinary course of business, (g) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by a Loan Party’s or a Restricted Subsidiary’s board of directors (or
equivalent governing body), (h) the Transactions, and (i) issuances of Equity
Interests of Insight or any Restricted Subsidiary to the extent not prohibited
by this Agreement.

Section 6.10.  Restrictive Agreements

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Loan Party or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets in favor of the
Administrative Agent to secure the Secured Obligations, or (b) the ability of
any Restricted Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to any Loan
Party or any other Restricted Subsidiary or to Guarantee Indebtedness of any
Loan Party or any other Restricted Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by any Requirement of Law
or by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the Disposition of a Restricted Subsidiary or assets pending such
Disposition, provided that such restrictions and conditions apply only to the
Restricted Subsidiary or assets to be sold and such Disposition is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof; (vi) the foregoing shall not apply to restrictions imposed
by customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person; (vii)
the foregoing shall not apply to restrictions in any one or more agreements
governing Indebtedness entered into after the Effective Date that contain
encumbrances and other restrictions that are, taken as a whole, in the good
faith judgment of Insight, (i) no more restrictive in any material respect with
respect to the Loan Parties than those encumbrances and other restrictions that
are in effect pursuant to this Agreement, and (ii) no more disadvantageous in
any material respect, taken as a whole, to the Lenders than the Loan Documents;
(viii) the foregoing shall not apply to restrictions that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary, as
applicable, so long as such restrictions were not entered into in contemplation
of such Person becoming such a Subsidiary; and (ix) clause (a) of the foregoing
shall not apply to negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 6.01 but solely to the extent any
negative pledge relates to the property financed by or secured by such
Indebtedness.

Section 6.11.  Amendment of Material Documents

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, amend,
modify or waive any of its rights under (a) any agreement relating to any Junior
Indebtedness to the extent that any such amendment, modification or waiver,
either individually or in the aggregate, could reasonably be expected to be
materially adverse to the interests of the Lenders or that is prohibited by the
applicable subordination agreement governing such Junior Indebtedness, or
(b) the charter, articles or certificate of incorporation or organization,
by-laws, operating, management or partnership agreement or other organizational
or governing document of such Loan Party to the extent

144

--------------------------------------------------------------------------------

 

that any such amendment, modification or waiver, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.

Section 6.12.  Fixed Charge Coverage Ratio

.  During any Covenant Testing Trigger Period, the Borrowers will not permit the
Fixed Charge Coverage Ratio to be less than 1.0 to 1.0 when measured, on a
trailing four fiscal quarter basis, as of the last day of: (a) the last fiscal
quarter immediately preceding the occurrence of such Covenant Testing Trigger
Period for which financial statements have been delivered to the Administrative
Agent pursuant to clause (a) or (b) of Section 5.01, and (b) each fiscal quarter
for which financial statements have been delivered to the Administrative Agent
pursuant to clause (a) or (b) of Section 5.01 during such Covenant Testing
Trigger Period.

Article VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence only), 5.08, 5.16, 5.17 or 5.22, or in Article VI, (ii) Article VII of
the U.S. Security Agreement or (iii) Article VII of the Canadian Security
Agreement;

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article) or any other Loan Document, and
such failure shall continue unremedied for a period of (i) five (5) days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the Administrative
Agent’s election or at the request of the Required Lenders) if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than Section
5.02(a)), 5.06, or 5.10 of this Agreement, or (ii) thirty (30) days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the Administrative Agent’s
election or at the request of the Required Lenders) if such breach relates to
terms or provisions of any other Section of this Agreement or any other Loan
Document;

145

--------------------------------------------------------------------------------

 

(f)any Loan Party or Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period);

(g)any breach or default with respect to any Material Indebtedness occurs by any
Loan Party or Material Subsidiary, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Material Indebtedness (or a trustee on
behalf of such holder or holders) to cause, that Material Indebtedness to become
or be declared due and payable (or redeemable) prior to its stated maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such Disposition is permitted by
Section 6.05;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, administration, receivership, reorganization
or other relief in respect of a Loan Party or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Insolvency Laws now or
hereafter in effect or (ii) the appointment of a liquidator, receiver, interim
receiver, monitor, trustee, administrator, custodian, sequestrator, conservator
or similar official for any Loan Party or Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition, (A) in the case of any U.K. Loan Party or Material Subsidiary
incorporated in England and Wales, is not frivolous or vexatious and is
discharged, and shall continue unstayed or undismissed within twenty-one (21)
days of commencement and (B) in the case of each other Loan Party or Material
Subsidiary, shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition or proposal seeking liquidation, reorganization
or other relief under any Insolvency Laws now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a liquidator,
receiver, interim receiver, monitor, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)any Loan Party shall become unable, admit in writing its inability, or
publicly declare its intention not to, or fail generally to pay its debts as
they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not paid or covered by a valid and binding
policy of insurance (as to which a solvent insurance company has not denied
coverage)) shall be rendered against any Loan Party, any Material Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed;

(l)(i) an ERISA Event or Canadian Pension Event shall have occurred that, when
taken together with all other ERISA Events and Canadian Pension Events that have
occurred could reasonably be expected to result in liability of the Borrowers
and their Restricted Subsidiaries in an aggregate amount exceeding $50,000,000
for all periods, or (ii) any Lien arises (save for contribution amounts not yet
due) in connection with any Canadian Pension Plan that could reasonably be
expected to have a Material Adverse Effect;

146

--------------------------------------------------------------------------------

 

(m)a Change in Control shall occur;

(n)except, in each case, as expressly contemplated by the Loan Guaranty, the
Loan Guaranty shall fail to remain in full force or effect or any action shall
be taken by any Person other than any Secured Party to discontinue or to
reasonably assert the invalidity or unenforceability of the Loan Guaranty, or
any Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty to which it is a party, or shall give notice to such effect, including,
but not limited to notice of termination delivered pursuant to Section 10.08;

(o)except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral (with respect to Collateral having an aggregate book
value in excess of $50,000,000) purported to be covered thereby, or (ii) any
Lien securing any Secured Obligation shall cease to be a perfected, first
priority Lien (with respect to Collateral having an aggregate book value in
excess of $50,000,000) or such Lien (with respect to Collateral having an
aggregate book value in excess of $50,000,000) shall not have the priority
contemplated by the Loan Documents, in each case except (A) as a result of the
Disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (B) any action taken by the Administrative Agent to release any
such Lien in compliance with the provisions of this Agreement or any other Loan
Documents, or (C) as a result of the Administrative Agent’s failure to maintain
possession of any stock certificates or other instruments delivered to it under
and pursuant to a Loan Document;

(p)except as expressly contemplated by any Collateral Document and except as the
result of an action or failure to act on the part of the Administrative Agent,
the U.S. Security Agreement, Canadian Security Agreement, the Dutch Omnibus
Pledge, the U.K. Debenture or any other material Collateral Document shall fail
to remain in full force or effect or any action shall be taken by any Person
other than any Secured Party to discontinue or to reasonably assert the
invalidity or unenforceability of any Collateral Document;

(q)except as expressly contemplated by any Loan Document, any material provision
of any material Loan Document for any reason ceases to be valid, binding and
enforceable in accordance with its terms (or any Loan Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction that evidences its assertion, that any provision of any of
the Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms); or

(r)in the case of a U.K. Loan Party, a moratorium is declared in respect of any
Indebtedness of such U.K. Loan Party (it being understood and agreed that, if a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium).

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees (including, for the avoidance of
doubt, any break funding payments) and other obligations of the Borrowers
accrued

147

--------------------------------------------------------------------------------

 

hereunder and under any other Loan Document, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers, and (iii) require
cash collateral for the LC Exposure in accordance with Section 2.06(j) hereof;
and in the case of any event with respect to the Borrowers described in clause
(h) or (i) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding and the cash collateral for the LC
Exposure, together with accrued interest thereon and all fees (including, for
the avoidance of doubt, any break funding payments) and other obligations of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, increase the rate of interest applicable to the Loans and other
Obligations as set forth in this Agreement and exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

Article VIII

The Administrative Agent

Section 8.01.  Authorization and Action.

(a)Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties and the Issuing Bank hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and the Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
the Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or such Issuing Bank’s behalf.  Without
limiting the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.

Without limiting the powers of the Administrative Agent, for the purposes of
holding any hypothec granted pursuant to the laws of the Province of Québec to
secure the prompt payment and performance of any and all Secured Obligations by
any Loan Party, each of the Secured Parties hereby irrevocably appoints and
authorizes the Administrative Agent and, to the extent necessary, ratifies the
appointment and authorization of the Administrative Agent, to act as the
hypothecary representative of the present and future Lenders as contemplated
under Article 2692 of the Civil Code of Québec (in such capacity, the
“Attorney”), and to enter into, to take and to hold on their behalf, and for
their benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under any related deed of hypothec and applicable
law.  The Attorney shall:  (a) have the sole and exclusive right and authority
to exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney pursuant to any such deed
of hypothec and applicable law, and (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and

148

--------------------------------------------------------------------------------

 

indemnification by the Secured Parties and the Loan Parties.  Any person who
becomes a Secured Party shall, by its execution of an Assignment and Acceptance
Agreement, be deemed to have consented to and confirmed the Attorney as the
person acting as hypothecary representative holding the aforesaid hypothecs as
aforesaid and to have ratified, as of the date it becomes a Secured Party, all
actions taken by the Attorney in such capacity.  The substitution of the
Administrative Agent pursuant to the provisions of this Section 8.01 also
constitute the substitution of the Attorney.

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any other Loan Party, any Subsidiary
or any Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require the Administrative Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

(c)Where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of any
jurisdiction other than the U.S. or any of its states or territories, or is
required or deemed hold any Collateral “on trust” pursuant to the foregoing, the
obligations and liabilities of the Administrative Agent to the Secured Parties
in its capacity as trustee shall be excluded to the fullest extent permitted by
applicable law:

(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or Secured Party or holder of any
other obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising

149

--------------------------------------------------------------------------------

 

under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby;

(ii)to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and

(iii)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)Neither any Co-Syndication Agent nor any Arranger nor any Co-Documentation
Agent shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

(f)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and

150

--------------------------------------------------------------------------------

 

the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.17 and 9.03) allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.

(g)The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Borrowers’ right to consent pursuant to and subject to the
conditions set forth in this Article, no Borrower nor any Subsidiary, or any of
their respective Affiliates, shall have any rights as a third party beneficiary
under any such provisions. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.

Section 8.02.  Administrative Agent’s Reliance, Indemnification, Etc.

(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by the Administrative Agent
or any of its Related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower Representative, a
Lender or the Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms

151

--------------------------------------------------------------------------------

 

or conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or (vi)
the creation, perfection or priority of Liens on the
Collateral.  Notwithstanding anything herein to the contrary, the Administrative
Agent shall not be liable for, or be responsible for any claim, liability, loss,
cost or expense suffered by any Borrower, any other Loan Party, any Subsidiary,
any Lender or any Issuing Bank as a result of, any determination of the
Revolving Exposure, the U.S. Tranche Revolving Exposure, the European Tranche
Revolving Exposure, any of the component amounts thereof or any portion thereof
attributable to each Lender or Issuing Bank, or any exchange rate or Dollar
Equivalent.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

Section 8.03.  Posting of Communications.

(a)The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Bank and each Borrower

152

--------------------------------------------------------------------------------

 

acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Banks and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-SYNDICATION AGENT,
ANY CO-DOCUMENTATION AGENT, OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM, EXCEPT, WITH RESPECT
TO AN APPLICABLE PARTY, TO THE EXTENT OF DIRECT OR ACTUAL DAMAGES AS ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE
PART OF SUCH APPLICABLE PARTY; PROVIDED THAT ANY COMMUNICATION TO ANY LENDERS,
PROSPECTIVE LENDERS, PARTICIPANTS OR PROSPECTIVE PARTICIPANTS OR, TO THE EXTENT
SUCH DISCLOSURE IS OTHERWISE PERMITTED, TO ANY OTHER PERSON THROUGH THE APPROVED
ELECTRONIC PLATFORM SHALL BE MADE SUBJECT TO THE ACKNOWLEDGEMENT AND ACCEPTANCE
BY SUCH PERSON THAT SUCH COMMUNICATION IS BEING DISSEMINATED OR DISCLOSED ON A
CONFIDENTIAL BASIS (ON TERMS SUBSTANTIALLY THE SAME AS SET FORTH IN SECTION 9.12
OR OTHERWISE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE BORROWER
REPRESENTATIVE), WHICH SHALL IN ANY EVENT REQUIRE “CLICK THROUGH” OR OTHER
AFFIRMATIVE ACTIONS ON THE PART OF THE RECIPIENT TO ACCESS SUCH COMMUNICATION.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or Issuing Bank by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

153

--------------------------------------------------------------------------------

 

(d)Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

(e)Each of the Lenders, Issuing Bank and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or Issuing Bank to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

Section 8.04.  The Administrative Agent Individually

.  With respect to its Commitment, Loans and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Loan Party, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Bank.

Section 8.05.  Successor Administrative Agent.

(a)The Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders, the Issuing Bank and the Borrower
Representative, whether or not a successor Administrative Agent has been
appointed.  Upon any such resignation, the Required Lenders shall have the
right, to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York or an Affiliate of any such bank.  In either case, such
appointment shall be subject to the prior written approval of the Borrower
Representative (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent.  Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring

154

--------------------------------------------------------------------------------

 

Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.

Section 8.06.  Acknowledgements of Lenders and Issuing Bank.

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent , any Arranger,
any Co-Syndication Agent, any Co-Documentation Agent, or any other Lender , or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Co-Syndication
Agent, any Co-Documentation Agent, or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrowers and their Affiliates) as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

155

--------------------------------------------------------------------------------

 

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan Document pursuant to which it shall have become a Lender
hereunder.

(c)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to a Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

Section 8.07.  Collateral Matters

.  

(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

(b)In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be

156

--------------------------------------------------------------------------------

 

deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such arrangement in
respect of Banking Services or Swap Agreement, as applicable, shall be deemed to
have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by clause (b), (d) or (e) of Section
6.02. The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

Section 8.08.  Credit Bidding

.  The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or (b)
at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such

157

--------------------------------------------------------------------------------

 

acquisition vehicle, all without the need for any Secured Party or acquisition
vehicle to take any further action, and (v) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

Section 8.09.  Certain ERISA Matters

.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

158

--------------------------------------------------------------------------------

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower or any other
Loan Party, that none of the Administrative Agent, any Arranger, any
Co-Syndication Agent, or any of their respective Affiliates is a fiduciary with
respect to the Collateral or assets of such Lender (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(c)The Administrative Agent, each Arranger, each Co-Syndication Agent, and each
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement, and any other Loan Documents, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Section 8.10.  Flood Laws

.  JPMCB has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the National Flood Insurance Reform
Act of 1994 and related legislation (the “Flood Laws”). JPMCB, as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws.  However, JPMCB
reminds each Lender and Participant in the facility that, pursuant to the Flood
Laws, each federally regulated Lender (whether acting as a Lender or Participant
in the facility) is responsible for assuring its own compliance with the flood
insurance requirements.  No real property shall be taken as Collateral unless
the Lenders receive at least forty-five (45) days advance notice and each Lender
confirms to the Administrative Agent that it has completed all flood due
diligence, received copies of all flood insurance documentation and confirmed
flood insurance compliance as required by the Flood Laws or as otherwise
satisfactory to such Lender.  At any time that any real property constitutes
Collateral, no modification of any Loan Document shall add, increase, renew or
extend any loan, commitment or credit line hereunder until the completion of
flood due diligence, documentation and coverage as required by the Flood Laws or
as otherwise satisfactory to all Lenders.

Section 8.11.  Appointment of Administrative Agent as U.K Security Trustee

.  For the purposes of any Liens or Collateral created under the U.K. Collateral
Documents or any Collateral Document governed by Irish law (together, for the
purposes of this section, each a “Relevant Collateral

159

--------------------------------------------------------------------------------

 

Document” and together “Relevant Collateral Documents”), the following
additional provisions shall apply.

(a)In this Section 8.11, the following expressions have the following meanings:

“Appointee” means any receiver, administrator or other insolvency officer
appointed in respect of any Loan Party or its assets.

“Charged Property” means the assets of the Loan Parties subject to a security
interest under the Relevant Collateral Documents.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Administrative Agent (in its capacity as security trustee).

(b)The Secured Parties appoint the Administrative Agent to hold the security
interests constituted by the Relevant Collateral Documents on trust for the
Secured Parties on the terms of the Loan Documents and the Administrative Agent
accepts that appointment.

(c)The Administrative Agent, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the Loan Documents; and (ii) its
engagement in any kind of banking or other business with any Loan Party.

(d)Nothing in this Agreement constitutes the Administrative Agent as a trustee
or fiduciary of, nor shall the Administrative Agent have any duty or
responsibility to, any Loan Party.

(e)The Administrative Agent shall have no duties or obligations to any other
person except for those which are expressly specified in the Loan Documents or
mandatorily required by applicable law.

(f)The Administrative Agent may appoint one or more Delegates on such terms
(which may include the power to sub-delegate) and subject to such conditions as
it thinks fit, to exercise and perform all or any of the duties, rights, powers
and discretions vested in it by the Relevant Collateral Documents and shall not
be obliged to supervise any Delegate or be responsible to any person for any
loss incurred by reason of any act, omission, misconduct or default on the part
of any Delegate.

(g)The Administrative Agent may (whether for the purpose of complying with any
law or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with the Administrative
Agent either as a separate trustee or as a co-trustee on such terms and subject
to such conditions as the Administrative Agent thinks fit and with such of the
duties, rights, powers and discretions vested in the Administrative Agent by the
Relevant Collateral Documents as may be conferred by the instrument of
appointment of that person.

(h)The Administrative Agent shall notify the Lenders of the appointment of each
Appointee (other than a Delegate).

(i)The Administrative Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the

160

--------------------------------------------------------------------------------

 

Delegate or Appointee in connection with its appointment.  All such
remuneration, costs and expenses shall be treated, for the purposes of this
Agreement, as paid or incurred by the Administrative Agent.

(j)Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the
Administrative Agent (in its capacity as security trustee) under the Relevant
Collateral Documents, and each reference to the Administrative Agent (where the
context requires that such reference is to the Administrative Agent in its
capacity as security trustee) in the provisions of the Relevant Collateral
Documents which confer Rights shall be deemed to include a reference to each
Delegate and each Appointee.

(k)Each Secured Party confirms its approval of the Relevant Collateral Documents
and authorizes and instructs the Administrative Agent: (i) to execute and
deliver the Relevant Collateral Documents; (ii) to exercise the rights, powers
and discretions given to the Administrative Agent (in its capacity as security
trustee) under or in connection with the Relevant Collateral Documents together
with any other incidental rights, powers and discretions; and (iii) to give any
authorizations and confirmations to be given by the Administrative Agent (in its
capacity as security trustee) on behalf of the Secured Parties under the
Relevant Collateral Documents.

(l)The Administrative Agent may accept without inquiry the title (if any) which
any person may have to the Charged Property.

(m)Each other Secured Party confirms that it does not wish to be registered as a
joint proprietor of any security interest constituted by a Relevant Collateral
Document and accordingly authorizes: (a) the Administrative Agent to hold such
security interest in its sole name (or in the name of any Delegate) as trustee
for the Secured Parties; and (b) the Land Registry (or other relevant registry)
to register the Administrative Agent (or any Delegate or Appointee) as a sole
proprietor of such security interest.

(n)Except to the extent that a Relevant Collateral Document otherwise requires,
any moneys which the Administrative Agent receives under or pursuant to a
Relevant Collateral Document may be: (a) invested in any investments which the
Administrative Agent selects and which are authorized by applicable law; or (b)
placed on deposit at any bank or institution (including the Administrative
Agent) on terms that the Administrative Agent thinks fit, in each case in the
name or under the control of the Administrative Agent, and the Administrative
Agent shall hold those moneys, together with any accrued income (net of any
applicable Tax on such income) to the order of the Lenders, and shall pay them
to the Lenders on demand.

(o)On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Administrative Agent shall (at the cost of the Loan Parties)
execute any release of the Relevant Collateral Documents or other claim over
that Charged Property and issue any certificates of non-crystallization of
floating charges that may be required or take any other action that the
Administrative Agent considers desirable.

(p)The Administrative Agent shall not be liable for:

(i)any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by a Relevant
Collateral Document;

161

--------------------------------------------------------------------------------

 

(ii)any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by a Relevant Collateral
Document;

(iii)the exercise of, or the failure to exercise, any right, power or discretion
given to it by or in connection with any Loan Document or any other agreement,
arrangement or document entered into, or executed in anticipation of, under or
in connection with, any Loan Document; or

(iv)any shortfall which arises on enforcing a Relevant Collateral Document.

(q)The Administrative Agent shall not be obligated to:

(i)obtain any authorization or environmental permit in respect of any of the
Charged Property or a Relevant Collateral Document;

(ii)hold in its own possession a Relevant Collateral Document, title deed or
other document relating to the Charged Property or a Relevant Collateral
Document;

(iii)perfect, protect, register, make any filing or give any notice in respect
of a Relevant Collateral Document (or the order of ranking of a Relevant
Collateral Document), unless that failure arises directly from its own gross
negligence or willful misconduct; or

(iv)require any further assurances in relation to a Relevant Collateral
Document.

(r)In respect of any Relevant Collateral Document, the Administrative Agent
shall not be obligated to: (i) insure, or require any other person to insure,
the Charged Property; or (ii) make any enquiry or conduct any investigation into
the legality, validity, effectiveness, adequacy or enforceability of any
insurance existing over such Charged Property.

(s)In respect of any Relevant Collateral Document, the Administrative Agent
shall not have any obligation or duty to any person for any loss suffered as a
result of: (i) the lack or inadequacy of any insurance; or (ii) the failure of
the Administrative Agent to notify the insurers of any material fact relating to
the risk assumed by them, or of any other information of any kind, unless
Required Lenders have requested it to do so in writing and the Administrative
Agent has failed to do so within fourteen (14) days after receipt of that
request.

(t)Every appointment of a successor Administrative Agent under a Relevant
Collateral Document shall be by deed.

(u)Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of the
Administrative Agent in relation to the trusts in respect of any U.K. Collateral
Document constituted by this Agreement.

(v)In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK), the Trustee Act 2000 (UK) or the Trustee
Acts 1893-1899 of Ireland, the provisions of this Agreement shall prevail to the
extent allowed by law, and shall constitute a restriction or exclusion for the
purposes of the Trustee Act 2000 (UK).

162

--------------------------------------------------------------------------------

 

(w)The perpetuity period under the rule against perpetuities if applicable to
this Agreement and any U.K. Collateral Document shall be 80 years from the
Effective Date.

Section 8.12.  Parallel Debt Undertaking

.  

(a)In order to ensure the continuing validity and enforceability of the Liens
expressed to be created under the Collateral Documents governed by the laws of
The Netherlands, each Dutch Loan Party hereby irrevocably and unconditionally
undertakes (the resulting liabilities and obligations under that undertaking in
respect of any amount, a Parallel Debt Obligation and in respect of all of them,
the Parallel Debt Obligations) to pay to the Administrative Agent amounts equal
to, and in the currency of, all amounts from time to time due and payable by any
Loan Party to any Secured Party under the Secured Obligations as and when the
same fall due for payment under the Secured Obligations.

(b)Each Parallel Debt Obligation shall be separate from and independent of the
corresponding Secured Obligation, so that the Administrative Agent will have its
own independent right to demand payment of the Parallel Debt Obligation.

(c)The Parallel Debt Obligations shall be owed to the Administrative Agent in
its own name and not as agent or representative of the Secured Parties.

(d)Other than as set out in clause (e) below, the Parallel Debt Obligations
shall not limit or affect the existence of the Secured Obligations, for which
the Secured Parties shall have an independent right to demand performance to the
extent otherwise set forth herein.

(e)The rights of the Secured Parties to receive payment of the Secured
Obligations are several from the rights of the Administrative Agent to receive
payment of the Parallel Debt Obligations, provided that:

(i)Payment by a Dutch Loan Party of its Parallel Debt Obligations in accordance
with this Section 8.12 shall to the same extent decrease and discharge the
corresponding Secured Obligations owing to the Secured Parties; and

(ii)Payment by a Loan Party of its Secured Obligations in accordance with the
Secured Obligations shall to the same extent decrease and discharge the
corresponding Parallel Debt Obligations.

Article IX

Miscellaneous

Section 9.01.  Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

163

--------------------------------------------------------------------------------

 

(i)if to any Loan Party, to the Borrower Representative at:

c/o Insight Enterprises, Inc.
6820 South Harl Avenue
Tempe, Arizona 85283
Attention:  Glynis Bryan; Samuel Cowley
Facsimile No:  (480)760-8894; (480) 760-7892;

Email:  Glynis.Bryan@Insight.com; Sam.Cowley@insight.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400
Los Angeles, California 90071-3144
Attention:  Kristine Dunn
Facsimile No:  (213) 621-5493

Email:  Kristine.dunn@skadden.com

if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank, to
JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60603

Attention: Kevin Podwika

Email: kevin.m.podwika@jpmorgan.com

 

and, in the case of a notice regarding the European Borrowers, to:

J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attention: Loan and Agency Group

Facsimile No.: +44 (0)20 7777 2360

Email: loan_and_agency@jpmorgan.com

 

with a copy to:

Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California 90071-3132
Attention: Marshall Stoddard, Jr., Esq.
Facsimile No: (212) 309-6001
Email: marshall.stoddard@morganlewis.com

(ii)if to any other Lender or Issuing Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (B)

164

--------------------------------------------------------------------------------

 

sent by facsimile shall be deemed to have been given when sent, provided that if
not given during normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day of the recipient, or (C) delivered through Electronic
Systems or Approved Electronic Platforms, as applicable, to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems or Approved Electronic Platforms, as
applicable, or pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  Each of the Administrative Agent and the Borrower Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems or Approved
Electronic Platforms, as applicable, pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise proscribes, all
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

(c)Any Loan Party may change its address, email or facsimile number for notices
and other communications hereunder by notice to the Administrative Agent. Any
other party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

Section 9.02.  Waivers; Amendments.

(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document (other than any Fee Letter) or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

165

--------------------------------------------------------------------------------

 

(b)Except as provided in the first sentence of Section 2.09(f) (with respect to
any commitment increase) and Section 2.23 or as otherwise expressly provided
herein or any other Loan Document, and subject to Section 2.14(c) and Section
9.02(e) below, neither this Agreement nor any other Loan Document (other than
any Fee Letter) nor any provision hereof or thereof may be waived, amended or
modified except (x) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders (or
the Administrative Agent with the consent of the Required Lenders) or (y) in the
case of any such other Loan Document (other than any such amendment to
effectuate any modification or supplement or joinder thereto expressly
contemplated by the terms of such other Loan Document), pursuant to an agreement
or agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall:

(i)increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender); it being
understood that a waiver of any condition precedent set forth in Article IV or
the waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an increase of any Commitment of any Lender,

(ii)reduce or forgive the principal amount of any Loan or LC Disbursement (it
being understood that a waiver of any Default, Event of Default or mandatory
prepayment  shall not constitute a reduction or forgiveness in principal) or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (provided
that (A) any amendment or modification of the financial covenants in this
Agreement (or any defined term used therein) shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (ii) and (B) only the
consent of the Required Lenders shall be necessary to waive any obligation to
pay default interest pursuant to Section 2.13(i)),

(iii)postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby (it being understood that the
waiver of, or the amendment to the terms of, any mandatory prepayment shall not
constitute a postponement of any date scheduled for the payment of principal or
interest or a reduction thereof),

(iv)change Section 2.09(c) or (d), Section 2.18(b) or (d) in a manner that would
alter the ratable reduction of Commitments or the manner in which payments are
shared, without the written consent of each Lender directly affected thereby
(other than any Defaulting Lender),

(v)increase the advance rates set forth in the definition of the Global
Borrowing Base, the U.S. Borrowing Base, the U.K. Borrowing Base, or the Dutch
Borrowing Base, or add new categories of eligible assets or otherwise amend or
modify the definitions of Eligible Accounts, Eligible Inventory, Eligible
Finished Goods or Eligible Work-In-Process Inventory, in each case in a manner
which would increase any applicable Borrowing Base without the written consent
of the Required Lenders, the Supermajority U.S. Tranche Lenders (solely with
respect to the U.S. Borrowing Base and

166

--------------------------------------------------------------------------------

 

the Global Borrowing Base), and the Supermajority European Tranche Lenders
(solely with respect to the U.K. Borrowing Base, the Dutch Borrowing Base, and
the Global Borrowing Base),

(vi)change any of the provisions of this Section or the definitions of “Required
Lenders”, “Supermajority U.S. Tranche Lenders”, or “Supermajority European
Tranche Lenders”, or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby,

(vii)change Section 2.20 without the consent of each Lender directly affected
thereby (other than any Defaulting Lender),

(viii)release all or substantially all of the value of all the Loan Guaranties
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender),

(ix)except as provided in clause (c) of this Section or in any Collateral
Document, release (or subordinate) all or substantially all of the Global
Collateral, without the written consent of each Lender (other than any
Defaulting Lender),

(x)amend or modify the definitions of “Available Currency” or “Alternate Rate”
without the consent of each Lender directly affected thereby; or

(xi)amend or modify Article XII or the definitions of “CAM Exchange Date” or
“CAM Percentage” without the consent of each Lender (other than any Defaulting
Lender);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent and the
Issuing Banks); provided further that no such agreement shall amend or modify
the provisions of Section 2.06 or any letter of credit application or the
respective rights and obligations between any Borrower and such Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and such Issuing Bank, respectively.  The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.  Any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrowers and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.

(c)The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent to, and the Administrative Agent shall, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations (other than the
Unliquidated Obligations), and the cash collateralization of

167

--------------------------------------------------------------------------------

 

all Unliquidated Obligations in a manner reasonably satisfactory to each
affected Lender, (ii) constituting property being Disposed of (other than if
being Disposed of to another Loan Party) if such Disposition is permitted
hereunder and, to the extent requested by the Administrative Agent, the Loan
Party Disposing of such property certifies to the Administrative Agent that the
Disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any Disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII.  Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided that, the
Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $25,000,000 during any calendar year
without the prior written authorization of the Required Lenders (it being agreed
that the Administrative Agent may rely conclusively on one or more certificates
of the Borrower Representative or any other Loan Party as to the value of any
Collateral to be so released, without further inquiry).  Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with any such replacement, (i) another
bank or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Banks shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04 (with the Loan Parties or replacement
lender responsible for paying any applicable processing and recordation fee),
and (ii) the Borrowers (or applicable Borrower) shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) if required by such Non-Consenting Lender, an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.  Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower
Representative, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to an be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and

168

--------------------------------------------------------------------------------

 

deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

(e)The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent to, and the Administrative Agent shall, release a Loan
Guarantor from its obligations under the Loan Guaranty, and release any Equity
Interests of such Loan Guarantor which have been pledged as Collateral, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Loan Guarantor ceases to be a Restricted Subsidiary (including by way of
contribution to a joint venture) if, to the extent requested by the
Administrative Agent, the Borrower Representative certifies to the
Administrative Agent that such transaction is made in compliance with the terms
of this Agreement (and the Administrative Agent may rely conclusively on any
such certificates without any further inquiry). In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent. Further, the Administrative Agent may
(and is hereby irrevocably authorized by each Lender to), and upon the request
of the Borrower Representative shall, release any Loan Guarantor from its
obligations under the Loan Guaranty and release its Liens on any Equity
Interests of such Loan Guarantor which have been pledged as Collateral if (i)
such Loan Guarantor is no longer a Restricted Subsidiary in accordance with the
terms hereof or is otherwise no longer required to be a Loan Party under the
terms hereof and (ii) to the extent requested by the Administrative Agent, the
Borrower Representative certifies to the Administrative Agent that such
transaction is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificates without any
further inquiry).

(f)Notwithstanding anything to the contrary herein (i) the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency and (ii) guarantees,
collateral security documents and related documents executed by any Loan Party
in connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived by the
Administrative Agent (with the consent of the Borrower Representative) without
the consent of any Lender if such amendment, supplement or waiver is delivered
in order to (x) comply with local law or advice of local counsel, (y) cure
ambiguities, omissions, mistakes or defects or (z) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

Section 9.03.  Expenses; Indemnity; Damage Waiver.

(a)The Loan Parties shall, jointly and severally, pay all (i) reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates (but limited, in the case of legal
expenses, to the reasonable and documented fees, charges and disbursements of a
single counsel for the Administrative Agent and the Arrangers, taken as a whole,
and, to the extent reasonably required by the Administrative Agent and the
Arrangers, taken as a whole, up to one local counsel in each applicable
jurisdiction), in connection with the syndication and distribution (including,
without limitation, via the internet or through any Electronic System or
Approved Electronic Platform) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any

169

--------------------------------------------------------------------------------

 

amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) reasonable and documented out-of-pocket expenses incurred by
any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender (but limited, in the case of legal
expenses, to the reasonable and documented out-of-pocket fees, charges and
disbursements of a single counsel for the Administrative Agent, the Issuing
Banks, and the Lenders, taken as a whole, and, to the extent reasonably required
by the Administrative Agent, the Issuing Banks, and the Lenders, taken as a
whole, up to one local counsel in each applicable jurisdiction, and in the case
of an actual or perceived conflict of interest, one special counsel to each
similarly situated group affected by such conflict where such group notifies
Insight of such conflict and thereafter retains counsel), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
and documented out-of‑pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit.  Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, reasonable and documented out-of-pocket fees, costs
and expenses incurred in connection with:

(A)subject to the limitations in Section 5.06, appraisals and insurance reviews;

(B)field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(C)background checks regarding senior management and/or key investors, as deemed
necessary or appropriate in the sole discretion of the Administrative Agent;

(D)Taxes, fees and other charges for (1) lien searches and (2) filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;

(E)sums paid or incurred to take any action required of any Loan Party under the
Loan Documents that such Loan Party fails to pay or take; and

(F)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

(b)The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, each Arranger, each Issuing Bank, each Lender, each Co-Syndication Agent,
each Co-Documentation Agent, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee (limited to, for each occurrence giving rise
to such indemnification event, one primary counsel for Indemnitees taken as a
whole, one local counsel in each reasonably necessary jurisdiction, and, in the
case of an actual or perceived

170

--------------------------------------------------------------------------------

 

conflict of interest, one special counsel to each group of similarly situated
Indemnitees affected by such conflict of interest where such group notifies you
of such conflict and thereafter retains counsel), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by a Loan Party or a
Subsidiary, or any Environmental Liability related in any way to a Loan Party or
a Subsidiary or (iv) any actual or prospective claim, litigation, investigation,
arbitration or proceeding relating to any of the foregoing, whether or not such
claim, litigation, investigation, arbitration or proceeding is brought by any
Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties, (y) a material breach by
such Indemnitee or its Related Parties of its obligations under the Loan
Documents, or (z) disputes solely between or among the Indemnitees (other than
(1) disputes involving claims against the Administrative Agent, any Arranger or
other similarly titled Person, in their respective capacities as such and (2)
any dispute arising out of any act or omission of any Loan Party or any of the
Affiliates of the Loan Parties). This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

(c)Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank, and each Related Party of any of the foregoing Persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by a Loan Party and
without limiting the obligation of any Loan Party to do so), ratably according
to their respective Applicable Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Applicable
Percentage immediately prior to such date), from and against any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent Indemnitee in its capacity as
such; provided, further, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the Payment in Full of the Secured Obligations.

171

--------------------------------------------------------------------------------

 

(d)To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent any such
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the gross negligence, bad faith or willful misconduct
of, or material breach of any Loan Document by, such party (or any of its
Related Parties) or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that, nothing in this clause (d) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e)All amounts due under this Section shall be payable promptly, and in any
event no later than thirty (30) days after written demand therefor.

Section 9.04.  Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) except as expressly permitted hereunder, no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)

(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit and the Loans at
the time owing to it) with the prior written consent (each such consent not to
be unreasonably withheld) of:

(A)the Borrower Representative, provided that the Borrower Representative shall
be deemed to have consented to any such assignment of all or a portion of the
Revolving Loans and Commitments unless it shall object thereto by written notice
to the Administrative Agent within ten (10) Business Days after having received
written notice thereof and provided further that no consent of the Borrower
Representative shall be required for (i) an assignment to a Lender, an Affiliate
of a Lender, an Approved Fund or, (ii) if an Event of Default under clause (a),
(b), (h) or (i) of Article VII has occurred and is continuing, any other
assignee (other than an Ineligible Institution);

172

--------------------------------------------------------------------------------

 

(B)the Administrative Agent; and

(C)the Issuing Banks.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default under clause (a), (b),
(h) or (i) of Article VII has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Insight, the other Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

Notwithstanding anything herein or in any other Loan Document to the contrary,
the Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Ineligible Institutions, except to
make the list of Disqualified Institutions available to the Lenders upon
request. Without limiting the generality of the foregoing and notwithstanding
anything herein or in any other Loan Document to the contrary, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
an Ineligible Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, Commitments or other
Obligations, or disclosure of confidential information, to any Ineligible
Institution.  Furthermore, the Administrative Agent shall have the right, and
the Borrowers hereby expressly authorize the Administrative Agent, to disclose
the list of Disqualified Institutions to each Lender requesting the same.

173

--------------------------------------------------------------------------------

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof,
(d) a Loan Party or a Subsidiary or other Affiliate of a Loan Party, or (e)
unless consented to by the Borrower Representative, a Disqualified Institution.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, any Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05, 2.06(d) or (e),

174

--------------------------------------------------------------------------------

 

2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”) other than an Ineligible Institution
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) and (g)
(it being understood that the documentation required under Section 2.17(f) shall
be delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrowers and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

175

--------------------------------------------------------------------------------

 

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 9.05.  Survival

.  All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

Section 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall be deemed an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall

176

--------------------------------------------------------------------------------

 

require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.

Section 9.07.  Severability

.  Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08.  Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Bank and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held, and other obligations at any time owing,
by such Lender, the Issuing Bank or any such Affiliate, to or for the credit or
the account of any Loan Party against any and all of the Secured Obligations
held by such Lender, the Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Bank or their respective
Affiliates shall have made any demand under the Loan Documents and although such
obligations may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender or the Issuing Bank different from the branch office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The applicable Lender, the Issuing Bank
or such Affiliate shall notify the Borrower Representative and the
Administrative Agent of such setoff or application, provided that any failure to
give or any delay in giving such notice shall not affect the validity of any
such setoff or application under this Section.  The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have.

Section 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.

(a)The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York; provided that (i) the interpretation of the definition of
“Material Adverse Effect” (as defined in the Trojan Merger Agreement) (and
whether or not such a Material Adverse Effect has occurred), (ii) the
determination of the accuracy of any Specified Merger Agreement Representations
and whether as a result of any inaccuracy thereof either that the Merger Sub or
any of its Affiliates has the right to terminate its obligations under the
Trojan Merger Agreement or to decline to consummate the Trojan Acquisition, and
(iii) the determination of whether the Trojan Acquisition has been consummated
in accordance with the terms of the Trojan Merger Agreement and, in any case,
claims or disputes arising out of any such interpretation or determination or
any aspect thereof shall, in each case, be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

(b)Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to

177

--------------------------------------------------------------------------------

 

this Agreement, any other Loan Document, the Collateral or the consummation or
administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of New York.

(c)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. federal
or New York state court sitting in New York, New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Documents, the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(d)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (c) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.  Each Loan Party (other than
a U.S. Loan Party) irrevocably designates and appoints Insight, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City.  Insight hereby represents, warrants and confirms that Insight
has agreed to accept such appointment (and any similar appointment by a Loan
Guarantor which is a Foreign Subsidiary).  Said designation and appointment
shall be irrevocable by each such Loan Party until all Loans, all reimbursement
obligations, interest thereon and all other amounts payable by such Loan Party
hereunder and under the other Loan Documents shall have been Paid in Full in
accordance with the provisions hereof and thereof.  Each Loan Party (other than
a U.S. Loan Party) hereby consents to process being served in any suit, action
or proceeding of the nature referred to in Section 9.09(b) in any federal or New
York State court sitting in New York City by service of process upon Insight as
provided in this Section 9.09(e).  Each Loan Party (other than a U.S. Loan
Party) irrevocably waives, to the fullest extent permitted by law, all claim of
error by reason of any such service in such manner and agrees that such service
shall be deemed in every respect effective service of process upon such Loan
Party in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to such Loan Party.  To the extent any Loan Party (other than
a U.S. Loan Party) has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether from service or notice,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution or otherwise), such Loan Party hereby irrevocably waives, to the
fullest extent

178

--------------------------------------------------------------------------------

 

permitted by law, such immunity in respect of its obligations under the Loan
Documents.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 9.10.  WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11.  Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 9.12.  Confidentiality

.  Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and its and its Affiliates’
employees, directors, officers, independent auditors, rating agencies,
professional advisors and other experts or agents who need to know such
Information in connection with the transactions contemplated by the Loan
Documents (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, and each of the Administrative Agent, the
Issuing Banks and the Lenders shall be responsible for each of their respective
Affiliates’ compliance with the terms of this Section), (b) pursuant to the
order of any Governmental Authority or in any pending legal, judicial or
administrative proceeding, or otherwise as required by any Requirement of Law,
rule or regulation, subpoena or compulsory legal process or upon the request or
demand of any regulatory authority (including any self-regulatory authority,
such as the National Association of Insurance Commissioners) or other
Governmental Authority purporting to have jurisdiction over the Administrative
Agent, any Issuing Bank or any Lender, or any of their respective Affiliates (in
which case the Administrative Agent, such Issuing Bank or such Lender, as
applicable, hereby agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or Governmental
Authority or regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law or
regulation, to inform the Borrower Representative promptly thereof prior to
disclosure), (c) to the extent that such Information is independently developed
by the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Affiliates, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee (other than a Disqualified
Institution) of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) with the consent of the
Borrower Representative, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other

179

--------------------------------------------------------------------------------

 

than the Borrowers, or (i) on a confidential basis to (1) any rating agency in
connection with rating any Borrower or its Subsidiaries or the credit facilities
provided for herein or (2) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein.

For the purposes of this Section, “Information” means all information received
from the Loan Parties relating to the Loan Parties or their business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the Loan
Parties and other than information pertaining to this Agreement customarily
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING EACH BORROWER AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT INSIGHT, THE OTHER LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

Section 9.13.  Several Obligations; Nonreliance; Violation of Law

.  The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.  After the Effective Date, anything
contained in this Agreement to the contrary notwithstanding, neither the Issuing
Bank nor any Lender shall be obligated to extend credit to the Borrowers in
violation of any Requirement of Law.

Section 9.14.  USA PATRIOT Act; UK “Know Your Customer” Checks; Canadian
Anti-Money Laundering.

(a)USA PATRIOT Act.  Each Lender that is subject to the requirements of the USA
PATRIOT Act hereby notifies each Loan Party that pursuant to the requirements of
the USA

180

--------------------------------------------------------------------------------

 

PATRIOT Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the USA PATRIOT Act.

(b)UK “Know Your Customer” Checks.  (i) If (A) the introduction of or any change
in (or in the interpretation, administration or application of) any law or
regulation made after the Effective Date, (B) any change in the status of a U.K.
Loan Party after the Effective Date, or (C) a proposed assignment or transfer by
a Lender of any of its rights and obligations under this Agreement to a party
that is not a Lender prior to such assignment or transfer, obliges the
Administrative Agent or any Lender (or, in the case of paragraph (C) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each U.K. Loan Party shall promptly upon the
request of the Administrative Agent or any Lender supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in paragraph (C) above, on behalf
of any prospective new Lender) in order for the Administrative Agent, such
Lender or, in the case of the event described in paragraph (C) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents;
and (ii) each Lender shall promptly upon the request of the supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself) in order for the Administrative Agent
to carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents.

(c)Canadian Anti-Money Laundering Legislation.  

(i)Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender, any Issuing
Bank or any Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence.

(ii)If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of the Loan Parties for the purposes of applicable
AML Legislation, then the Administrative Agent:

(A)shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

181

--------------------------------------------------------------------------------

 

(B)shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

Section 9.15.  Disclosure

.  Each Loan Party, each Lender and the Issuing Bank hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

Section 9.16.  Appointment for Perfection

.  Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the other
Secured Parties, in assets which, in accordance with Article 9 of the UCC or any
other applicable law can be perfected only by possession or control.  Should any
Lender (other than the Administrative Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

Section 9.17.  Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
NYFRB Rate to the date of repayment, shall have been received by such Lender.

Section 9.18.  Marketing Consent

.  The Borrowers hereby authorize the Arrangers and their affiliates, at their
respective sole expense, but without any prior approval by the Borrowers, to
publish such tombstones and give such other similar customary publicity to this
Agreement as each may from time to time determine in its sole discretion.  The
foregoing authorization shall remain in effect unless and until the Borrower
Representative notifies the Arrangers in writing that such authorization is
revoked.

Section 9.19.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

182

--------------------------------------------------------------------------------

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.20.  No Fiduciary Duty, etc.

(a)Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations under the Loan
Documents except those obligations expressly set forth herein and in the other
Loan Documents, and in connection with the transactions contemplated by the Loan
Documents, each Credit Party is acting solely in the capacity of an arm’s length
contractual counterparty to each Borrower with respect to the Loan Documents and
the transactions contemplated herein and therein and not as a financial advisor
or a fiduciary to, or an agent of, any Borrower or any other person.  Each
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby.  Additionally, each
Borrower acknowledges and agrees that no Credit Party is advising any Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction.  Each Borrower shall, to the extent it deems appropriate,
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated herein or in the other Loan Documents, and the Credit Parties shall
have no responsibility or liability to any Borrower with respect thereto.

(b)Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Borrower and other companies with which any Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c)In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other

183

--------------------------------------------------------------------------------

 

companies in respect of which a Borrower may have conflicting interests
regarding the transactions described herein and otherwise.  No Credit Party will
use confidential information obtained from any Loan Party by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
such Loan Party in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies.  Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to any Borrower, confidential information
obtained from other companies.

Section 9.21.  Acknowledgement Regarding Any Supported QFCs

.  To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

Section 9.22.  Dutch CIT Fiscal Unity

. If, at any time, a Loan Party resident for tax purposes in The Netherlands or
carrying on a business through a permanent establishment or deemed permanent
establishment in The Netherlands is part of a Dutch CIT Fiscal Unity with any of
its group entities resident for tax purposes in The Netherlands or carrying on a
business through a permanent establishment or deemed permanent establishment in
The Netherlands (a “Dutch CIT Fiscal Unity Member”), and such Dutch CIT Fiscal
Unity is, in respect of such Dutch CIT Fiscal Unity Member, terminated or
disrupted within the meaning of Article 15(6) of the Dutch CITA (or any other
provision which facilitates the termination of a Dutch CIT Fiscal Unity)
pursuant to or in connection with the Administrative Agent or other Secured
Party enforcing its rights under a Loan Document with respect to any Collateral
Document or the execution of any Collateral Document, the relevant member of
such Dutch CIT Fiscal Unity shall, for no consideration, as soon as possible at
the request of and together with the Dutch CIT Fiscal Unity Member leaving the
Dutch CIT Fiscal Unity, lodge a request with the Dutch tax authorities to
allocate and surrender any tax losses as referred to in Article 20 of the Dutch
CITA to the Dutch CIT Fiscal Unity Member leaving the Dutch CIT Fiscal Unity in
connection with Article 15af of the Dutch CITA (or any

184

--------------------------------------------------------------------------------

 

other provision which facilitates such allocation of tax losses upon termination
of the Dutch CIT Fiscal Unity), to the extent such tax losses are attributable
to the Dutch CIT Fiscal Unity Member leaving the Dutch CIT Fiscal Unity.

Section 9.23.  English Language

.  The parties hereto confirm that it is their wish that this Agreement and any
other document executed in connection with the Transactions be drawn up in the
English language only and that all other documents contemplated thereunder or
relating thereto, including notices, may also be drawn up in the English
language only.  Les parties aux présentes confirment que c’est leur volonté que
cette convention et les autres documents de crédit y afférents soient rédigés en
anglais seulement et que tous les documents, y compris tous avis, envisagés par
cette convention soient rédigés en anglais seulement.

Article X

Loan Guaranty of Global Loan Parties

Section 10.01.  Guaranty

.  Each Loan Guarantor that is a Global Loan Party (each reference to Loan
Guarantors in this Article X being limited to such Global Loan Parties) (other
than those that have delivered a separate Guaranty) hereby agrees that (i) it is
jointly and severally liable for, and, as a primary obligor and not merely as
surety, except as otherwise provided herein, absolutely, unconditionally and
irrevocably guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and, subject to the limitations in
Section 9.03, all costs and expenses, including, without limitation, subject to
the limitations in Section 9.03, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent, the Issuing Banks and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Global
Guaranteed Obligations” and (ii) if any Global Guaranteed Obligation is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the relevant Secured Party immediately on demand
against any cost, loss or liability it incurs as a result of any Loan Guarantor
not paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by it under any Loan Document on the date when it
would have been due (provided that he amount payable by a Loan Guarantor under
this indemnity will not exceed the amount it would have had to pay if the amount
claimed had been recoverable on the basis of a guarantee); provided, however,
that the definition of “Global Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan
Guarantor).  Each Loan Guarantor further agrees that the Global Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it (except as expressly provided in Section 9.02), and that
it remains bound upon its guarantee notwithstanding any such extension or
renewal.  All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Global Guaranteed Obligations.

Section 10.02.  Guaranty of Payment

.  This Loan Guaranty is a guaranty of payment and not of collection.  Each Loan
Guarantor waives any right to require the Administrative Agent, any Issuing Bank
or any Lender to sue any Borrower or any Loan Guarantor obligated for all or any
part of the Guaranteed Obligations, or otherwise to enforce its payment against
any collateral securing all or any part of the Global Guaranteed Obligations.

185

--------------------------------------------------------------------------------

 

Section 10.03.  No Discharge or Diminishment of Loan Guaranty.

(a)Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than
Payment in Full of the Global Guaranteed Obligations), including:  (i) any claim
of waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Global Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Loan Guarantor liable for any of the Global Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Guarantor or their assets or any resulting release
or discharge of any obligation of any Loan Guarantor; or (iv) the existence of
any claim, setoff or other rights which any Loan Guarantor may have at any time
against any other Loan Guarantor, the Administrative Agent, any Issuing Bank,
any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Global
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Loan Guarantor, of the Global
Guaranteed Obligations or any part thereof.

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, any Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Global Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Global Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Global Guaranteed
Obligations or any obligations of any other Loan Guarantor liable for any of the
Global Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Global Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Global Guaranteed Obligations, or any other circumstance, act,
omission or delay that might in any manner or to any extent vary the risk of
such Loan Guarantor or that would otherwise operate as a discharge of any Loan
Guarantor as a matter of law or equity (other than Payment in Full of the Global
Guaranteed Obligations).

Section 10.04.  Defenses Waived

.  To the fullest extent permitted by applicable law, each Loan Guarantor hereby
waives any defense based on or arising out of any defense of any Borrower or any
other Loan Guarantor or the unenforceability of all or any part of the Global
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower or any other Loan Guarantor, other than Payment in
Full of the Global Guaranteed Obligations. Without limiting the generality of
the foregoing, each Loan Guarantor irrevocably waives, to the fullest extent
permitted by applicable law, acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any other Loan Guarantor or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Global
Collateral in lieu of foreclosure or otherwise act or fail to act with respect
to any collateral securing all or a part of the Global Guaranteed Obligations,
compromise or adjust any part of the Global Guaranteed Obligations, make any
other accommodation with any other Loan Guarantor or exercise any other right or
remedy available to it against any Loan

186

--------------------------------------------------------------------------------

 

Guarantor, without affecting or impairing in any way the liability of such Loan
Guarantor under this Loan Guaranty except to the extent the Global Guaranteed
Obligations have been Paid in Full.  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any other Loan Guarantor or any security.

Section 10.05.  Rights of Subrogation

.  No Loan Guarantor will assert any right, claim or cause of action, including,
without limitation, a claim of subrogation, contribution or indemnification,
that it has against any other Loan Guarantor or any collateral, until the Global
Loan Parties and the Loan Guarantors have fully performed all their obligations
to the Administrative Agent, the Issuing Bank and the Lenders.

Section 10.06.  Reinstatement; Stay of Acceleration

.  If at any time any payment of any portion of the Global Guaranteed
Obligations (including a payment effected through exercise of a right of setoff)
is rescinded, or must otherwise be restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Secured Party in its discretion), each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Banks and the Lenders are
in possession of this Loan Guaranty. If acceleration of the time for payment of
any of the Global Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Global
Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.

Section 10.07.  Information

.  Each Loan Guarantor assumes all responsibility for being and keeping itself
informed of the Borrowers’ financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Global Guaranteed
Obligations and the nature, scope and extent of the risks that each Loan
Guarantor assumes and incurs under this Loan Guaranty, and agrees that none of
the Administrative Agent, any Issuing Bank or any Lender shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

Section 10.08.  Termination

.  Each of the Lenders and the Issuing Banks may continue to make loans or
extend credit to the Borrowers based on this Loan Guaranty until five (5) days
after it receives written notice of termination from any Loan
Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Global Guaranteed Obligations
created, assumed or committed to prior to the fifth (5th) day after receipt of
the notice, and all subsequent renewals, extensions, modifications and
amendments with respect to, or substitutions for, all or any part of such Global
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.

Section 10.09.  Taxes

.  Each payment of the Global Guaranteed Obligations will be made by each Loan
Guarantor without withholding for any Taxes, unless such withholding is required
by law.  If any Loan Guarantor determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then such Loan Guarantor
may so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Guarantor
shall be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable

187

--------------------------------------------------------------------------------

 

under this Section), the Administrative Agent, any Lender or any Issuing Bank
(as the case may be) receives the amount it would have received had no such
withholding been made.

Section 10.10.  Maximum Liability

.  Notwithstanding any other provision of this Loan Guaranty, the amount
guaranteed by each Loan Guarantor hereunder shall be limited to the extent, if
any, required so that its obligations hereunder shall not be subject to
avoidance under Section 548 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, Uniform
Voidable Transactions Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.

Section 10.11.  Contribution.

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Global Guarantor Payment”) which, taking into account all other
Global Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Global Guaranteed Obligations satisfied by such Global Guarantor
Payment in the same proportion as such Loan Guarantor’s “Global Allocable
Amount” (as defined below) (as determined immediately prior to such Global
Guarantor Payment) bore to the aggregate Global Allocable Amounts of each of the
Loan Guarantors as determined immediately prior to the making of such Global
Guarantor Payment, then, following indefeasible payment in full in cash of the
Global Guarantor Payment and the Payment in Full of the Global Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Global Allocable Amounts in effect immediately prior
to such Global Guarantor Payment.

(b)As of any date of determination, the “Global Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the Payment in Full of the
Global Guaranteed Obligations and the termination of this Agreement.

188

--------------------------------------------------------------------------------

 

Section 10.12.  Liability Cumulative

.  The liability of each Global Loan Party as a Loan Guarantor under this
Article X is in addition to and shall be cumulative with all liabilities of each
Global Loan Party to the Administrative Agent, the Issuing Banks and the Lenders
under this Agreement and the other Loan Documents to which such Global Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

Section 10.13.  Keepwell

.  Each Qualified ECP Guarantor that is a Loan Guarantor under this Article X
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Global Loan Party to honor all of its obligations under any
Loan Guaranty in respect of a Swap Obligation (provided, however, that each
Qualified ECP Guarantor that is a Loan Guarantor under this Article X shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under any Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Article XI

The Borrower Representative

Section 11.01.  Appointment; Nature of Relationship

.  Insight is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the “Borrower Representative”) hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents.  The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Article
XI.  The Administrative Agent and the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 11.01.

Section 11.02.  Powers

.  The Borrower Representative shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Borrower Representative by
the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Borrower Representative shall have no implied duties to
the Borrowers, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Borrower Representative.

Section 11.03.  Employment of Agents

.  The Borrower Representative may execute any of its duties as the Borrower
Representative hereunder and under any other Loan Document by or through
authorized officers.

Section 11.04.  Successor Borrower Representative

.  Upon the prior written consent of the Administrative Agent, the Borrower
Representative may resign at any time, such resignation to be effective upon the
appointment of a successor Borrower Representative.  The Administrative Agent
shall give prompt written notice of such resignation to the Lenders.

189

--------------------------------------------------------------------------------

 

Section 11.05.  Execution of Loan Documents; Borrowing Base Certificate

.  The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Administrative Agent and
the Lenders the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including, without limitation, the Borrowing
Base Certificates and the Compliance Certificates.  Each Borrower agrees that
any action taken by the Borrower Representative or the Borrowers in accordance
with the terms of this Agreement or the other Loan Documents, and the exercise
by the Borrower Representative of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Borrowers.

Article XII

Collection Allocation Mechanism

(a)On the CAM Exchange Date, (i) the Commitments shall automatically and without
further act be terminated as provided in Article VII and (ii) the Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the particular Designated Obligations that it shall
own as of such date and immediately prior to the CAM Exchange, such Lender shall
own an interest equal to such Lender’s CAM Percentage in each Designated
Obligation. Each Lender, each person acquiring a participation from any Lender
as contemplated by Section 9.04 and each Borrower hereby consents and agrees to
the CAM Exchange. Each Borrower and each Lender agrees from time to time to
execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

(b)As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the
clause (c) below).

(c)In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by an Issuing Bank that is not reimbursed by the applicable
Borrower, then (i) each Lender shall, in accordance with Section 2.06(d),
promptly purchase from such Issuing Bank a participation in such LC Disbursement
in the amount of such Lender’s Applicable Percentage of such LC Disbursement
(without giving effect to the CAM Exchange), (ii) the Administrative Agent shall
redetermine the CAM Percentages after giving effect to such LC Disbursement and
the purchase of participations therein by the applicable Lenders, and the
Lenders shall automatically and without further act be deemed to have made
reciprocal purchases of interests in the Designated Obligations such that each
Lender shall own an interest equal to such Lender’s CAM Percentage in each of
the Designated Obligations and (iii) in the event distributions shall have been
made in accordance with the preceding paragraph, the Lenders shall make such
payments to one another as shall be necessary in order that the amounts received
by them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the

190

--------------------------------------------------------------------------------

 

CAM Exchange. Each such redetermination shall be binding on each of the Lenders
and their successors and assigns in respect of the Designated Obligations held
by such Persons and shall be conclusive absent manifest error.

(d)Nothing in this Article shall prohibit the assignment by any Lender of
interests in some but not all of the Designated Obligations held by it after
giving effect to the CAM Exchange; provided, that in connection with any such
assignment such Lender and its assignee shall enter into an agreement setting
forth their reciprocal rights and obligations in the event of a redetermination
of the CAM Percentages as provided in the immediately preceding paragraph.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

191

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

BORROWERS:

INSIGHT ENTERPRISES, INC.,

a Delaware corporation, as a U.S. Borrower and a European Borrower

 

INSIGHT NORTH AMERICA, INC.,

an Arizona corporation, as a U.S. Borrower and a European Borrower

 

INSIGHT DIRECT USA, INC.,

an Illinois corporation, as a U.S. Borrower and a European Borrower

 

INSIGHT PUBLIC SECTOR, INC.,

an Illinois corporation, as a U.S. Borrower and a European Borrower

 

INSIGHT RECEIVABLES, LLC,

Delaware limited liability company, as a U.S. Borrower and a European Borrower

 

 

By:   /s/  Lynn Willden

Name:  Lynn Willden

Title:    Treasurer

 

 

 

[Insight - Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

BORROWERS (CONT’D):

CALENCE PHYSICAL SECURITY SOLUTIONS, LLC, an Arizona limited liability company,
as a U.S. Borrower and a European Borrower

 

 

By:   /s/  John Brooks

Name: John Brooks

Title: President

[Insight - Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

BORROWERS (CONT’D):

 

PCM, INC.,

a Delaware corporation, as a U.S. Borrower and a European Borrower

 

PCM LOGISTICS, LLC,

a Delaware limited liability company, as a U.S. Borrower and a European Borrower

 

PCM SALES, INC.,

a California corporation, as a U.S. Borrower and a European Borrower

 

ABREON, INC.,

a Delaware corporation, as a U.S. Borrower and a European Borrower

 

M2 MARKETPLACE, INC.,

a Delaware corporation, as a U.S. Borrower and a European Borrower

 

EN POINTE TECHNOLOGIES SALES, LLC,

a Delaware limited liability company, as a U.S. Borrower and a European Borrower

 

CROSS LINE PRODUCTS, INC.,

a Delaware corporation, as a U.S. Borrower and a European Borrower

 

PCM BPO, LLC,

a Delaware limited liability company, as a U.S. Borrower and a European Borrower

 

 

By:   /s/  Lynn Willden

Name:  Lynn Willden

Title:    Treasurer

 

 

 

[Insight - Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

BORROWERS (CONT’D):

ONSALE HOLDINGS, INC.,

an Illinois corporation, as a U.S. Borrower and a European Borrower

 

PCM SERVICES, LLC,

a Delaware limited liability company, as a U.S. Borrower and a European Borrower

 

STRATIFORM USA, LLC,

a Delaware limited liability company, as a U.S. Borrower and a European Borrower

 

 

By:   /s/  Lynn Willden

Name:  Lynn Willden

Title:    Treasurer

 

[Insight – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

BORROWERS (CONT’D):

PCMG, INC.,

a Delaware corporation, as a U.S. Borrower and a European Borrower

 

 

By:   /s/  Sharon D. Ennis

Name: Sharon D. Ennis

Title: Secretary

 

 

 

[Insight – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

BORROWERS (CONT’D):

SIGNED for and on behalf of INSIGHT DIRECT (UK) LTD, a company incorporated
under the laws of England with registration number 02579852, as a U.K. Borrower
and a European Borrower

 

 

By:   /s/  Glynis A. Bryan

Name: Glynis A. Bryan

Title: Director

 

SIGNED for and on behalf of INSIGHT NETWORKING SOLUTIONS LIMITED, a company
incorporated under the laws of England with registration number 04482870, as a
U.K. Borrower and a European Borrower

 

 

By:   /s/  Russell Leighton

Name: Russell Leighton

Title: SVP Finance & Operations

 

 

[Insight – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

BORROWERS (CONT’D):

SIGNED for and on behalf of STACK TECHNOLOGY HOLDINGS LTD, a company
incorporated under the laws of England with registration number 07170448, as a
U.K. Borrower and a European Borrower

 

 

By:   /s/  Glynis A. Bryan

Name: Glynis A. Bryan

Title: Director

 

SIGNED for and on behalf of STACK DATA SOLUTIONS LTD, a company incorporated
under the laws of England with registration number 01865047, as a U.K. Borrower
and a European Borrower

 

 

By:   /s/  Glynis A. Bryan

Name: Glynis A. Bryan

Title: Director

 

SIGNED for and on behalf of STACK TELECOMMUNICATIONS SOLUTIONS LTD, a company
incorporated under the laws of England with registration number 07423212, as a
U.K. Borrower and a European Borrower

 

 

By:   /s/  Glynis A. Bryan

Name: Glynis A. Bryan

Title: Director

 

 

[Insight – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

BORROWERS (CONT’D):

SIGNED for and on behalf of INTERCONNECT NETWORK SYSTEMS LIMITED, a company
incorporated under the laws of England with registration number 03645464, as a
U.K. Borrower and a European Borrower

 

By:   /s/  Glynis A. Bryan

Name: Glynis A. Bryan

Title: Director

 

SIGNED for and on behalf of PCM TECHNOLOGY SOLUTIONS UK, LTD, a company
incorporated under the laws of England with registration number 10326566, as a
U.K. Borrower and a European Borrower

 

By:   /s/  Glynis A. Bryan

Name: Glynis A. Bryan

Title: Director

[Insight – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

BORROWERS (CONT’D):

 

INSIGHT ENTERPRISES NETHERLANDS B.V.,

a besloten vennotschap met beperkte aansprakelijkheid, incorporated under the
laws of The Netherlands, having its official seat in Apeldoorn, The Netherlands
and registered with the Dutch trade register under number 08074503, as a Dutch
Borrower and a European Borrower

 

By:   /s/  Russell Leighton

Name: Russell Leighton

Title: SVP Finance & Operations

 

INSIGHT ENTERPRISES B.V.,

a besloten vennotschap met beperkte aansprakelijkheid, incorporated under the
laws of The Netherlands, having its official seat in The Hague, The Netherlands
and registered with the Dutch trade register under number 27148512, as a Dutch
Borrower and a European Borrower

 

 

By:   /s/  Russell Leighton

Name: Russell Leighton

Title: SVP Finance & Operations

[Insight – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

OTHER LOAN PARTIES:

INSIGHT DIRECT WORLDWIDE, INC.,

an Arizona corporation, as a Loan Guarantor

 

INSIGHT CANADA HOLDINGS, INC.,

an Arizona corporation, as a Loan Guarantor

 

INSIGHT TECHNOLOGY SOLUTIONS, INC.,

a Delaware corporation, as a Loan Guarantor

 

INSIGHT RECEIVABLES HOLDING, LLC,

an Illinois limited liability company, as a Loan Guarantor

 

CALENCE, LLC,

a Delaware limited liability company, as a Loan Guarantor

 

 

By:   /s/  Lynn Willden

Name:  Lynn Willden

Title:    Treasurer

 

 

 

[Insight – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

OTHER LOAN PARTIES (CONT’D):

3683371 CANADA INC.,

a Canadian corporation, as a Loan Guarantor

 

 

By:   /s/  Lisanne Steinheiser

Name: Lisanne Steinheiser

Title: Assistant Secretary

 

INSIGHT CANADA INC.,

an Ontario corporation, as a Loan Guarantor

 

 

By:   /s/  Lisanne Steinheiser

Name: Lisanne Steinheiser

Title: Assistant Secretary

 

INSIGHT DIRECT CANADA, INC.,

a Canadian corporation, as a Loan Guarantor

 

 

By:   /s/  Lisanne Steinheiser

Name: Lisanne Steinheiser

Title: Assistant Secretary

 




[Insight – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

OTHER LOAN PARTIES (CONT’D):

 

 

PCM VENTES CANADA, INC. / PCM SALES CANADA, INC.,

a Quebec corporation, as a Loan Guarantor

 

 

By:   /s/  Lisanne Steinheiser

Name: Lisanne Steinheiser

Title: Assistant Secretary

 

ACRODEX INC.,

an Alberta corporation, as a Loan Guarantor

 

 

By:   /s/  Lisanne Steinheiser

Name: Lisanne Steinheiser

Title: Assistant Secretary

[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

OTHER LOAN PARTIES (CONT’D):

SIGNED for and on behalf of INSIGHT ENTERPRISES UK LIMITED, a company
incorporated under the laws of England with registration number 4051772, as a
Loan Guarantor

 

 

By:   /s/  Glynis A. Bryan

Name: Glynis A. Bryan

Title: Director

 




[Insight – Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

INSIGHT ENTERPRISES C.V.,

a limited partnership (commanditaire vennootschap), incorporated under the laws
of The Netherlands and registered with the Dutch trade register under number
24410231, as a Loan Guarantor

 

By:  INSIGHT DIRECT USA, INC., as general partner

 

 

By:   /s/  Lynn Willden

Name: Lynn Willden

Title: Treasurer

 

INSIGHT ENTERPRISES HOLDINGS B.V.,

a besloten vennootschap met beperkte aansprakelijkheid, incorporated under the
laws of The Netherlands, having its official seat in Den Haag, The Netherlands
and registered with the Dutch trade register under number 08154117, as a Loan
Guarantor

 

 

By:   /s/  Russell Leighton

Name: Russell Leighton

Title: SVP Finance & Operations




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, LENDERS AND ISSUING BANKS:

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, a Lender
and a Issuing Bank

 

 

 

By:/s/  Kevin Podwika

Name:  Kevin Podwika

Title:  Authorized Officer

 

 

[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

JPMORGAN CHASE BANK, N.A., LONDON BRANCH

as a Lender

 

 

By:   /s/  Matthew Sparkes

Name:  Matthew Sparkes
Title:  Executive Director




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

Bank of the West, as a Lender

 

 

By:  /s/  Scott Bruni

Name:  Scott Bruni
Title:  Vice President

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

ZIONS BANCORPORATION, N.A. DBA

NATIONAL BANK OF ARIZONA, as a Lender

 

 

 

By:   /s/  Sabina Aaronson

Name:  Sabina Aaronson
Title:  Vice President

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

WELLS FARGO BANK, NATIONAL

ASSOCIATION, LONDON BRANCH, as a Lender

 

 

 

By:   /s/  Nigel Hogg

Name:  Nigel Hogg
Title:  Authorized Signatory

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:   /s/  Sarah Raybon

Name:  Sarah Raybon
Title:  Authorized Signatory

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:   /s/  Laurie Dee

Name:  Laurie Dee
Title:  Assistant Vice President

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

HSC Bank USA, N.A., as a Lender

 

 

 

By:   /s/  Andrew W. Hietala

Name:  Andrew W. Hietala
Title:  Senior Vice President

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

MUFG Bank, Ltd., as a Lender

 

 

 

By:   /s/  John Eissele

Name:  John Eissele
Title:  Managing Director

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

BOKF, NA dba BOK Financial,

as a Lender

 

 

 

By:   /s/  Alec Hansen

Name:  Alec Hansen
Title:  Vice President

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:   /s/  Daniel K. Yu

Name:  Daniel K. Yu
Title:  Senior Vice President

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

By:   /s/  David Miller

Name:  David Miller
Title:  Vice President

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

COMERICA BANK, as a Lender

 

 

By:   /s/  Liz V. Hulley

Name:  Liz V. Hulley
Title:  Vice President

 




[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS (CONT’D):

Bank of America, N.A., as a Lender

 

 

By:   /s/  Carlos Gil

Name:  Carlos Gil
Title:  Senior Vice President

 

 

 

Bank of America, N.A., (acting through its London branch), as a Lender

 

 

By:   /s/  Carlos Gil

Name:  Carlos Gil
Title:  Senior Vice President

 

 

 

[Insight – Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE


 

LENDER

U.S. TRANCHE COMMITMENT

EUROPEAN TRANCHE COMMITMENT

Treaty passport scheme reference number and jurisdiction of tax residence

JPMorgan Chase Bank, N.A.

$173,844,339.61

N/A

N/A

JPMorgan Chase Bank, N.A., London Branch

N/A

$28,655,660.39

13/M/268710/DTTP

J P Morgan Chase Bank NA

USA

Bank of America, N.A.

$171,698,113.21

N/A

N/A

Bank of America, N.A. (acting through its London Branch)

N/A

$28,301,886.79

 

Wells Fargo Bank, National Association

$171,698,113.21

N/A

N/A

Wells Fargo Bank, National Association, London Branch

N/A

$28,301,886.79

 

PNC Bank, National Association

$92,287,735.85

$15,212,264.15

 

Branch Banking and Trust Company

$92,287,735.85

$15,212,264.15

 

U.S. Bank National Association

$107,500,000.00

N/A

N/A

Bank of the West

$92,287,735.85

$15,212,264.15

 

HSBC Bank USA, N.A.

$38,632,075.47

$6,367,924.53

 

MUFG Bank, Ltd.

$32,500,000.00

N/A

N/A

Comerica Bank

$27,900,943.40

$4,599,056.60

 

Zions Bancorporation, N.A. dba National Bank of Arizona

$27,900,943.40

$4,599,056.60

 

BOKF, NA dba BOK Financial

$21,462,264.15

$3,537,735.85

13/A/356518/DTTP

TOTAL

$1,050,000,000.00

$150,000,000.00

 



 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)

EXISTING LETTERS OF CREDIT

 

 

 

Issuing Bank

LC

Reference #

Account Party

Original Issuance Date

Expiry Date

Amount

Wells Fargo Bank, N.A.

IS0339760U

PCM Sales, Inc.

September 25, 2015

November 14, 2022

US

$1,340,000.00

Wells Fargo Bank, N.A.

SM238225W

PCM, Inc.

December 1, 2010

November 23, 2019

US $7,500,000.00

Wells Fargo Bank, N.A.

SM238226W

PCM, Inc.

December 1, 2010

March 20, 2020

US $2,500,000.00

JPMorgan Chase Bank, N.A.

CPCS-843635

Insight Enterprises, Inc.

June 13, 2017

October 9, 2018

US $122,370.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(b)

UNRESTRICTED SUBSIDIARIES

 

 

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.05

REAL PROPERTY

 

 

Leased Property

1.

11001 Lakeline Blvd, Building 1, Suite 350, Austin, Texas 78717

2.

150 Brick Blvd, Brick Township, New Jersey 08723

3.

Dulles Corporate Center, 13755 Sunrise Valley Drive, Herndon, Virginia 20171

4.

300 South Riverside Plaza, Suite 1960, Chicago, Illinois 60606

5.

McAuley Place, Suite 250, 4600 McAuley Place, Cincinnati, Ohio 45242

6.

Sand Lake Office Plaza Building, 6450 Poe Avenue, Dayton, Ohio 45414

7.

4100 Old Milton Parkway, Alpharetta, Georgia 30005

8.

9250 West Flagler Street, Miami, Florida 33174

9.

10850 West Park Place, Suite 200, Milwaukee, Wisconsin 53224

10.

4245 Meridian Parkway, Suite 120, Aurora, Illinois 60504

11.

680 Andersen Drive, 5th Floor, Pittsburgh, Pennsylvania 15220

12.

5510 Six Forks Road, Suite 330, Raleigh, North Carolina 27609

13.

5070 Old Ellis Pointe, Roswell, Georgia 30076

14.

5080 Old Ellis Pointe, Roswell, Georgia 30076

15.

9771 Clairemont Mesa Blvd, Suite C, San Diego, California 92124

16.

One Market Spear Tower, 36th Floor, San Francisco, California 94105

17.

2 Trap Falls, Suite 503, Shelton, Connecticut 06484

18.

6575 Huntley Road, Unit 4 and Unit C, Columbus, Ohio 43229

19.

455 Sherman Street, Suite 210, Denver, Colorado 80203

20.

3631 8th Street SE, Calgary, Alberta, Canada

21.

620 8th Avenue Southwest, 2nd Floor, Calgary, Alberta, Canada, T2P 1G4

22.

11420 170 Street, Edmonton, Alberta T55 1L7

23.

1100 Robert-Bourassa Boulevard, Suite 200, Montreal, Quebec, Canada H3B 3A5

 

--------------------------------------------------------------------------------

 

24.

55 East Beaver Creek Road, Unit G, Richmond Hill, Ontario L4B 1ES

25.

5090 Explorer Drive, Suite 610, Mississauga, Ontario

26.

666 Burrard Street, Suite 500, Vancouver British Columbia V6C 3P6

27.

1066 West Hastings Street, Office 2353, Vancouver British Columbia V6E 3X2

28.

62 Albert Street, Suite 300, Winnipeg, Manitoba, R38 1E9

29.

Christchurch House, Wellingborough

30.

Building 5, Bothwell Bridge Business Park, Bothwell Road, Hamilton, United
Kingdom,

31.

Unit # MS211A, MS211B, MS209A, MS209B, MS210, MS211C & MS212A, 2nd Floor
Pavilion, Greenfield District, Philippines

32.

DLF Building 14, 16th Floor, India

33.

12257 South Business Park Drive, Suite 102, Draper, Utah 84020

34.

200 Foxborough Blvd, Suite 200, Foxborough, Massachusetts 02035

35.

10300 SW Greenburg Road, Suite 280, Portland, Oregon 97223

36.

3 Cityplace Drive, Suite 770, Creve Coeu, Missouri, 63141

37.

1965 S. Eagle Road, Suite 100, Meridian, Idaho 83642

38.

5901 Indian School Road NE Rio Rancho, New Mexico 87110

39.

Lease, dated July 17, 1967, by and between Telephone Rentals Limited and the
Mayor Aldermen and Burgesses of the County Borough of Bootle1

40.

1 Penn Plaza 36th Floor Office #3609 New York, New York 10119

41.

#3, 10524 – 42 ST Southeast, Calgary, AB T2C 5C7

42.

AMP Technology Center Brunel Way Rotherham S60 5WG Unit G2

43.

AMP Technology Center Brunel Way Rotherham S60 5WG Unit G6

44.

The Future Works 2 Bruel Way Sllough SL1 1FQ

45.

355 Ledgelawn Dr., Ste. 200, Conway, AR 72034

46.

7272 E. Indian School Rd., Ste. 220, Scottsdale, AZ 85281

47.

770 Paseo Camarillo, Ste. 325, Camarillo, CA 93010

 

1 

This is a land lease for the Bridle House owned real property.

 

--------------------------------------------------------------------------------

 

48.

10050 North Wolfe Rd., Ste. 281, Cupertino, CA 95014

49.

19800 MacArthur Blvd., Ste. 1050, Irvine, CA 92612

50.

50 California St., Ste. 1500, San Francisco, CA 94111

51.

142 Charcot Ave., San Jose, CA 95131

52.

10901 W. 120th Ave., Ste. 360, Broomfield, CO 80021

53.

99 E. River Dr., East Hartford, CT 06108

54.

2701 N. Rocky Point Dr., Ste. 300, Tampa, FL 33607

55.

302 Knights Run Ave., Ste.  1175, Tampa, FL 33602

56.

1 Glenlake Pkwy., Ste. 1025, Atlanta, GA 30328

57.

5550 Wild Rose Ln., Ste. 4002/4003/4042/4045, West Des Moines, IA 50266

58.

1200 Valley West Drive, Ste. 30, West Des Moines, IA 50266

59.

2250 Pinehurst Blvd., Ste. 200, Addison, IL 60101

60.

180 N. Michigan Ave., Ste. 1100, Chicago, IL 60601

61.

1560 Hunter Rd., Hanover Park, IL 60133

62.

1600 Hunter Rd., Hanover Park, IL 60133

63.

1 Mid America Plz., Ste. 800, Oakbrook Terrace, IL 60181

64.

9 Galen St., Ste. 300, Watertown, MA 02472

65.

10320 Little Patuxent Pkwy., Ste. 560-580, Columbia, MD 21045

66.

10050 Crosstown Cir., Ste. 500, Eden Prairie, MN 55344

67.

10100 Crosstown Cir., Dock 7, Eden Prairie, MN 55344

68.

1715 Deer Tracks Tr., Ste. 120, Saint Louis, MO 63131

69.

4220 Duncan Ave., Ste. 200, St. Louis, MO 63110

70.

4000 Centregreen Way, Ste. 100, Cary, NC 27513

71.

222 S. Church St., Ste. 500, Charlotte, NC 28202

72.

5440 Wade Park Blvd., Ste. 101 and 104, Raleigh, NC 27607

73.

1450 Broadway, 21st Floor, New York, NY 10018

 

--------------------------------------------------------------------------------

 

74.

7755 Montgomery Rd., Ste. 510, Cincinnati, OH 45236

75.

Two Easton Oval, Ste. 350, Columbus, OH 43219

76.

401 North Front St., Ste. 210, Columbus, OH 43215

77.

150 4th Ave. North, Ste. 19-148, 20-101 & 20-102, Nashville, TN 37219

78.

2525 Brockton Dr., Ste. 390, Austin, TX 78758

79.

Tower 909 Building, 909 Lake Carolyn Pkwy., Ste. 240/250, Irving, TX 75039

80.

2712 N. McColl Rd., McAllen, TX 78501

81.

3480 Lotus Dr., Plano, TX  75075

82.

14520 Avion Pkwy., Ste. 310, Chantilly, VA 20151

83.

22425 E Appleway Blvd., Liberty Lake, WA 99019

84.

735 N. Water St., Ste. 710, Milwaukee, WI 53202

85.

1700 Ellice Ave., Ste. 201, Winnipeg, MB R3H 0B1

86.

133A&B Monte-de-Liesse, St-Laurent, QC H4T 1T9

87.

2425 Matheson Blvd. E., Seventh Floor, Ste. 743, Mississauga, ON L4W 5K4

88.

1853 Grimbergen, Romeinsesteenweg 468, Brussels, Belgium

89.

Business Park, Richtistrasse 7, CH-8304 Wallisellen, Switzerland

90.

Avda. de Bruselas 13, 2ª planta – Of. A y B, Arroyo de la Vega, 28108
Alcobendas, Madrid, Spain

91.

Farogaten 7, Kista 164 40 Sweden

92.

Sheffield Distribution Centre, Tinsley Park Rd., Sheffield, S9 5DL England

93.

1120 Wien, Am Euro Platz 2, Vienna, Austria

94.

Coengebouw, Kabelweg 37, Amsterdam, Netherlands

95.

Fauststraat 3, 7323 BA Apeldoorn, Netherlands

96.

Seinestraße 4, 65479 Raunheim, Germany, (nr. Frankfurt)

97.

Le Crystalys, 6, avenue Morane Saulnier, 3, rue Paul Dautier, 78140 Vélizy,
France

98.

9 Anna-Birle Strasse, Mainz Kastel, Germany

99.

Am Prime Parc 9, 65479 Raunheim, Germany

 

--------------------------------------------------------------------------------

 

100.

1st & 3rd Floor, The Atrium, 1 Harefield Road, Uxbridge, UB8 1PH England

101.

Ground Floor, The Atrium, 1 Harefield Road, Uxbridge, UB8 1PH England

102.

Via Piero e Alberto Pirelli, No. 6, Milan, Italy

103.

Munich Business Park, Parkring 35, Garching, Germany

104.

Level 5, Metro, 33 Trafford Road Manchester UK

Owned Property

105.

8337 Green Meadows Drive N, Lewis Center, Ohio 43035

106.

19 Morgan, Irvine, California 92618

107.

1511 Wilshire Blvd, Santa Monica, California 90402

108.

1505 Wilshire Blvd, Santa Monica, California 90402

109.

1940 E Mariposa Ave, El Segundo, California 90245

110.

7155 Janes Avenue, Woodridge, Illinois 60517

111.

7000 Souder Rd, New Albany, Ohio 43054

112.

Bridle House, 1 Bridle Way, Bootle, Merseyside, L30 4UA, United Kingdom

113.

6820 S. Harl Ave., Tempe, AZ 85283

114.

910 W. Carver Rd., Ste. 110, Tempe, AZ 85284

115.

8123 S. Hardy Rd., Tempe, AZ 85284

116.

8133 S. Hardy Rd., Tempe, AZ 85284, (Garage Facility)

117.

5410 Decarie Blvd, Montreal, Quebec, H3X 4B2

118.

The Technology Building, Terry Street, Sheffield, S9 2BU England

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 3.06

DISCLOSED MATTERS

 

None.

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 3.15

SUBSIDIARIES

 

 

Entity

Jurisdiction

PCM, Inc.

Delaware

PCM BPO, LLC

Delaware

PCM Logistics, LLC

Delaware

PCM Sales, Inc.

California

PCMG, Inc.

Delaware

Abreon, Inc.

Delaware

M2 Marketplace, Inc.

Delaware

Cross Line Products, Inc.

Delaware

OnSale Holdings, Inc.

Illinois

En Pointe Technologies Sales, LLC

Delaware

PCM Services, LLC

Delaware

Stratiform USA, LLC

Delaware

PCM Ventes Canada, Inc. / PCM Sales Canada, Inc.

Canada – Quebec

Acrodex Inc.

Canada – Alberta

PCM Technology Solutions UK, Ltd

England and Wales

Stack Technology Holdings Ltd

England and Wales

Stack Data Solutions Ltd

England and Wales

Stack Telecommunications Solutions, Ltd

England and Wales

Interconnect Network Systems Limited

England and Wales

PCM PK (Private) Limited

Pakistan

PCM Technology Solutions India Limited Liability Partnership

India

Provista Technology Services Limited

Scotland

Provista UK Limited

Scotland

Insight Direct Worldwide, Inc.

Arizona

Insight North America, Inc.

Arizona

Insight Canada Holdings, Inc.

Arizona

Insight Technology Solutions, Inc.

Delaware

Insight Direct USA, Inc.

Illinois

Insight Public Sector, Inc.

Illinois

Insight Receivables Holding, LLC

Illinois

Insight Receivables, LLC

Delaware

Insight Stadium Services, LLC

Arizona

Insight Consulting Services, LLC

Arizona

Calence, LLC

Delaware

Calence Physical Security Solutions, LLC

Arizona

Cardinal Solutions Group, Inc.

Ohio

BlueMetal Architects, Inc.

Delaware

MV Sub, Inc.

Minnesota

STI Acquisition Corp.

Minnesota

Datalink Holding LLC

California

 

--------------------------------------------------------------------------------

 

Datalink Nevada LLC

Nevada

Cardinal Solutions Group-Florida, LLC

Florida

Cardinal Solutions Group-Georgia, LLC

Georgia

Cardinal Solutions Group – North Carolina, LLC

North Carolina

Cardinal Solutions Group-Tennessee, LLC

Tennessee

3683371 Canada, Inc.

Canada

Insight Canada Inc.

Canada – Ontario

Insight Direct Canada, Inc.

Canada

Insight Enterprises UK Limited

England and Wales

Insight Direct (G.B.) Limited

England and Wales

Insight Direct (UK) Ltd

England and Wales

PC Wholesale Ltd

England and Wales

Insight Development Corp Limited

England and Wales

Insight UK Acquisitions Limited

England and Wales

Pulse Building Ltd

England and Wales

Action Ltd.

England and Wales

Fraser Associates Ltd

England and Wales

Docufile Ltd.

England and Wales

DSI Data Systems International Limited

England and Wales

Computers by Post Limited

England and Wales

Action Computer Supplies Ltd.

England and Wales

Insight Direct Services Ltd.

England and Wales

Software Spectrum (UK) Limited

England and Wales

Software Spectrum Ltd

England and Wales

Software Spectrum Holdings Limited

England and Wales

Insight Networking Solutions Limited

England and Wales

Minx Limited

England and Wales

Bear Data Solutions UK Ltd

England and Wales

SSI Britain Limited

England and Wales

Insight Enterprises Netherlands B.V.

Netherlands

Insight Enterprises B.V.

Netherlands

Insight Enterprises C.V.

Netherlands

Insight Enterprises Holdings, B.V.

Netherlands

Caase Group BV

Netherlands

Software Spectrum Services BV

Netherlands

Caase Services BV

Netherlands

Insight Technology Solutions SAS

France

Insight Holding (Deutschland) GbmH

Germany

Insight Deutschland GmbH & Ko KG

Germany

Insight Marketing GmbH

Germany

Insight Technology Solutions s.r.o

Czech Republic

Insight Technology Solutions Inc. (Belgian Branch)

Belgium

Insight Technology Solutions BVBA

Belgium

Insight Australia Holdings Pty Ltd

Australia

Insight Technology Solutions ApS

Denmark

Insight Technology Solutions Oy

Finland

 

--------------------------------------------------------------------------------

 

Insight Enterprises Australia Pty Limited

Australia

Insight Technology Solutions Pte Ltd

Singapore

Insight Enterprises (NZ) Limited

New Zealand

Ignia Pty Ltd

Australia

Insight Enterprises Hong Kong

Hong Kong

Insight Enterprises (Shanghai) Co. Ltd

China

Bear Data Solutions HK Ltd

Hong Kong

Bear Data Solutions Pte Ltd

Singapore

Insight Technology Solutions S.L.

Spain

Insight Technology Solutions SRL

Italy

Insight Technology Solutions AG

Switzerland

Insight Technology Solutions AB

Sweden

Insight Technology Solutions NUF (Norway Branch)

Norway

Insight Data Technologies Ltd

Ireland

Insight Technology Solutions GmbH

Austria

Insight Direct (UK) Ltd.

England and Wales

Insight Managed Services, SLU

Spain

Insight Technology Solutions GmbH

Austria

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 5.22

Post-Closing Matters

 

 

1.

On or prior to the date that is 60 days after the Effective Date (or such later
date as may be agreed to by the Administrative Agent in its sole discretion),
the Loan Parties shall use commercially reasonable efforts to obtain discharges
in respect of the hypothec registration #12-0099218-0001 in favor
of  Hewlett-Packard Company, and provide evidence of such discharges to the
Administrative Agent.

 

 

2.

On or prior to the date that is 15 Business Days after the Effective Date (or
such later date as may be agreed to by the Administrative Agent in its sole
discretion), the Loan Parties shall provide evidence to the Administrative Agent
reasonably satisfactory to the Administrative Agent that the following security
interests have been discharged:

 

 

(a)

Stack Data Solutions Ltd:

Legal mortgage (16 May 2000) in favour of National Westminster Bank

Mortgage Debenture (16 May 2000) in favour of National Westminster Bank plc 

 

(b)

 Stack Telecommunications Solutions Ltd:

Charge (21 July 2015)  in favour of National Westminster Bank plc

 

(c)

 Interconnect Network Systems Limited:

Debenture (1 June 2012) in favour of National Westminster Bank plc.

 

3.

On or prior to the date that is 60 Business Days after the Effective Date (or
such later date as may be agreed to by the Administrative Agent in its sole
discretion), Insight Enterprises B.V. shall deliver to the Administrative Agent
(in form and substance reasonably satisfactory to the Administrative Agent) a
duly executed Irish law governed charge over its Collection Accounts domiciled
in Ireland.

 

 

4.

On or prior to the date that is 60 days after the Effective Date (or such later
date as may be agreed to by the Administrative Agent in its sole discretion),
(x) the Loan Parties shall use commercially reasonable efforts to amend the
following UCC financing statements (each amendment in form and substance
reasonably satisfactory to the Administrative Agent) or (y) the Administrative
Agent shall be satisfied that no such amendments are required:

 

 

(a)

UCC Financing Statement No. 24312917, dated April 15, 2019, against Insight
Direct USA, Inc., in favor of U.S. Bank Equipment Finance, a Division of U.S.
Bank National Association

 

(b)

UCC Financing Statement No. 177624419091, dated December 26. 2017, against PCM
Sales, Inc., in favor of VAR Resources, LLC, as agent

 

(c)

UCC Financing Statement No. 11021891, dated June 2, 2006, against Insight Direct
USA, Inc., in favor of BAL Global Finance, LLC and Banc of America Leasing &
Capital, LLC

 

--------------------------------------------------------------------------------

 

 

(d)

UCC Financing Statement No. 23113317, dated February 12, 2018, against Insight
Direct USA, Inc., in favor of Dell Financial Services L.L.C.

 

(e)

UCC Financing Statement No. 20462418, dated June 30, 2015, against Insight
Public Sector, Inc., in favor of Banc of America Leasing & Capital, LLC

 

(f)

UCC Financing Statement No. 21921386, dated December 2, 2016, against Insight
Public Sector, Inc., in favor of Key Government Finance, Inc.

 

(g)

UCC Financing Statement No. 23113333, dated February 12, 2018, against Insight
Public Sector, Inc., in favor of Dell Financial Services L.L.C.

 

(h)

UCC Financing Statement No. 20152158722, dated May 20, 2015, against PCM Sales
Acquisition, LLC, in favor of Cisco Systems Capital Corporation

 

(i)

UCC Financing Statement No. 1000043700453, dated February 12, 2018, against
Datalink Corporation, in favor of Dell Financial Services L.L.C.

 

(j)

UCC Financing Statement No. 20190207147, dated January 9, 2019, against En
Pointe Technologies Sales, LLC, in favor of Dell Financial Services L.L.C.


 

--------------------------------------------------------------------------------

 

 

                                        SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

 

1.

$3.5 million in existing financing leases of Insight Enterprises, Inc. and its
Subsidiaries

 

2.

$5.0 million in existing financing leases of PCM, Inc. and its Subsidiaries.

 

3.

PCM has entered into corporate guarantees in connection with En Pointe IT
Solutions, LLC, its joint venture entity:

 

a.

Cross Corporate Guaranty, dated August 31, 2016, by PCM, Inc. in favor of Tech
Data Corporation.

 

b.

Corporate Guaranty, effective September 6, 2016, by PCM Inc. in favor of Avnet,
Inc. and its subsidiaries and affiliates listed in Exhibit A thereto.

 

c.

Cross Corporate Guaranty, dated December 1, 2016, by PCM, Inc. in favor of
Ingram Micro Inc.

 

d.

Cross Corporate Guaranty, dated December 16, 2016, by PCM, Inc. in favor of
Synnex Corporation.

 

4.

Limited Guaranty, dated February 15, 2010, by Insight Enterprises, Inc. in favor
of HSBC Bank plc., with respect to treasury management services and foreign
exchange exposure arising in the ordinary course of business.

 

 

5.

Master Continuing Guaranty, dated as of November 30, 2006, by Insight
Enterprises, Inc. in favor of Bank of America, N.A, as amended, with respect to
treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 

 

6.

Bank Guarantee by Insight Direct USA, Inc. in favor of Bank of America, NA (cash
collateralized letter of credit in the amount of 1,039,124.81 USD).

 

 

7.

Guaranty – Multiple Subsidiaries, dated as of November 18, 2009, by Insight
Enterprises, Inc. in favor of JPMorgan Chase Bank, N.A, as amended, with respect
to treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 

 

8.

0.750% Convertible Senior Notes due 2025 in an aggregate principal amount of
$350,000,000.

 

 

9.

Letter of Credit no. G203110 against Acrodex Inc. in favor of The
Toronto-Dominion Bank, dated December 31, 2016 in the amount of CAD
$1,000,000.00.

 

 

10.

Letter of Credit no. G203111 against Acrodex Inc. in favor of The
Toronto-Dominion Bank, dated December 16, 2009 in the amount of CAD
$1,000,000.00.

 

 

11.

Letter of Credit no. G203112 against Acrodex Inc. in favor of The
Toronto-Dominion Bank, dated March 1, 2011 in the amount of CAD $150,000.00.

 

 

12.

$66,000.00 of bankers’ acceptances issued by The Toronto-Dominion Bank in favor
of Insight Canada, Inc.

 

 

--------------------------------------------------------------------------------

 

 

13.

$180,000.00 of bankers’ acceptances issued by The Toronto-Dominion Bank in favor
of Insight Canada, Inc.

 

 

14.

$120,000.00 of bankers’ acceptances issued by The Toronto-Dominion Bank in favor
of Insight Canada, Inc.

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02

EXISTING LIENS

 

1.

Liens consisting of cash collateral with respect to items 6 and 9 through 11 on
Schedule 6.01 (in each case in an amount not to exceed 110% of the amount of the
obligations therein listed).

2.

UCC Financing Statement No. 20152402450, dated June 5, 2015, against PCM, Inc.
in favor of Beverly Bank & Trust Company N.A.

3.

UCC Financing Statement No. 147430782642, dated October 2, 2014, against PCM
Sales, Inc. in favor of Dell Financial Services LLC

4.

UCC Financing Statement No. 157480397640, dated August 17, 2015, against PCM
Sales, Inc. in favor of IBM Credit LLC

5.

UCC Financing Statement No. 177567153941, dated January 20, 2017, against PCM
Sales, Inc. in favor of PNC Equipment Finance LLC

6.

UCC Financing Statement No. 177623055218, dated December 16, 2017, against PCM
Sales, Inc. in favor of IBM Credit LLC

7.

UCC Financing Statement No. 177623105466, dated December 18, 2017, against PCM
Sales, Inc. in favor of IBM Credit LLC

8.

UCC Financing Statement No. 177624419091, dated December 26, 2017, against PCM
Sales, Inc. in favor of Var Resources, LLC

9.

UCC Financing Statement No. 187644715407, dated April 20, 2018, against PCM
Sales, Inc. in favor of Var Resources, LLC

10.

UCC Financing Statement No. 20112928292, dated July 28, 2011, against En Pointe
Technologies Sales, LLC, in favor of General Electric Capital Corporation and GE
Capital Information Technology Solutions, LLC

11.

UCC Financing Statement No. 197701376677, dated March 11, 2019, against PCM
Sales, Inc. in favor of Macquarie Equipment Capital Inc.

12.

UCC Financing Statement No. 197701618343, dated March 12, 2019, against PCM
Sales, Inc., in favor of IBM Credit LLC

13.

UCC Financing Statement No. 197704797980, dated April 1, 2019, against PCM
Sales, Inc., in favor of VAR Resources LLC

14.

UCC Financing Statement No. 197713179378, dated May 21, 2019, against PCM Sales,
Inc., in favor of Huntington Technology Finance, Inc.

15.

UCC Financing Statement No. 197725470981, dated July 29, 2019, against PCM
Sales, Inc., in favor of Huntington Technology Finance, Inc.

16.

UCC Financing Statement No. 197725471013, dated July 29, 2019, against PCM
Sales, Inc., in favor of Huntington Technology Finance, Inc.

 

--------------------------------------------------------------------------------

 

17.

UCC Financing Statement No. 20193062739, dated May 2, 2019, against Insight
Enterprises, Inc. in favor of Dell Financial Services L.L.C.

18.

UCC Financing Statement No. 20190020730, dated January 2, 2019, against En
Pointe Technologies Sales, LLC in favor of Huntington Technology Finance, Inc.

19.

UCC Financing Statement No. 20190207147, dated January 9, 2018, against En
Pointe Technologies Sales, LLC, in favor of Dell Financial Services, L.L.C.

20.

UCC Financing Statement No. 23311003, dated April 20, 2018 against Insight
Direct USA, Inc. in favor of Huntington Technology Finance

21.

UCC Financing Statement No. 24071251, dated January 16, 2019, against Insight
Direct USA, Inc. in favor of Geneva Capital, LLC

22.

UCC Financing Statement No. 20462418, dated June 30, 2015, against Insight
Public Sector, Inc. in favor of Banc of America Leasing & Capital, LLC

23.

UCC Financing Statement No. 20828358, dated November 4, 2015, against Insight
Public Sector, Inc. in favor of Key Government Finance, Inc.

24.

UCC Financing Statement No. 21921386, dated December 2, 2016, against Insight
Public Sector, Inc. in favor of Key Government Finance, Inc.

25.

UCC Financing Statement No. 201436858067, dated June 5, 2014, against Datalink
Corporation in favor of Insight Investments, LLC

26.

UCC Financing Statement No. 816987600036, dated March 12, 2015, against Datalink
Corporation in favor of First Eagle Bank

27.

UCC Financing Statement No. 832869600786, dated July 10, 2015, against Datalink
Corporation in favor of Key Equipment Finance, a division of Keybank NA

28.

UCC Financing Statement No. 11021891, dated June 2, 2006 against Insight Direct
USA, Inc., in favor of BAL Global Finance, LLC

29.

UCC Financing Statement No. 23113317, dated February 12, 2018, against Insight
Direct USA, Inc. in favor of Dell Financial Services L.L.C.

30.

UCC Financing Statement No. 23113333, dated February 12, 2018, against Insight
Public Sector, Inc. in favor of Dell Financial Services L.L.C.

31.

UCC Financing Statement No.  1000043700453, dated February 12, 2018, against
Datalink Corporation in favor of Dell Financial Services L.L.C.

32.

Hypothec Financing Statement No. 16-0019506-0001, against Insight Canada Inc. in
favor of The Toronto-Dominion Bank

33.

Hypothec Financing Statement No. 12-0283179-0001, against Insight Canada Inc. in
favor of The Toronto-Dominion Bank

 

--------------------------------------------------------------------------------

 

34.

Hypothec Financing Statement No. 12-0282974-0001, against Insight Canada Inc. in
favor of The Toronto-Dominion Bank

35.

PPSA Financing Statement No. 16062340973 against Acrodex, Inc. in favor of HSBC
Bank Canada

36.

UCC Financing Statement No. 177570142488, dated January 8, 2017, against PCM
Sales, Inc. in favor of American Greetings Corporation

37.

UCC Financing Statement No. 24312917, dated April 15, 2019 against Insight
Direct USA, Inc. in favor of U.S. Bank Equipment Finance

38.

UCC Financing Statement No. 20142952422, dated July 24, 2014, against PCM,
Logistics, LLC, in favor of NMHG Financial Services, Inc.

39.

UCC Financing Statement No. 20152158722, dated May 20, 2015 against PCM Sales
Acquisition, LLC in favor of Cisco Systems Capital Corporation

40.

Hypothec Financing Statement No. 12-0099218-0001 against Insight Canada, Inc. in
favor of Hewlett-Packard Company

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 6.04

EXISTING INVESTMENTS

 

1.PCM Sales, Inc. owns 49% of the units of En Pointe IT Solutions, LLC, a
Delaware limited liability company.

 

2.Limited Guaranty, dated February 15, 2010, by Insight Enterprises, Inc. in
favor of HSBC Bank plc., with respect to treasury management services and
foreign exchange exposure arising in the ordinary course of business.

 

3.Master Continuing Guaranty, dated as of November 30, 2006, by Insight
Enterprises, Inc. in favor of Bank of America, N.A, as amended, with respect to
treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 

4.Guaranty – Multiple Subsidiaries, dated as of November 18, 2009, by Insight
Enterprises, Inc. in favor of JPMorgan Chase Bank, N.A., as amended, with
respect to treasury management services and foreign exchange exposure arising in
the ordinary course of business.

 

5.Cross Corporate Guaranty, dated August 31, 2016, by PCM, Inc. in favor of Tech
Data Corporation.

 

6.Corporate Guaranty, effective September 6, 2016, by PCM Inc. in favor of
Avnet, Inc. and its subsidiaries and affiliates listed in Exhibit A thereto.

 

7.Cross Corporate Guaranty, dated December 1, 2016, by PCM, Inc. in favor of
Ingram Micro Inc.

 

8.Cross Corporate Guaranty, dated December 16, 2016, by PCM, Inc. in favor of
Synnex Corporation.

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 6.10

EXISTING RESTRICTIONS

 

None.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.Assignor:______________________________

 

2.

Assignee:______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.Borrowers:Insight Enterprises, Inc.

Insight North America, Inc.

Insight Direct USA, Inc.

Insight Public Sector, Inc.

Insight Receivables LLC

Calence Physical Security Solutions LLC

PCM, Inc.

PCM Logistics, LLC

PCM Sales, Inc.

PCMG, Inc.

Abreon, Inc.

M2 Marketplace, Inc.

En Pointe Technologies Sales, LLC

Cross Line Products, Inc.

 

1 Select as applicable.



Exhibit A

 

--------------------------------------------------------------------------------

 

 

PCM BPO, LLC

Onsale Holdings, Inc.

PCM Services, LLC

Stratiform USA, LLC

Insight Direct (UK) Ltd.

Insight Networking Solutions Ltd.

Stack Technology Holdings, Ltd.

Stack Data Solutions, Ltd.

Stack Telecommunications Solutions, Ltd

Interconnect Network Systems, Ltd.

PCM Technology Solutions UK, Ltd.

Insight Enterprises Netherlands B.V.

Insight Enterprises B.V.

 

 

4.

Administrative Agent:JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

 

5. Credit Agreement:The Credit Agreement dated as of August 30, 2019, by and
among

the Borrowers, the other Loan Parties party thereto, the Lenders party

thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the

other parties from time to time thereto.

 

6.

Assigned Interest:

 

Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

 

[$][€][£]

[$][€][£]

%

 

[$][€][£]

[$][€][£]

%

 

[$][€][£]

[$][€][£]

%

 

The Assignee confirms, for the benefit of the Administrative Agent and without
liability to any U.K. Loan Party, that it is [a U.K. Qualifying Lender (other
than a U.K. Treaty Lender);] [a U.K. Treaty Lender;] [not a U.K. Qualifying
Lender].5

[The Assignee confirms that the person beneficially entitled to interest payable
to that Lender in respect of an advance under a Loan Document is either: (a) a
company resident in the UK for UK tax purposes; (b) a partnership each member of
which is: (i) a company so resident in the UK; or (ii) a company not so resident
in the UK which carries on a trade in the UK through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or (c)
a company not so resident in the UK which carries on a trade in the UK through a

 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “European
Tranche Commitments”, “U.S. Tranche Commitments”, etc.)



3 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.



2 

Delete as applicable - each Assignee is required to confirm which of these three
categories it falls within.

Exhibit A

 

--------------------------------------------------------------------------------

 

 

permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company.]6

The Assignee confirms that it holds a passport under the HMRC DT Treaty Passport
scheme (reference number [ ]) and is tax resident in [ ]7, so that interest
payable to it by borrowers is generally subject to full exemption from UK
withholding tax, and requests that the Borrower Representative notify: (a) each
U.K. Borrower which is a party to the Credit Agreement as a Borrower as at the
Effective Date that it wishes that scheme to apply to the Credit Agreement.]8

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Insight, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

By:______________________________

   Title:

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

By:______________________________

   Title:

 

 




 

3

Include only if Assignee is a U.K. Non-Bank Lender - i.e. falls within clause
subparagraph (a)(ii) of the definition of Qualifying Lender.

4 

Insert jurisdiction of tax residence.

5 

Include if Assignee holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Credit Agreement.

Exhibit A

 

--------------------------------------------------------------------------------

 

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and Issuing Bank

 

 

By:_________________________________

Name:

Title:

 

 

[Consented to:]9

 

BORROWER REPRESENTATIVE:

 

INSIGHT ENTERPRISES, INC.

 

 

By:

Name:

Title:

 

Consented to:

 

ISSUING BANKS:

 

[

]

 

 

By:



Name

Title:

[

]

 

 

By:



Name:

Title:

 

6 

To be added only if the consent of the Borrower Representative required by the
terms of the Credit Agreement.

Exhibit A

 

--------------------------------------------------------------------------------

 

ANNEX 1

ASSIGNMENT AND ASSUMPTION

 



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.  

 

1.1. Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time, or (v) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01(a) or (b) thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent, any Arranger, the Assignor or any
other Lender or any of their respective Related Parties, (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (vi) it is not an Ineligible Institution, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, any
Arranger, any Co-Syndication Agent, the Assignor or any other Lender or any of
their respective Related Parties, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and

Exhibit A

 

--------------------------------------------------------------------------------

 

 

Assumption by any Approved Electronic Platform shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by and construed in accordance with
the internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

 

 

 

Exhibit A

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF BORROWING BASE CERTIFICATE

 

[To be attached]

 

 




Exhibit B

 

--------------------------------------------------------------------------------

 

 

BORROWING BASE CERTIFICATE SETUP WORKSHEET

 

 

Client Information

 

Bank PersonnelPhone Number

Client Name:

Insight

Credit Risk Manager:

 

Corporate Address:

910 W. Carver Rd. Suite 110 Tempe, AZ 85284

Credit Risk Director:

 

Client Contact:

Lynn Willden - SVP Finance

Credit Risk Executive:

 

Phone Number:

480-333-3354

Regional Manager-ABL:

 

Email @:

lynn.willden@insight.com

Commercial Bank Analyst:

 

Other:

Transaction Processing Specialist:

 

 

 

Control & Frequency

 

 

AR Collateral Components

Type of Control:

No Dominion

AR01:

US Investment Grade

Reporting Frequency:

Monthly Borrowing Base

AR02:

US Non-Investment Grade

 

 

AR03:

CD Investment Grade

 

Borrowing Base Report Period

AR04:

CD Non-Investment Grade

Certificate #:

1000

AR05:

UK Investment Grade

Certificate Date:

08/26/19

AR06:

UK Non-Investment Grade

Period Start Date:

06/01/19

AR07:

Netherlands IG

Period End Date:

06/30/19

AR08:

Netherlands NIG

AR As Of:

06/30/19

AR09:

 

AR Ineligibles As Of:

06/30/19

 

 

INV As Of:

06/30/19

 

INV Collateral Components

INV Ineligibles As Of:

06/30/19

INV01:

US FG

SLC As Of:

06/30/19

INV02:

US WIP

SLC Ineligibles As Of:

06/30/19

INV03:

 

GL As Of:

06/30/19

INV04:

 

 

 

INV05:

 

 

Entity Name

INV06:

 

BBC 1:

Insight Enterprises, Inc.

INV07:

 

BBC 2:

Insight EMEA

INV08:

 

BBC 3:

Legacy PCM, Inc.

INV09:

 

BBC 4:

 

 

 

BBC 5:

 

 

Other Collateral Components

BBC 6:

 

SLC01:

 

BBC 7:

 

SLC02:

 

BBC 8:

 

SLC03:

 

BBC 9:

 

SLC04:

 

BBC 10:

 

SLC05:

 

BBC 11:

 

SLC06:

 

BBC 12:

 

 

 

 

Exhibit B

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[gwklea41xcn3000002.jpg]

(Actual in US Dollars)

Client Name: Insight and Legacy PCM,
Inc.                                                  Collateral Component Name:

Collateral Component:

 

 

 

US

 

 

 

Investment

Grade AR01

BORROWING BASE CERTIFICATE

US Non-CD InvestmentCD Non-UK InvestmentUK Non-

Investment GradeGradeInvestmentGradeInvestment Grade Netherlands IG
AR02AR03AR04AR05AR06AR07

 

 

 

 

Netherlands NIG AR08

 

 

 

 

US FG INV01

 

 

 

 

US WIP INV02

Certificate #1000

Certificate Date:06/30/19

Period Covered:06/01/19

 

 

 

 

 

to

 

 

 

 

 

06/30/19

COLLATERAL AVAILABILITY

 

1 Beginning Collateral Balance (Previous Certificate Line 10)

 

 

 

 

 

 

 

 

 

 

1.A Foreign Exchange Currency Adjustment

 

 

 

 

 

 

 

 

 

 

2Additions to Collateral (Gross Sales)

 

 

 

 

 

 

 

 

 

 

3Additions to Collateral (Debit Memos, all)

 

 

 

 

 

 

 

 

4Additions to Collateral (Other Non-Cash)

 

 

 

 

 

 

 

 

5Deductions to Collateral (Net Cash Received)

 

 

 

 

 

 

 

 

6Deductions to Collateral (Discounts)

 

 

 

 

 

 

 

 

7Deductions to Collateral (Credit Memos, all)

 

 

 

 

 

 

 

 

8Deductions to Collateral (Other Non-Cash)

 

 

 

 

 

 

 

 

9Net Change to Collateral

 

 

 

 

 

 

 

 

 

 

 

10 Ending Collateral Balance

 

 

 

 

 

 

 

 

 

 

Total Revolver Gross Collateral

11  Less Collateral Ineligibles (see attached schedule)

 

 

 

 

 

 

 

 

 

 

 

12 Eligible Collateral

0

 

 

 

 

 

 

 

 

 

Total Revolver Eligible Collateral

12.A Advance Rate Percentage

85.0%

85.0%

85.0%

85.0%

85.0%

85.0%

85.0%

85.0%

0.0%

0.0%

 

13 Gross Available - Borrowing Base Value

 

 

 

 

 

 

 

 

 

 

13.A Collateral CAPS

0

0

0

0

 

0

0

0

0

0

14 Net Available - Borrowing Base Value

0

0

0

0

0

0

0

0

0

0

14.A Suppressed Availability

0

0

0

0

0

0

0

0

0

0

14.B Effective Advance Rate

0.0%

0.0%

0.0%

0.0%

0.0%

0.0%

0.0%

0.0%

0.0%

0.0%

15 Total Gross Availability - Borrowing Base Value

 

 

15.A

SOFA

0

15.B Less Availability Reserves (see attached schedule)

 

16 Total Availability - Maximum Borrowing Base Value

0

Total Revolver Line Availability

0

17 Revolver Line of Credit

1,200,000,000

 

17.A Less Line Reserves (see attached schedule)

 

18 Maximum Borrowing Limit (Lesser of Lines 16 less 17.A or 17 less 17.A)

 

Total Revolver Available to Borrow

0

18.A Suppressed Availability

 

 

LOAN STATUS

 

19 Previous Revolver Loan Balance (Previous Certificate Line 24)

0

 

20  Less: Net Collections (Current Certificate Line 5)

0

21  Less: Adjustments / Payoff

0

22  Add: Request for Funds

0

23  Add: Adjustments / Term Loan Proceeds

0

24 Current Revolver Loan Balance

0

Total Current Revolver Loan Balance

0

25 Letters of Credit/Bankers Acceptance Outstanding

0

Outstanding Letters of Credit

0

26

 

0

0

27 Availability Not Borrowed (Lines 18 less 24 less 25 plus 26)

0

Revolver Availability Not Borrowed

0

28 OVERALL EXPOSURE (lines 24, 25 & 26)

0

OVERALL EXPOSURE

0

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of August 30, 2019 (as it may be amended, amended and
restated, or modified from time to time, the "Agreement") among JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders, the Lenders party thereto
from time to time, Insight Enterprises, Inc. (the "Company", together with any
additional Persons as a borrower from time to time, each individually a
"Borrower" and collectively jointly and severally, the "Borrowers"), and the
other Loan Parties, the Company is executing and delivering to the
Administrative Agent this BORROWING BASE CERTIFICATE accompanied by supporting
data (collectively referred to as the "Certificate"). The Company warrants and
represents to Administrative Agent that this Certificate is true, and correct,
in all material respects and is based on information contained in the applicable
Borrower's own financial accounting records. Unless otherwise defined herein,
capitalized terms used herein without definition are used as defined in the
Agreement.

BORROWER NAME:

Insight

AUTHORIZED SIGNATURE:

 

Exhibit B

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

[gwklea41xcn3000003.jpg]

(Actual in US Dollars)

Client Name: Insight (Insight Enterprises, Inc.) Collateral Component Name:

Collateral Component:

 

 

 

 

US

 

 

 

 

Investment AR01

BORROWING BASE CERTIFICATE

 

Grade  US Non-Investment Grade  CD Investment Grade   CD Non-Investment Grade
AR02AR03AR04

 

 

 

 

US FG INV01

 

 

 

 

US WIP INV02

 

 

 

Certificate #

Certificate Date: Period Covered:

 

 

 

1000

08/26/19

06/01/19

 

 

 

 

 

to

 

 

 

 

 

06/30/19

COLLATERAL AVAILABILITY

 

1

Beginning Collateral Balance (Previous Certificate Line 10)

 

 

 

 

 

 

1.A Foreign Exchange Currency Adjustment

 

 

 

 

 

 

2

Additions to Collateral (Gross Sales)

 

 

 

 

 

 

3

Additions to Collateral (Debit Memos, all)

 

 

 

 

4

Additions to Collateral (Other Non-Cash)

 

 

 

 

5

Deductions to Collateral (Net Cash Received)

 

 

 

 

6

Deductions to Collateral (Discounts)

 

 

 

 

7

Deductions to Collateral (Credit Memos, all)

 

 

 

 

8

Deductions to Collateral (Other Non-Cash)

 

 

 

 

9

Net Change to Collateral

 

 

 

 

 

 

 

10 Ending Collateral Balance

 

 

 

 

 

 

Total Revolver Gross Collateral

11

Less Collateral Ineligibles (see attached schedule)

 

 

 

 

 

 

 

12

Eligible Collateral

 

 

 

 

 

 

Total Revolver Eligible Collateral

12.A Advance Rate Percentage

85.0%

85.0%

85.0%

85.0%

58.31%

65.54%

 

13 Gross Available - Borrowing Base Value

0.00

0.00

0.00

0.00

0.00

0.00

13.A Collateral CAPS

0.00

0.00

0.00

0.00

0.00

0.00

14 Net Available - Borrowing Base Value

0.00

0.00

0.00

0.00

0.00

0.00

14.A

Suppressed Availability

0.00

0.00

0.00

0.00

0.00

0.00

14.B Effective Advance Rate

0.0%

0.0%

0.0%

0.0%

0.0%

0.0%

15 Total Gross Availability - Borrowing Base Value

 

 

15.A

SOFA

0.00

15.B Less Availability Reserves (see attached schedule)

 

16 Total Availability - Maximum Borrowing Base Value

0.00

Total Revolver Line Availability

0.00

17

Revolver Line of Credit

1,200,000,000.00

 

17.A Less Line Reserves (see attached schedule)

 

18 Maximum Borrowing Limit (Lesser of Lines 16 less 17.A or 17 less 17.A)

0.00

Total Revolver Available to Borrow

0.00

18.A

Suppressed Availability

 

 

LOAN STATUS

 

19 Previous Revolver Loan Balance (Previous Certificate Line 24)

0.00

 

20

Less: Net Collections (Current Certificate Line 5)

0.00

21

Less: Adjustments / Payoff

0.00

22

Add: Request for Funds

0.00

23

Add: Adjustments / Term Loan Proceeds

0.00

24 Current Revolver Loan Balance

0.00

Total Current Revolver Loan Balance

0.00

25 Letters of Credit/Bankers Acceptance Outstanding

0.00

Outstanding Letters of Credit

0.00

26

 

0.00

0.00

27 Availability Not Borrowed (Lines 18 less 24 less 25 plus 26)

0.00

Revolver Availability Not Borrowed

0.00

28

OVERALL EXPOSURE (lines 24, 25 & 26)

0.00

OVERALL EXPOSURE

0.00

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of August 30, 2019 (as it may be amended, amended and
restated, or modified from time to time, the "Agreement") among JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders, the Lenders party thereto
from time to time, Insight Enterprises, Inc. (the "Company", together with any
additional Persons as a borrower from time to time, each individually a
"Borrower" and collectively jointly and severally, the "Borrowers"), and the
other Loan Parties, the Company is executing and delivering to the
Administrative Agent this BORROWING BASE CERTIFICATE accompanied by supporting
data (collectively referred to as the "Certificate"). The Company warrants and
represents to Administrative Agent that this Certificate is true, and correct,
in all material respects and is based on information contained in the applicable
Borrower's own financial accounting records. Unless otherwise defined herein,
capitalized terms used herein without definition are used as defined in the
Agreement.

BORROWER NAME:

Insight

AUTHORIZED SIGNATURE:

 

Exhibit B

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

(Actual in US Dollars)

Client Name: Insight (Insight
EMEA)                                                             Collateral
Component Name:

Collateral Component:

BORROWING BASE CERTIFICATE

US InvestmentUS Non-UK Non-Investment

GradeInvestmentUK Investment GradeGradeNetherlands IG AR01AR02AR05AR06AR07

 

 

 

 

Netherlands

AR08

 

 

 

 

NIG

Certificate #1000

Certificate Date:08/26/19

Period Covered:06/01/19

 

 

 

 

 

to

 

 

 

 

 

06/30/19

COLLATERAL AVAILABILITY

 

1

Beginning Collateral Balance (Previous Certificate Line 10)

 

 

 

 

 

 

1.A Foreign Exchange Currency Adjustment

 

 

 

 

 

 

2

Additions to Collateral (Gross Sales)

 

 

 

 

 

 

3

Additions to Collateral (Debit Memos, all)

 

 

 

 

 

 

4

Additions to Collateral (Other Non-Cash)

 

 

 

 

 

 

5

Deductions to Collateral (Net Cash Received)

 

 

 

 

 

 

6

Deductions to Collateral (Discounts)

 

 

 

 

 

 

7

Deductions to Collateral (Credit Memos, all)

 

 

 

 

 

 

8

Deductions to Collateral (Other Non-Cash)

 

 

 

 

 

 

9

Net Change to Collateral

 

 

 

 

 

 

10 Ending Collateral Balance

 

 

 

 

 

 

Total Revolver Gross Collateral

11

Less Collateral Ineligibles (see attached schedule)

 

 

 

 

 

 

 

12

Eligible Collateral

 

 

 

 

 

 

Total Revolver Eligible Collateral

12.A Advance Rate Percentage

85.0%

85.0%

85.0%

85.0%

85.0%

85.0%

 

13 Gross Available - Borrowing Base Value

0.00

0.00

0.00

0.00

0.00

0.00

13.A Collateral CAPS

 

 

150,000,000.00

150,000,000.00

150,000,000.00

150,000,000.00

14 Net Available - Borrowing Base Value

0.00

0.00

0.00

0.00

0.00

0.00

14.A Suppressed Availability

0.00

0.00

0.00

0.00

0.00

0.00

14.B Effective Advance Rate

0.0%

0.0%

0.0%

0.0%

0.0%

0.0%

15 Total Gross Availability - Borrowing Base Value

 

 

15.A

SOFA

0.00

15.B Less Availability Reserves (see attached schedule)

 

16 Total Availability - Maximum Borrowing Base Value

0.00

Total Revolver Line Availability

0.00

17

Revolver Line of Credit

1,200,000,000.00

 

17.A Less Line Reserves (see attached schedule)

 

18 Maximum Borrowing Limit (Lesser of Lines 16 less 17.A or 17 less 17.A)

 

Total Revolver Available to Borrow

0.00

18.A Suppressed Availability

 

 

LOAN STATUS

 

19 Previous Revolver Loan Balance (Previous Certificate Line 24)

0.00

 

20

Less: Net Collections (Current Certificate Line 5)

0.00

21

Less: Adjustments / Payoff

0.00

22

Add: Request for Funds

0.00

23

Add: Adjustments / Term Loan Proceeds

0.00

24 Current Revolver Loan Balance

0.00

Total Current Revolver Loan Balance

0.00

25 Letters of Credit/Bankers Acceptance Outstanding

0.00

Outstanding Letters of Credit

0.00

26

 

0.00

0.00

27 Availability Not Borrowed (Lines 18 less 24 less 25 plus 26)

0.00

Revolver Availability Not Borrowed

0.00

28

OVERALL EXPOSURE (lines 24, 25 & 26)

0.00

OVERALL EXPOSURE

0.00

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of August 30, 2019 (as it may be amended, amended and
restated, or modified from time to time, the "Agreement") among JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders, the Lenders party thereto
from time to time, Insight Enterprises, Inc. (the "Company", together with any
additional Persons as a borrower from time to time, each individually a
"Borrower" and collectively jointly and severally, the "Borrowers"), and the
other Loan Parties, the Company is executing and delivering to the
Administrative Agent this BORROWING BASE CERTIFICATE accompanied by supporting
data (collectively referred to as the "Certificate"). The Company warrants and
represents to Administrative Agent that this Certificate is true, and correct,
in all material respects and is based on information contained in the applicable
Borrower's own financial accounting records. Unless otherwise defined herein,
capitalized terms used herein without definition are used as defined in the
Agreement.

BORROWER NAME:

Insight

AUTHORIZED SIGNATURE:

 



Exhibit B

 

--------------------------------------------------------------------------------

 

[gwklea41xcn3000004.jpg]

(Actual in US Dollars)

Client Name: Insight (Legacy PCM, Inc.) Collateral Component Name:

Collateral Component:

 

 

 

US

 

 

 

Investment

Grade AR01

 

 

 

 

US

BORROWING BASE CERTIFICATE

CD Investment

Non-Investment GradeGradeCD Non-Investment Grade UK Investment Grade
AR02AR03AR04AR05

 

 

 

 

UK Non-Investment Grade AR06

 

 

 

 

US FG INV01

Certificate #1000

Certificate Date:08/26/19

Period Covered:06/01/19

 

 

 

 

 

to

 

 

 

 

 

06/30/19

COLLATERAL AVAILABILITY

 

1

Beginning Collateral Balance (Previous Certificate Line 10)

 

 

 

 

 

 

 

1.A Foreign Exchange Currency Adjustment

 

 

 

 

 

 

 

2

Additions to Collateral (Gross Sales)

 

 

 

 

 

 

 

 

3

Additions to Collateral (Debit Memos, all)

 

 

 

 

 

 

4

Additions to Collateral (Other Non-Cash)

 

 

 

 

 

 

5

Deductions to Collateral (Net Cash Received)

 

 

 

 

 

 

6

Deductions to Collateral (Discounts)

 

 

 

 

 

 

7

Deductions to Collateral (Credit Memos, all)

 

 

 

 

 

 

8

Deductions to Collateral (Other Non-Cash)

 

 

 

 

 

 

9

Net Change to Collateral

 

 

 

 

 

 

 

 

10 Ending Collateral Balance

 

 

 

 

 

 

 

Total Revolver Gross Collateral

11

Less Collateral Ineligibles (see attached schedule)

 

 

 

 

 

 

 

 

12

Eligible Collateral

 

 

 

 

 

 

 

Total Revolver Eligible Collateral

12.A Advance Rate Percentage

85.0%

85.0%

85.0%

85.0%

85.0%

85.0%

51.5%

 

13 Gross Available - Borrowing Base Value

0.00

0.00

0.00

0.00

0.00

0.00

0.00

13.A Collateral CAPS

0.00

0.00

0.00

0.00

150,000,000.00

150,000,000.00

0.00

14 Net Available - Borrowing Base Value

0.00

0.00

0.00

0.00

0.00

0.00

0.00

14.A

Suppressed Availability

0.00

0.00

0.00

0.00

0.00

0.00

0.00

14.B Effective Advance Rate

0.0%

0.0%

0.0%

0.0%

0.0%

0.0%

0.0%

15 Total Gross Availability - Borrowing Base Value

 

 

15.A

SOFA

0.00

15.B Less Availability Reserves (see attached schedule)

 

16 Total Availability - Maximum Borrowing Base Value

0.00

Total Revolver Line Availability

0.00

17

Revolver Line of Credit

1,200,000,000.00

 

17.A Less Line Reserves (see attached schedule)

 

18 Maximum Borrowing Limit (Lesser of Lines 16 less 17.A or 17 less 17.A)

 

Total Revolver Available to Borrow

0.00

18.A

Suppressed Availability

 

 

LOAN STATUS

 

19 Previous Revolver Loan Balance (Previous Certificate Line 24)

0.00

 

20

Less: Net Collections (Current Certificate Line 5)

0.00

21

Less: Adjustments / Payoff

0.00

22

Add: Request for Funds

0.00

23

Add: Adjustments / Term Loan Proceeds

0.00

24 Current Revolver Loan Balance

0.00

Total Current Revolver Loan Balance

0.00

25 Letters of Credit/Bankers Acceptance Outstanding

0.00

Outstanding Letters of Credit

0.00

26

 

0.00

0.00

27 Availability Not Borrowed (Lines 18 less 24 less 25 plus 26)

0.00

Revolver Availability Not Borrowed

0.00

28

OVERALL EXPOSURE (lines 24, 25 & 26)

0.00

OVERALL EXPOSURE

0.00

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of August 30, 2019 (as it may be amended, amended and
restated, or modified from time to time, the "Agreement") among JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders, the Lenders party thereto
from time to time, Insight Enterprises, Inc. (the "Company", together with any
additional Persons as a borrower from time to time, each individually a
"Borrower" and collectively jointly and severally, the "Borrowers"), and the
other Loan Parties, the Company is executing and delivering to the
Administrative Agent this BORROWING BASE CERTIFICATE accompanied by supporting
data (collectively referred to as the "Certificate"). The Company warrants and
represents to Administrative Agent that this Certificate is true, and correct,
in all material respects and is based on information contained in the applicable
Borrower's own financial accounting records. Unless otherwise defined herein,
capitalized terms used herein without definition are used as defined in the
Agreement.

BORROWER NAME:

Insight

AUTHORIZED SIGNATURE:

 

Exhibit B

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

[____] [_], 20[_]

 

 

COMPLIANCE CERTIFICATE

 

 

 

To:

The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of August 30, 2019 (as amended, amended and restated,
modified, renewed, supplemented or extended from time to time, the “Agreement”)
by and among  INSIGHT ENTERPRISES, INC., a Delaware corporation (“Insight”), the
other Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
IN ITS CAPACITY AS AN OFFICER OF THE BORROWER REPRESENTATIVE AND NOT
INDIVIDUALLY, THAT:

 

1.I am the                      of the Borrower Representative;

 

[Use the following paragraph 2 for fiscal year-end financial statements to be
delivered pursuant to Section 5.01(a)]

 

 

2.Insight has delivered the year-end audited financial statements required by
Section 5.01(a) of the Agreement for the fiscal year of Insight ended as of
December 31, [_____], together with all other documents required by such
section. All such audited financial statements present fairly in all material
respects the financial condition and results of operations of Insight and its
Subsidiaries as of, or for, the period covered thereby on a consolidated basis
in accordance with GAAP consistently applied;

 

[Use the following paragraph 2 for fiscal quarter-end financial statements to be
delivered pursuant to Section 5.01(b)]

 

2.Insight has delivered the quarter-end unaudited financial statements required
by Section 5.01(b) of the Agreement for the fiscal quarter of Insight ended as
of [_____], together with all other documents required by such section. All such
unaudited financial statements present fairly in all material respects the
financial condition and results of operations of Insight and its Subsidiaries as
of, or for, the period covered thereby on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

 

3.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a reasonably detailed review of the transactions,
conditions and results of operations of Insight and the other Group Members
during the accounting period covered by such financial statements;

 

Exhibit C

 

--------------------------------------------------------------------------------

 

 

4. [Except as set forth below,] I have no knowledge of the existence of any
condition or event which constitutes a Default as of the date of this
Certificate; and

5.Schedule I attached hereto sets forth (i) reasonably detailed calculations of
the Fixed Charge Coverage Ratio (and each component thereof) (whether or not a
Covenant Testing Trigger Period is in effect), and (ii) if a Covenant Testing
Trigger Period is in effect, Loan Parties’ compliance with Section 6.12 of the
Credit Agreement, all of which data and computations are true and correct10; and

 

[Described below are the exceptions, if any, to paragraph 4:

 

 

_____]

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 




 

7 

Schedule I must include reasonably detailed calculation tables for all
components of the financial covenant calculations.

Exhibit C

 

--------------------------------------------------------------------------------

 

 

The foregoing certifications are made by the undersigned in her/his capacity as
an officer of the Borrower Representative, and not individually, and delivered
as of the date first above written.

 

BORROWER REPRESENTATIVE:

 

INSIGHT ENTERPRISES, INC., as

Borrower Representative

 

By:

Name:

Title:

 

 

Exhibit C

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Fixed Charge Coverage Ratio

 

 

(i)

Computation:

 

 

(ii)

[Compliance as of _________, ____ with Section 6.12 of the Credit Agreement]:11
[yes][no]


[Schedule I must include reasonably detailed calculation tables for all
components of the financial covenant calculations.]

 

 

 

8 

Include if a Covenant Testing Trigger Period is in effect.

Exhibit C

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

JOINDER AGREEMENT

 

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of August 30, 2019 (as the same may be amended, amended and
restated, modified, extended, supplemented or restated from time to time, the
“Credit Agreement”) among INSIGHT ENTERPRISES, INC., a Delaware corporation
(“Insight”), the other Loan Parties party thereto, the Lenders party thereto and
the Administrative Agent for the Lenders.  All capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party and [a U.S. Loan Party] [a Dutch Loan Party] [a Canadian Loan Party] [a
European Loan Party] [a U.K. Loan Party] under the Credit Agreement and a “Loan
Guarantor” for all purposes of the Credit Agreement and shall have all of the
obligations of a Loan Party and a Loan Guarantor thereunder as if it had
executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement applicable to a Loan Party,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Global Guaranteed Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Global Guaranteed Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the New Subsidiary will, jointly and severally together with the
other Loan Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Global Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

2.If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

3.The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

EXHIBIT D

 

--------------------------------------------------------------------------------

 

 

 

 

 

4.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

 

5.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
shall constitute one and the same instrument.

 

6.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follow]

 




EXHIBIT D

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

By:

Name:

Title:

 

Acknowledged and accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative

Agent

 

By:

Name:

Title:

 

 

 

EXHIBIT D

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF SOLVENCY CERTIFICATE

 

[●][●], 2019

This Solvency Certificate is being executed and delivered pursuant to Section
4.01[(g)] of that certain Credit Agreement, dated as of August 30, 2019 (the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Insight Enterprises, Inc., the other Loan Parties party thereto,
the lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

I, [●], the [Chief Financial Officer/equivalent officer] of Insight Enterprises,
Inc., in such capacity and not in an individual capacity, hereby certify as
follows:  

41.

I am generally familiar with the businesses and assets of the Borrowers and
their Subsidiaries, taken as a whole, and am duly authorized to execute this
Solvency Certificate on behalf of the Borrower Representative pursuant to the
Credit Agreement; and

42.

As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions on the date hereof, that, (i) the sum
of the debt (including contingent liabilities) of the Borrowers and their
Subsidiaries, taken as a whole, does not exceed the fair value of the assets (on
a going concern basis) of the Borrowers and their Subsidiaries, taken as a
whole, (ii) the present fair saleable value of the assets of the Borrowers and
their Subsidiaries, taken as a whole, is not less than the amount that will be
required the probable liabilities (including contingent liabilities) of the
Borrowers and their Subsidiaries, taken as a whole, on their debts as they
become absolute and matured, (iii) the capital of the Borrowers and their
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrowers and their Subsidiaries, taken as a whole, contemplated
as of the date hereof, and (iv) the Borrowers and their Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debt as they mature in the ordinary course of business.  For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

[Remainder of page intentionally left blank]

 

EXHIBIT E

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate in my capacity as
an officer of the Borrower Representative, and not individually, as of the date
first written above.

INSIGHT ENTERPRISES, INC.

 

 

 

By:
Name:  [●]
Title:  [Chief Financial Officer/equivalent officer]

 

 

EXHIBIT E

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

INSIGHT ENTERPRISES, INC.

 

[Form of] Borrowing Request

Date: ________, 20__

 

[JPMorgan Chase Bank, N.A.

10 S. Dearborn Street, Floor L2

Chicago, IL 60603

Attention: Kevin Podwika]1

[J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attention: Loan and Agency Group

loan_and_agency_london@jpmorgan.com]2

 

Ladies and Gentlemen:

 

This Borrowing Request is furnished pursuant to Section 2.03 of that certain
Credit Agreement dated as of August 30, 2019 (as amended, amended and restated,
modified, renewed, supplemented or extended from time to time, the “Agreement”)
by and among  INSIGHT ENTERPRISES, INC., a Delaware corporation (“Insight”), the
other Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A. (“JPM”), as Administrative Agent.  Unless otherwise defined herein,
capitalized terms used in this Borrowing Request have the meanings ascribed
thereto in the Agreement. [The Borrower Representative represents that the
conditions precedent set forth in Sections 4.02(a), (b) and (c) to the Agreement
shall be satisfied as of the date of the Borrowing requested hereby.]14

 

1.The Borrower Representative hereby notifies JPM of its request for the
following Borrowing:

 

 

(1)

The applicable [Borrower is][Borrowers are] ______________________

 

(2)

The Borrowing shall be a [Eurocurrency] [CBFR] [Overnight LIBO] Borrowing. [In
the case of a Eurocurrency Borrowing, the duration of the initial Interest
Period is [one week][[one][two][three][six] months]

 

(3)

The Borrowing shall be a [U.S. Tranche][European Tranche] Borrowing

 

(4)

Borrowing Date of the Borrowing (must be a Business Day): ____________________

 

(5)

Aggregate Amount of the Borrowing: [$][€][£] __________________

 

(6)

Currency of Loan comprising such Borrowing: _________________

 

(7)

Wiring Instructions: [provided below/attached]

 

[Remainder of page intentionally left blank]

 

 

1 To be used for US Tranche Borrowings.



2 To be used for European Tranche Borrowings.



9 

Not to be included in Effective Date Borrowing Request.

EXHIBIT F

--------------------------------------------------------------------------------

 

 

INSIGHT ENTERPRISES, INC.,

as Borrower Representative

 

 

By: ________________________________

Name:

Title:

 

 

 

 

Do not write below. For bank purposes only

__Customer’s signature(s) verified

(8)

(9)Holds

__CFC Used

__Hold Placed/Pre-Approved

__Same-day Credit/Pre-Approved

 

__Call-back performed

 

By:________________________________________

Phone Number:______________________________

Spoke to:___________________________________

Date:_______________________________________

Time:______________________________________

RECEIVED BY (Print Name/Phone(Request Only))  

 

 

INITIALS

PROCESSED BY (Print name)

INITIALS

AUTHORIZED APPROVAL (Print Name)

 

 

AUTHORIZED SIGNATURE

AUTHORIZED APPROVAL (Print Name)

 

 

AUTHORIZED SIGNATURE

 

 

 

EXHIBIT F